Exhibit 10.1

Execution Version

FIRST AMENDMENT TO CREDIT AGREEMENT

This FIRST AMENDMENT TO CREDIT AGREEMENT (this “First Amendment”), dated as of
April 29, 2020, is made and entered into by and among MGM RESORTS INTERNATIONAL,
a Delaware corporation (the “Borrower”), the other Loan Parties under the Credit
Agreement referred to below, each of the Lenders (as hereinafter defined) party
hereto and BANK OF AMERICA, N.A., as administrative agent under the Credit
Agreement referred to below (in such capacity, the “Administrative Agent”).

RECITALS

A.The Borrower, the Administrative Agent and the Lenders party hereto are
parties to that certain Credit Agreement, dated as of February 14, 2020 (as
amended, amended and restated, supplemented or otherwise modified from time to
time prior to the First Amendment Effective Date (as hereinafter defined), the
“Credit Agreement”) by and among the Borrower, the banks, financial institutions
and other entities from time to time party thereto as lenders (including the L/C
Issuer) (collectively, the “Lenders”), and the Administrative Agent.

B.In connection with the Credit Agreement, the Guarantors executed the Guaranty
to guaranty the obligations of the Borrower under the Credit Agreement.

C.The Pledgors (as defined in the Amended Credit Agreement (as defined below))
(the “Pledgors”) have agreed to execute and deliver the Pledge Agreement (as
defined in the Amended Credit Agreement) (the “Pledge Agreement”).

D.As a result of the outbreak and spread in the United States of coronavirus and
associated illnesses known as COVID-19, the Borrower has requested that the
Lenders constituting the Required Lenders agree to certain modifications to the
Credit Agreement as more fully set forth in this First Amendment, in each case,
subject to, and in accordance with, the terms and conditions set forth herein.

AGREEMENT

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the Borrower, each of the other Loan Parties
and each Lender party hereto agree as follows:

1.Definitions.  Except as otherwise expressly provided herein, capitalized terms
used in this First Amendment shall have the meanings given in the Credit
Agreement, and the rules of interpretation set forth in the Credit Agreement
shall apply to this First Amendment.

2.Amendments to Credit Agreement.  

Effective as of the First Amendment Effective Date, the Credit Agreement is
hereby amended to delete all stricken text (indicated textually in the same
manner as the following example:  strike-through text) and to add all
double-underlined text (indicated textually in the same manner as the following
example:  double-underlined text) as set forth in the conformed Credit Agreement
attached hereto as Exhibit A (the Credit Agreement as amended by this First
Amendment, the “Amended Credit Agreement”).  

 

--------------------------------------------------------------------------------

 

3.Representations and Warranties.  To induce the Lenders party hereto to agree
to this First Amendment, the Borrower and each of the other Loan Parties
represent to the Lenders party hereto and the Administrative Agent that as of
the date hereof and as of the First Amendment Effective Date:

(a)the Borrower and each of the other Loan Parties have all requisite corporate
or other organizational power and authority to execute and deliver this First
Amendment and the Pledge Agreement to the extent a party thereto, and to carry
out the transactions contemplated by, and to perform its obligations under or in
respect of, this First Amendment and the Pledge Agreement to the extent a party
thereto, except where the failure to have such power and authority would not
constitute a Material Adverse Effect;

(b)the execution and delivery of this First Amendment and the Pledge Agreement
to the extent a party thereto, and the performance of the obligations of the
Borrower and each of the other Loan Parties under or in respect of this First
Amendment and the Pledge Agreement to the extent a party thereto, have been duly
authorized by all necessary corporate or other organizational action on the part
of the Borrower and each of the other Loan Parties;

(c)the execution and delivery of this First Amendment and the Pledge Agreement
to the extent a party thereto, and the performance of the obligations of such
Loan Party under or in respect of this First Amendment and the Pledge Agreement
to the extent a party thereto, do not and will not (i) require any consent or
approval not heretofore obtained of any member, partner, director, stockholder,
security holder or creditor of such Loan Party; (ii) violate or conflict with
any provision of such party’s charter, articles of incorporation, operating
agreement, partnership agreement or bylaws, as applicable; (iii) violate or
conflict with any provision of the indentures governing the public Indebtedness
of the Borrower and the Restricted Subsidiaries, except to the extent that such
violation or conflict could not reasonably be expected to have a Material
Adverse Effect; (iv) result in or require the creation or imposition of any Lien
upon or with respect to any Property of the Borrower and the Restricted
Subsidiaries, other than Liens permitted by Section 8.03 of the Credit
Agreement; or violate any Requirement of Law applicable to such Loan Party,
except to the extent that such violation could not reasonably be expected to
have a Material Adverse Effect;

(d)this First Amendment has been duly and validly executed and delivered by the
Borrower and each of the other Loan Parties and constitutes a legal, valid and
binding obligation of the Borrower and each of the other Loan Parties,
enforceable against the Borrower and each of the other Loan Parties in
accordance with its terms, except as enforcement may be limited by Debtor Relief
Laws, Gaming Laws or equitable principles relating to the granting of specific
performance and other equitable remedies as a matter of judicial discretion;

(e)the Pledge Agreement has been duly and validly executed and delivered by the
each of the Pledgors and constitutes a legal, valid and binding obligation of
the Pledgors, enforceable against the Pledgors in accordance with its terms,
except as enforcement may be limited by Debtor Relief Laws, Gaming Laws or
equitable principles relating to the granting of specific performance and other
equitable remedies as a matter of judicial discretion; and

(f)each of the representations and warranties made by such Loan Party in or
pursuant to Article V of the Amended Credit Agreement or any other Loan
Document, or which are contained in any document furnished at any time under or
in connection herewith or therewith is true and correct in all material respects
on and as of the First Amendment Effective Date as if made on and as of such
date; provided that, to the extent that such representations or warranties
specifically refer to an earlier date, they shall be true and correct in all
material respects as of

-2-

--------------------------------------------------------------------------------

 

such earlier date; provided, further, that any representation or warranty that
is qualified as to “materiality,” “Material Adverse Effect” or similar language
shall be true and correct in all respects on such respective dates; provided,
further, that the representations in Section 5.05 of the Credit Agreement and
the Amended Credit Agreement shall be deemed to refer to the most recent
financial statements furnished pursuant to Sections 7.01(a) and (b) of the
Credit Agreement and the Amended Credit Agreement, respectively.

4.Effectiveness of this First Amendment.  This First Amendment and the
amendments to the Credit Agreement set forth in Section 2 hereof) shall be
effective only if and when:

(a)the Borrower, the other Loan Parties, the L/C Issuers and the Lenders
constituting the Required Lenders have delivered their fully executed signature
pages hereto to the Administrative Agent;

(b)each of the representations and warranties contained in Section 3 of this
First Amendment shall be true and correct in all material respects;

(c)after giving effect to this First Amendment, no event has occurred and is
continuing or will result from the execution and delivery of this First
Amendment or the performance by the Borrower and the other Loan Parties of their
obligations hereunder that would constitute a Default or an Event of Default;

(d)the Administrative Agent shall have received a certificate signed by a
Responsible Officer certifying that the conditions specified in Sections 4(b)
and 4(c) of this First Amendment have been satisfied;

(e)the Administrative Agent shall have received:

(i)such certificates of resolutions or other action, incumbency certificates
and/or other certificates of Responsible Officers of the Borrower and each
Pledgor as the Administrative Agent may require evidencing the identity,
authority and capacity of each such Responsible Officer authorized to act on
behalf of each Pledgor in connection with this First Amendment, the Pledge
Agreement and the other Loan Documents; and

(ii)such documents and certifications as the Administrative Agent may reasonably
require to evidence that the Borrower and each Pledgor is duly organized or
formed, validly existing, in good standing and qualified to engage in business
in its jurisdiction of organization;

(iii)the Pledge Agreement duly executed by each Pledgor, together with:

(A)certificates or other instruments representing the Pledged Equity (as defined
in the Pledge Agreement) be in suitable form for transfer by delivery or, as
applicable, shall be accompanied by each Pledgor’s endorsement, where necessary,
or duly executed instruments of transfer or assignment in blank, all in form and
substance satisfactory to Administrative Agent, and

(B)financing statements in form appropriate for filing under the Uniform
Commercial Code of all jurisdictions that the Administrative Agent may deem
necessary in order to perfect the Liens created under the Pledge Agreement;

-3-

--------------------------------------------------------------------------------

 

(iv)a favorable opinion of Milbank LLP, special New York counsel to the Borrower
and the Pledgors, Brownstein Hyatt Farber Schreck, LLP, special Nevada corporate
and gaming counsel to the Borrower and the Pledgors, Butler Snow LLP, special
Mississippi counsel to the Pledgors, and Fox Rothschild LLP, special New Jersey
corporate and gaming counsel to the Pledgors in each case addressed to the
Administrative Agent and each Lender, reasonably satisfactory to the
Administrative Agent; and

(v)a certificate executed by a financial or accounting officer of the Company
setting forth the aggregate amount of the obligations that may be secured by
Liens as of the First Amendment Effective Date pursuant to Section 5.1(c) of the
indenture governing the Company’s 7.750% senior unsecured notes due 2022 and the
similar provisions contained in the Company’s other indentures governing its
other senior unsecured notes, which certificate shall include a calculation of
the Company’s Consolidated Net Tangible Assets (as defined in such indenture or
such other indentures);

(f)the Lenders shall have received at least three (3) Business Days prior to the
First Amendment Effective Date all outstanding documentation and other
information about the Loan Parties reasonably requested in writing by them at
least ten (10) Business Days prior to the First Amendment Effective Date in
order to comply with applicable “know your customer” and anti-money laundering
rules and regulations, including the USA PATRIOT Act and, if the Borrower
qualifies as a “legal entity customer” under the Beneficial Ownership
Regulation, the Beneficial Ownership Regulation;

(g)the Borrower shall have paid all Attorney Costs of counsel to the
Administrative Agent (directly to such counsel if requested by the
Administrative Agent) to the extent invoiced at least three Business Days prior
to the First Amendment Effective Date;

(h)the Borrower shall have paid all fees and expenses owed to the Administrative
Agent and the BofA Arranger (as defined below) due and owing through and
including the First Amendment Effective Date to the Administrative Agent and the
BofA Arranger to the extent invoiced at least 3 Business Days prior to the First
Amendment Effective Date; and

(i)the Borrower shall have paid to the Administrative Agent, for the account of
each Lender (including Bank of America, N.A.) under the Credit Agreement as
amended by the First Amendment, a consent fee equal to the product of 0.05%
times the aggregate principal amount of such Lender’s existing “Revolving
Commitments” under the Credit Agreement solely to the extent that such Lender
has provided an executed signature to this First Amendment on or prior to April
28, 2020.  All fees described in this clause (i) shall be payable in full upon
the First Amendment Effective Date (and will only be due if such date occurs).

This First Amendment and the amendments to the Credit Agreement set forth in
Section 2 hereof shall be effective on the date (the “First Amendment Effective
Date”) on which all of the foregoing conditions are satisfied.

-4-

--------------------------------------------------------------------------------

 

5.Acknowledgments; Reaffirmation.  By executing this First Amendment, each of
the Loan Parties (a) consents to this First Amendment and the performance by the
Borrower and each of the other Loan Parties of their obligations hereunder, (b)
acknowledges that notwithstanding the execution and delivery of this First
Amendment, the obligations (as amended hereby) of each of the Loan Parties under
the Guaranty and each of the other Loan Documents to which such Loan Party is a
party are not impaired or affected (except as amended hereby) and the Guaranty
and each such Loan Document continues in full force and effect as amended hereby
and (c) affirms and ratifies, to the extent it is a party thereto, the Guaranty
and each other Loan Document with respect to all of the Obligations (as amended
hereby).

6.Miscellaneous.

(a)THIS FIRST AMENDMENT AND THE OTHER LOAN DOCUMENTS (OTHER THAN ANY LOAN
DOCUMENT WHICH EXPRESSLY STATES THAT IT SHALL BE GOVERNED BY THE LAW OF ANOTHER
JURISDICTION) AND ANY CLAIMS, CONTROVERSY, DISPUTE OR CAUSE OF ACTION (WHETHER
IN CONTRACT OR TORT OR OTHERWISE) BASED UPON, ARISING OUT OF OR RELATING TO THIS
FIRST AMENDMENT OR ANY OTHER LOAN DOCUMENT (EXCEPT, AS TO ANY OTHER LOAN
DOCUMENT, AS EXPRESSLY SET FORTH THEREIN) AND THE TRANSACTIONS CONTEMPLATED
HEREBY AND THEREBY SHALL EACH BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH,
THE LAW OF THE STATE OF NEW YORK.

(b)This First Amendment may be executed in one or more duplicate counterparts
and, subject to the other terms and conditions of this First Amendment, when
signed by all of the parties listed below shall constitute a single binding
agreement.  Delivery of an executed signature page to this First Amendment by
facsimile transmission or electronic mail (including “.pdf” or similar format)
shall be as effective as delivery of a manually signed counterpart of this First
Amendment.

(c)The Borrower has appointed BofA Securities, Inc. to act as lead arranger and
bookrunner for this First Amendment (in such capacity, the “First Amendment
Arranger”).  The First Amendment Arranger shall in such capacity, as applicable,
be entitled to all of the rights, protections and immunities of an “Arranger”
under the Credit Agreement.

(d)The execution, delivery and effectiveness of this First Amendment shall not,
except as expressly provided herein, operate as a waiver of any right, power or
remedy of any Lender or the Administrative Agent under any of the Loan
Documents, nor, except as expressly provided herein, constitute a waiver or
amendment of any provision of any of the Loan Documents.

(e)Except as amended hereby, all of the provisions of the Credit Agreement and
the other Loan Documents shall remain in full force and effect except that each
reference to the “Credit Agreement,” or words of like import in any Loan
Document, shall mean and be a reference to the Amended Credit Agreement.  This
First Amendment and the Amended Credit Agreement shall not constitute a novation
of the Credit Agreement or the other Loan Documents.  This First Amendment shall
be deemed a “Loan Document”, as defined in the Credit Agreement.  Sections
11.14(b), 11.14(c), 11.14(d) and 11.15 of the Credit Agreement shall apply to
this First Amendment as if expressly set forth herein.

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 

-5-

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties have caused this First Amendment to be duly
executed as of the day and year first above written, to be effective on the date
hereof.

Borrower:

MGM RESORTS INTERNATIONAL

By:

/s/ Corey Sanders

 

Name:  Corey Sanders

 

Title:  Chief Financial Officer and Treasurer

 

Other Loan Parties:

 

MGM GRAND HOTEL, LLC
BELLAGIO, LLC

550 LEASING COMPANY II, LLC

AC HOLDING CORP.

AC HOLDING CORP. II

ARENA LAND HOLDINGS, LLC

ARIA RESORT & CASINO, LLC

BEAU RIVAGE RESORTS, LLC

CEDAR DOWNS OTB, LLC

CIRCUS CIRCUS CASINOS, INC.

CIRCUS CIRCUS HOLDINGS, INC.

CITYCENTER FACILITIES MANAGEMENT, LLC

CITYCENTER REALTY CORPORATION

CITYCENTER RETAIL HOLDINGS MANAGEMENT, LLC  

DESTRON, INC.

GRAND GARDEN ARENA MANAGEMENT, LLC

GRAND LAUNDRY, INC.

LAS VEGAS ARENA MANAGEMENT, LLC

LV CONCRETE CORP.

MAC, CORP.

MANDALAY BAY, LLC  

MANDALAY EMPLOYMENT, LLC

MANDALAY PLACE LLC

MANDALAY RESORT GROUP

MARINA DISTRICT DEVELOPMENT COMPANY, LLC

MARINA DISTRICT DEVELOPMENT HOLDING CO., LLC

METROPOLITAN MARKETING, LLC

MGM CC, LLC

MGM DEV, LLC

MGM ELGIN SUB, INC.

MGM GRAND DETROIT, INC.

MGM HOSPITALITY, LLC

MGM INTERNATIONAL, LLC

[MGM - Signature Page to First Amendment]

--------------------------------------------------------------------------------

 

MGM MA SUB, LLC

MGM LESSEE, LLC

MGM LESSEE II, LLC

MGM PUBLIC POLICY, LLC  

MGM RESORTS ADVERTISING, INC.

MGM RESORTS ARENA HOLDINGS, LLC

MGM RESORTS AVIATION CORP.

MGM RESORTS CORPORATE SERVICES

MGM RESORTS DESIGN & DEVELOPMENT

MGM RESORTS DEVELOPMENT, LLC

MGM RESORTS FESTIVAL GROUNDS, LLC

MGM RESORTS FESTIVAL GROUNDS II, LLC

MGM RESORTS GLOBAL DEVELOPMENT, LLC

MGM RESORTS INTERACTIVE, LLC

MGM RESORTS INTERNATIONAL MARKETING, INC.

MGM RESORTS INTERNATIONAL OPERATIONS, INC.

MGM RESORTS LAND HOLDINGS, LLC

MGM RESORTS MANUFACTURING CORP.

MGM RESORTS MISSISSIPPI, LLC  

MGM RESORTS REGIONAL OPERATIONS, LLC

MGM RESORTS RETAIL

MGM RESORTS SATELLITE, LLC

MGM RESORTS SUB 1, LLC

MGM RESORTS SUB B, LLC

MGM RESORTS VENUE MANAGEMENT, LLC

MGM YONKERS, INC.

MH, INC.

MIRAGE LAUNDRY SERVICES CORP.

MIRAGE RESORTS, LLC  

MMNY LAND COMPANY, INC.

NEW CASTLE, LLC

NEW YORK-NEW YORK HOTEL & CASINO, LLC

NEW YORK-NEW YORK TOWER, LLC

NORTHFIELD PARK ASSOCIATES LLC

PARK DISTRICT HOLDINGS, LLC

PARK THEATER, LLC

PRMA, LLC

PRMA LAND DEVELOPMENT COMPANY

PROJECT CC, LLC

RAMPARTS, LLC

SIGNATURE TOWER I, LLC

SIGNATURE TOWER 2, LLC

SIGNATURE TOWER 3, LLC

THE MIRAGE CASINO-HOTEL, LLC  

THE SIGNATURE CONDOMINIUMS, LLC

TOWER B, LLC

TOWER C, LLC

VDARA CONDO HOTEL, LLC

[MGM - Signature Page to First Amendment]

--------------------------------------------------------------------------------

 

VENDIDO, LLC

VICTORIA PARTNERS

VIDIAD

VINTAGE LAND HOLDINGS, LLC

 

 

By:

/s/ Corey Sanders

 

Name:  Corey Sanders

 

Title:  Authorized Officer

[MGM - Signature Page to First Amendment]

--------------------------------------------------------------------------------

 

BANK OF AMERICA, N.A., as Administrative Agent

 

 

By:

/s/ Brian D. Corum

 

Name:  Brian D. Corum

 

Title:  Managing Director

[MGM - Signature Page to First Amendment]

--------------------------------------------------------------------------------

 

BANK OF AMERICA, N.A., as a Lender and L/C

Issuer

 

 

By:

/s/ Brian D. Corum

 

Name:  Brian D. Corum

 

Title:  Managing Director

 

 

[MGM - Signature Page to First Amendment]

--------------------------------------------------------------------------------

 

Barclays Bank plc, as a Lender

 

 

By:

/s/ Craig Malloy

 

Name:  Craig Malloy

 

Title:  Director

[MGM – Signature Page to First Amendment]

--------------------------------------------------------------------------------

 

BNP Parabis, as a Lender

 

 

By:

/s/ James McHale

 

Name:  James McHale

 

Title:  Managing Director

 

 

By:

/s/ Aadil Zuberi

 

Name:  Aadil Zuberi

 

Title:  Director

[Signature Page to First Amendment]

 

--------------------------------------------------------------------------------

 

citibank, N.A., as a Lender

 

 

By:

/s/ Tina Lin

 

Name:  Tina Lin

 

Title:  Vice President

 

 

citizens bank, N.A., as a Lender

 

 

By:

/s/ Sean McWhinnie

 

Name:  Sean McWhinnie

 

Title:  Director

 

 

[Signature Page to First Amendment]

 

--------------------------------------------------------------------------------

 

First third bank, national

association, as a Lender

 

 

By:

/s/ Andy Tessema

 

Name:  Andy Tessema

 

Title:  Vice President

 

 

[MGM – Signature Page to First Amendment]

--------------------------------------------------------------------------------

 

J.P. Morgan Chase bank, n.a., as a Lender

 

 

By:

/s/ Jeffrey C. Miller

 

Name:  Jeffery C. Miller

 

Title:  Executive Director

 

If a second signatory is necessary:

 

By:

 

 

Name:

 

Title:

 

 

[MGM – Signature Page to First Amendment]

--------------------------------------------------------------------------------

 

The Bank of Nova scotia, as a Lender

 

 

By:

/s/ Ajit Goswami

 

Name:  Ajit Goswami

 

Title:  Managing Director & Industry Head

 

 

[MGM – Signature Page to First Amendment]

--------------------------------------------------------------------------------

 

sumitomo mitsui banking corporation,

as a Lender

 

 

By:

/s/ Michael Maguire

 

Name:  Michael Maguire

 

Title:  Managing Director

 

 

[MGM – Signature Page to First Amendment]

--------------------------------------------------------------------------------

 

Truist bank, as a Lender

 

 

By:

/s/ Tesha Winslow

 

Name:  Tesha Winslow

 

Title:  Director

 

 

[MGM – Signature Page to First Amendment]

--------------------------------------------------------------------------------

 

morgan stanley senior funding, inc., as

a Lender

 

 

By:

/s/ Jake Dowden

 

Name:  Jake Dowden

 

Title:  Executive Director

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

[MGM – Signature Page to First Amendment]

--------------------------------------------------------------------------------

 

credit agricole corporate and investment bank, as a Lender

 

 

By:

/s/ Steven Jonassen

 

Name:  Steven Jonassen

 

Title:  Managing Director

 

 

By:

/s/Adam Jenner

 

Name:  Adam Jenner

 

Title:  Director

 

[MGM – Signature Page to First Amendment]

 

--------------------------------------------------------------------------------

 

EXHIBIT A

Amended Credit Agreement

[See Attached]

 

 

 

--------------------------------------------------------------------------------

Execution Version

Published Deal CUSIP Number:  59318PAD9
Published Revolver CUSIP Number:  59318PAE7

CREDIT AGREEMENT

Dated as of February 14, 2020
(as amended by First Amendment to Credit Agreement dated as of April 29, 2020)


among

MGM RESORTS INTERNATIONAL,
as the initial Borrower,

BANK OF AMERICA, N.A.,
as Administrative Agent and an L/C Issuer,

and

The Other Lenders Party Hereto

BOFA SECURITIES, INC.,
BARCLAYS BANK PLC,
BNP PARIBAS SECURITIES CORP.,
CITIBANK, N.A.,
CITIZENS BANK, N.A.,
FIFTH THIRD BANK,
JPMORGAN CHASE BANK, N.A.,
THE BANK OF NOVA SCOTIA AND
SUMITOMO MITSUI BANKING CORPORATION,

as Joint Lead Arrangers and Joint Bookrunners,

and

SUNTRUST ROBINSON HUMPHREY, INC.,
MORGAN STANLEY SENIOR FUNDING, INC. and
CREDIT AGRICOLE CORPORATE AND INVESTMENT BANK,
as Joint Lead Arrangers

 

 

 



 

--------------------------------------------------------------------------------

 

 

 

TABLE OF CONTENTS

 

 

Section

 

 

 

Page

ARTICLE I DEFINITIONS AND ACCOUNTING TERMS

 

1

1.01

 

Defined Terms

 

1

1.02

 

Other Interpretive Provisions

 

5355

1.03

 

Accounting Terms.

 

5455

1.04

 

Rounding

 

5456

1.05

 

Times of Day

 

5456

1.06

 

Letter of Credit Amounts

 

5456

1.07

 

Exchange Rates; Currency Equivalents Generally.

 

5556

1.08

 

Additional Alternative Currencies.

 

5557

1.09

 

Change of Currency.

 

5657

1.10

 

[Reserved]

 

5658

1.11

 

Pro Forma Calculations.

 

5658

1.12

 

Timing of Conditions Related to Limited Condition Transactions

 

5759

1.13

 

Interest Rates

 

5860

ARTICLE II COMMITMENTS and Credit Extensions

 

5860

2.01

 

The Loans.

 

5860

2.02

 

Borrowings, Conversions and Continuations of Loans.

 

5961

2.03

 

Letters of Credit.

 

6062

2.04

 

Prepayments 70 and Termination

 

72

2.05

 

Termination or Reduction of Commitments.

 

7274

2.06

 

Repayment of Loans.

 

7375

2.07

 

Interest.

 

7375

2.08

 

Fees

 

7476

2.09

 

Computation of Interest and Fees

 

7476

2.10

 

Evidence of Debt.

 

7577

2.11

 

Payments Generally; Administrative Agent’s Clawback.

 

7577

2.12

 

Sharing of Payments by Lenders

 

7779

2.13

 

Incremental Facilities.

 

7880

2.14

 

Refinancing Amendments.

 

8183

2.15

 

Extensions of Loans and Commitments.

 

8285

2.16

 

[Reserved].

 

8486

2.17

 

Additional Borrowers

 

8487

2.18

 

Defaulting Lenders.

 

8587

ARTICLE III TAXES, YIELD PROTECTION AND ILLEGALITY

 

8890

3.01

 

Taxes.

 

8890

3.02

 

Illegality

 

9194

3.03

 

Inability to Determine Rates

 

9294

3.04

 

Increased Costs; Reserves on Eurodollar Rate Loans.

 

9496

3.05

 

Compensation for Losses

 

9698

3.06

 

Mitigation Obligations; Replacement of Lenders.

 

9699

 

--------------------------------------------------------------------------------

 

TABLE OF CONTENTS

(continued)

SectionPage

 

3.07

 

Survival

 

9799

ARTICLE IV CONDITIONS PRECEDENT TO CREDIT EXTENSIONS

 

9799

4.01

 

Conditions of Initial Credit Extension

 

9799

4.02

 

Conditions to all Credit Extensions

 

99101

ARTICLE V REPRESENTATIONS AND WARRANTIES

 

99102

5.01

 

Existence and Qualification; Power; Compliance With Laws.

 

99102

5.02

 

Authority; Compliance With Other Agreements and Instruments and Government
Regulations

 

100102

5.03

 

No Governmental Approvals Required

 

100103

5.04

 

Subsidiaries.

 

101103

5.05

 

Financial Statements

 

101103

5.07

 

[Reserved].

 

101

5.085.06

 

Litigation

 

101104

5.095.07

 

Binding Obligations

 

101104

5.105.08

 

No Default

 

102104

5.115.09

 

ERISA

 

102104

5.125.10

 

Regulations T, U and X; Investment Company Act

 

102104

5.135.11

 

Disclosure

 

102104

5.145.12

 

Tax Liability

 

102105

5.155.13

 

Projections

 

102105

5.165.14

 

Hazardous Materials

 

103105

5.175.15

 

Solvency

 

103105

5.185.16

 

Material Adverse Effect

 

103106

5.195.17

 

Margin Stock

 

103106

5.205.18

 

Ownership of Property; Liens

 

103106

5.215.19

 

Security Interest; Absence of Financing Statements; Etc

 

103106

5.225.20

 

Licenses and Permits

 

104106

5.235.21

 

Subordinated Debt

 

104107

5.245.22

 

Intellectual Property

 

104107

5.255.23

 

[Reserved].

 

104107

5.265.24

 

Anti-Corruption Laws; Sanctions; USA PATRIOT Act.

 

104107

5.275.25

 

Insurance

 

105108

5.285.26

 

EEA Financial Institution

 

105108

ARTICLE VI AFFIRMATIVE COVENANTS

 

105108

6.01

 

Preservation of Existence

 

105108

6.02

 

Maintenance of Properties

 

105108

6.03

 

Maintenance of Insurance

 

106109

6.04

 

Compliance With Laws

 

106109

ii

 

--------------------------------------------------------------------------------

 

TABLE OF CONTENTS

(continued)

SectionPage

 

6.05

 

Inspection Rights

 

106109

6.06

 

Keeping of Records and Books of Account

 

107110

6.07

 

Use of Proceeds

 

107110

6.08

 

Additional Loan Parties

 

107110

6.09

 

Collateral Matters 107; Security Interests; Further Assurances

 

110

6.10

 

Limitation on Designations of Unrestricted Subsidiaries

 

109112

6.11

 

Taxes

 

109112

6.12

 

Compliance with Environmental Law

 

110113

ARTICLE VII INFORMATION AND REPORTING COVENANTS

 

110113

7.01

 

Financial Statements, Etc.

 

110113

7.02

7.03

 

Compliance Certificates

Minimum Liquidity Certificates

 

112115

116

ARTICLE VIII NEGATIVE COVENANTS

 

113116

8.01

 

Mergers, Consolidations and Asset Sales

 

113116

8.02

 

Limitation on Lines of Business

 

116119

8.03

 

Liens

 

116119

8.04

 

Indebtedness

 

118121

8.05

 

Payments of Certain Indebtedness

 

120124

8.06

 

Investments, Loans and Advances

 

121125

8.07

 

Restricted Payments

 

125129

8.08

 

Limitation on Certain Restrictions Affecting Subsidiaries

 

127131

8.09

 

Transactions with Affiliates

 

128133

8.10

 

Limitation on Changes to Fiscal Year

 

130135

8.11

 

Restrictions Applicable to the Designated Restricted Entities

 

130135

8.12

 

Financial Covenants

 

132137

8.13

 

Anti-Corruption Laws; Sanctions

 

132138

8.14

 

Certain Restrictions Applicable to Unrestricted Subsidiaries and Designated
Restricted Entities

 

132138

8.15

 

Minimum Liquidity

 

138

ARTICLE IX EVENTS OF DEFAULT AND REMEDIES

 

133138

9.01

 

Events of Default

 

133138

9.02

 

Remedies upon Event of Default

 

135140

9.03

 

Application of Funds

 

135141

ARTICLE X ADMINISTRATIVE AGENT

 

    136142

10.01

 

Appointment and Authority.

 

136142

10.02

 

Rights as a Lender

 

137143

iii

 

--------------------------------------------------------------------------------

 

TABLE OF CONTENTS

(continued)

SectionPage

 

10.03

 

Exculpatory Provisions

 

137143

10.04

 

Reliance by Administrative Agent

 

138144

10.05

 

Delegation of Duties

 

138144

10.06

 

Resignation of Administrative Agent or L/C Issuer.

 

139144

10.07

 

Non-Reliance on Administrative Agent, Other Lenders and Arrangers

 

140146

10.08

 

No Other Duties, Etc.

 

140146

10.09

 

Administrative Agent May File Proofs of Claim

 

140146

10.10

 

Guaranty Matters

 

142147

10.11

 

Cash Management Agreements and Swap Contracts

 

143149

10.12

 

Certain Notices

 

143149

10.13

 

Withholding Tax

 

143149

10.14

 

Certain ERISA Matters.

 

144150

10.15

 

Keepwell.

 

145151

ARTICLE XI I MISCELLANEOUS

 

145151

11.01

 

Amendments, Etc.

 

145151

11.02

 

Notices; Effectiveness; Electronic Communications.

 

148154

11.03

 

No Waiver; Cumulative Remedies; Enforcement

 

150155

11.04

 

Expenses; Indemnity; Damage Waiver.

 

150156

11.05

 

Payments Set Aside

 

152158

11.06

 

Successors and Assigns.

 

153159

11.07

 

Treatment of Certain Information; Confidentiality

 

159165

11.08

 

Right of Setoff

 

160166

11.09

 

Interest Rate Limitation

 

161167

11.10

 

Counterparts; Integration; Effectiveness

 

161167

11.11

 

Survival of Representations and Warranties

 

161167

11.12

 

Severability

 

161168

11.13

 

Replacement of Lenders

 

162168

11.14

 

Governing Law; Jurisdiction; Etc.

 

163169

11.15

 

WAIVER OF JURY TRIAL

 

164170

11.16

 

No Advisory or Fiduciary Responsibility

 

164170

11.17

 

Electronic Execution of Assignments and Certain Other Documents

 

164171

11.18

 

USA PATRIOT Act

 

165171

11.19

 

Joint and Several Obligations

 

165172

11.20

 

Gaming Law.

 

165172

11.21

 

Master Leases

 

166172

11.22

 

ENTIRE AGREEMENT

 

166173

11.23

 

Acknowledgement and Consent to Bail-In of Affected Financial Institutions

 

166173

11.24

 

Acknowledgement Regarding Any Supported QFCs

 

167173

 

 

 

 

iv

 

--------------------------------------------------------------------------------

 

TABLE OF CONTENTS

(continued)

SectionPage

 

 

 

v

 

--------------------------------------------------------------------------------

 

SCHEDULES

 

 

 

 

2.01

 

Commitments

5.04

 

Subsidiaries

11.02

 

Notice Addresses

 

 

 

 

 

vi

--------------------------------------------------------------------------------

TABLE OF CONTENTS

(continued)

Section                                                                                                                                                      Page

 

EXHIBITS

 

 

 

 

A

 

Form of Committed Loan Notice

B

 

Form of Joint Borrower Provisions

C

 

Form of Revolving Note

D

 

Form of Compliance Certificate

E-1

 

Form of Administrative Questionnaire

E-2

 

Form of Assignment and Assumption

F

 

Form of Assumption Agreement

G-1

 

Forms of U.S. Tax Compliance Certificate

G-2

 

Forms of U.S. Tax Compliance Certificate

G-3

 

Forms of U.S. Tax Compliance Certificate

G-4

 

Forms of U.S. Tax Compliance Certificate

 

 

 

 

vii

--------------------------------------------------------------------------------

 

CREDIT AGREEMENT

This CREDIT AGREEMENT is entered into as of February 14, 2020 (as amended by
First Amendment to Credit Agreement dated as of April 29, 2020, this
“Agreement”), among MGM RESORTS INTERNATIONAL, a Delaware corporation (the
“Company” and, together with each other Subsidiary of the Company that is
designated a Borrower pursuant to Section 2.17, individually, a “Borrower” and
collectively, the “Borrowers”), each lender from time to time party hereto
(collectively, the “Lenders” and individually, a “Lender”), and BANK OF AMERICA,
N.A., as Administrative Agent and an L/C Issuer.  The Parties hereto hereby
agree with reference to the following facts:

WHEREAS, the Borrowers have requested that the Lenders and the L/C Issuers
provide revolving credit facilities and other financial accommodations to the
Borrowers for the purposes set forth herein; and

WHEREAS, the Lenders and the L/C Issuers have agreed to provide such revolving
credit facilities and such other financial accommodations to the Borrowers on
the terms and subject to the conditions set forth herein;

NOW, THEREFORE, in consideration of the mutual covenants and agreements herein
contained, the parties hereto hereby covenant and agree as follows:

ARTICLE I
DEFINITIONS AND ACCOUNTING TERMS

1.01Defined Terms.  As used in this Agreement, the following terms shall have
the meanings set forth below:

“Acceptable Land Use Arrangements” means the provisions of any easement
agreements, street dedications or vacations, entitlements, public and/or private
utility easements, licenses, declarations of covenants, conditions and
restrictions, and other similar provisions granted by the Company or its
Subsidiaries which now exist, are permitted to be entered into if of the type
generally permitted to be entered into under the MGP Master Lease (or under the
terms of the Host Community Agreement and the Community Benefit Agreement), or
which are approved as to their form and substance by the Administrative Agent in
writing, such approval not to be unreasonably withheld, conditioned or delayed.

“Adjustment” has the meaning specified in Section 3.03(c).

“Administrative Agent” means Bank of America in its capacity as administrative
agent under any of the Loan Documents, or any successor administrative agent.

“Administrative Agent’s Office” means the Administrative Agent’s address and, as
appropriate, account as set forth on Schedule 11.02, or such other address or
account as the Administrative Agent may from time to time notify to the
Borrowers and the Lenders.

“Administrative Questionnaire” means an administrative questionnaire in
substantially the form of Exhibit E-1 or any other form approved by the
Administrative Agent.




1

--------------------------------------------------------------------------------

 

“Affected Financial Institution” means (a) any EEA Financial Institution or (b)
any UK Financial Institution.

“Affiliate” means, with respect to any person, any other person that directly or
indirectly controls, or is under common control with, or is controlled by, such
person.  As used in this definition, “control” (including, with its correlative
meanings, “controlled by” and “under common control with”) means possession,
directly or indirectly, of power to direct or cause the direction of management
or policies (whether through ownership of securities or partnership or other
ownership interests, by contract or otherwise); provided, that the Creditor
Parties and their Affiliates shall not be deemed to be Affiliates of the Company
or any of its Affiliates solely by virtue of being Creditor Parties.

“Agent Parties” means the Administrative Agent and its Related Parties.

“Agreement” has the meaning specified in the introductory paragraph hereto.

“Alternative Currency” means each of Euro, Sterling, Yen and each other currency
(other than Dollars) approved in accordance with Section 1.08.

“Alternative Currency Equivalent” means, at any time, with respect to any amount
denominated in Dollars, the equivalent amount thereof in the applicable
Alternative Currency as determined by the Administrative Agent or the relevant
L/C Issuer, as the case may be, at such time on the basis of the Spot Rate
(determined in respect of the most recent Revaluation Date) for the purchase of
such Alternative Currency with Dollars.

“Anti-Corruption Laws” means any and all laws or regulations related to
corruption or bribery, such as the U.S. Foreign Corrupt Practices Act of 1977,
as amended, the Bribery Act 2010 of the United Kingdom and any law or regulation
implementing the OECD Convention on Combatting Bribery of Foreign Public
Officials in International Business Transactions.

“Applicable Fee Rate” means, at any time, in respect of the Revolving Facility,
(a) from the Closing Date to the date on which a Compliance Certificate is
delivered pursuant to Section 7.02 for the first full Fiscal Quarter after the
Closing Dateduring the Covenant Relief Period, 0.40% per annum and (b)
thereafter, the applicable percentage per annum set forth below determined by
reference to the Total Net Leverage Ratio as set forth in the most recent
Compliance Certificate received by the Administrative Agent pursuant to Section
7.02:

Pricing
Level

Total Net Leverage Ratio

Applicable Fee Rate

1

Greater than 4.25x

0.40%

2

Less than or equal to 4.25x and greater than 3.50x

0.35%

3

Less than or equal to 3.50x and greater than 2.75x

0.30%

4

Less than or equal to 2.75x

0.25%

 

Any increase or decrease in the Applicable Fee Rate resulting from a change in
the Total Net

2

--------------------------------------------------------------------------------

 

Leverage Ratio shall become effective as of the first Business Day immediately
following the date a Compliance Certificate is delivered pursuant to Section
7.02; provided, however, that if a Compliance Certificate is not delivered when
due in accordance with Section 7.02, then, upon the request of the Required
Revolving Lenders, Pricing Level 1 shall apply for the Revolving Facility as of
the first Business Day after the date on which such Compliance Certificate was
required to have been delivered and shall remain in effect until the date on
which such Compliance Certificate is delivered.  Notwithstanding anything to the
contrary contained in this definition, the determination of the Applicable Fee
Rate for any period shall be subject to the provisions of Section 2.09.

“Applicable Percentage” means, as to each Lender at any time, the percentage
(carried out to the ninth decimal place) of the Commitments and Loans under a
given Facility held by that Lender at such time.  If the commitment of each
Revolving Lender to make Revolving Loans and the obligation of each L/C Issuer
to make L/C Credit Extensions have been terminated pursuant to Section 9.02, or
if the Revolving Commitments have expired, then the Applicable Percentage of
each Lender in respect of the applicable Facility shall be determined based on
the Applicable Percentage of such Lender in respect of such Facility most
recently in effect, giving effect to any subsequent assignments.  The Applicable
Percentage of each Lender as of the Closing Date in respect of each Facility is
set forth opposite the name of such Lender on Schedule 2.01 or in the Assignment
and Assumption pursuant to which such Lender becomes a party hereto, as
applicable.

“Applicable Rate” means, in respect of the Revolving Facility, (i) from the
Closing Date to the date on which a Compliance Certificate is delivered pursuant
to Section 7.02 for the first full Fiscal Quarter after the Closing Dateduring
the Covenant Relief Period, 2.25% per annum, in the case of Eurodollar Rate
Loans, and 1.25% per annum, in the case of Base Rate Loans and (ii) thereafter,
the applicable percentage per annum set forth below determined by reference to
the Total Net Leverage Ratio as set forth in the most recent Compliance
Certificate received by the Administrative Agent pursuant to Section 7.02:

 

 

Applicable Rate

Pricing
Level

Total Net Leverage Ratio

Eurodollar Rate +
Letters of Credit

Base Rate

1

Greater than 4.25x

2.25%

1.25%

2

Less than or equal to 4.25x and greater than 3.50x

2.00%

1.00%

3

Less than or equal to 3.50x and greater than 2.75x

1.75%

0.75%

4

Less than or equal to 2.75x

1.50%

0.50%

 

Any increase or decrease in the Applicable Rate resulting from a change in the
Total Net Leverage Ratio shall become effective as of the first Business Day
immediately following the date a Compliance Certificate is delivered pursuant to
Section 7.02; provided, however, that if a Compliance Certificate is not
delivered when due in accordance with Section 7.02, then, upon the request of
the Required Revolving Lenders, Pricing Level 1 shall apply in respect of the
Revolving Facility as of the first Business Day after the date on which such
Compliance Certificate was required to have been delivered and in each case
shall remain in effect until the date on which such Compliance Certificate is
delivered.  Notwithstanding anything to the contrary contained in this
definition, the determination of the Applicable Rate for any period shall be
subject to the provisions of Section 2.09.

3

--------------------------------------------------------------------------------

 

“Applicable Revolving Percentage” means with respect to any Revolving Lender at
any time, such Revolving Lender’s Applicable Percentage in respect of the
Revolving Facility at such time.

“Applicable Time” means, with respect to any borrowings and payments in any
Alternative Currency, the local time in the place of settlement for such
Alternative Currency as may be reasonably determined by the Administrative Agent
or the applicable L/C Issuer, as the case may be, to be necessary for timely
settlement on the relevant date in accordance with normal banking procedures in
the place of payment.

“Appropriate Lender” means, at any time, (a) with respect to any Facility, a
Lender that has a Commitment with respect to such Facility or a Loan thereunder
at such time and (b) with respect to the Letter of Credit Sublimit, (i) an L/C
Issuer and (ii) if any Letters of Credit have been issued pursuant to
Section 2.03(a), the Revolving Lenders.

“Approved Fund” means any Fund that is administered or managed by (a) a Lender,
(b) an Affiliate of a Lender or (c) an entity or an Affiliate of an entity that
administers or manages a Lender.

“Arrangers” means, collectively, the Joint Lead Arrangers, the Syndication Agent
and the Co-Documentation Agents.  The Arrangers are not parties to this
Agreement or the other Loan Documents in their capacities as Arrangers, and
their sole contractual relationship in relation to the Loan Documents is with
the Company (and not with any other Loan Party).

“Asset Sale” means (a) any conveyance, sale, lease, transfer or other
disposition (including (x) by way of merger or consolidation, (y) any sale and
leaseback transaction and (z) any disposition of property to a Delaware Divided
LLC pursuant to a Delaware LLC Division, but excluding any Casualty Event
(without giving effect to any materiality thresholds set forth in such
definition)) of any Property (including accounts receivable and Equity Interests
of any person owned by the Borrowers or the Restricted Subsidiaries but not any
Debt Issuance), whether owned on the Closing Date or thereafter acquired, by the
Borrowers or the Restricted Subsidiaries to any Person (excluding operating
leases and subleases and similar arrangements of any real or personal property
in the ordinary course of business) and (b) any issuance or sale by any
Restricted Subsidiary of its Equity Interests to any Person, in the case of
clauses (a) and (b), to the extent that the aggregate value of the interest in
such Property conveyed, sold, leased, transferred, or otherwise disposed of or
the Equity Interests issued or sold, in each case whether in any single
transaction or related series of transactions, is greater than or equal to the
greater of (i) $100,000,000 and (ii) 5.0% of Borrower Group EBITDA for the most
recently ended Test Period (calculated on a Pro Forma Basis) at the time of such
transaction.

“Assignee Group” means two or more Eligible Assignees that are Affiliates of one
another or two or more Approved Funds managed by the same investment advisor.

“Assignment and Assumption” means an assignment and assumption entered into by a
Lender and an Eligible Assignee (with the consent of any party whose consent is
required by Section 11.06(b)), and accepted by the Administrative Agent, in
substantially the form of Exhibit E-2 or any other form approved by the
Administrative Agent and Company.

“Assumption Agreement” means each assumption agreement executed by a Borrower
pursuant to Section 2.17, substantially in the form of Exhibit F.

“Attorney Costs” means all reasonable and documented in reasonable detail fees,
expenses and disbursements of any law firm or other external legal counsel.

4

--------------------------------------------------------------------------------

 

“Audited Financial Statements” means the audited consolidated balance sheet of
the Company for the Fiscal Year ended December 31, 2018, and the related
consolidated statements of operations, shareholders’ equity and cash flows for
such Fiscal Year of the Company, including the notes thereto.

“Auto-Extension Letter of Credit” has the meaning specified in Section
2.03(b)(iii).

“Availability Period” means in respect of the Revolving Facility, the period
from and including the Closing Date to the earliest of (i) the Maturity Date for
the Revolving Facility, (ii) the date of termination of the Revolving
Commitments pursuant to Section 2.05, and (iii) the date of termination of the
commitment of each Revolving Lender to make Revolving Loans and of the
obligation of each L/C Issuer to make L/C Credit Extensions pursuant to
Section 9.02.

“Available Amount” means, as of any date of determination, an amount equal to
(I) during the Covenant Relief Period, $0 plus the amount of Restricted Payments
made pursuant to Section 8.07(g) in an amount not to exceed the Specified
Restricted Payment Amount in reliance on clause (y) of the proviso to the first
paragraph of Section 8.07, (II) after the Covenant Relief Period, if the
Rent-Adjusted Total Net Leverage Ratio is greater than 6.00 to 1.00 calculated
on a Pro Forma Basis as of the end of the most recently ended Test Period, the
Specified Restricted Payment Amount less the amount (if any) of Restricted
Payments made pursuant to clause (I) above and (III) after the Covenant Relief
Period, if the Rent-Adjusted Total Net Leverage Ratio is equal to or less than
6.00 to 1.00 calculated on a Pro Forma Basis as of the end of the most recently
ended Test Period, the sum, without duplication, of (A) $2,500,000,000 less the
amount (if any) of Restricted Payments made pursuant to clause (I) above and
less the amount Restricted Payments, Investments and voluntary prepayments,
redemptions, purchases, defeasances or other satisfaction of any Prepayment
Restricted Indebtedness pursuant to clause (II) above plus (B) Cumulative Net
Income plus (C) the amount of dividends, distributions, interest payments,
returns of capital, repayments and returns of payment (including, for the
avoidance of doubt, proceeds from sales of Investments financed using the
Available Amount pursuant to Section 8.06(k), but excluding any such amounts
included in the calculation of Borrower Group EBITDA), actually received in cash
by the Borrower Group from and after the Closing Date and prior to such date of
determination from any Person which is not included in the Borrower Group plus
(D) the net cash proceeds of any issuance by the Company of common Equity
Interests or other Qualified Equity Interests after the Closing Date and prior
to such date of determination plus (E) the aggregate principal amount of any
Indebtedness or Disqualified Equity Interests, in each case, of the Company
and/or any Restricted Subsidiary issued after the Closing Date (other than
Indebtedness or such Disqualified Equity Interests issued to the Company or a
Restricted Subsidiary), which has been converted into or exchanged for Equity
Interests of the Company, and/or any Restricted Subsidiary that does not
constitute Disqualified Equity Interests plus (F) upon the Revocation of a
Subsidiary that was Designated as an Unrestricted Subsidiary, the aggregate
amount of any Investment in such Subsidiary that was made pursuant to Section
8.06 at the time of such Revocation plus (G) an amount equal to any returns
(including dividends, interest, distributions, returns of principal, profits on
sale, repayments, income and similar amounts) actually received by the Borrower
Group in respect of any Investments made pursuant to Section 8.06(k) from and
after the Closing Date and prior to such time (to the extent not included in the
calculation of Borrower Group EBITDA) plus (H) 100% of the aggregate amount
received by the Borrower Group in cash (and the fair market value (as determined
in good faith by the Company) of property other than cash received by the
Borrower Group) from and after the Closing Date (in each case, to the extent not
included in the calculation of Borrower Group EBITDA) from (i) the sale or other
disposition (other than to the Company or a Restricted Subsidiary) of
Investments made pursuant to Section 8.06(m) or (ff) by the Company or any
Restricted Subsidiary and from repurchases and redemptions by any Person (other
than the Company or a Restricted Subsidiary) and from repayments of loans or
advances or other transfers of assets (including by way of dividends, interest,
distributions, return

5

--------------------------------------------------------------------------------

 

of principal, repayments, income and similar amounts), and releases of
guarantees, which constituted Investments made pursuant to Section 8.06(m) or
(ff) (to the extent such amount is not otherwise used pursuant to an exception
in Section 8.06), (ii) the sale (other than to the Company or any Restricted
Subsidiary) of the Equity Interests of an Unrestricted Subsidiary or (iii) any
dividend or other distribution by an Unrestricted Subsidiary.  The Available
Amount will be decreased by any amounts thereof (i) used to make Investments
pursuant to Section 8.06(k) since the Closing Date, (ii) used to prepay, redeem,
purchase, defease or satisfy Indebtedness pursuant to Section 8.05(e) since the
Closing Date, and (iii) used to make Restricted Payments pursuant to Section
8.07(g) since the Closing Date, effective immediately upon any such use.

“Bail-In Action” means the exercise of any Write-Down and Conversion Powers by
the applicable Resolution Authority in respect of any liability of an Affected
Financial Institution.

“Bail-In Legislation” means (a) with respect to any EEA Member Country
implementing Article 55 of Directive 2014/59/EU of the European Parliament and
of the Council of the European Union, the implementing law, regulation rule or
requirement for such EEA Member Country from time to time which is described in
the EU Bail-In Legislation Schedule and (b) with respect to the United
Kingdom,  Part I of the United Kingdom Banking Act 2009 (as amended from time to
time) and any other law, regulation or rule applicable in the United Kingdom
relating to the resolution of unsound or failing banks, investment firms or
other financial institutions or their affiliates (other than through
liquidation, administration or other insolvency proceedings).

“Bank of America” means Bank of America, N.A. and its successors.

“Base Rate” means for any day a fluctuating rate per annum equal to the highest
of (a) the Federal Funds Rate plus 1/2 of 1%, (b) the rate of interest in effect
for such day as publicly announced from time to time by Bank of America as its
“prime rate,” and (c) the Eurodollar Rate plus 1.00%.  The “prime rate” is a
rate set by Bank of America based upon various factors including Bank of
America’s costs and desired return, general economic conditions and other
factors, and is used as a reference point for pricing some loans, which may be
priced at, above, or below such announced rate.  Any change in such prime rate
announced by Bank of America shall take effect at the opening of business on the
day specified in the public announcement of such change.  If the Base Rate is
being used as an alternate rate of interest pursuant to Section 3.03 hereof,
then the Base Rate shall be the greater of clauses (a) and (b) above and shall
be determined without reference to clause (c) above.

“Base Rate Loan” means a Loan that bears interest based on the Base Rate.

“Bellagio CMBS Debt” means one or more mortgage and mezzanine financings
incurred on November 15, 2019 by BCORE PARADISE JV LLC or one or more of its
wholly-owned Subsidiaries (including BCORE PARADISE LLC).

“Bellagio Lease” means the Lease by and between BCORE PARADISE LLC as the
landlord and Bellagio, LLC, as the tenant, dated as of November 15, 2019, as
amended from time to time.

“Bellagio Operating Subleases” means the “Permitted Subleases” (as defined in
the Bellagio Lease from time to time) as may be amended from time to time.

“Bellagio Tax Protection Agreement” means that certain Tax Protection Agreement
among Bellagio, LLC, BCORE PARADISE PARENT LLC and BCORE PARADISE JV LLC, dated
as of November 15, 2019.

6

--------------------------------------------------------------------------------

 

“Bellagio Transaction Agreements” means all agreements contemplated by that
Master Transaction Agreement by and among MGM Resorts International, Bellagio,
LLC and BCORE PARADISE PARENT LLC dated as of October 15, 2019.

“Beneficial Ownership Regulation” means 31 C.F.R. § 1010.230.

“Benefit Plan” means any of (a) an “employee benefit plan” (as defined in ERISA)
that is subject to Title I of ERISA, (b) a “plan” as defined in and subject to
Section 4975 of the Code or (c) any Person whose assets include (for purposes of
ERISA Section 3(42) or otherwise for purposes of Title I of ERISA or Section
4975 of the Code) the assets of any such “employee benefit plan” or “plan.”

“Borrower” or “Borrowers” have the meaning specified in the introductory
paragraph hereto.

“Borrower Group” means each Borrower, the Restricted Subsidiaries and the
Designated Restricted Entities.

“Borrower Group Adjusted Net Income” means Net Income of the Borrower Group
determined in accordance with GAAP; provided that, without duplication:

(a)any after-tax effect, whether gains or losses, of items considered unusual,
infrequent, or any non-cash item considered non-recurring shall be excluded,

(b)the cumulative effect of a change in accounting principles during such period
shall be excluded,

(c)any after-tax effect of income (loss) from disposed, abandoned, transferred,
closed or discontinued operations and any net after-tax gains or losses on
disposal of disposed, abandoned, transferred, closed or discontinued operations
shall be excluded,

(d)any after-tax effect of gains or losses attributable to asset dispositions
other than in the ordinary course of business, as determined in good faith by
the Company, shall be excluded,

(e)any after-tax effect, whether gains or losses attributable to the early
extinguishment of Indebtedness, hedging obligations or other derivative
instruments shall be excluded,

(f)the Net Income for such period of any Person that is accounted for by the
equity method of accounting, shall be excluded; provided that Net Income shall
be increased by the aggregate amount cash dividends or distributions received by
the Borrower Group from such Person (to the extent such dividends or
distributions are not included in the determination of Available Amount or
Borrower Group EBITDA); and provided that Net Income shall not be increased from
dividends or distributions received from MGP or its subsidiaries for so long as
MGP and its subsidiaries are consolidated in the Borrower Group’s financial
statements.

(g)any non-cash expense realized or resulting from stock option plans, employee
benefit plans or post-employment benefit plans of the Company or grants or sales
of stock, stock appreciation or similar rights, stock options, restricted stock,
preferred stock or other rights shall be excluded,

7

--------------------------------------------------------------------------------

 

(h)effects of purchase accounting adjustments (including the effects of such
adjustments pushed down to such Person and such Restricted Subsidiaries) in
amounts required or permitted by GAAP, resulting from the application of
purchase accounting and including the effect of increases or decreases in
contingent consideration recognized in relation to any consummated acquisition
or the amortization or write-off of any amounts thereof, net of taxes, shall be
excluded,

(i)after-tax effect of any impairment charges or asset write-offs, in each case
pursuant to GAAP, and the amortization of intangibles arising pursuant to GAAP
shall be excluded, and

(j)the Net Income for such period of any Restricted Subsidiary or Designated
Restricted Entity shall be excluded to the extent that the declaration or
payment of dividends or similar distributions by that Restricted Subsidiary or
Designated Restricted Entity of its Net Income is not at the date of
determination permitted without any prior governmental approval (which has not
been obtained) or, directly or indirectly, by the operation of the terms of its
charter or any agreement, instrument, judgment, decree, order, statute, rule, or
governmental regulation applicable to that Restricted Subsidiary or Designated
Restricted Entity or its stockholders, unless such restriction with respect to
the payment of dividends or similar distributions has been legally waived,
provided that Net Income of the Company will be increased by the amount of
dividends or other distributions or other payments actually paid in cash (or to
the extent converted into cash) or Cash Equivalents by such Restricted
Subsidiary or Designated Restricted Entity to the Company or a Restricted
Subsidiary or Designated Restricted Entity not subject to such restriction in
respect of such period, to the extent not already included therein.

“Borrower Group EBITDA” means, for any fiscal period, (i) the EBITDA of the
Borrower Group for that fiscal period, after eliminating EBITDA of the Borrower
Group attributable to Unconsolidated Affiliates plus, (ii) without duplication,
the aggregate amount of any recurring or ordinary course (A) cash dividends or
distributions, (B) interest payments, (C) returns of capital, (D) repayments or
other payments, in each case in this clause (ii), that are actually paid in cash
(or to the extent converted into cash or Cash Equivalents) (excluding, in each
case in this clause (ii), expense reimbursements in connection with cash
advances or loans and special dividends or distributions) and received by the
Borrower Group from Unconsolidated Affiliates, Unrestricted Subsidiaries or from
cost method investments (for the avoidance of doubt, a dividend or cash
distribution shall be deemed recurring or ordinary course to the extent such
distribution was not intended to be a special dividend or distribution) minus
rent incurred under the MGP Master Lease, the Bellagio Lease, the MGP BREIT JV
Master Lease and any Similar Lease (regardless of whether such rent was
reflected in Net Income for such period) net of rental revenues received in cash
related to rent owed by an Unrestricted Subsidiary to MGP Tenant to the extent
such rent was not added back to Borrower Group EBITDA as a cash payment in
accordance with this Borrower Group EBITDA definition.  

For purposes of determining Borrower Group EBITDA for any Test Period that
includes any period occurring prior to the Closing Date, Borrower Group EBITDA
shall be calculated (i) with respect to any rent expense actually incurred under
the MGP Master Lease, the Bellagio Lease, the MGP BREIT JV Master Lease or any
Similar Lease after the Closing Date, giving annualized effect to such rent
expense as if such MGP Master Lease, the Bellagio Lease, the MGP BREIT JV Master
Lease or such Similar Lease had been in effect since the beginning of such Test
Period and (ii) with respect to any recurring or ordinary course cash dividends
or distributions received from MGM Growth Properties Operating Partnership,
giving annualized effect to such recurring or ordinary course cash dividends or
distributions as if the Transactions had occurred at the beginning of such Test
Period and such recurring or ordinary course cash dividends or distributions had
been in effect since the beginning of such Test Period, in the case of each of
clause (i) and (ii) as determined by the Borrower in good faith.  

8

--------------------------------------------------------------------------------

 

Notwithstanding the foregoing, solely for purposes of determining compliance
with Section 8.12(a) and Section 8.12(b), Borrower Group EBITDA shall be
calculated (x) for the Test Period ending June 30, 2021 (or, in the event of an
Early Covenant Relief Termination, the first fiscal quarter ending after such
Early Covenant Relief Termination), as Borrower Group EBITDA for the Fiscal
Quarter ending June 30, 2021 (or such first fiscal quarter ending after the
Early Covenant Relief Termination), giving annualized effect thereto, (y) for
the Test Period ending September 30, 2021 (or, in the event of an Early Covenant
Relief Termination, the second fiscal quarter ending after such Early Covenant
Relief Termination), as the sum of Borrower Group EBITDA for the Fiscal Quarters
ending June 30, 2021 and September 30, 2021 (or the first two fiscal quarters
ending after the Early Covenant Relief Termination), giving annualized effect to
such sum and (z) for the Test Period ending December 31, 2021 (or, in the event
of an Early Covenant Relief Termination, the third fiscal quarter ending after
such Early Covenant Relief Termination), as the sum of Borrower Group EBITDA for
the Fiscal Quarters ending June 30, 2021, September 30, 2021 and December 31,
2021 (or the first three fiscal quarters ending after the Early Covenant Relief
Termination), giving annualized effect to such sum.

“Borrower Group Intellectual Property” means material trademarks, customer lists
and player reward programs owned by any member of the Borrower Group.

“Borrower Materials” has the meaning specified in Section 7.01.

“Borrowing” means, in respect of any Facility, a borrowing under that Facility.

“Business Day” means any day other than a Saturday, Sunday or other day on which
commercial banks are authorized to close under the Laws of, or are in fact
closed in, (i) the State of New York or (ii) the state where the Administrative
Agent’s Office is located and, if such day relates to any Eurodollar Rate Loan,
means any such day on which dealings in Dollar deposits are conducted by and
between banks in the London interbank eurodollar market.

“CARES Act” means the Coronavirus Aid, Relief and Economic Security Act, and all
regulations and guidance with respect thereto issued by any Governmental
Authority.

“Cash Collateralize” means to pledge and deposit with or deliver to the
Administrative Agent, for the benefit of any L/C Issuer and the Lenders, as
collateral for the L/C Obligations, cash or deposit account balances pursuant to
documentation reasonably satisfactory to the Administrative Agent and such L/C
Issuer (which documents are hereby consented to by the Lenders).  “Cash
Collateral” and “Cash Collateralization” shall have a meaning correlative to the
foregoing and shall include the proceeds of such cash collateral and other
credit support.

“Cash Equivalents” means any of the following types of Investments:

(a)Government Securities due within one year after the date of the making of the
Investment;

(b)readily marketable direct obligations of any State of the United States or
any political subdivision of any such State or any public agency or
instrumentality thereof given on the date of such Investment a credit rating of
at least Aa by Moody’s or AA by S&P in each case due within one year from the
making of the Investment;

9

--------------------------------------------------------------------------------

 

(c)time deposits with, or insured certificates of deposit or bankers’
acceptances of, any commercial bank that (i) is organized under the laws of the
United States, any state thereof or the District of Columbia or is the principal
banking subsidiary of a bank holding company organized under the laws of the
United States, any state thereof or the District of Columbia, and is a member of
the Federal Reserve System, (ii) issues (or the parent of which issues)
commercial paper rated as described in clause (g) of this definition and
(iii) has combined capital and surplus of at least $1,000,000,000, in each case
with maturities of not more than one year from the date of acquisition thereof;

(d)certificates of deposit issued by, bank deposits in, eurodollar deposits
through, bankers’ acceptances of, and repurchase agreements covering Government
Securities executed by any bank incorporated under the Laws of the United
States, any State thereof or the District of Columbia and having on the date of
such Investment combined capital, surplus and undivided profits of at least
$250,000,000, or total assets of at least $5,000,000,000, in each case due
within one year after the date of the making of the Investment;

(e)certificates of deposit issued by, bank deposits in, eurodollar deposits
through, bankers’ acceptances of, and repurchase agreements covering Government
Securities executed by any branch or office located in the United States of a
bank incorporated under the Laws of any jurisdiction outside the United States
having on the date of such Investment combined capital, surplus and undivided
profits of at least $500,000,000, or total assets of at least $15,000,000,000,
in each case due within one year after the date of the making of the Investment;

(f)repurchase agreements covering Government Securities executed by a broker or
dealer registered under Section 15(b) of the Exchange Act, as amended, having on
the date of the Investment capital of at least $500,000,000, due within 90 days
after the date of the making of the Investment; provided that the maker of the
Investment receives written confirmation of the transfer to it of record
ownership of the Government Securities on the books of a “primary dealer” in
such Government Securities or on the books of such registered broker or dealer,
as soon as practicable after the making of the Investment;

(g)commercial paper issued by any Person organized under the laws of any state
of the United States and rated at least “Prime-1” (or the then equivalent grade)
by Moody’s or at least “A-1” (or the then equivalent grade) by S&P, in each case
with maturities of not more than 180 days from the date of acquisition thereof;

(h)“money market preferred stock” issued by a corporation incorporated under the
Laws of the United States or any State thereof (i) given on the date of such
Investment a credit rating of at least Aa by Moody’s and AA by S&P, in each case
having an investment period not exceeding 50 days or (ii) to the extent that
investors therein have the benefit of a standby letter of credit issued by a
Lender or a bank described in clauses (c) or (d) above;

(i)a readily redeemable “money market mutual fund” sponsored by a bank described
in clause (d) or (e) hereof, or a registered broker or dealer described in
clause (f) hereof, that has and maintains an investment policy limiting its
investments primarily to instruments of the types described in clauses (a)
through (h) hereof;

(j)corporate notes or bonds having a term to maturity of not more than one year
issued by a corporation incorporated under the Laws of the United States or any
State thereof, or a participation interest therein; provided that the security
issued by such corporation is given on the date of such Investment a credit
rating of at least A2 by Moody’s and A by S&P; and

10

--------------------------------------------------------------------------------

 

(k)Investments, classified in accordance with GAAP as current assets, in money
market investment programs registered under the Investment Company Act of 1940,
and the portfolios of which are limited solely to Investments of the character,
quality and maturity described in clauses (a), (b), (c), (g) and (j) of this
definition.

“Cash Management Agreement” means any agreement to provide cash management
services, including treasury, depository, overdraft, credit or debit card,
electronic funds transfer and other cash management arrangements.

“Cash Management Bank” means (a) any Person that, at the time it enters into a
Cash Management Agreement, is a Lender or an Affiliate of a Lender or the
Administrative Agent or an Affiliate of the Administrative Agent, in its
capacity as a party to such Cash Management Agreement and (b) any Person that,
at the time it, or its Affiliate, became a Lender or the Administrative Agent
hereunder, was a party to a Cash Management Agreement.

“Casualty Event” means any loss of title or any loss of or damage to or
destruction of, or any condemnation or other taking (including by any
Governmental Authority) of, any Property for which the Borrowers or the
Restricted Subsidiaries receive cash insurance proceeds or proceeds of a
condemnation award or other similar compensation (excluding proceeds of business
interruption insurance); provided, no such event shall constitute a “Casualty
Event” if such proceeds or other compensation in respect thereof is less than
$50,000,000.  “Casualty Event” shall include, but not be limited to, any taking
of all or any part of any Real Property of the Borrowers or the Restricted
Subsidiaries or any part thereof, in or by condemnation or other eminent domain
proceedings pursuant to any Law, or by reason of the temporary requisition of
the use or occupancy of all or any part of any Real Property of the Borrowers or
the Restricted Subsidiaries or any part thereof by any Governmental Authority.

“Change in Law” means the occurrence, after the Closing Date, of any of the
following: (a) the adoption or taking effect of any law, rule, regulation or
treaty, (b) any change in any law, rule, regulation or treaty or in the
administration, interpretation, implementation or application thereof by any
Governmental Authority or (c) the making or implementation of any request, rule,
guideline or directive (whether or not having the force of Law) by any
Governmental Authority; provided that notwithstanding anything herein to the
contrary, (x) the Dodd-Frank Wall Street Reform and Consumer Protection Act and
all requests, rules, guidelines or directives thereunder or issued in connection
therewith and (y) all requests, rules, guidelines or directives promulgated by
the Bank for International Settlements, the Basel Committee on Banking
Supervision (or any successor or similar authority) or the United States or
foreign regulatory authorities, in each case pursuant to Basel III, shall in
each case be deemed to be a “Change in Law,” regardless of the date enacted,
adopted or issued.

“Change of Control” means an event or series of events by which any “Person” or
“group” (as such terms are used in Sections 13(d) and 14(d) of the Exchange
Act), but excluding any employee benefit plan of such Person or its
subsidiaries, any Person or entity acting in its capacity as trustee, agent or
other fiduciary or administrator of any such plan, or any Person formed as a
holding company for the Company (in a transaction where the voting stock of the
Company outstanding prior to such transaction is converted into or exchanged for
the voting stock of the surviving or transferee Person constituting all or
substantially all of the outstanding shares of such voting stock of such
surviving or transferee Person (immediately after giving effect to such
issuance)) becomes the “beneficial owner” (as defined in Rules 13d-3 and 13d-5
under the Exchange Act, except that a Person or group shall be deemed to have
“beneficial ownership” of all securities that such Person or group has the right
to acquire, whether such right is exercisable immediately or only after the
passage of time (such right, an “option right”)), directly or indirectly, of
more than 35% of the equity securities of the Company entitled to vote for
members of the board of directors or equivalent governing body of the Company on
a fully-diluted basis (and taking into account all such securities that such
“Person” or “group” has the right to acquire pursuant to any option right).

11

--------------------------------------------------------------------------------

 

“CityCenter Holdings” means CityCenter Holdings, LLC, a Delaware limited
liability company.

“Class” when used in reference to any Loan or Borrowing, refers to whether such
Loan, or the Loans comprising such Borrowing, are Revolving Loans, Incremental
Term Loans, Other Revolving Loans, or Extended Revolving Loans (and the
commitments, if any, to which such Loan or Borrowings relates).

“Closing Date” means February 14, 2020, the first date all the conditions
precedent in Section 4.01 were satisfied or waived in accordance with
Section 11.01.

“Co-Documentation Agents” means, collectively, Barclays Bank PLC, BNP Paribas
Securities Corp., Citibank, N.A., Citizens Bank, N.A., Fifth Third Bank,
JPMorgan Chase Bank, N.A., The Bank of Nova Scotia, Sumitomo Mitsui Banking
Corporation, SunTrust Robinson Humphrey, Inc., Morgan Stanley Senior Funding,
Inc. and Credit Agricole Corporate and Investment Bank.

“Code” means the Internal Revenue Code of 1986, as amended.

“Collateral” means, after the occurrence of a Collateral Trigger Event, all
assets or property on which Liens are purported to be granted pursuant to the
Pledge Agreement, including the OP Units and proceeds thereof and rights
thereunder required to be pledged by Section 6.09; provided that in no event
shall the Collateral include, and no Loan Party shall be deemed to have granted
a security interest in, any Excluded Assets.

“Collateral Trigger Event” means the first date on which a Compliance
Certificate is delivered pursuant to Section 7.02 that demonstrates that the
Rent-Adjusted Total Net Leverage Ratio for the most recently ended Test Period
is greater than 0.25 to 1.00 less than the Rent-Adjusted Total Net Leverage
Ratio then in effect under Section 8.12(a).

“Collateral Trigger Event Date” has the meaning specified in Section 6.09.

“Commitment” means a commitment to make Loans (and, in the case of the Revolving
Facility, to participate in Letters of Credit) under a Facility.  On the Closing
Date, the Commitments of the Lenders are the Revolving Commitments as set forth
on Schedule 2.01.

“Committed Loan Notice” means a notice of (a)  a Revolving Borrowing, (b) an
Other Revolving Borrowing, (c) an Extended Revolving Borrowing, (d) a conversion
of Loans from one Type to the other, or (e) a continuation of Eurodollar Rate
Loans, pursuant to Section 2.02(a), which, if in writing, shall be substantially
in the form of Exhibit A or such other form as may be approved by the
Administrative Agent (including any form on an electronic platform or electronic
transmission system as shall be approved by the Administrative Agent), completed
and signed by a Responsible Officer.

“Commodity Exchange Act” means the Commodity Exchange Act (7 U.S.C. §1 et seq.),
as amended from time to time, and any successor statute.

“Community Benefit Agreement” means that certain Community Benefit Agreement
between Prince George’s County, Maryland and MGM National Harbor, LLC, dated as
of June 9, 2014.

“Company” has the meaning specified in the introductory paragraph hereto.

“Company Party” means the Company or any of its Subsidiaries.

12

--------------------------------------------------------------------------------

 

“Competitor” means a Person or Affiliate of any Person, other than the Company
or its Subsidiaries, which is among the top 25 global gaming companies by annual
revenues, or any lodging company having any material hotel business in Las
Vegas, or any person proposing to build, own or operate a casino resort in any
jurisdiction in which the Company or any of its Subsidiaries does any material
business or proposes to do business but excluding commercial or corporate banks,
and any funds that are managed or controlled by such commercial or corporate
banks which funds principally invest in commercial loans or debt securities, in
each case designated by written notice to the Administrative Agent and the
Lenders (including by posting such notice to the Platform) prior to the Closing
Date (or as updated by the Borrowers in writing after the Closing Date).

“Compliance Certificate” means a certificate substantially in the form of
Exhibit D with such amendments or modifications as may be approved by the
Administrative Agent and Company.

“continuing” means, with respect to any Default or Event of Default, that such
Default or Event of Default has not been cured or waived.

“Contractual Obligation” means as to any Person, any provision of any security
issued by such Person or of any contractual obligation to which such Person is a
party or by which it or any of its Property is bound or subject.

“Convertible Debt” means Indebtedness of the Borrowers (which may be guaranteed
by the Guarantors) permitted to be incurred under the terms of this Agreement
that is (i) either (a) convertible into common stock of the Company (and cash in
lieu of fractional shares) and/or cash (in an amount determined by reference to
the price of such common stock) or (b) sold as units with call options, warrants
or rights to purchase (or substantially equivalent derivative transactions) that
are exercisable for common stock of the Company and/or cash (in an amount
determined by reference to the price of such common stock) and (ii) subordinated
to the Obligations on terms customary at the time for convertible subordinated
debt securities.

“Covenant Relief Period” means the period commencing on the First Amendment
Effective Date and ending on the earlier of (i) the date on which Administrative
Agent receives a Covenant Relief Period Termination Notice from the Company
(this clause (i), an “Early Covenant Relief Termination”) and (ii) the day
immediately following the date on which a Compliance Certificate is delivered
pursuant to Section 7.02 for the Fiscal Quarter ending June 30, 2021 (such
earlier date, the “Covenant Relief Period Termination Date”).

“Covenant Relief Period Restricted Payment Transactions” means (i) the Net
Available Proceeds from the conveyance, sale, lease, transfer or other
disposition by members of the Borrower Group of MGM China Shares or OP Units, to
the extent such Net Available Proceeds are not required to be applied to prepay
the Revolving Loans or reduce Revolving Commitments pursuant to Section
2.04(b)(iii), (ii) dividends and distributions received by the Company and its
Subsidiaries after the First Amendment Effective Date from MGM China or
CityCenter Holdings and (iii) any issuance by the Company of common Equity
Interests after the First Amendment Effective Date.

“Covenant Relief Period Termination Date” has the meaning set forth in the
definition of “Covenant Relief Period.”

 

13

--------------------------------------------------------------------------------

 

“Covenant Relief Period Termination Notice” means a certificate of a Responsible
Officer of the Company that is delivered to the Administrative Agent stating
that the Company irrevocably elects to terminate the Covenant Relief Period
effective as of the date the Administrative Agent receives a Covenant Relief
Period Termination Notice.

“Covered Party” has the meaning specified in Section 11.24(a).

“COVID-19 Pandemic” means the outbreak and spread in the United States of
coronavirus and associated illnesses known as COVID-19.

“Credit Agreement Refinancing Indebtedness” means other Indebtedness incurred
pursuant to a Refinancing Amendment, in each case, issued, incurred or otherwise
obtained (including by means of the extension or renewal of Existing
Indebtedness) in exchange for, or to extend, renew, replace or refinance, in
whole or part, then existing Revolving Commitments, or any then-existing Credit
Agreement Refinancing Indebtedness (“Refinanced Debt”); provided that (i) such
Indebtedness has an equal or later maturity and a weighted average life to
maturity equal to or greater than the Refinanced Debt, (ii) such Indebtedness
shall not have a greater principal amount than the principal amount of the
Refinanced Debt plus accrued interest, fees and premiums (if any) thereon and
reasonable fees and expenses associated with the refinancing, (iii) such
Refinanced Debt shall be repaid, defeased or satisfied and discharged on a
dollar-for-dollar basis, and all accrued interest, fees and premiums (if any) in
connection therewith shall be paid, on the date such Credit Agreement
Refinancing Indebtedness is issued, incurred or obtained, (iv) the aggregate
unused revolving commitments under such Credit Agreement Refinancing
Indebtedness shall not exceed the unused Revolving Commitments being replaced
and (v) all other terms and conditions of any such Credit Agreement Refinancing
Indebtedness shall be as agreed between the Company and the lenders providing
any such Credit Agreement Refinancing Indebtedness.

“Credit Extension” means each of the following:  (a) a Borrowing and (b) an L/C
Credit Extension.

“Creditor Parties” means each of the Administrative Agent, each L/C Issuer and
each Lender, and to the extent relevant, each Cash Management Bank, Hedge Bank
and Arranger.

“Cumulative Net Income” means, as of any date of determination, the greater of
(1) zero and (2) 50% multiplied by the cumulative Borrower Group Adjusted Net
Income for the period (taken as one accounting period) from December 31, 2019 to
the end of the Company’s most recently ended Fiscal Quarter for which internal
financial statements are available as of such date of determination.

“Debt Issuance” means the incurrence by the Borrowers or any Restricted
Subsidiary of any Indebtedness after the Closing Date (other than as permitted
by Section 8.04).

“Debtor Relief Laws” means the Bankruptcy Code of the United States, and all
other liquidation, conservatorship, bankruptcy, assignment for the benefit of
creditors, moratorium, rearrangement, receivership, insolvency, reorganization,
or similar debtor relief Laws of the United States or other applicable
jurisdictions from time to time in effect and affecting the rights of creditors
generally.

“Declined Proceeds” has the meaning specified in Section 2.04(b)(iii).

“Default” means any event or condition that constitutes an Event of Default or
that, with the giving of any notice, the passage of time, or both, would be an
Event of Default.

14

--------------------------------------------------------------------------------

 

“Default Rate” means (a) when used with respect to Obligations other than Letter
of Credit Fees, an interest rate equal to (i) the Base Rate plus (ii) the
Applicable Rate, if any, applicable to Base Rate Loans plus (iii) 2% per annum;
provided that with respect to a Eurodollar Rate Loan, the Default Rate shall be
an interest rate equal to the interest rate (including any Applicable Rate)
otherwise applicable to such Loan plus 2% per annum and (b) when used with
respect to Letter of Credit Fees, a rate equal to the Applicable Rate plus 2%
per annum.

“Defaulting Lender” means, subject to Section 2.18, any Lender (a) that has
failed to fund any portion of the Revolving Loans or participations in L/C
Obligations required to be funded by it hereunder within two Business Days of
the date required to be funded by it hereunder unless such Lender notifies the
Administrative Agent, the applicable L/C Issuer and the Borrowers in writing
that such failure is the result of such Lender’s determination that one or more
conditions precedent to funding (each of which conditions precedent, together
with any applicable default, shall be specifically identified in such writing)
has not been satisfied, (b) that has otherwise failed to pay over to the
Administrative Agent, any L/C Issuer or any other Lender any other amount
required to be paid by it hereunder within two Business Days of the date when
due, unless the subject of a good faith dispute, (c) for which the
Administrative Agent has received notification that such Lender has, or has a
direct or indirect parent company that is (i) insolvent, or is generally unable
to pay its debts as they become due, or admits in writing its inability to pay
its debts as they become due, or makes a general assignment for the benefit of
its creditors, (ii) the subject of a bankruptcy, insolvency, reorganization,
liquidation or similar proceeding, or a receiver, trustee, conservator,
intervenor or sequestrator or the like has been appointed for such Lender or its
direct or indirect parent company, or such Lender or its direct or indirect
parent company has taken any action in furtherance of or indicating its consent
to or acquiescence in any such proceeding or appointment or (iii) become the
subject of a Bail-In Action; provided that a Lender shall not be a Defaulting
Lender solely by virtue of the ownership or acquisition of any Equity Interest
in that Lender or any direct or indirect parent company thereof by a
Governmental Authority so long as such ownership interest does not result in or
provide such Lender with immunity from the jurisdiction of courts within the
United States or from the enforcement of judgments or writs of attachment on its
assets or permit such Lender (or such Governmental Authority or instrumentality)
to reject, repudiate, disavow or disaffirm any contracts or agreements made with
such Lender, (d) that has notified any Borrower, the Administrative Agent or any
L/C Issuer, in writing that it does not intend to comply with its funding
obligations hereunder, or has made a public statement to that effect (unless
such writing or public statement relates to such Lender’s obligation to fund a
Loan hereunder and states that such position is based on such Lender’s
determination that a condition precedent to funding (which condition precedent,
together with the applicable default, if any, shall be specifically identified
in such writing or public statement) cannot be satisfied) or (e) that has
failed, within three Business Days after written request by the Administrative
Agent or a Borrower, to confirm in writing to the Administrative Agent and such
Borrower that it will comply with its prospective funding obligations hereunder
(provided that such Lender shall cease to be a Defaulting Lender pursuant to
this clause (e) upon receipt of such written confirmation by the Administrative
Agent and such Borrower).  Any determination by the Administrative Agent that a
Lender is a Defaulting Lender under any one or more of clauses (a) through (e)
above, and of the effective date of such status, shall be conclusive and binding
absent manifest error, and such Lender shall be deemed to be a Defaulting Lender
(subject to Section 2.18(b)) as of the date established therefor by the
Administrative Agent in a written notice of such determination, which shall be
delivered by the Administrative Agent to the Borrowers, the L/C Issuers and each
Lender promptly following such determination.

“Delaware Divided LLC” means any Delaware LLC which has been formed upon
consummation of a Delaware LLC Division.

15

--------------------------------------------------------------------------------

 

“Delaware LLC” means any limited liability company organized or formed under the
laws of the State of Delaware.

“Delaware LLC Division” means the statutory division of any Delaware LLC into
two or more Delaware LLCs pursuant to Section 18-217 of the Delaware Limited
Liability Company Act.

“Designate” has the meaning specified in Section 6.10(a).

“Designated Jurisdiction” means any country or territory that is the subject of
comprehensive Sanctions broadly prohibiting dealings in, with or involving such
country or territory.

“Designated Restricted Entities” means (i) Detroit and any of its Subsidiaries,
(ii) MGM National Harbor, LLC, a Nevada limited liability company, and any of
its Subsidiaries, (iii) MGM Springfield Blue Tarp and any of its Subsidiaries
and (iv) any other Subsidiary of the Company designated in writing to the
Administrative Agent by the Company at any time after the Closing Date, in each
case so long as (x) such Person is a direct or indirect Subsidiary of the
Company, (y) such Person is subject to Section 8.11 and (z) solely in the case
of any Person designated pursuant to clause (iv) above, (1) such Person (or its
Parent Entity) is the owner or operator of a casino property, (2) such Person is
not a wholly-owned Subsidiary of the Company and (3) the percentage of the
voting Equity Interests of such Person held by Persons other than the Company or
its Restricted Subsidiaries does not exceed 5.0%.

“Designation” has the meaning specified in Section 6.10(a).

“Detroit” means MGM Grand Detroit, LLC, a Delaware limited liability company.  

“Discharged” means Indebtedness that has been defeased (pursuant to a
contractual or legal defeasance) or discharged pursuant to the prepayment or
deposit of amounts sufficient to satisfy such Indebtedness as it becomes due or
irrevocably called for redemption (and regardless of whether such Indebtedness
constitutes a liability on the balance sheet of the obligors thereof); provided,
however, that the Indebtedness shall be deemed Discharged if the payment or
deposit of all amounts required for defeasance or discharge or redemption
thereof have been made even if certain conditions thereto have not been
satisfied, so long as such conditions are reasonably expected to be satisfied
within 95 days after such prepayment or deposit.

“Disqualified Equity Interest” means, with respect to any Person, any Equity
Interest of such Person that, by its terms (or by the terms of any security into
which it is convertible or for which it is exchangeable), or upon the happening
of any event, matures (excluding any maturity as the result of an optional
redemption by the issuer thereof) or is mandatorily redeemable or redeemable at
the sole option of the holder thereof (other than solely for Qualified Equity
Interests or upon a sale of assets or a change of control that constitutes an
Asset Sale or a Change of Control and is subject to the prior payment in full of
the Obligations or as a result of a redemption required by Gaming Laws),
pursuant to a sinking fund obligation or otherwise (other than solely for
Qualified Equity Interests) or exchangeable or convertible into debt securities
of the issuer thereof at the sole option of the holder thereof, in whole or in
part, on or prior to the date that is 90 days after the Final Maturity Date then
in effect at the time of issuance thereof.

“Disqualified Lenders” has the meaning specified in Section 11.06(i)(i).

“Dollar”, “U.S. Dollar” and “$” mean lawful money of the United States.

16

--------------------------------------------------------------------------------

 

“Dollar Equivalent” means, at any time, (a) with respect to any amount
denominated in Dollars, such amount, and (b) with respect to any amount
denominated in any Alternative Currency, the equivalent amount thereof in
Dollars as determined by the Administrative Agent or the applicable L/C Issuer,
as the case may be, at such time on the basis of the Spot Rate (determined in
respect of the most recent Revaluation Date) for the purchase of Dollars with
such Alternative Currency.

“DQ List” has the meaning specified in Section 11.06(i)(iv).

“Early Covenant Relief Termination” has the meaning set forth in the definition
of “Covenant Relief Period.”

“EBITDA” means, with respect to any fiscal period and with respect to any
Person, the sum of (a) Net Income of such Person for that period, plus (b) any
extraordinary loss reflected in such Net Income, and, without duplication, any
loss associated with the early retirement of Indebtedness and with any
disposition not in the ordinary course of business, minus (c) any extraordinary
gain reflected in such Net Income, and, without duplication, any gains
associated with the early retirement of Indebtedness and with any disposition
not in the ordinary course of business, plus (d) Interest Expense of such Person
for that period, plus (e) the aggregate amount of expense for federal, foreign,
state and local taxes on or measured by income of such Person for that period
(whether or not payable during that period), minus (f) the aggregate amount of
benefit for federal, foreign, state and local taxes on or measured by income of
such Person for that period (whether or not receivable during that period), plus
(g) (1) any depreciation and amortization expenses, (2) all unusual or
non-recurring expenses and/or (3) all non-cash items, expenses or charges, in
each case to the extent deducted in arriving at Net Income for that period, plus
(h) expenses classified as “pre-opening and start-up expenses” on the applicable
financial statements of that Person for that fiscal period, plus (i) any rent
expense under the MGP Master Lease, the Bellagio Lease, the MGP BREIT JV Master
Lease or any Similar Lease reflected in Net Income, and, without duplication, in
each case as determined in accordance with GAAP, plus (j) (i) all transaction
fees, costs and expenses in connection with any equity issuance, permitted
Investments, Permitted Acquisitions, dispositions, recapitalizations, mergers,
amalgamations, option buyouts and the incurrence, modification, repayment or
redemption of Indebtedness permitted to be incurred under this Agreement
(including any Permitted Refinancing in respect thereof) or any amendments,
waivers or other modifications under the agreements relating to such
Indebtedness or similar transactions or any fees, costs and expenses related to
entering into new leases or lease modification or restructuring (regardless of
whether any such transaction described in this subclause (j) is completed) and
(ii) without duplication of any of the foregoing, non-operating or non-recurring
professional fees, costs and expenses for such period plus (k) any costs,
charges, fees or expenses (including discounts and commissions and including
fees and charges incurred in respect of letters of credit or bankers acceptance
financings and, without limitation, all legal, accounting, advisory or other
transaction-related fees, charges, costs and expenses and any bonuses or success
fee payments) (or any amortization of any of the foregoing) associated with any
issuance (or proposed issuance) of debt, or equity or any refinancing
transaction (or proposed refinancing transaction) or any amendment or other
modification of any debt instrument plus (l) any costs, charges, fees and
expenses (or any amortization thereof) (including, without limitation, all
legal, accounting, advisory or other transaction-related fees, charges, costs
and expenses and any bonuses or success fee payments) related to any Permitted
Acquisition or Investment or disposition (or any such proposed
acquisition, Investment or disposition) (including amortization or write offs of
debt issuance or deferred financing costs, premiums and prepayment penalties),
in each case, whether or not successful plus (m) any costs, charges, fees and
expenses incurred in connection with any non-recurring strategic initiatives
(including incentive costs and expenses relating to business optimization
programs; legal, accounting and advisory fees; and signing, retention and
completion bonuses) plus (n) at the election of the Borrowers with respect to
any quarterly period, the cumulative after-Tax effect of a change in accounting
principles shall be excluded.

17

--------------------------------------------------------------------------------

 

“EEA Financial Institution” means (a) any credit institution or investment firm
established in any EEA Member Country which is subject to the supervision of an
EEA Resolution Authority, (b) any entity established in an EEA Member Country
which is a parent of an institution described in clause (a) of this definition,
or (c) any financial institution established in an EEA Member Country which is a
Subsidiary of an institution described in clauses (a) or (b) of this definition
and is subject to consolidated supervision with its parent.

“EEA Member Country” means any of the member states of the European Union,
Iceland, Liechtenstein, and Norway.

“EEA Resolution Authority” means any public administrative authority or any
Person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.

“Eligible Assignee” means any Person that meets the requirements to be an
assignee under Section 11.06(b)(iii) and (vi)  (subject to such consents, if
any, as may be required under Section 11.06(b)(iii)); provided that no
Defaulting Lender shall be an Eligible Assignee for the purpose of any
assignment in respect of the Revolving Facility.  For the avoidance of doubt,
any Disqualified Lender is subject to Section 11.06(i).

“Environment” means ambient air, indoor air, surface water and groundwater
(including potable water, navigable water and wetlands), the land surface or
subsurface strata or natural resources.

“Environmental Law” means any and all applicable treaties, Federal, state,
local, and foreign laws, statutes, ordinances, regulations, rules, decrees,
judgments, directives, orders, consent orders, consent decrees, permits,
licenses, and the common law, relating to pollution or protection of public
health or the Environment, Hazardous Materials, natural resource damages or
occupational safety or human health to the extent related to exposure to
Hazardous Materials.

“Environmental Liability” means any liability, contingent or otherwise
(including any liability for damages, costs of environmental remediation, fines,
penalties or indemnities), directly or indirectly resulting from or based upon
(a)  violation of any Environmental Law, (b) the generation, use, handling,
transportation, storage, treatment or disposal of any Hazardous Materials,
(c) exposure to any Hazardous Materials, (d) the Release or threatened Release
of any Hazardous Materials or (e) any contract or agreement pursuant to which
liability is assumed or imposed with respect to any of the foregoing.

“Equity Interests” means, with respect to any Person, any and all shares,
interests, participations or other equivalents, including membership interests
(however designated, whether voting or non-voting), of equity of such Person,
including, if such Person is a partnership, partnership interests (whether
general or limited) and any other interest or participation that confers on a
Person the right to receive a share of the profits and losses of, or
distributions of assets of, such partnership, whether outstanding on the Closing
Date or issued after the Closing Date; provided that Convertible Debt shall not
be deemed to be Equity Interests, unless and until any such instruments are so
converted or exchanged.

“ERISA” means the Employee Retirement Income Security Act of 1974, and any
regulations issued pursuant thereto, as amended or replaced and as in effect
from time to time.

“ERISA Affiliate” means, collectively, any Borrower and any Restricted
Subsidiary and any Person (or any trade or business, whether or not
incorporated) that is under common control with any Borrower or any Restricted
Subsidiary within the meaning of Section 414 of the Code.

18

--------------------------------------------------------------------------------

 

“ERISA Event” means (a) any “reportable event,” as defined in Section 4043 of
ERISA or the regulations issued thereunder, with respect to a Pension Plan
(other than an event for which the 30-day notice requirement is waived); (b)
with respect to any Pension Plan, the failure to satisfy the minimum funding
standard under Section 412 of the Code and Section 302 of ERISA, whether or not
waived, the failure by any ERISA Affiliate to make by its due date a required
installment under Section 430(j) of the Code with respect to any Pension Plan or
the failure by any ERISA Affiliate to make any required contribution to a
Multiemployer Plan; (c) the filing pursuant to Section 412(c) of the Code or
Section 302(c) of ERISA of an application for a waiver of the minimum funding
standard with respect to any Pension Plan; (d) the incurrence by any ERISA
Affiliate of any liability under Title IV of ERISA with respect to the
termination of any Pension Plan; (e) the receipt by any ERISA Affiliate from the
PBGC or a plan administrator of any notice indicating an intent to terminate any
Pension Plan or to appoint a trustee to administer any Pension Plan; (f) the
occurrence of any event or condition which would reasonably constitute grounds
under ERISA for the termination of or the appointment of a trustee to
administer, any Pension Plan; (g) the incurrence by any ERISA Affiliate of any
liability with respect to the withdrawal or partial withdrawal from any Pension
Plan or Multiemployer Plan; (h) the receipt by an ERISA Affiliate of any notice,
or the receipt by any Multiemployer Plan from any ERISA Affiliate of any notice,
concerning the imposition of Withdrawal Liability on any ERISA Affiliate or a
determination that a Multiemployer Plan is, or is expected to be, insolvent,
within the meaning of Title IV of ERISA, or in “endangered” or “critical”
status, within the meaning of Section 432 of the Code or Section 305 of ERISA;
(i) the making of any amendment to any Pension Plan which would be reasonably
likely to result in the imposition of a lien or the posting of a bond or other
security under ERISA or the Code; (j) the withdrawal of any ERISA Affiliate from
a Pension Plan subject to Section 4063 of ERISA during a plan year in which such
ERISA Affiliate was a “substantial employer” as defined in Section 4001(a)(2) of
ERISA or a cessation of operations that is treated as such a withdrawal under
Section 4062(e) of ERISA; or (k) the occurrence of a nonexempt prohibited
transaction (within the meaning of Section 4975 of the Code or Section 406 of
ERISA) which would reasonably be expected to result in liability to the
Borrowers or the Restricted Subsidiaries.

“EU Bail-In Legislation Schedule” means the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor person), as in effect
from time to time.

“Eurodollar Rate” means:

(a)for any Interest Period with respect to a Eurodollar Rate Loan, the rate per
annum equal to the London Interbank Offered Rate as administered by ICE
Benchmark Administration (or any other Person that takes over the administration
of such rate for U.S. Dollars for a period equal in length to such Interest
Period)  (“LIBOR”) or a comparable or successor rate, which rate is approved by
the Administrative Agent, as published on the applicable Bloomberg screen page
(or such other commercially available source providing such quotations as may be
designated by the Administrative Agent from time to time) at approximately 11:00
a.m., London time, two Business Days prior to the commencement of such Interest
Period, for Dollar deposits (for delivery on the first day of such Interest
Period) with a term equivalent to such Interest Period;

(b)for any interest calculation with respect to a Base Rate Loan on any date,
the rate per annum equal to LIBOR, at or about 11:00 a.m., London time
determined two Business Days prior to such date for U.S. Dollar deposits with a
term of one month commencing that day; and

19

--------------------------------------------------------------------------------

 

(c) if the Eurodollar Rate shall be less than (i) during the Covenant Relief
Period, 0.50% per annum, such rate shall be deemed 0.50% for purposes of this
Agreement and (ii) thereafter, zero, such rate shall be deemed zero for purposes
of this Agreement;

provided that to the extent a comparable or successor rate is approved by the
Administrative Agent in connection herewith, the approved rate shall be applied
in a manner consistent with market practice; provided, further, that to the
extent such market practice is not administratively feasible for the
Administrative Agent, such approved rate shall be applied in a manner as
otherwise reasonably determined by the Administrative Agent.

“Eurodollar Rate Loan” means a Revolving Loan that bears interest at a rate
based on clause (a) of the definition of “Eurodollar Rate.”

“Event of Default” has the meaning specified in Section 9.01.

“Exchange Act” means the Securities Exchange Act of 1934, as amended, and the
rules and regulations of the SEC promulgated thereunder.

“Excluded Assets” means (i) any asset or property to the extent the grant of a
security interest is prohibited by Law or requires a consent not obtained of any
Governmental Authority pursuant to such Law; (ii) (x) voting Equity Interests in
excess of 65% of the voting Equity Interests of (A) any Foreign Subsidiaries or
(B) any FSHCO and (y) any of the Equity Interests of (A) indirect Foreign
Subsidiaries (other than, for the avoidance of doubt, first tier Foreign
Subsidiaries) of the Borrowers or Guarantors or (B) any direct or indirect
Subsidiary organized under the laws of the United States, any state thereof or
the District of Columbia, that is a Subsidiary of a Foreign Subsidiary;
(iii) assets as to which the Administrative Agent and the Borrowers reasonably
agree in writing that the cost of obtaining such a security interest or
perfection thereof are excessive in relation to the benefit to the Lenders of
the security to be afforded thereby; (iv) any assets acquired after the Closing
Date to the extent that, and for so long as, granting a security interest in
such assets would violate any Contractual Obligation to which any Borrower or a
Restricted Subsidiary is a party, or by which such party or any of such party’s
property or assets is bound (provided that any such Contractual Obligation
existed at the time of the acquisition of such asset and was not entered into in
connection with or in anticipation of such acquisition (but may have been
amended)) and (v) any other assets or property to the extent the grant of a
security interest therein would result in material adverse tax consequences to
the Company or its Subsidiaries as reasonably determined by the Company in
consultation with the Administrative Agent.  The determination as to whether a
Lien is prohibited, restricted, requires consent or creates a right of
termination under applicable Law or the terms of any applicable lease, license,
agreement, arrangement, contract, charter or authorization shall be made after
giving effect to the applicable provisions of the UCC.

“Excluded Subsidiary” means (i) any Immaterial Subsidiary, (ii) any Restricted
Subsidiary of the Company acquired or formed after the Closing Date in an
Investment permitted under this Agreement which, at the time of such acquisition
or formation, is not a wholly-owned Subsidiary, (iii) any Restricted Subsidiary
that is subject to regulation as an insurance company (or any Restricted
Subsidiary thereof), (iv) any Restricted Subsidiary that is a special purpose
entity used for a securitization facility permitted hereunder, (v) any
Restricted Subsidiary prohibited from guaranteeing the Obligations (x) by
applicable law, rule or regulation existing on the Closing Date or (y) by
applicable law, rule or regulation existing at the time of acquisition of such
Restricted Subsidiary after the Closing Date), (vi) any Restricted Subsidiary
acquired after the Closing Date that is prohibited from guaranteeing the
Obligations by any Contractual Obligation to which such Restricted Subsidiary is
a party, or by which it or any of its property or assets is bound (provided that
any such Contractual Obligation existed at the time of such acquisition

20

--------------------------------------------------------------------------------

 

or investment and was not entered into in connection with or in anticipation of
such acquisition or investment) (but may have been amended), (vii) any
Restricted Subsidiary which would require governmental or regulatory consent,
approval, license or authorization to provide a guarantee, unless such consent,
approval, license or authorization has been received, (viii) any Restricted
Subsidiary to the extent such guarantee would reasonably be expected to result
in material adverse tax consequences (as reasonably determined by the Company
and the Administrative Agent), (ix) any Restricted Subsidiary where the cost of
providing such guarantee is excessive in relation to the value afforded thereby
(as reasonably determined by the Company and the Administrative Agent), (x) each
Subsidiary of the Company which is identified as such as of the Closing Date on
Schedule 5.04 and (xi) any FSHCO.  The Excluded Subsidiaries as of the Closing
Date, by virtue of clauses (v)(y) and (vi) above, are identified as such on
Schedule 5.04.

“Excluded Swap Obligations” means, with respect to any Guarantor, any obligation
(a “Swap Obligation”) to pay or perform under any agreement, contract or
transaction that constitutes a “swap” within the meaning of section 1a(47) of
the Commodity Exchange Act, if, and to the extent that, all or a portion of the
guarantee of such Guarantor of, or the grant by such Guarantor of a security
interest to secure, such Swap Obligation (or any Guaranty Obligation thereof) is
or becomes illegal under the Commodity Exchange Act or any rule, regulation or
order of the Commodity Futures Trading Commission (or the application or
official interpretation of any thereof) by virtue of such Guarantor’s failure
for any reason not to constitute an “eligible contract participant” as defined
in the Commodity Exchange Act (determined after giving effect to Section 10.15
and any other “keepwell, support or other agreement” for the benefit of such
Guarantor and any and all guarantees of such Guarantor’s Swap Obligations by
other Loan Parties) at the time the Guaranty of such Guarantor, or a grant by
such Guarantor of a security interest, becomes effective with respect to such
Swap Obligation.  If a Swap Obligation arises under a master agreement governing
more than one swap, such exclusion shall apply only to the portion of such Swap
Obligation that is attributable to swaps for which such Guaranty or security
interest is or becomes excluded in accordance with the first sentence of this
definition.

“Excluded Taxes” means, with respect to the Administrative Agent, any Lender,
any L/C Issuer or any other recipient of any payment to be made by or on account
of any obligation of any Loan Party under any Loan Document, (a) taxes imposed
on or measured in whole or in part by such recipient’s net income or overall
gross income (however denominated) and franchise taxes imposed on it (in lieu of
net income or overall gross income taxes), in each case (i) imposed by a
jurisdiction as a result of such recipient being organized under the laws of,
having its principal office located in, or in the case of any Lender, doing
business in or having its applicable Lending Office located in such
jurisdiction, or (ii) that are Other Connection Taxes, (b) any branch profits
Taxes imposed by the United States or any similar Tax imposed by any
jurisdiction described in clause (a) above, (c)  any backup withholding tax that
is required by the Code to be withheld from amounts payable to a Lender that has
failed to comply with Section 3.01(e), (d) in the case of a Foreign Lender
(other than an assignee pursuant to a request by the Borrowers under
Section 11.13), any United States federal withholding tax that is required to be
imposed on amounts payable to such Foreign Lender pursuant to the Laws in force
at the time such Foreign Lender becomes a party hereto (or designates a new
Lending Office), except to the extent that such Foreign Lender (or its assignor,
if any) was entitled, immediately prior to the designation of a new Lending
Office (or assignment), to receive additional amounts from the Borrowers with
respect to such withholding tax pursuant to Section 3.01(a)(ii), (e) any Taxes
imposed by FATCA, and (f) Taxes attributable to such recipient’s failure to
comply with Section 3.01(e).

21

--------------------------------------------------------------------------------

 

“Existing Credit Agreement” means that certain Amended and Restated Credit
Agreement dated as of December 21, 2018, by and among the Company, the other
loan parties party thereto, the financial institutions listed on the signature
pages thereof and Bank of America, N.A., as administrative agent (as amended by
that certain First Amendment to Credit Agreement dated as of December 21, 2018,
as further amended by that certain Second Amendment to Credit Agreement dated as
of November 14, 2019, and as further amended, restated, supplemented or
otherwise modified prior to the Closing Date).

“Existing Indebtedness” means Indebtedness outstanding on the Closing Date.

“Existing Letters of Credit” means the Letters of Credit heretofore issued under
the Existing Credit Agreement and remaining outstanding on the Closing Date.

“Existing Revolving Loans” has the meaning specified in Section 2.15(b).

“Existing Revolving Tranche” has the meaning specified in Section 2.15(b).

“Extended Revolving Borrowing” means a borrowing consisting of simultaneous
Extended Revolving Loans of the same Type and, in the case of Eurodollar Rate
Loans, having the same Interest Period made by each of the Extended Revolving
Lenders pursuant to the relevant Refinancing Amendment.

“Extended Revolving Commitments” has the meaning specified in Section 2.15(b).

“Extended Revolving Facility” means a credit facility comprising a series of
Extended Revolving Commitments and the corresponding Extended Revolving Loans,
if any.

“Extended Revolving Lender” means a Lender in respect of Extended Revolving
Loans.

“Extended Revolving Loans” has the meaning specified in Section 2.15(b).

“Extended Revolving Note” means any promissory note executed and delivered in
connection with any Extended Revolving Commitments and the related Extended
Revolving Loans, the form of which shall be specified in the applicable
Extension Amendment.

“Extending Lender” has the meaning specified in Section 2.15(c).

“Extension Amendment” has the meaning specified in Section 2.15(d).

“Extension Date” means any date on which any Existing Revolving Tranche is
modified to extend the related scheduled maturity date in accordance with
Section 2.15 (with respect to Lenders under such Existing Revolving Tranche
which agree to such modification).

“Extension Series” means all Extended Revolving Commitments that are established
pursuant to the same Extension Amendment (or any subsequent Extension Amendment
to the extent such subsequent Extension Amendment expressly provides that the
Extended Revolving Commitments provided for therein are intended to be a part of
any previously established Extension Series).

“Facility” means the Revolving Facility, an Other Revolving Facility, an
Extended Revolving Facility or an Incremental Term Facility.

22

--------------------------------------------------------------------------------

 

“FATCA” means Sections 1471 through 1474 of the Code as of the Closing Date (or
any amended or successor version that is substantively comparable and not
materially more onerous to comply with), any current or future regulations
promulgated thereunder or official interpretations thereof, any agreements
entered into pursuant to current Section 1471(b)(1) of the Code (or any amended
or successor version described above) and any intergovernmental agreement
between the U.S. and any other jurisdiction (and any related treaty, law,
regulation or other official guidance) implementing the foregoing.

“Federal Funds Rate” means, for any day, the rate per annum equal to the
weighted average of the rates on overnight Federal funds transactions with
members of the Federal Reserve System, as published by the Federal Reserve Bank
of New York on the Business Day next succeeding such day; provided that (a) if
such day is not a Business Day, the Federal Funds Rate for such day shall be
such rate on such transactions on the next preceding Business Day as so
published on the next succeeding Business Day, and (b) if no such rate is so
published on such next succeeding Business Day, the Federal Funds Rate for such
day shall be the average rate (rounded upward, if necessary, to a whole multiple
of 1/100 of 1%) charged to Bank of America on such day on such transactions as
determined by the Administrative Agent; provided, further, that if the Federal
Funds Rate shall be less than zero, such rate shall be deemed zero for purposes
of this Agreement.

“Fee Letter” means the letter agreement, dated February 14, 2020, between the
Company and Bank of America.

“Final Maturity Date” means, as of any date of determination, unless the context
otherwise requires, the latest Maturity Date for any of the Facilities then
governed by this Agreement.

“Finance Lease” as applied to any Person, means any lease of any Property by
that Person as lessee that is required to be classified and accounted for as a
finance lease in conformity with GAAP; provided, that for the avoidance of
doubt, any lease that is accounted for by any Person as an operating lease as of
the Closing Date and any Similar Lease entered into after the Closing Date by
any Person may, in the sole discretion of the Company, be treated as an
operating lease and not a Finance Lease; and provided, further, that none of the
MGP Master Lease, the Bellagio Lease nor the MGP BREIT JV Master Lease will be
deemed to be a Finance Lease.

“First Amendment Effective Date” means April 29, 2020.

“First Priority” means, with respect to any Lien purported to be created in any
collateral pursuant to any Loan Document, that such Lien is the only Lien to
which such collateral is subject, other than any Lien permitted under this
Agreement.

“Fiscal Quarter” means the fiscal quarter of the Company consisting of the three
calendar month periods ending on each March 31, June 30, September 30 and
December 31.

“Fiscal Year” means the fiscal year of the Company consisting of the
twelve-month period ending on each December 31.

“Fixed Incremental Amount” has the meaning specified in the definition of
“Incremental Amount.”

“Foreign Lender” means any Lender that is not a “United States Person” within
the meaning of section 7701(a)(30) of the Code.

23

--------------------------------------------------------------------------------

 

“Foreign Subsidiary” means each Subsidiary that is organized under the laws of a
jurisdiction other than the United States, any state thereof, or the District of
Columbia.

“Fronting Exposure” means, at any time there is a Defaulting Lender, with
respect to an L/C Issuer, such Defaulting Lender’s pro rata portion of the L/C
Obligations issued by such L/C Issuer other than such L/C Obligations as to
which such Defaulting Lender’s participation obligation has been reallocated to
other Lenders or Cash Collateralized in accordance with the terms hereof.

“FSHCO” means any Restricted Subsidiary that is organized under the laws of the
United States, any state thereof or the District of Columbia and substantially
all of whose assets consists of the capital stock of one or more Foreign
Subsidiaries.

“Fund” means any Person (other than a natural Person) that is (or will be)
engaged in making, purchasing, holding or otherwise investing in commercial
loans and similar extensions of credit in the ordinary course of its activities.

“GAAP” means generally accepted accounting principles in the United States set
forth in the Financial Accounting Standards Board (“FASB”) Accounting Standards
Codification® and rules and interpretive releases of the Securities and Exchange
Commission under authority of federal securities laws, that are applicable to
the circumstances as of the date of determination, consistently applied.

“Gaming Approval” means any and all licenses, findings of suitability,
approvals, authorizations, permits, consents, rulings, orders or directives of
any Governmental Authority (a) necessary to enable Borrowers or the Restricted
Subsidiaries to engage in the casino, gambling, racing or gaming business, or in
the business of owning or leasing real property or vessels used in the casino,
gambling, pai gow poker, racing or gaming business or otherwise to continue to
conduct its business substantially as is presently conducted or contemplated to
be conducted following the Closing Date (after giving effect to the
Transactions), (b) required by any Gaming Law or (c) required to accomplish the
financing and other transactions contemplated hereby after giving effect to the
Transactions.

“Gaming Authority” means any governmental agency, authority, board, bureau,
commission, department, office or instrumentality with regulatory, licensing or
permitting authority or jurisdiction over any gaming business or enterprise or
any Gaming Facility or with regulatory, licensing or permitting authority or
jurisdiction over any gaming or racing operation (or proposed gaming or racing
operation) owned, leased, managed or operated by the Borrowers or the Restricted
Subsidiaries.

“Gaming Facility” means any casino, hotel, resort, race track, off-track
wagering site, venue at which gaming or wagering is conducted, and all related
or ancillary property, assets or line of business.

“Gaming Laws” means all applicable provisions of all (a) constitutions,
treaties, statutes or laws governing Gaming Facilities (including, without
limitation, card club casinos and pari mutual race tracks) and rules,
regulations, codes and ordinances of, and all administrative or judicial orders
or decrees or other laws pursuant to which, any Gaming Authority possesses
regulatory, licensing or permit authority over gambling, gaming, racing or
Gaming Facility activities conducted by the Borrowers or the Restricted
Subsidiaries within its jurisdiction; (b) Gaming Approvals; and (c) orders,
decisions, determinations, judgments, awards and decrees of any Gaming
Authority.

“Gaming License” means any Gaming Approval or other casino, gambling, racing or
gaming license issued by any Gaming Authority covering any Gaming Facility.

24

--------------------------------------------------------------------------------

 

“Government Assistance Indebtedness” means any Indebtedness of any Company Party
incurred pursuant to the CARES Act, or any other federal, state or local
stimulus plans or legislation, regulation, acts or similar laws in response to,
or related to the effects of, the COVID-19 Pandemic from any Governmental
Authority (including, but not limited to, loans provided by the U.S. Small
Business Administration), in each case, as amended from time to time.

“Government Securities” means readily marketable (a) direct full faith and
credit obligations of the United States or obligations guaranteed by the full
faith and credit of the United States and (b) obligations of an agency or
instrumentality of, or corporation owned, controlled or sponsored by, the United
States that are generally considered in the securities industry to be implicit
obligations of the United States.

“Governmental Authority” means any government or political subdivision of the
United States or any other country, whether national, federal, state,
provincial, local or otherwise, or any agency, authority, board, bureau, central
bank, commission, department or instrumentality thereof or therein, including,
without limitation, any court, tribunal, grand jury or arbitrator, in each case
whether foreign or domestic, or any entity exercising executive, legislative,
judicial, regulatory or administrative functions of or pertaining to such
government or political subdivision (including any supra-national bodies such as
the European Union or the European Central Bank) including, without limitation,
any Gaming Authority.

“Granting Lender” has the meaning specified in Section 11.06(h).

“Guarantors” means, collectively, each wholly-owned Restricted Subsidiary of the
Company that is a party to the Guaranty on the Closing Date or a Restricted
Subsidiary that executes and delivers the Guaranty pursuant to Section 6.08, in
each case, whether existing on the Closing Date or established, created or
acquired after the Closing Date, unless and until such time as the respective
Restricted Subsidiary is released from all of its obligations in accordance with
the terms and provisions of this Agreement; provided that (i) the Designated
Restricted Entities shall not be Guarantors, (ii) the Excluded Subsidiaries
shall not be Guarantors (it being understood and agreed that, notwithstanding
anything to the contrary in this clause (ii), if an Excluded Subsidiary executes
a joinder to the Guaranty such Subsidiary shall constitute a Guarantor), (iii)
prior to receipt of approval from the New York State Gaming Commission, each of
MGM Yonkers, Inc. and MMNY Land Company, Inc. shall not be a Guarantor and (iv)
such other Subsidiaries that may be formed or acquired after the Closing Date
that are subject to the jurisdiction of a Gaming Authority that requires
approval prior to the execution and delivery of a guaranty shall not be
Guarantors unless and until such approval is obtained.

“Guaranty” means, collectively, the Guaranty made by the Borrowers and the
Guarantors in favor of the Pari Passu Parties on the Closing Date together with
each guaranty supplement delivered pursuant to Section 6.08.

“Guaranty Obligation” means, as to any Person, any obligation of such Person
guaranteeing or intended to guarantee any Indebtedness (“primary obligations”)
of any other Person (the “primary obligor”) in any manner, whether directly or
indirectly, and any obligation of such Person, whether or not contingent, (i) to
purchase any such primary obligation or any property constituting direct or
indirect security therefor; (ii) to advance or supply funds (A) for the purchase
or payment of any such primary obligation or (B) to maintain working capital or
equity capital of the primary obligor or otherwise to maintain the net worth or
solvency of the primary obligor; (iii) to purchase property, securities or
services primarily for the purpose of assuring the owner of any such primary
obligation of the ability of the primary obligor to make payment of such primary
obligation; or (iv) otherwise to assure or hold harmless the holder of such
primary obligation against loss in respect thereof; provided that the term
Guaranty Obligation shall not include endorsements of instruments for deposit or
collection in the ordinary course

25

--------------------------------------------------------------------------------

 

of business or, with respect to any Guarantor, Excluded Swap Obligations of such
Guarantor.  The amount of any Guaranty Obligation shall be deemed to be an
amount equal to the stated or determinable amount of the primary obligation in
respect of which such Guaranty Obligation is made (or, if less, the maximum
amount of such primary obligation for which such Person may be liable pursuant
to the terms of the instrument evidencing such Guaranty Obligation) or, if not
stated or determinable, the maximum reasonably anticipated potential liability
in respect thereof (assuming such Person is required to perform thereunder) as
determined by such Person in good faith.

“Hazardous Material” means any hazardous or toxic material, substance, waste,
constituent, compound, pollutant or contaminant in any form, including petroleum
(including crude oil or any fraction thereof or any petroleum product or waste)
listed under any Environmental Law or subject to regulation under Environmental
Law.

“Hedge Bank” means any Person that, at the time it enters into a Swap Contract,
is a Lender or an Affiliate of a Lender or the Administrative Agent or an
Affiliate of the Administrative Agent, in its capacity as a party to such Swap
Contract.

“Honor Date” has the meaning specified in Section 2.03(c)(i).

“Host Community Agreement” means that certain Host Community Agreement approved
by the City Council on May 1, 2013 (as amended by the first amendment approved
by the City Council on December 23, 2015 by and between the City of Springfield
Massachusetts and MGM Springfield Blue Tarp, the second amendment thereto
approved by the City Council on February 22, 2016 by and between the City of
Springfield Massachusetts and MGM Springfield Blue Tarp, the third amendment
thereto dated August 25, 2017 by and between the City of Springfield
Massachusetts and MGM Springfield Blue Tarp, the fourth amendment thereto dated
July 24, 2018 by and between the City of Springfield Massachusetts and MGM
Springfield Blue Tarp and as may be further amended or otherwise modified from
time to time), between the City of Springfield, Massachusetts, MGM Springfield
Blue Tarp and MGM Springfield reDevelopment, LLC.

“Immaterial Subsidiary” means, at any time, any Restricted Subsidiary that, as
of the last day of the most recently ended Test Period on or prior to the date
of determination, does not have assets (when combined with the assets of all
other Immaterial Subsidiaries, after eliminating intercompany obligations) in
excess of $100,000,000.

“Impacted Loans” has the meaning assigned to such term in Section 3.03(a).

“Incremental Amount” means, as of any date of determination, (1) during the
Covenant Relief Period, $500,000,000 and (2) thereafter, the sum of (a)
$500,000,0001,000,000,000 less the amount (if any) incurred pursuant to clause
(1) above (the “Fixed Incremental Amount”); provided that, solely with respect
to this clause (2)(a), on the date of incurrence thereof, the Company and its
Restricted Subsidiaries are in compliance on a Pro Forma Basis with a
Rent-Adjusted Total Net Leverage Ratio, of no greater than 6.00 to 1.00
(calculated on a Pro Forma Basis as of the end of the most recently ended Test
Period (without netting any cash proceeds from such incurrence and assuming the
entire amount of any Incremental Revolving Increase is fully drawn)  plus (b)
the maximum aggregate principal amount that can be established or incurred
without causing the Rent-Adjusted Total Net Leverage Ratio, after giving effect
to the incurrence of any such Incremental Facility, any acquisition or
investment consummated in connection therewith and all other appropriate pro
forma adjustments, calculated on a Pro Forma Basis as of the end of the most
recently ended Test Period (without netting any cash proceeds from such
incurrence and assuming the entire amount of any Incremental Revolving Increase
is fully drawn), to exceed 0.75 to 1.00 less than the applicable Rent-Adjusted
Total Net Leverage

26

--------------------------------------------------------------------------------

 

Ratio then in effect pursuant to Section 8.12(a) ((i) if such Indebtedness is
incurred prior to December 31, 2022, 4.50 to 1.00 or (ii) if such Indebtedness
is incurred on or after December 31, 2022, 4.25 to 1.00 (this clause (2)(b), the
“Ratio-Based Incremental Amount”). Any ratio calculated for purposes of
determining the “Incremental Amount” shall be calculated subject to Section 1.11
to the extent applicable and, if the proceeds of the relevant Incremental
Facility will be applied to finance an acquisition or other investments
permitted under this Agreement, compliance with the Rent-Adjusted Total Net
Leverage Ratio will be determined in accordance with Section 1.12.

“Incremental Facilities” has the meaning specified in Section 2.13(a)(iii).

“Incremental Joinder Agreement” has the meaning specified in Section 2.13(b).

“Incremental Lender” has the meaning specified in Section 2.13(a).

“Incremental Loans” has the meaning specified in Section 2.13(a)(iii).

“Incremental Revolving Increase” has the meaning specified in Section
2.13(a)(iii).

“Incremental Term Commitment” has the meaning specified in Section 2.13(a)(i).

“Incremental Term Facility” has the meaning specified in Section 2.13(a)(i).

“Incremental Term Loan Increase” has the meaning specified in Section
2.13(a)(i).

“Incremental Term Loans” has the meaning specified in Section 2.13(a)(i).

“Incremental Term Note” means any promissory note executed and delivered in
connection with any Incremental Term Commitments and the related Incremental
Term Loans, the form of which shall be specified in the applicable Incremental
Joinder Agreement.

“Indebtedness” of any Person means, without duplication, (a) all obligations of
such Person for borrowed money; (b) all obligations of such Person evidenced by
bonds, debentures, notes, loan agreements or similar instruments; (c) all
obligations of such Person under conditional sale or other title retention
agreements relating to property purchased by such Person; (d) all obligations of
such Person issued or assumed as the deferred purchase price of property or
services (excluding (x) trade accounts payable and accrued obligations incurred
in the ordinary course of business or other accounts payable in the ordinary
course of business in accordance with ordinary trade terms, (y) financing of
insurance premiums and (z) any earn-out obligation or purchase price adjustment
until such obligation becomes a liability on the balance sheet (excluding the
footnotes thereto) in accordance with GAAP); (e) all Indebtedness of others to
the extent secured by any Lien on property owned or acquired by such Person,
whether or not the obligations secured thereby have been assumed; provided that
if such obligations have not been assumed, the amount of such Indebtedness
included for the purposes of this definition will be the amount equal to the
lesser of the fair market value of such property and the amount of the
Indebtedness secured; (f) with respect to any Finance Lease of such Person, the
capitalized amount thereof that would appear on a balance sheet of such Person
prepared as of such date in accordance with GAAP; (g) the net amount of the
obligations of such Person in respect of interest rate protection agreements,
foreign currency exchange agreements or other interest or exchange rate hedging
arrangements (including Swap Contracts); (h) all obligations of such Person as
an account party in respect of letters of credit and bankers’ acceptances,
except obligations in respect of letters of credit issued in support of
obligations not otherwise constituting Indebtedness shall not constitute
Indebtedness except to the extent such letter of credit is drawn and not
reimbursed within ten Business Days; and (i) all Guaranty Obligations of such

27

--------------------------------------------------------------------------------

 

Person in respect of Indebtedness of others of the kinds referred to in
clauses (a) through (h) above (other than, for the avoidance of doubt, in
connection with any completion guarantee and any other Permitted Non-Recourse
Guarantees, which shall not constitute Indebtedness hereunder); provided that
for purposes of this definition, deferred purchase obligations shall be
calculated based on the net present value thereof.  The Indebtedness of any
Person shall include the Indebtedness of any partnership in which such Person is
a general partner unless recourse is limited, in which case the amount of such
Indebtedness shall be the amount such Person is liable therefor (except to the
extent the terms of such Indebtedness expressly provide that such Person is not
liable therefor).  The amount of Indebtedness of the type described in clause
(d) shall be calculated based on the net present value thereof.  The amount of
Indebtedness of the type referred to in clause (g) above of any Person shall be
zero unless and until such Indebtedness becomes due, in which case the amount of
such Indebtedness shall be the amount due that is payable by such Person.  For
the avoidance of doubt, it is understood and agreed that (x) unredeemed casino
chips and tokens and gaming winnings of customers, (y) any obligations of such
Person in respect of Cash Management Agreements and (z) any obligations of such
Person in respect of employee deferred compensation and benefit plans shall not
constitute Indebtedness.  For all purposes hereof, the Indebtedness of the
Borrower Group shall exclude (i) any obligations under the MGP Master Lease, the
Bellagio Lease, the MGP BREIT JV Master Lease and any Similar Lease, (ii) any
obligation of any Loan Party to make any Permitted Affiliate Payments and (iii)
intercompany liabilities arising from their cash management, tax, and accounting
operations and intercompany loans, advances or Indebtedness having a term not
exceeding 364 days (inclusive of any rollover or extensions of terms) and made
in the ordinary course of business.

“Indemnified Taxes” means (a) all Taxes, other than Excluded Taxes, imposed on
or with respect to any payment made by or on account of any obligation of any
Loan Party under any Loan Document and (b) to the extent not otherwise described
in (a), all Other Taxes.

“Indemnitee” has the meaning specified in Section 11.04(b).

“Information” has the meaning specified in Section 11.07.

“Insurance Subsidiaries” means, collectively, MGMM Insurance Company, a Nevada
corporation and any Subsidiaries formed for the purpose of facilitating and
providing insurance coverage and claims services for the Company and its
Subsidiaries.

“Intellectual Property” has the meaning specified in Section  5.235.22.

“Interest Coverage Ratio” means the ratio, as of any date of determination, of
(a) Borrower Group EBITDA for the most recently ended Test Period to (b)
Interest Expense of the Borrower Group for the most recently ended Test Period;
provided, however, for purposes of calculating the Interest Coverage Ratio,
Interest Expense shall exclude (i) Interest Expense associated with the MGP
Master Lease, the Bellagio Lease, the MGP BREIT JV Master Lease and any Similar
Lease and (ii) Interest Expense related to any amortization of deferred
financing costs, original issue discount and redemption or prepayment premiums.

“Interest Expense” means, for any Test Period, the sum of interest expense of
the Borrower Group for such Test Period as determined in accordance with GAAP,
plus, to the extent deducted in arriving at Net Income and without duplication,
(a) the interest portion of payments paid or payable (without duplication) on
Finance Leases, (b) amortization of financing fees, debt issuance costs and
interest or deferred financing or debt issuance costs, (c) arrangement,
commitment or upfront fees, original issue discount, redemption or prepayment
premiums, (d) commissions, discounts and other fees and charges owed with
respect to letters of credit and bankers’ acceptance financing, (e) interest
with

28

--------------------------------------------------------------------------------

 

respect to Indebtedness that has been Discharged, (f) the accretion or accrual
of discounted liabilities during such period, (g) interest expense attributable
to the movement of the mark-to-market valuation of obligations under Swap
Contracts or other derivative instruments, (h) payments made under Swap
Contracts relating to interest rates with respect to such Test Period and any
costs associated with breakage in respect of hedging agreements for interest
rates, (i) all interest expense consisting of liquidated damages for failure to
timely comply with registration rights obligations and financing fees, (j) fees
and expenses associated with the consummation of the Transactions, (k) annual or
quarterly agency fees paid to Administrative Agent, (l) all interest expense
recognized by the Borrower Group under the MGP Master Lease, the Bellagio Lease,
the MGP BREIT JV Master Lease and any Similar Lease, and (m) costs and fees
associated with obtaining Swap Contracts and fees payable thereunder, all as
calculated in accordance with GAAP. and (n) interest expense with respect to
Government Assistance Indebtedness or any Disqualified Equity Interests issued
to a Governmental Authority pursuant to the CARES Act to the extent such
obligations would appear on a balance sheet of such Person prepared as of such
date in accordance with GAAP.

“Interest Payment Date” means, (a) as to any Eurodollar Rate Loan, the last day
of each Interest Period applicable to such Loan and the Maturity Date of the
Facility under which such Loan was made; provided that if any Interest Period
for a Eurodollar Rate Loan exceeds three months, the respective dates that fall
every three months after the beginning of such Interest Period shall also be
Interest Payment Dates; and (b) as to any Base Rate Loan, the last Business Day
of each March, June, September and December and the Maturity Date of the
Facility under which such Loan was made.

“Interest Period” means as to each Eurodollar Rate Loan, the period commencing
on the date such Eurodollar Rate Loan is disbursed or converted to or continued
as a Eurodollar Rate Loan and ending on the date one, two, three or six months
thereafter or one week thereafter, as selected by the Borrowers in the relevant
Committed Loan Notice, or such other period that is twelve months or less
requested by the Borrowers and consented to by all Appropriate Lenders; provided
that:

(a)any Interest Period that would otherwise end on a day that is not a Business
Day shall be extended to the next succeeding Business Day unless such Business
Day falls in another calendar month, in which case such Interest Period shall
end on the next preceding Business Day;

(b)any Interest Period that begins on the last Business Day of a calendar month
(or on a day for which there is no numerically corresponding day in the calendar
month at the end of such Interest Period) shall end on the last Business Day of
the calendar month at the end of such Interest Period; and

(c)no Interest Period shall extend beyond the Maturity Date of the Facility
under which such Loan was made.

“Interim Drop-Down Indebtedness” means any short-term or interim Indebtedness
intended to be assumed by MGP or one of its Subsidiaries in connection with
Section 8.01(t) that is intended to be replaced or refinanced by MGP or such
Subsidiary within fifteen (15) days of its initial incurrence.

“Investments” means (a) any direct or indirect purchase or other acquisition by
any Borrower or any of their respective Subsidiaries of, or of a beneficial
interest in, any of the Equity Interest of any other Person (other than a Loan
Party) or of the assets of a Person that constitute a business unit; (b) any
direct or indirect redemption, retirement, purchase or other acquisition for
value, by any Subsidiary of any Borrower from any Person, of any Equity Interest
of such Person (other than a Loan Party); (c) any direct or indirect loan,
advance or capital contribution by any Borrower or any of their respective
Subsidiaries to any other Person (other than a Loan Party), including all
indebtedness and accounts receivable from that other Person that are not current
assets or did not arise from sales to that other Person in the ordinary

29

--------------------------------------------------------------------------------

 

course of business and (d) any payment under any Guaranty Obligation by such
Person in respect of the Indebtedness or other obligation of any other
Person.  The amount of any Investment at any time shall be the amount actually
invested (measured at the time made) (minus any Returns of the Borrowers or a
Restricted Subsidiary in respect of such Investment which has actually been
received in cash or Cash Equivalents or has been converted into cash or Cash
Equivalents), without adjustment for subsequent increases or decreases in the
value of such Investment.

“IRS” means the United States Internal Revenue Service.

“ISP” means, with respect to any Letter of Credit, the “International Standby
Practices 1998” published by the Institute of International Banking Law &
Practice, Inc. (or such later version thereof as may be in effect at the time of
issuance).

“Issuer Documents” means with respect to any Letter of Credit, the Letter of
Credit Application, and any other document, agreement and instrument entered
into by the applicable L/C Issuer and any Borrower (or any Subsidiary) or in
favor of such L/C Issuer and relating to such Letter of Credit.

“Joint Borrower Provisions” has the meaning specified in Exhibit B.

“Joint Lead Arrangers” means BofA Securities, Inc., Barclays Bank PLC, BNP
Paribas Securities Corp., Citibank, N.A., Citizens Bank, N.A., Fifth Third Bank,
JPMorgan Chase Bank, N.A., The Bank of Nova Scotia, Sumitomo Mitsui Banking
Corporation, SunTrust Robinson Humphrey, Inc., Morgan Stanley Senior Funding,
Inc. and Credit Agricole Corporate and Investment Bank.

“Joint Venture” means any Person, other than an individual or a Wholly Owned
Subsidiary of the Company, in which the Company or a Restricted Subsidiary holds
or acquires an ownership interest (whether by way of capital stock, partnership
or limited liability company interest, or other evidence of ownership).

“L/C Advance” means, with respect to each Revolving Lender, such Lender’s
funding of its participation in any L/C Borrowing in accordance with its
Applicable Revolving Percentage.

“L/C Borrowing” means an extension of credit resulting from a drawing under any
Letter of Credit which has not been reimbursed on the date when made or
refinanced as a Revolving Borrowing.  All L/C Borrowings shall be denominated in
Dollars.

“L/C Credit Extension” means, with respect to any Letter of Credit, the issuance
thereof or extension of the expiry date thereof, or the increase of the amount
thereof.

“L/C Issuer” means Bank of America and each other L/C Issuer designated pursuant
to Section 2.03(m), in each case in its capacity as an issuer of Letters of
Credit hereunder, and its successors in such capacity as provided in
Section 11.06(a).  An L/C Issuer may, in its discretion, arrange for one or more
Letters of Credit to be issued by Affiliates of such L/C Issuer, in which case
the term “L/C Issuer” shall include any such Affiliate with respect to Letters
of Credit issued by such Affiliate.  In the event that there is more than one
L/C Issuer at any time, references herein and in the other Loan Documents to the
L/C Issuer shall be deemed to refer to the L/C Issuer in respect of the
applicable Letter of Credit or to all L/C Issuers, as the context requires.

30

--------------------------------------------------------------------------------

 

“L/C Obligations” means, as at any date of determination, the aggregate amount
available to be drawn under all outstanding Letters of Credit plus the aggregate
of all Unreimbursed Amounts, including all L/C Borrowings.  For purposes of
computing the amount available to be drawn under any Letter of Credit, the
amount of such Letter of Credit shall be determined in accordance with
Section 1.06.  For all purposes of this Agreement, if on any date of
determination a Letter of Credit has expired by its terms but any amount may
still be drawn thereunder by reason of the operation of Rule 3.14 of the ISP,
such Letter of Credit shall be deemed to be “outstanding” in the amount so
remaining available to be drawn.

“Laws” means, collectively, all international, foreign, Federal, state and local
statutes, treaties, rules, guidelines, regulations, ordinances, codes and
administrative or judicial precedents or authorities (including, without
limitation, all Gaming Laws, Liquor Laws and Environmental Laws), including the
interpretation or administration thereof by any Governmental Authority charged
with the enforcement, interpretation or administration thereof, and all
applicable administrative orders, directed duties, requests, licenses,
authorizations and permits of, and agreements with, any Governmental Authority,
in each case whether or not having the force of law.

“LCT Election” has the meaning specified in Section 1.12.

“LCT Test Date” has the meaning specified in Section 1.12.

“Leased Property” means the “Leased Property” (as defined in the MGP Master
Lease, the Bellagio Lease or the MGP BREIT JV Master Lease, as applicable, from
time to time).

“Lender” has the meaning specified in the introductory paragraph hereto and, as
the context requires, includes any Incremental Lender from time to time party
hereto pursuant to Section 2.13 and includes any Person that becomes an Other
Revolving Lender from time to time party hereto pursuant to Section 2.14.

“Lending Office” means, as to any Lender, the office or offices of such Lender
described as such in such Lender’s Administrative Questionnaire, or such other
office or offices as a Lender may from time to time notify the Borrowers and the
Administrative Agent, which office may include any Affiliate of such Lender or
any domestic or foreign branch of such Lender or such Affiliate.  Unless the
context otherwise requires each reference to a Lender shall include its
applicable Lending Office.

“Letter of Credit” means any letter of credit issued hereunder and shall include
the Existing Letters of Credit.  A Letter of Credit may be a commercial letter
of credit or a standby letter of credit; provided that commercial letters of
credit will only be issued for cash payment upon presentation of a sight draft
and other customary terms acceptable to the L/C Issuer for that Letter of
Credit.  Letters of Credit may be issued in Dollars or in an Alternative
Currency.

“Letter of Credit Application” means an application and agreement for the
issuance or amendment of a Letter of Credit in the form from time to time in use
by the applicable L/C Issuer.

“Letter of Credit Expiration Date” means the day that is seven days prior to the
Maturity Date then in effect for the Revolving Facility (or, if such day is not
a Business Day, the next preceding Business Day).

“Letter of Credit Fee” has the meaning specified in Section 2.03(i).

“Letter of Credit Sublimit” means an amount equal to
$500,000,000850,000,000.  The Letter of Credit Sublimit is part of, and not in
addition to, the Revolving Facility.

31

--------------------------------------------------------------------------------

 

“LIBOR” has the meaning specified in the definition of “Eurodollar Rate.”

“LIBOR Screen Rate” means the LIBOR quote on the applicable screen page the
Administrative Agent designates to determine LIBOR (or such other commercially
available source providing such quotations as may be designated by the
Administrative Agent from time to time).

“LIBOR Successor Rate” has the meaning specified in Section 3.03(c).

“LIBOR Successor Rate Conforming Changes” means, with respect to any proposed
LIBOR Successor Rate, any conforming changes to the definition of Base Rate,
Interest Period, timing and frequency of determining rates and making payments
of interest and other technical, administrative or operational matters as may be
appropriate, in the discretion of the Administrative Agent, to reflect the
adoption and implementation of such LIBOR Successor Rate and to permit the
administration thereof by the Administrative Agent in a manner substantially
consistent with market practice (or, if the Administrative Agent determines that
adoption of any portion of such market practice is not administratively feasible
or that no market practice for the administration of such LIBOR Successor Rate
exists, in such other manner of administration as the Administrative Agent
determines, in consultation with the Borrower, is reasonably necessary in
connection with the administration of this Agreement).

“License Revocation” means the revocation, failure to renew or suspension of, or
the appointment of a receiver, supervisor or similar official with respect to,
any Gaming License covering any Gaming Facility owned, leased, operated or used
by the Borrowers or the Restricted Subsidiaries.

“Lien” means any mortgage, deed of trust, pledge, hypothecation, assignment for
security, security interest, encumbrance or lien of any kind, whether
voluntarily incurred or arising by operation of Law or otherwise, affecting any
Property, including any agreement to grant any of the foregoing, any conditional
sale or other title retention agreement, any lease in the nature of a security
interest, and/or the filing of or agreement to give any financing
statement (other than a precautionary financing statement with respect to a
lease that is not in the nature of a security interest) under the UCC or
comparable Law of any jurisdiction with respect to any Property.

“Limited Condition Transaction” means any Permitted Acquisition or other
Investment permitted hereunder and any related incurrence of Indebtedness by the
Borrowers or one or more of their Restricted Subsidiaries whose consummation is
not conditioned on the availability of, or on obtaining, third party financing.

“Liquidity” means, as of any date of determination, the sum of (a) the aggregate
amount of Unrestricted Cash of the Borrower Group as of such date, plus (b) the
aggregate amount of all cash and Cash Equivalents of the Borrower Group held in
casino cages, plus (c) the difference between (i) the aggregate principal amount
of Revolving Commitments less (ii) the aggregate principal amount of Total
Revolving Outstandings, in each case, as of such date, plus (d) unused
commitments under other credit facilities of the Borrower Group.

“Liquor Authority” has the meaning specified in Section 11.20(a).

“Liquor Laws” has the meaning specified in Section 11.20(a).

“Loan” means an extension of credit by a Lender to the Borrowers under
Article II in the form of a Revolving Loan, an Other Revolving Loan or an
Incremental Term Loan.

32

--------------------------------------------------------------------------------

 

“Loan Documents” means, collectively, this Agreement, the Notes, the Guaranty,
the Pledge Agreement, the Fee Letter and each Issuer Document and, after the
Collateral Trigger Event, the Pledge Agreement.

“Loan Parties” means, collectively, each Borrower and each Guarantor.

“Mandalay Propco” means MANDALAY PROPCO, LLC, a Delaware limited liability
company.

“Margin Stock” means margin stock within the meaning of Regulation T,
Regulation U and Regulation X.

“Master Agreement” has the meaning specified in the definition of “Swap
Contract.”

“Material Adverse Effect” means an event, circumstance, occurrence or condition
that has caused or could cause (a) a material adverse effect on the business,
assets, properties, or financial condition of the Company and its Subsidiaries,
taken as a whole, (b) a material impairment of the ability of any Borrower or
any material Guarantor, taken as a whole, to perform its obligations under any
Loan Document to which it is a party or (c) a material adverse effect on the
rights and remedies of the Administrative Agent or the Lenders under the Loan
Documents, taken as a whole.; provided that during the Covenant Relief Period
events, circumstances, occurrences or conditions resulting from the COVID-19
Pandemic or any matters arising therefrom shall be deemed to not constitute,
result or otherwise have (or reasonably be expected to constitute, result or
otherwise have) a Material Adverse Effect under clause (a) above; provided,
further, that, with respect to Section 5.16, the foregoing proviso shall not be
limited to during the Covenant Relief Period.

“Material Indebtedness” means any Indebtedness the outstanding principal amount
of which is in excess of $250,000,000.

“Material Subsidiary” means any Restricted Subsidiary that is not an Immaterial
Subsidiary.

“Maturity Date” means (a) with respect to the Revolving Facility, February 14,
2025 or if the maturity is extended pursuant to Section 2.15, such extended
maturity date as determined pursuant to such Section and (b) with respect to any
Incremental Facility, Other Revolving Facility or Extended Revolving Facility,
such maturity date as is specified in the relevant Incremental Joinder
Agreement, Refinancing Amendment or Extension Amendment; provided that, in each
case, if such date is not a Business Day, the Maturity Date shall be the next
preceding Business Day.

“Maximum Rate” has the meaning specified in Section 11.09.

“MGM China” means MGM China Holdings Limited, a company incorporated under the
laws of the Cayman Islands and whose members’ liability is limited.

“MGM China Shares” means the outstanding Equity Interests of MGM China.

“MGM Grand Contribution” has the meaning specified in Section 8.01(f).

“MGM Grand Propco” means MGM GRAND PROPCO, LLC, a Delaware limited liability
company.

33

--------------------------------------------------------------------------------

 

“MGM Grand Real Property” means the property commonly known as MGM Grand Hotel &
Casino located at 3799 S. Las Vegas Boulevard, Las Vegas, Clark County, Nevada
and bearing the following assessor parcel number: 162-21-414-001.

“MGM Growth Properties Operating Partnership” means MGM Growth Properties
Operating Partnership LP, a Delaware limited partnership.

“MGM Growth Properties Operating Partnership LP Agreement” means that certain
Second Amended and Restated Agreement of Limited Partnership of MGM Growth
Properties Operating Partnership, dated as of February 2, 2017, as amended from
time to time.

“MGM/GVC Joint Venture Agreements” means that certain (i) Omnibus Services and
License Agreement, dated as of July 30, 2018 by and between Gameday Interactive,
LLC, a Delaware limited liability company (the “MGM/GVC Joint Venture”), the
Company and Marina District Development Company, LLC, a New Jersey limited
liability company (“Marina”), (ii)  Trademark License Agreement, dated as of
July 29, 2018, by and among the Company, Marina, and the MGM/GVC Joint Venture,
(iii) Services Agreement, dated as of July 30, 2018, by and between the MGM/GVC
Joint Venture and MGM Resorts International Operations, Inc., and (iv) Amended
and Restated Limited Liability Company Agreement, dated as of July 30, 2018, by
and between GVC Holdings (USA) Inc. and MGM Sports & Interactive Gaming, LLC (as
amended to date), each as may be further amended from time to time.

“MGM National Harbor” means the mixed use hotel and casino in National Harbor,
Maryland commonly known as MGM National Harbor.

“MGM National Harbor Hotel and Casino Ground Lease” means that certain Hotel and
Casino Ground Lease, dated as of April 26, 2013 by and between National Harbor
Beltway L.L.C., a Virginia limited liability company, as landlord, and MGM
National Harbor, LLC, a Nevada limited liability company, as tenant, (i) as
amended by the First Amendment to Hotel and Casino Ground Lease, dated as of
July 23, 2014, (ii) as amended by the Second Amendment to Hotel and Casino
Ground Lease, dated as of November 24, 2015, (iii) as amended by the Third
Amendment to Hotel and Casino Ground Lease, dated as of August 21, 2017 and (iv)
as may be further amended from time to time.

“MGM Springfield” means the mixed use hotel and casino in Springfield,
Massachusetts commonly known as MGM Springfield.

“MGM Springfield Blue Tarp” means Blue Tarp reDevelopment, LLC, a Massachusetts
limited liability company.

“MGP” means MGM Growth Properties LLC, a Delaware limited liability company.

“MGP BREIT JV CMBS Debt” means one or more mortgage and mezzanine financings
incurred on or substantially concurrently with the Closing Date by the MGP BREIT
JV or one or more of its wholly-owned Subsidiaries (including the MGP BREIT JV
Landlord) under the MGP BREIT JV CMBS Debt Agreement.

“MGP BREIT JV CMBS Debt Agreement” means that certain loan agreement by and
among Mandalay Propco, MGM Grand Propco, Citi Real Estate Funding Inc., Barclays
Capital Real Estate Inc., Deutsche Bank AG, New York Branch,  Société Générale
Financial Corporation and Citi Real Estate Funding Inc., dated as of February
14, 2020.

34

--------------------------------------------------------------------------------

 

“MGP BREIT JV Debt Guaranty” means that certain Guaranty of the MGP BREIT JV
CMBS Debt made by the Company in favor of Citi Real Estate Funding Inc., a New
York corporation, Barclays Capital Real Estate Inc., a Delaware corporation,
Deutsche Bank AG, New York Branch, a branch of Deutsche Bank AG, a German Bank
and Société Générale Financial Corporation, dated as of February 14, 2020.

“MGP BREIT JV” means MGP BREIT VENTURE 1 LLC, a Delaware limited liability
company.

“MGP BREIT JV Landlord” means MGM Grand Propco and Mandalay Propco, together in
their capacity as landlord under the MGP BREIT JV Master Lease, together with
each of their permitted successors and assigns.

“MGP BREIT JV Lease Guaranty” means that certain Guaranty made by the Company in
favor of Mandalay Propco and MGM Grand Propco, dated as of February 14, 2020.

“MGP BREIT JV Management Agreement” means that certain Management Agreement by
and among MGM Grand, LLC and The Signature Condominiums, LLC, dated as of
February 14, 2020.

“MGP BREIT JV Master Lease” means that certain Lease by and between MGP BREIT JV
Landlord, as the landlord, and MGM Lessee II, LLC, a Delaware limited liability
company, as the tenant, dated as of February 14, 2020, as amended from time to
time.

“MGP BREIT JV Master Transaction Agreement” means that certain Master
Transaction Agreement among the Company, MGM Growth Properties Operating
Partnership and BCORE Windmill Parent LLC, dated as of January 14, 2020.

“MGP BREIT JV Operating Subleases” means the “Permitted Subleases” (as defined
in the MGP BREIT JV Master Lease from time to time) as amended from time to
time.

“MGP BREIT JV Subtenant Guaranty” means that certain Subtenant Guaranty made by
Mandalay Bay, LLC, a Nevada limited liability company, Mandalay Place, LLC, a
Nevada limited liability company and MGM Grand Hotel, LLC, a Nevada limited
liability company and in favor of Mandalay Propco and MGM Grand Propco, dated as
of February 14, 2020.

“MGP BREIT JV Tax Protection Agreement” means that certain Tax Protection
Agreement among the Borrower, MGM Growth Properties Operating Partnership and
MGP BREIT Venture 1 LLC, dated as of February 14, 2020.

“MGP BREIT JV Transaction Agreements” means the MGP BREIT JV Master Transaction
Agreement and all agreements contemplated thereby including, among others, the
MGP BREIT JV CMBS Debt Agreement, the MGP BREIT JV Debt Guaranty, the MGP BREIT
JV Lease Guaranty, the MGP BREIT JV Management Agreement, the MGP BREIT JV
Master Lease, the MGP BREIT JV Operating Subleases, the MGP BREIT JV Subtenant
Guaranty and the MGP BREIT JV Tax Protection Agreement.

“MGP Class A Shares” means the issued and outstanding Class A limited liability
company interests of MGP.

“MGP Class B Share” means the issued and outstanding Class B limited liability
company interest of MGP.

35

--------------------------------------------------------------------------------

 

“MGP Landlord” means MGP Lessor, LLC, a Delaware limited liability company, in
its capacity as landlord under the MGP Master Lease, and its successor or
assigns in such capacity.

“MGP Master Lease” means the Master Lease by and between MGP Landlord and MGP
Tenant, dated as of April 25, 2016, as amended from time to time, including as
amended by the Sixth Amendment to Master Lease, dated as of February 14, 2020.

“MGP Operating Subleases” means the “Operating Subleases” (as defined in the MGP
Master Lease from time to time) as may be amended from time to time.

“MGP Tenant” means MGM Lessee LLC, a Delaware limited liability company, in its
capacity as tenant under the MGP Master Lease, and its successors and assigns in
such capacity.

“Moody’s” means Moody’s Investors Service, Inc. and any successor thereto.

“Multiemployer Plan” means a multiemployer plan within the meaning of
Section 4001(a)(3) of ERISA (a) to which any ERISA Affiliate is then making or
accruing an obligation to make contributions, (b) to which any ERISA Affiliate
has within the preceding five plan years made or had an obligation to make
contributions, including any Person which ceased to be an ERISA Affiliate during
such five-year period or (c) with respect to which any Borrower or any
Restricted Subsidiary is reasonably likely to incur liability under Title IV of
ERISA.

“Net Available Proceeds” means, in the case of any Specified Disposition, the
aggregate amount of all cash payments (including any cash payments received by
way of deferred payment of principal pursuant to a note or otherwise, but only
as and when received) received by the Company or any Subsidiary directly or
indirectly in connection with such Specified Disposition, net (without
duplication) of (A) the amount of all fees and expenses and transaction costs
paid by or on behalf of the Company or any Subsidiary in connection with such
Specified Disposition (including, without limitation, any underwriting,
brokerage or other customary selling commissions or discounts and legal,
accounting and other advisory and other fees and expenses, including survey,
title and recording expenses, transfer taxes and expenses incurred for preparing
such assets for sale, associated therewith); (B) any Taxes paid or estimated in
good faith to be payable by or on behalf of any Company Party as a result of
such Specified Disposition (after application of all credits and other offsets
that arise from such Specified Disposition); (C) any repayments by or on behalf
of any Company Party of Indebtedness (other than the Obligations) to the extent
that such Indebtedness is secured by a Permitted Encumbrance or any other Lien
permitted by Section 8.03 on the subject Property required to be repaid as a
condition to the purchase or sale of such Property; (D) amounts required to be
paid to any Person (other than any Company Party) owning a beneficial interest
in the subject Property; and (E) amounts reserved, in accordance with GAAP,
against any liabilities associated with such Specified Disposition and retained
by the Company or any of its Subsidiaries after such Specified Disposition and
related thereto, including pension and other post-employment benefit
liabilities, purchase price adjustments, liabilities related to environmental
matters and liabilities under any indemnification obligations associated with
such Specified Disposition.

“Net Income” means, with respect to any fiscal period and with respect to any
Person, the net income (or net loss) of that Person for that period, determined
in accordance with GAAP.

“Net Indebtedness” means, as at any date of determination Total Indebtedness
minus Unrestricted Cash.

“New Financing” has the meaning specified in Section 2.04(a).

36

--------------------------------------------------------------------------------

 

“Non-Compliant Lender” has the meaning specified in Section 11.13.

“Non-Consenting Lender” has the meaning specified in Section 11.13.

“Non-Control Subsidiaries” means each Subsidiary of the Company in respect of
which the Company and its other Subsidiaries do not have the collective right to
elect a majority of the board of directors or other equivalent governing body,
or otherwise lack the power to direct the management of such Subsidiary, and
which is identified by the Company as a “Non-Control Subsidiary” in a notice to
the Administrative Agent; provided that the failure to give such notice shall
not affect such designation.

“Non-Defaulting Lender” means, at any time, each Lender that is not a Defaulting
Lender at such time.

“Non-Extension Notice Date” has the meaning specified in Section 2.03(b)(iii).

“Note” means an Incremental Term Note, a Revolving Note, an Other Revolving Note
or an Extended Revolving Note, as the context may require.

“Obligations” means all advances to, and debts, liabilities, obligations,
covenants and duties of, any Loan Party arising under any Loan Document, Pari
Passu Cash Management Agreement or Pari Passu Hedge Agreement or otherwise with
respect to any Loan or Letter of Credit, in each case whether direct or indirect
(including those acquired by assumption), absolute or contingent, due or to
become due, now existing or hereafter arising and including interest and fees
that accrue after the commencement by or against any Loan Party or any Affiliate
thereof of any proceeding under any Debtor Relief Laws naming such Person as the
debtor in such proceeding, regardless of whether such interest and fees are
allowed claims in such proceeding, excluding, in each case, with respect to any
Guarantor, Excluded Swap Obligations of such Guarantor.

“Officer’s Certificate” means, as applied to any entity, a certificate executed
on behalf of such entity by its Responsible Officer.

“OP Units” means (x) the Partnership Units (as defined in the MGM Growth
Properties Operating Partnership LP Agreement) held by each Limited Partner (as
defined in the MGM Growth Properties Operating Partnership LP Agreement) of MGM
Growth Properties Operating Partnership and (y) all “OP Units” (as defined in
the Pledge Agreement).

“Organizational Document” means (i) relative to each Person that is a
corporation, its charter and its by-laws (or similar documents), (ii) relative
to each Person that is a limited liability company, its certificate of formation
and its operating agreement (or similar documents), (iii) relative to each
Person that is a limited partnership, its certificate of formation and its
limited partnership agreement (or similar documents), (iv) relative to each
Person that is a general partnership, its partnership agreement (or similar
document) and (v) relative to any Person that is any other type of entity, such
documents as shall be comparable to the foregoing.

“Other Connection Taxes” means with respect to any Lender or L/C Issuer, Taxes
imposed as a result of a present or former connection between such Lender or L/C
Issuer and the jurisdiction imposing such Tax, other than connections arising
solely from such Lender or L/C Issuer having executed, delivered, become a party
to, performed its obligations under, received payments under, received or
perfected a security interest under, engaged in any other transaction pursuant
to or enforced any Loan Document or sold or assigned an interest in any Loan or
Loan Document.

37

--------------------------------------------------------------------------------

 

“Other Revolving Borrowing” means a borrowing consisting of simultaneous Other
Revolving Loans of the same Type and, in the case of Eurodollar Rate Loans,
having the same Interest Period made by each of the Other Revolving Lenders
pursuant to the relevant Refinancing Amendment.

“Other Revolving Commitments” means one or more Tranches of revolving
commitments hereunder that result from a Refinancing Amendment.

“Other Revolving Facility” means any credit facility comprising a Tranche of
Other Revolving Commitments and Other Revolving Loans, if any.

“Other Revolving Lender” means a Lender in respect of Other Revolving Loans.

“Other Revolving Loans” means one or more Tranches of Revolving Loans that
result from a Refinancing Amendment.

“Other Revolving Note” means any promissory note executed and delivered in
connection with any Other Revolving Commitments and related Other Revolving
Loans, the form of which shall be specified in the applicable Refinancing
Amendment.

“Other Taxes” means all present or future stamp, court or documentary,
intangible, recording, filing or similar Taxes arising from any payment made
hereunder or under any other Loan Document or from the execution, delivery, or
enforcement of, or otherwise with respect to, this Agreement or any other Loan
Document, except any such Taxes that are Other Connection Taxes imposed with
respect to an assignment (other than an assignment made pursuant to Section
11.13).

“Outstanding Amount” means (a) with respect to Revolving Loans, Other Revolving
Loans, Incremental Loans and Extended Revolving Loans on any date, the aggregate
outstanding principal amount thereof after giving effect to any borrowings and
prepayments or repayments of Revolving Loans, Incremental Term Loans, Other
Revolving Loans and Extended Revolving Loans, as the case may be, occurring on
such date; and (b) with respect to any L/C Obligations on any date, the Dollar
Equivalent amount of the aggregate outstanding amount of such L/C Obligations on
such date after giving effect to any L/C Credit Extension occurring on such date
and any other changes in the aggregate amount of the L/C Obligations as of such
date, including as a result of any reimbursements by any Borrower of
Unreimbursed Amounts.

“Parent Entity” means any direct or indirect parent of a Person.

“Pari Passu Cash Management Agreement” means any Cash Management Agreement that
is entered into by and between any Loan Party and any Cash Management Bank.

“Pari Passu Hedge Agreement” means any Swap Contract permitted under
Article VIII that is entered into by and between any Loan Party and any Hedge
Bank.

“Pari Passu Parties” means, collectively, the Administrative Agent, the Lenders,
the L/C Issuers, the Hedge Banks, the Cash Management Banks, and each co-agent
or sub-agent appointed by the Administrative Agent from time to time pursuant to
Section 10.05.

“Participant” has the meaning specified in Section 11.06(d).

“Participant Register” has the meaning specified in Section 11.06(e).

38

--------------------------------------------------------------------------------

 

“Party” means any Person other than the Administrative Agent, any Lender or any
L/C Issuer which now or hereafter is a party to any of the Loan Documents.

“PBGC” means the Pension Benefit Guaranty Corporation.

“Pension Plan” means any “employee pension benefit plan,” as such term is
defined in Section 3(2) of ERISA (other than a Multiemployer Plan), which is
subject to Title IV of ERISA and is maintained by any ERISA Affiliate or to
which any ERISA Affiliate contributes or has an obligation to contribute.

“Permits” has the meaning specified in Section 5.215.20.

“Permitted Acquisitions” means any acquisition, whether by purchase, merger,
consolidation or otherwise, by the Borrowers or the Restricted Subsidiaries of
all or substantially all the business, property or assets of, or Equity
Interests in, a Person or any division or line of business of a Person or any
Joint Venture, or which results in the Company owning (directly or indirectly)
more than 50% of the Equity Interests in a Person; provided, each Person
acquired or formed in connection with, or holding the assets to be acquired
pursuant to, such acquisitions shall become a Guarantor to the extent required
by, and in accordance with, Section 6.08.

“Permitted Affiliate Payments” means (i) payments by a Loan Party to or on
behalf of an Unrestricted Subsidiary, Unconsolidated Affiliate or Designated
Restricted Entity consisting of reimbursement at actual cost (or a good faith
estimate thereof) for bona fide services rendered by such Unrestricted
Subsidiary, Unconsolidated Affiliate or Designated Restricted Entity and (ii)
costs or expenses advanced by such Loan Party to or on behalf of such
Unrestricted Subsidiary, Unconsolidated Affiliate or Designated Restricted
Entity in the ordinary course of business, in each case, which payments or
advances are reimbursed by such Unrestricted Subsidiary, Unconsolidated
Affiliate or Designated Restricted Entity.

“Permitted Bond Hedge Transaction” means any call or capped call option (or
substantively equivalent derivative transaction) on the Company’s common stock
purchased by the Borrowers in connection with the issuance of any Convertible
Debt; provided that the purchase price for such Permitted Bond Hedge
Transaction, less the proceeds received by the Borrowers from the sale of any
related Permitted Warrant Transaction, does not exceed the net proceeds received
by the Borrowers from the sale of such Convertible Debt issued in connection
with the Permitted Bond Hedge Transaction.

“Permitted Convertible Indebtedness Call Transaction” means any Permitted Bond
Hedge Transaction and any Permitted Warrant Transaction.

“Permitted Debt Conditions” means, in respect of any unsecured Indebtedness,
that such Indebtedness (i) does not have a stated maturity prior to the date
that is 91 days after the Final Maturity Date in effect at the time of issuance
of that Indebtedness (excluding Qualifying Bridge Loans allowing extensions on
customary terms to at least 91 days after such Final Maturity Date), (ii) does
not have scheduled amortization payments of principal or payments of principal
and is not subject to mandatory redemption, repurchase, prepayment or sinking
fund obligation (except customary asset sale or change of control provisions
that provide for the prior repayment in full of the Loans and all other
Obligations and as required by Gaming Laws and in connection with escrowed
proceeds or similar special mandatory redemption provisions) (excluding
Qualifying Bridge Loans allowing extensions on customary terms to at least 91
days after such Final Maturity Date), in each case prior to the Final Maturity
Date then in effect at the time of issuance and (iii) contains (x) covenants and
events of default that reflect market terms and conditions at the time of
incurrence or issuance of such Indebtedness (as determined in good faith by the

39

--------------------------------------------------------------------------------

 

Company) or (y) terms and conditions not materially less favorable to the
Company, taken as a whole, than the terms and conditions of such Indebtedness
being modified, refinanced, replaced, refunded, renewed or extended (as
determined in good faith by the Company) (other than any covenants or any other
provisions applicable only to periods after the latest Maturity Date as of such
date or which are on then current market terms for the applicable type of
Indebtedness); it being agreed that covenants substantially similar to those in
the senior secured notes indentures previously entered into by the Company are
not materially less favorable to the Company than those set forth in this
Agreement.

“Permitted Encumbrances” means:

(a)inchoate Liens incident to construction on or maintenance of Property; or
Liens incident to construction on or maintenance of Property now or hereafter
filed or recorded for which adequate reserves have been established in
accordance with GAAP (or deposits made pursuant to applicable Law or bonds
obtained from reputable insurance companies) and which are being contested in
good faith by appropriate proceedings and have not proceeded to judgment;
provided that, by reason of nonpayment of the obligations secured by such Liens,
no such Property is subject to a material risk of loss or forfeiture;

(b)Liens for Taxes and assessments on Property which are not yet past due; or
Liens for Taxes and assessments on Property for which adequate reserves have
been set aside and are being contested in good faith by appropriate proceedings
and have not proceeded to judgment; provided that, by reason of nonpayment of
the obligations secured by such Liens, no such Property is subject to a material
risk of loss or forfeiture;

(c)minor defects and irregularities in title to any Property which individually
or in the aggregate do not materially impair or burden the fair market value or
use of the Property for the purposes for which it is or may reasonably be
expected to be held;

(d)easements, exceptions, reservations, or other agreements for the purpose of
pipelines, conduits, cables, wire communication lines, power lines and
substations, streets, trails, walkways, traffic signals, drainage, irrigation,
water, electricity and sewerage purposes, dikes, canals, ditches, the removal of
oil, gas, coal, or other minerals, and other like purposes affecting Property,
facilities, or equipment which individually or in the aggregate do not
materially burden or impair the fair market value or use of such Property for
the purposes for which it is or may reasonably be expected to be held;

(e)easements, exceptions, reservations, or other agreements for the purpose of
facilitating the joint or common use of Property in or adjacent to a neighboring
development, shopping center, utility company, public facility or other projects
affecting Property which individually or in the aggregate do not materially
burden or impair the fair market value or use of such Property for the purposes
for which it is or may reasonably be expected to be held;

(f)rights reserved to or vested in any Governmental Authority to control or
regulate, or obligations or duties to any Governmental Authority with respect
to, the use or development of any Property;

(g)rights reserved to or vested in any Governmental Authority to control or
regulate, or obligations or duties to any Governmental Authority with respect
to, any right, power, franchise, grant, license, or permit;

(h)present or future zoning laws and ordinances or other laws and ordinances
restricting the occupancy, use, or enjoyment of Property;

40

--------------------------------------------------------------------------------

 

(i)statutory Liens, other than those described in clause (a) or (b) above,
arising in the ordinary course of business with respect to obligations which are
not delinquent or are being contested in good faith; provided that, if
delinquent, adequate reserves have been set aside with respect thereto and, by
reason of nonpayment, no Property is subject to a material risk of loss or
forfeiture;

(j)covenants, conditions, and restrictions affecting the use of Property which
individually or in the aggregate do not materially impair or burden the fair
market value or use of the Property for the purposes for which it is or may
reasonably be expected to be held;

(k)rights of tenants under leases and rental agreements covering Property
entered into in the ordinary course of business of the Person owning such
Property;

(l)Liens consisting of pledges or deposits to secure obligations under workers’
compensation, unemployment insurance and other social security laws or similar
legislation, including Liens of judgments thereunder which are not currently
dischargeable;

(m)Liens consisting of pledges or deposits of Property to secure performance in
connection with operating leases made in the ordinary course of business to
which a Borrower, a Restricted Subsidiary, or an Affiliate of one of the
foregoing is a party as lessee (which, for the avoidance of doubt, includes the
MGP Operating Subleases, Bellagio Operating Subleases, MGP BREIT JV Operating
Subleases and similar subleases);

(n)Liens consisting of deposits of Property to secure bids made with respect to,
or performance of, contracts (other than contracts creating or evidencing an
extension of credit to the depositor);

(o)Liens consisting of any right of offset, or statutory bankers’ lien, on bank
deposit accounts maintained in the ordinary course of business so long as such
bank deposit accounts are not established or maintained for the purpose of
providing such right of offset or bankers’ lien;

(p)Liens consisting of deposits of Property to secure statutory obligations of a
Borrower or a Restricted Subsidiary of any Borrower;

(q)Liens consisting of deposits of Property to secure (or in lieu of) surety,
appeal or customs bonds in proceedings to which a Borrower or a Restricted
Subsidiary is a party;

(r)Liens created by or resulting from any litigation or legal proceeding
involving the Company or a Restricted Subsidiary in the ordinary course of its
business which is currently being contested in good faith by appropriate
proceedings; provided that adequate reserves have been set aside by the relevant
Borrower or Restricted Subsidiary and no material Property is subject to a
material risk of loss or forfeiture;

(s)non-consensual Liens incurred in the ordinary course of business but not in
connection with an extension of credit, which do not in the aggregate, when
taken together with all other Liens, materially impair the value or use of the
Property of the Borrowers and the Restricted Subsidiaries of the Borrowers,
taken as a whole;

(t)Liens arising under applicable Gaming Laws or Liquor Laws;

41

--------------------------------------------------------------------------------

 

(u)Liens consisting of an agreement to convey, sell, lease, transfer or
otherwise dispose of any property in an Asset Sale permitted by Section 8.01,
solely to the extent such Asset Sale would have been permitted on the date of
the creation of such Lien;

(v)Liens arising out of conditional sale, title retention, consignment or
similar arrangements for the sale of goods entered into by a Borrower or any
Restricted Subsidiary in the ordinary course of business;

(w) Liens arising from precautionary UCC financing statements filings regarding
operating leases, consignment of goods or with respect to leases of gaming
equipment entered into in the ordinary course of business;

(x) Liens on cash and Cash Equivalents deposited to discharge, redeem or defease
Indebtedness;

(y)(i) Liens pursuant to operating leases, licenses or similar arrangements
entered into for the purpose of, or with respect to, operating or managing
Gaming Facilities, hotels, nightclubs, restaurants and other assets used or
useful in the business of the Borrowers or their Restricted Subsidiaries, which
Liens, operating leases, licenses or similar arrangements are limited to the
leased property under the applicable lease and granted to the landlord under
such lease for the purpose of securing the obligations of the tenant under such
lease to such landlord and (ii) Liens on cash and Cash Equivalents (and on the
related escrow accounts or similar accounts, if any) required to be paid to the
lessors (or lenders to such lessors) under such leases or maintained in an
escrow account or similar account pending application of such proceeds in
accordance with the applicable lease;

(z)licenses, leases or subleases granted to other Persons not materially
interfering with the conduct of the business of the Borrowers and the
Subsidiaries of the Borrowers, taken as a whole; provided that such licenses,
leases or subleases are in the ordinary course of business of the Borrowers or
the Subsidiaries of the Borrowers and the applicable Borrower or Subsidiary
remains the primary operator of such property;

(aa)Liens arising from grants of licenses or sublicenses of Intellectual
Property made in the ordinary course of business;

(bb)(i) Liens on capital stock of Joint Ventures or Unrestricted Subsidiaries
securing capital contributions to or obligations of such Persons and (ii)
customary rights of first refusal and tag, drag and similar rights in Joint
Venture agreements and agreements with respect to non-Wholly Owned Subsidiaries;

(cc)Liens consisting of any condemnation or eminent domain proceeding or
compulsory purchase order affecting real property;

(dd)any interest or title of a lessor, sublessor, licensee or licensor under any
lease or license agreement permitted by this Agreement;

(ee)Liens in favor of any Borrower or any Guarantor; provided that, at any time
following a Collateral Trigger Event, at any time following a Collateral Trigger
Event, any such Lien on any OP Units shall be junior in priority to the Liens
securing the Obligations;

(ff)Acceptable Land Use Arrangements, including Liens related thereto;

42

--------------------------------------------------------------------------------

 

(gg)Liens on any cash earnest money deposits, escrow arrangements or similar
arrangements made by any Borrower or any Restricted Subsidiary in connection
with any letter of intent or purchase agreement for an acquisition or any other
transaction permitted under this Agreement;

(hh)Liens incurred to secure obligations in respect of letters of credit (to the
extent such letter of credit is cash collateralized or backstopped by another
letter credit) in an aggregate amount not to exceed the greater of (i)
$25,000,000 and (ii) 1.50% of Borrower Group EBITDA for the most recently ended
Test Period (calculated on a Pro Forma Basis) at any one time outstanding;

(ii)Liens in favor of the landlord as set forth in the Bellagio Lease, including
Liens on (i) the Tenant’s Pledged Property (as defined in the Bellagio Lease)
pursuant to Section 6.4(c) of the Bellagio Lease, (ii) the Restricted Reserve
Accounts (as defined in the Bellagio Lease) and (iii) the Bellagio Trademarks
(as defined in the Bellagio Lease); and

(jj)Liens in favor of the landlord as set forth in the MGP BREIT JV Master Lease
and the MGP BREIT JV Operating Subleases, including Liens on (i) the Tenant’s
Pledged Property (as defined in the MGP BREIT JV Master Lease) pursuant to
Section 6.4(c) of the MGP BREIT JV Master Lease, (ii) the Restricted Reserve
Accounts (as defined in the MGP BREIT JV Master Lease), (iii) the Hotel
Trademarks (as defined in the MGP BREIT JV Master Lease), if any, and Liens on
the MGP BREIT JV Management Agreement.

“Permitted Non-Recourse Guarantees” means customary indemnities or Guarantees
(including by means of separate indemnification agreements or carveout
guarantees) provided in the ordinary course of business by any Borrower or its
Restricted Subsidiaries in financing transactions that are directly or
indirectly secured by real property or other real property-related assets
(including Equity Interests) of a Joint Venture or Unrestricted Subsidiary and
that may be full recourse or non-recourse to the Joint Venture or Unrestricted
Subsidiary that is the borrower in such financing, but is nonrecourse to any
Borrower or any Restricted Subsidiary of such Borrower except for such
indemnities and limited contingent guarantees as are consistent with customary
industry practice (such as environmental indemnities, bad act loss recourse and
other recourse triggers based on violation of transfer restrictions and
bankruptcy related restrictions).

“Permitted Refinancing” means any Indebtedness with respect to which the
application of proceeds of such Indebtedness is used directly or indirectly to
effect the modification, refinancing, replacement, refunding, renewal or
extension of existing Indebtedness (as determined by the Borrowers in their
reasonable discretion) (without, for the avoidance of doubt, regard to the
maturity date of the Indebtedness being modified, refinanced, replaced,
refunded, renewed or extended and without requiring that any such proceeds be
used contemporaneously to repay such debt); provided that (other than with
respect to Section 8.04(e)): (a) (other than with respect to Section 8.04(c))
any such Indebtedness shall (i) not have a stated maturity or weighted average
life to maturity that is shorter than that of the Indebtedness being modified,
refinanced, replaced, refunded, renewed or extended (other than to the extent of
nominal amortization for periods where amortization has been eliminated or
reduced as a result of prepayments of such Indebtedness) (excluding in the case
of this clause (i), Qualifying Bridge Loans allowing extensions on customary
terms to at least 91 days after such Final Maturity Date), (ii) if the
Indebtedness being refinanced is subordinated by its terms or by the terms of
any agreement or instrument relating to such Indebtedness, be at least as
subordinate to the Obligations as the Indebtedness being refinanced, (iii) be in
a principal amount that does not exceed an amount equal to the sum of the
principal amount so refinanced, plus an amount equal to any existing commitments
unutilized thereunder, plus accrued interest, plus any premium or other payment
required to be paid in connection with such refinancing, plus, in either case,
the amount of fees and expenses of the Borrowers and the Restricted Subsidiaries
incurred

43

--------------------------------------------------------------------------------

 

in connection with such refinancing, plus any additional amounts permitted to be
incurred pursuant to Section 8.04 (so long as such additional Indebtedness meets
the other applicable requirements of this definition and, if secured, Section
8.03) and (iv) in the case of the modification, refinancing, replacement,
refunding, renewal or extension of any unsecured Indebtedness, the Permitted
Debt Conditions are satisfied; and (b) the sole obligor on such Indebtedness
shall be the Company or the original obligor on such Indebtedness being
modified, refinanced, replaced, refunded, renewed or extended; provided that
(i) any guarantor of the Indebtedness being modified, refinanced, replaced,
refunded, renewed or extended shall be permitted to guarantee the refinancing
Indebtedness (subject to receipt of any required approvals from any Gaming
Authority) and (ii) any Loan Party shall be permitted to guarantee any such
Indebtedness of any other Loan Party.

“Permitted Sale Leaseback” means any Sale Leaseback consummated by the Company
or any of the Restricted Subsidiaries pursuant to Section 8.01(n); provided that
Sale Leasebacks with MGP or its Subsidiaries or their respective Affiliates
entered into in compliance with this Agreement shall constitute “Permitted Sale
Leasebacks.”

“Permitted Warrant Transaction” means any call option, warrant or right to
purchase (or substantively equivalent derivative transaction) on the Company’s
common stock sold by the Borrowers substantially concurrently with any purchase
by the Borrowers of a related Permitted Bond Hedge Transaction.

“Person” means any natural Person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.

“Plan of Reorganization” has the meaning specified in Section 11.06(i)(iii).

“Platform” has the meaning specified in Section 7.01.

“Pledge Agreement” means the pledge agreement, dated as of the First Amendment
Effective Date, among the Pledgors and the Administrative Agent, together with
each other pledge agreement and pledge agreement supplement delivered pursuant
to Section 6.09, in each case as amended, supplemented or modified.

“Pledge Agreement” has the meaning specified in Section 6.09.

“Pledged Equity” has the meaning specified in the Pledge Agreement.

“Pledgor” has the meaning specified in Section 6.09means each Loan Party that
owns OP Units.

“Post-Refinancing Revolving Lenders” has the meaning specified in Section
2.14(d).

“Pre-Refinancing Revolving Lenders” has the meaning specified in Section
2.14(d).

“Prepayment Restricted Indebtedness” means any series, class or issue of
Indebtedness (other than intercompany Indebtedness and Government Assistance
Indebtedness) (i) that is contractually subordinated in right of payment to the
Obligations or that is secured by a Lien that is junior in priority to the Liens
securing the Obligations and (ii) the original aggregate principal amount of
which is in excess of the greater of (i) $100,000,000 and (ii) 5.0% of Borrower
Group EBITDA for the most recently ended Test Period (calculated on a Pro Forma
Basis) on the date of issuance thereof.

44

--------------------------------------------------------------------------------

 

“Pro Forma Basis” or “Pro Forma Compliance” means, with respect to compliance
with any test or covenant or calculation of any ratio hereunder, the
determination or calculation of such test, covenant or ratio (including in
connection with Specified Transactions) in accordance with Section 1.11.

“Projections” has the meaning specified in Section 5.155.13.

“Property” means any right, title or interest in or to property or assets of any
kind whatsoever, whether real, personal or mixed and whether tangible or
intangible and including all contract rights, income or revenue rights, real
property interests, trademarks, trade names, equipment and proceeds of the
foregoing and, with respect to any Person, Equity Interests or other ownership
interests of any other Person owned by the first Person.

“PTE” means a prohibited transaction class exemption issued by the U.S.
Department of Labor, as any such exemption may be amended from time to time.

“Public Lender” has the meaning specified in Section 7.01.

“QFC Credit Support” has the meaning specified in Section 11.24.

“Qualified Contingent Obligation” means contingent obligations in respect of (a)
Indebtedness of any Joint Venture in which Company or any of its Restricted
Subsidiaries owns (directly or indirectly) at least 25% of the Equity Interest
of such Joint Venture or (b) Indebtedness of Gaming Facilities (and properties
ancillary or related thereto) with respect to which Company or any of its
Restricted Subsidiaries has (directly or indirectly through Subsidiaries)
entered into a management or similar contract and such contract remains in full
force and effect at the time such contingent obligations are incurred.

“Qualified ECP Guarantor” means, with respect to any Swap Obligation, each Loan
Party that has total assets exceeding $10,000,000 at the time the relevant
guarantee or grant of the relevant security interest becomes effective with
respect to such Swap Obligation or such other Person as constitutes an “eligible
contract participant” under the Commodity Exchange Act or any regulations
promulgated thereunder and can cause another Person to qualify as an “eligible
contract participant” at such time by entering into a keepwell under Section
1a(18)(A)(v)(II) of the Commodity Exchange Act.

“Qualified Equity Interest” means, with respect to any Person, any Equity
Interests of such Person that are not Disqualified Equity Interests.

“Qualifying Bridge Loans” means customary bridge loans with a maturity date of
no later than one year from incurrence that are convertible or exchangeable into
other debt instruments (but, for the avoidance of doubt, not any loans,
securities or other debt which are exchanged for or otherwise replace such
bridge loans).

“Ratio Debt Basket” has the meaning specified in Section 8.04(m).

“Ratio-Based Incremental Amount” has the meaning specified in the definition of
“Incremental Amount.”

45

--------------------------------------------------------------------------------

 

“Real Property” means (i) each parcel of real property leased or operated by the
Borrowers or the Restricted Subsidiaries, whether by lease, license or other use
or occupancy agreement, and (ii) each parcel of real property owned by the
Borrowers or the Restricted Subsidiaries, together with all buildings,
structures, improvements and fixtures located thereon, together with all
easements, licenses, rights, privileges, appurtenances, interests and
entitlements related thereto.

“refinance” means refinance, renew, extend, exchange, replace, defease (covenant
or legal) (with proceeds of Indebtedness), discharge (with proceeds of
Indebtedness) or refund (with proceeds of Indebtedness), in whole or in part,
including successively; and “refinancing” and “refinanced” have correlative
meanings.

“Refinancing Amendment” means an amendment to this Agreement reasonably
satisfactory to the Administrative Agent and the Borrowers executed by each of
(a) the Borrowers, (b) the Administrative Agent and (c) each additional Lender
and each existing Lender that agrees to provide any portion of the Credit
Agreement Refinancing Indebtedness being incurred pursuant thereto, in
accordance with Section 2.14.

“Register” has the meaning specified in Section 11.06(c).

“Regulations T, U and X” means Regulation T (12 C.F.R. Part 220), Regulation U
(12 C.F.R. Part 221) and Regulation X (12 C.F.R. Part 224), respectively, of the
Board of Governors of the Federal Reserve System of the United States (or any
successor), as the same may be amended, modified or supplemented and in effect
from time to time and all official rulings and interpretations thereunder or
thereof.

“REIT” means a “real estate investment trust” under Sections 856 through 860 of
the Code.

“Rejection Notice” has the meaning specified in Section 2.04(b)(iii).

“Related Indemnified Person” of an Indemnitee means (a) any controlling Person
or controlled Affiliate of such Indemnitee, (b) the respective directors,
officers, or employees of such Indemnitee or any of its controlling Persons or
controlled Affiliates and (c) the respective agents of such Indemnitee or any of
its controlling Persons or controlled Affiliates, in the case of this
clause (c), acting at the instructions of such Indemnitee, controlling Person or
such controlled Affiliate; provided that each reference to a controlled
Affiliate or controlling Person in this definition shall be limited to a
controlled Affiliate or controlling Person involved in the negotiation or
syndication of the Revolving Facility.

“Related Parties” means, with respect to any Person, that Person, its Affiliates
and their respective partners, directors, officers, employees, agents, trustees
and advisors.

“Release” means any spilling, leaking, pumping, pouring, emitting, emptying,
discharging, injecting, escaping, leaching, dumping, disposing, depositing,
dispersing, emanating or migrating of any Hazardous Material, into, from or
through the Environment.

“Relevant Governmental Body” means the Federal Reserve Board and/or the Federal
Reserve Bank of New York, or a committee officially endorsed or convened by the
Federal Reserve Board and/or the Federal Reserve Bank of New York for the
purpose of recommending a benchmark rate to replace LIBOR in loan agreements
similar to this Agreement.

“Removal Effective Date” has the meaning specified in Section 10.06(b).

46

--------------------------------------------------------------------------------

 

“Rent-Adjusted Total Net Leverage Ratio” means, as of any date of determination,
ratio of (i) the aggregate amount of Net Indebtedness of the Borrower Group as
of such date plus (x) 8.00 to 1.00 multiplied by (y) annual rent expense of the
Borrower Group incurred under the MGP Master Lease, the Bellagio Lease, the MGP
BREIT JV Master Lease and any Similar Lease (excluding any ground leases) to (b)
Borrower Group EBITDA for the most recently ended Test Period, excluding annual
rent expense of the Borrower Group incurred under the MGP Master Lease, the
Bellagio Lease, the MGP BREIT JV Master Lease and any Similar Lease (excluding
any ground leases).

“Request for Credit Extension” means (a) with respect to a Borrowing, conversion
or continuation of Revolving Loans, a Committed Loan Notice, and (b) with
respect to an L/C Credit Extension, a Letter of Credit Application.

“Required Specified Disposition Prepayment/Reduction Amount” has the meaning
specified in Section 2.04(b)(iii).

“Required Extended Revolving Lenders” means, as of any date of determination,
Extended Revolving Lenders holding more than 50% of the sum of the (a) the
aggregate outstanding principal amount of Extended Revolving Loans as of such
date and (b) aggregate unused Extended Revolving Commitments; provided that the
unused Extended Revolving Commitment of, and the portion of the aggregate
outstanding principal amount of Extended Revolving Loans held or deemed held by,
any Defaulting Lender shall be excluded for purposes of making a determination
of Required Extended Revolving Lenders.

“Required Incremental Term Lenders” means, as of any date of determination, for
each Incremental Term Facility, Lenders holding more than 50% of the sum of the
aggregate relevant Incremental Term Loans and Incremental Term Commitments on
such date; provided that the portion of such Incremental Term Loans and
Incremental Term Commitments held by any Defaulting Lender shall be excluded for
purposes of making a determination of Required Incremental Term Lenders.

“Required Lenders” means, as of any date of determination, Lenders holding more
than 50% of the sum of the (a) Total Outstandings (with the aggregate amount of
each Revolving Lender’s risk participation and funded participation in L/C
Obligations being deemed “held” by such Revolving Lender for purposes of this
definition) and (b) aggregate unused Revolving Commitments, Other Revolving
Commitments and Extended Revolving Commitments; provided that Commitments of,
and the Obligations held or deemed held by, any Defaulting Lender shall be
excluded for purposes of making a determination of Required Lenders.

“Required Other Revolving Lenders” means, as of any date of determination, Other
Revolving Lenders holding more than 50% of the sum of the (a) the aggregate
outstanding principal amount of Other Revolving Loans as of such date and
(b) aggregate unused Other Revolving Commitments; provided that the unused Other
Revolving Commitment of, and the portion of the aggregate outstanding principal
amount of Other Revolving Loans held or deemed held by, any Defaulting Lender
shall be excluded for purposes of making a determination of Required Other
Revolving Lenders.

“Required Revolving Lenders” means, as of any date of determination, Revolving
Lenders holding more than 50% of the sum of the (a) Total Revolving Outstandings
(with the aggregate amount of each Revolving Lender’s risk participation and
funded participation in L/C Obligations being deemed “held” by such Revolving
Lender for purposes of this definition) and (b) aggregate unused Revolving
Commitments; provided that the unused Revolving Commitment of, and the portion
of the Total Revolving Outstandings held or deemed held by, any Defaulting
Lender shall be excluded for purposes of making a determination of Required
Revolving Lenders.

47

--------------------------------------------------------------------------------

 

“Requirement of Law” means, as to any Person, any Law or determination of an
arbitrator or any Governmental Authority, in each case applicable to or binding
upon such Person or any of its Property or to which such Person or any of its
Property is subject.

“Resignation Effective Date” has the meaning specified in Section 10.06(a).

“Resolution Authority” means an EEA Resolution Authority or, with respect to any
UK Financial Institution, a UK Resolution Authority.

“Responsible Officer” means the Company’s chief executive officer, chief
operating officer, treasurer, assistant treasurer, secretary, assistant
secretary, executive vice presidents, senior vice presidents and vice presidents
and, regardless of designation, the chief financial officer of the Company, and,
solely for purposes of notices given pursuant to Article II, any other officer
or employee of the applicable Loan Party so designated by any of the foregoing
officers in a notice to the Administrative Agent or any other officer or
employee of the applicable Loan Party designated in or pursuant to an agreement
between the applicable Loan Party and the Administrative Agent.  Any document
delivered hereunder that is signed by a Responsible Officer on behalf of a Loan
Party shall be conclusively presumed to have been authorized by all necessary
corporate, partnership and other action, as applicable, on the part of such Loan
Party and such Responsible Officer shall be conclusively presumed to have acted
on behalf of such Loan Party.

“Restricted Payment” means any dividend or other distribution (whether in cash,
securities or other property) with respect to any capital stock or other Equity
Interest of any Person or any of its Subsidiaries, or any payment (whether in
cash, securities or other property), including any sinking fund or similar
deposit, on account of the purchase, redemption, retirement, defeasance,
acquisition, cancellation or termination of any such capital stock or other
Equity Interest, or on account of any return of capital to the holders of the
Equity Interests in such Person; provided that (i) the exercise by the Company
of rights under derivative securities linked to Equity Interests underlying
Convertible Debt or similar products purchased by the Company in connection with
the issuance of such Convertible Debt, (ii) any termination fees or similar
payments in connection with the termination of warrants or other Equity
Interests issued in connection with such Convertible Debt and (iii) Permitted
Affiliate Payments, in each case, shall not be considered to be a “Restricted
Payment.”

“Restricted Subsidiaries” means all existing and future Subsidiaries of the
Company other than the Unrestricted Subsidiaries.

“Returns” means, with respect to any Investment, any dividends, distributions,
interest, fees, premium, return of capital, repayment of principal, income,
profits (from a disposition or otherwise) and other amounts received or realized
in respect of such Investment.

“Revaluation Date” means with respect to any Letter of Credit, each of the
following:  (i) each date of issuance of a Letter of Credit denominated in an
Alternative Currency, (ii) each date of an amendment of any such Letter of
Credit having the effect of increasing the amount thereof and (iii) each date of
any payment by an L/C Issuer under any Letter of Credit denominated in an
Alternative Currency; provided that if no such revaluation has occurred during
any calendar quarter, the “Revaluation Date” shall mean the last day of such
calendar quarter.

“Revocation” has the meaning specified in Section 6.10(b).

48

--------------------------------------------------------------------------------

 

“Revolving Borrowing” means a borrowing consisting of simultaneous Revolving
Loans of the same Type and Class and, in the case of Eurodollar Rate Loans,
having the same Interest Period made by each of the Revolving Lenders pursuant
to Section 2.01(a).

“Revolving Commitment” means, as to each Revolving Lender, its obligation to
(a) make Revolving Loans to the Borrowers pursuant to Section 2.01(a), and
(b) purchase participations in L/C Obligations, in an aggregate principal amount
at any one time outstanding not to exceed the amount set forth opposite such
Lender’s name on Schedule 2.01 under the caption “Revolving Commitment” or
opposite such caption in the Assignment and Assumption pursuant to which such
Lender becomes a party hereto, as applicable, as such amount may be adjusted
from time to time in accordance with this Agreement (including in connection
with any Incremental Revolving Increase).  The aggregate amount of the Revolving
Commitments as of the Closing Date is $1,500,000,000.

“Revolving Extension Election” has the meaning specified in Section 2.15(c).

“Revolving Extension Request” has the meaning specified in Section 2.15(b).

“Revolving Facility” means, at any time, the aggregate amount of the Revolving
Lenders’ Revolving Commitments at such time.

“Revolving Lender” means, at any time, any Lender that has a Revolving
Commitment at such time.

“Revolving Loan” has the meaning specified in Section 2.01(a).

“Revolving Note” means a promissory note made by the Borrowers in favor of a
Revolving Lender evidencing Revolving Loans made by such Revolving Lender,
substantially in the form of Exhibit C.

“S&P” means Standard & Poor’s Financial Services LLC, a subsidiary of The
McGraw-Hill Companies, Inc., and any successor thereto.

“Sale Leaseback” means any transaction or series of related transactions
pursuant to which the Company or any of the Restricted Subsidiaries (a) sells,
transfers or otherwise disposes of any property, real or personal, whether now
owned or hereafter acquired, and (b) as part of such transaction, thereafter
rents or leases such property or other property that it intends to use for
substantially the same purpose or purposes as the property being sold,
transferred or disposed of.

“Sanction(s)” means any economic sanctions administered or enforced by any
Sanctions Authority.

“Sanctioned Person” means, at any time, (a) any Person listed in any
Sanctions-related list of designated Persons maintained by any Sanctions
Authority, (b) any Person organized or resident in a Designated Jurisdiction or
(c) any Person 50% or more owned or controlled by any such Person described in
clause (a) or (b) above.

“Sanctions Authority” means the United States (including, without limitation,
the Office of Foreign Assets Control of the U.S. Department of the Treasury),
the United Nations Security Council, the European Union, the United Kingdom
(including, without limitation, Her Majesty’s Treasury) or any other relevant
sanctions authority with jurisdiction over any Borrower.

49

--------------------------------------------------------------------------------

 

“Scheduled Unavailability Date” has the meaning specified in Section
3.03(c)(ii).

“SEC” means the Securities and Exchange Commission, or any Governmental
Authority succeeding to any of its principal functions.

“Similar Lease” means a lease that (x) reflects commercially reasonable terms at
the time entered into (as determined in good faith by the Company) and (y) is
(i) entered into by any Borrower or a Restricted Subsidiary with MGP or its
Subsidiaries or their respective Affiliates or with another Person to the extent
such Person is (or intends to be) a REIT or (ii) permitted by Section 1.5 and
Section 22.7 of the MGP Master Lease as in effect on the Closing Date.

“SOFR” with respect to any day means the secured overnight financing rate
published for such day by the Federal Reserve Bank of New York, as the
administrator of the benchmark (or a successor administrator) on the Federal
Reserve Bank of New York’s website (or any successor source) and, in each case,
that has been selected or recommended by the Relevant Governmental Body.

“SOFR-Based Rate” means SOFR or Term SOFR.

“Solvent” and “Solvency” means, for any Person on a particular date, that on
such date (a) the fair value of the Property of such Person is greater than the
total amount of liabilities, including, without limitation, contingent
liabilities, of such Person, (b) the present fair salable value of the assets of
such Person is not less than the amount that will be required to pay the
probable liability of such Person on its debts as they become absolute and
matured, (c) such Person does not intend to, and does not believe that it will,
incur debts and liabilities beyond such Person’s ability to pay as such debts
and liabilities mature, (d) such Person is not engaged in a business or a
transaction, and is not about to engage in a business or a transaction, for
which such Person’s Property would constitute an unreasonably small capital and
(e) such Person is able to pay its debts as they become due and payable.  For
purposes of this definition, the amount of contingent liabilities at any time
shall be computed as the amount that, in the light of all the facts and
circumstances existing at such time, represents the amount that can reasonably
be expected to become an actual or matured liability, without duplication.

“SPC” has the meaning specified in Section 11.06(h).

“Specified Disposition” has the meaning specified in Section 2.04(b)(iii).

“Specified Disposition Prepayment/Reduction” has the meaning specified in
Section 2.04(b)(iii).

“Specified Loan Party” means any Loan Party that is not an “eligible contract
participant” under the Commodity Exchange Act (determined prior to giving effect
to Section 10.15).

“Specified Restricted Payment Amount” means the sum of (A) $150,000,000 plus (B)
50% of the aggregate amount of all Net Available Proceeds in respect of any
Covenant Relief Period Restricted Payment Transactions.

“Specified Transaction” means (a) any incurrence or repayment of Indebtedness
(other than for working capital purposes or under a revolving facility), (b)
Investment that results in a Person becoming a Restricted Subsidiary or an
Unrestricted Subsidiary, (c) any Permitted Acquisition or other acquisition or
the opening of a new development project, (d) any Asset Sale, or any designation
or redesignation of a Restricted Subsidiary that results in a Restricted
Subsidiary ceasing to be a Restricted Subsidiary of the Company, (e) any
acquisition or Investment constituting an acquisition of assets constituting a
business unit, line of business or division of another Person, in each case
under this clause (e), with a fair market value of at least $10,000,000 or
constituting all or substantially all of the assets of a Person and (f) the
entering into of the MGP BREIT JV Master Lease or any amendment, modification or
waiver to any provision of the MGP Master Lease, the Bellagio Lease, the MGP
BREIT JV Master Lease and any Similar Lease.

50

--------------------------------------------------------------------------------

 

“Spot Rate” for a currency means the rate determined by the Administrative Agent
or an L/C Issuer, as applicable, to be the rate quoted by the Person acting in
such capacity as the spot rate for the purchase by such Person of such currency
with another currency through its principal foreign exchange trading office at
approximately 11:00 a.m. on the date two Business Days prior to the date as of
which the foreign exchange computation is made; provided that the Administrative
Agent or such L/C Issuer may obtain such spot rate from another financial
institution designated by the Administrative Agent or such L/C Issuer if the
Person acting in such capacity does not have as of the date of determination a
spot buying rate for any such currency; and provided, further, that such L/C
Issuer may use such spot rate quoted on the date as of which the foreign
exchange computation is made in the case of any Letter of Credit denominated in
an Alternative Currency.

“Subsidiary” of a Person means a corporation, partnership, joint venture,
limited liability company or other business entity of which a majority of the
shares of securities or other interests having ordinary voting power for the
election of directors or other governing body (other than securities or
interests having such power only by reason of the happening of a contingency)
are at the time beneficially owned, or the management of which is otherwise
controlled, directly, or indirectly through one or more intermediaries, or both,
by such Person.  Unless otherwise specified, all references herein to a
Subsidiary or to Subsidiaries shall refer to a Subsidiary or Subsidiaries of the
Company.

For the avoidance of doubt, and only by way of example, as of the Closing Date
CityCenter Holdings is only 50% owned by the Company and therefore is not a
Subsidiary of the Company.

“Supported QFC” has the meaning specified in Section 11.24.

“Swap Contract” means (a) any and all rate swap transactions, basis swaps,
credit derivative transactions, forward rate transactions, commodity swaps,
commodity options, forward commodity contracts, equity or equity index swaps or
options, bond or bond price or bond index swaps or options or forward bond or
forward bond price or forward bond index transactions, interest rate options,
forward foreign exchange transactions, cap transactions, floor transactions,
collar transactions, currency swap transactions, cross-currency rate swap
transactions, currency options, spot contracts, or any other similar
transactions or any combination of any of the foregoing (including any options
to enter into any of the foregoing), whether or not any such transaction is
governed by or subject to any master agreement, and (b) any and all transactions
of any kind, and the related confirmations, which are subject to the terms and
conditions of, or governed by, any form of master agreement published by the
International Swaps and Derivatives Association, Inc., any International Foreign
Exchange Master Agreement, or any other master agreement (any such master
agreement, together with any related schedules, a “Master Agreement”), including
any such obligations or liabilities under any Master Agreement.  For the
avoidance of doubt, any Permitted Convertible Indebtedness Call Transaction will
not constitute a Swap Contract.

“Swap Obligation” has the meaning specified in the definition of “Excluded Swap
Obligation.”

“SWIFT” has the meaning specified in Section 2.03(f).

“Syndication Agent” means Bank of America, N.A.

“Taxes” means all present or future taxes, levies, imposts, duties, deductions,
withholdings (including backup withholding), assessments, fees or other charges
imposed by any Governmental Authority, including any interest, additions to tax
or penalties applicable thereto.

51

--------------------------------------------------------------------------------

 

“Term SOFR” means the forward-looking term rate for any period that is
approximately (as determined by the Administrative Agent) as long as any of the
Interest Period options set forth in the definition of “Interest Period” and
that is based on SOFR and that has been selected or recommended by the Relevant
Governmental Body, in each case as published on an information service as
selected by the Administrative Agent from time to time in its reasonable
discretion.

“Termination Conditions” means, collectively, (a) the payment in full in cash of
the Obligations (other than (i) contingent indemnification obligations as to
which no claim has been asserted and (ii) Obligations under Pari Passu Hedge
Agreements and Pari Passu Cash Management Agreements) and (b) the termination of
the Commitments and the termination or expiration of all Letters of Credit under
this Agreement (unless backstopped or Cash Collateralized in an amount equal to
103% of L/C Obligations with respect to any such Letter of Credit or otherwise
in an amount and/or in a manner reasonably acceptable to the applicable L/C
Issuer).

“Test Period” means for any date of determination the period of the four most
recently ended consecutive Fiscal Quarters of Borrowers and the Restricted
Subsidiaries for which financial statements have been delivered in accordance
with Section 7.01(a) or Section 7.01(b).

“Total Assets” means, as of any date of determination, the total assets of the
Borrowers and the Restricted Subsidiaries on a consolidated basis in accordance
with GAAP, as shown on the most recent balance sheet of the Company delivered in
accordance with Section 7.01(a) or Section 7.01(b).

“Total Indebtedness” means, as at any date of determination, the aggregate
principal amount of all outstanding Indebtedness of the Borrower Group (other
than any such Indebtedness that has been Discharged) consisting of (w)
Indebtedness of the kind described in clause (a) of the definition of
“Indebtedness,” (x) Indebtedness evidenced by promissory notes and similar
instruments and, (y) Government Assistance Indebtedness and Disqualified Equity
Interests issued to a Governmental Authority pursuant to the CARES Act to the
extent such obligations would appear on a balance sheet of the relevant Person
prepared as of such date in accordance with GAAP, and (z) Guaranty Obligations
in respect of any of the foregoing (to be included only to the extent set forth
in clause (iiiii) below); provided that Total Indebtedness shall not include (i)
Indebtedness in respect of letters of credit (including Letters of Credit),
except to the extent of unreimbursed amounts thereunder and (ii) Guaranty
Obligations, provided, however, that if and when any such Guaranty Obligation
for Indebtedness is demanded for payment from the Company or any of its
Restricted Subsidiaries, then the amounts of such Guaranty Obligation shall be
included in such calculations.  For the avoidance of doubt, any obligation of
any Loan Party to make Permitted Affiliate Payments shall not be considered
“Total Indebtedness.”

“Total Net Leverage Ratio” means, as of any date of determination, the ratio of
(a) the aggregate amount of Net Indebtedness of the Borrower Group as of such
date to (b) Borrower Group EBITDA for the most recently ended Test Period.

“Total Outstandings” means the aggregate Outstanding Amount of all Loans and all
L/C Obligations.

“Total Revolving Outstandings” means (i) in respect of the Revolving Facility,
the aggregate Outstanding Amount of all Revolving Loans and L/C Obligations,
(ii) in respect of any Other Revolving Facility, the aggregate Outstanding
Amount of all applicable Other Revolving Loans and (iii) in respect of any
Extended Revolving Facility, the aggregate Outstanding Amount of all applicable
Extended Revolving Loans.

“Trade Date” has the meaning specified in Section 11.06(i)(i).

52

--------------------------------------------------------------------------------

 

“Tranche” means (i) when used with respect to Lenders, each of the following
classes of Lenders:  (a) Lenders having Revolving Loans or Revolving
Commitments, (b) Lenders having such other Tranche of Revolving Loans or
Revolving Commitments created pursuant to an Extension Amendment, Incremental
Joinder Agreement or Refinancing Amendment and (c) Lenders having Incremental
Term Commitments or Incremental Term Loans created pursuant to an Incremental
Joinder Agreement and (ii) when used with respect to Loans or Commitments, each
of the following classes of Loans or Commitments:  (a) Revolving Loans or
Revolving Commitments,  (b) such other Tranche of Revolving Commitments or
Revolving Loans created pursuant to an Extension Amendment, Refinancing
Amendment or Incremental Joinder Agreement and (c) Incremental Term Commitments
or Incremental Term Loans created pursuant to an Incremental Joinder Agreement.

“Transaction” means, collectively, (a) the entering into by the Loan Parties and
their applicable Subsidiaries of the Loan Documents, (b) the payment of certain
fees and expenses incurred in connection with the consummation of the foregoing
and (c) the completion of the transaction contemplated by the MGP BREIT JV
Transaction Agreements.

“Transfer Agreement” means any trust or similar arrangement required by any
Gaming Authority from time to time with respect to the Equity Interests of any
Restricted Subsidiary (or any Person that was a Restricted Subsidiary) or any
Gaming Facility.

“Type” means, with respect to a Loan, its character as a Base Rate Loan or a
Eurodollar Rate Loan.

“UCC” means the Uniform Commercial Code as in effect in the State of New York;
provided that, if perfection or the effect of perfection or non-perfection or
the priority of any security interest in any property is governed by the
Uniform Commercial Code as in effect in a jurisdiction other than the State of
New York, “UCC” means the Uniform Commercial Code as in effect from time to time
in such other jurisdiction for purposes of the provisions hereof relating to
such perfection, effect of perfection or non-perfection or priority.

“UCP” means, with respect to any Letter of Credit, the Uniform Customs and
Practice for Documentary Credits, International Chamber of Commerce
(“ICC”) Publication No. 600 (or such later version thereof as may be in effect
at the time of issuance).

“UK Financial Institution” means any BRRD Undertaking (as such term is defined
under the PRA Rulebook (as amended form time to time) promulgated by the United
Kingdom Prudential Regulation Authority) or any person falling within IFPRU 11.6
of the FCA Handbook (as amended from time to time) promulgated by the United
Kingdom Financial Conduct Authority, which includes certain credit institutions
and investment firms, and certain affiliates of such credit institutions or
investment firms.

“UK Resolution Authority” means the Bank of England or any other public
administrative authority having responsibility for the resolution of any UK
Financial Institution.

“Unconsolidated Affiliate” means any Person for which any Person in the Borrower
Group accounts for its interests in such person under the equity method of
accounting in accordance with GAAP.

“United States” and “U.S.” mean the United States of America.

“Unreimbursed Amount” has the meaning specified in Section 2.03(c)(i).

53

--------------------------------------------------------------------------------

 

“Unrestricted Cash” means, as of any date of determination, all cash and Cash
Equivalents included in the balance sheets of any Person in the Borrower Group
as of such date that, in each case, are free and clear of all Liens, other than
(i) Liens in favor of the Administrative Agent for the benefit of the Pari Passu
Parties and non-consensual Liens that are Permitted Encumbrances (other than
clause (x)(so long as any related Indebtedness has been legally discharged) or
(y)(ii) of the definition thereof) and (ii) Liens on FF&E reserves established
pursuant to the MGP Master Lease, the Bellagio Lease, the MGP BREIT JV Master
Lease and any Similar Lease, but excluding all cash and Cash Equivalents of the
Borrower Group held in casino cages.

“Unrestricted Subsidiaries” means (a) any Foreign Subsidiary, any Subsidiary of
a Foreign Subsidiary and any FSHCO, (b) MGP and its Subsidiaries, (c) the
Insurance Subsidiaries, (d) Non-Control Subsidiaries, (e) each Subsidiary of the
Company designated as an “Unrestricted Subsidiary” pursuant to and in compliance
with Section 6.10 and Section 8.06, (f) the Designated Restricted Entities and
(g) any Subsidiary of a Person that is an Unrestricted Subsidiary of the type
described in clauses (a) through (f) above.

“U.S. Tax Compliance Certificate” has the meaning specified in Section
3.01(e)(ii)(B)(III).

“USA PATRIOT Act” means the Uniting and Strengthening America by Providing
Appropriate Tools Required to Intercept and Obstruct Terrorism Act of 2001
(Title III of Pub. L. 107-56).

“Wholly Owned Subsidiary” means, with respect to any Person, any corporation,
partnership, limited liability company or other entity of which all of the
Equity Interests (other than directors’ qualifying shares, nominee shares or
other similar securities) are directly or indirectly owned or controlled by such
Person.  Unless the context clearly requires otherwise, all references to any
Wholly Owned Subsidiary means a Wholly Owned Subsidiary of the Company.

“Withdrawal Liability” means liability by an ERISA Affiliate to a Multiemployer
Plan as a result of a complete or partial withdrawal from such Multiemployer
Plan, as such terms are defined in Part 1 of Subtitle E of Title IV of ERISA.

“Write-Down and Conversion Powers” means, (a) with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member
Country, which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule, and (b) with respect to the United Kingdom,  any powers of
the applicable Resolution Authority  under the Bail-In Legislation to cancel,
reduce, modify or change the form of a liability of any UK Financial
Institution  or any contract or instrument under which that liability arises, to
convert all or part of that liability into shares, securities or obligations of
that person or any other person, to provide that any such contract or instrument
is to have effect as if a right had been exercised under it or to suspend any
obligation in respect of that liability or any of the powers under that Bail-In
Legislation that are related to or ancillary to any of those powers.




54

--------------------------------------------------------------------------------

 

1.02Other Interpretive Provisions.  With reference to this Agreement and each
other Loan Document, unless otherwise specified herein or in such other Loan
Document:

(a)The definitions of terms herein shall apply equally to the singular and
plural forms of the terms defined.  Whenever the context may require, any
pronoun shall include the corresponding masculine, feminine and neuter
forms.  The words “include,” “includes” and “including” shall be deemed to be
followed by the phrase “without limitation.”  The word “will” shall be construed
to have the same meaning and effect as the word “shall.”  Unless the context
requires otherwise, (i) any definition of or reference to any agreement,
instrument or other document shall be construed as referring to such agreement,
instrument or other document as from time to time amended, restated, modified,
supplemented, extended, renewed, refunded, replaced or refinanced from time to
time in one or more agreements (in each case with the same or new lenders,
institutional investors or agents), including any agreement extending the
maturity thereof or otherwise restructuring all or any portion of the
Indebtedness thereunder, (ii) any reference herein to any Person shall be
construed to include such Person’s successors and permitted assigns, (iii) the
words “herein,” “hereof” and “hereunder,” and words of similar import when used
in any Loan Document, shall be construed to refer to such Loan Document in its
entirety and not to any particular provision thereof, (iv) all references in a
Loan Document to Articles, Sections, Exhibits and Schedules shall be construed
to refer to Articles and Sections of, and Exhibits and Schedules to, the Loan
Document in which such references appear, (v) any reference to any law shall
include all statutory and regulatory provisions consolidating, amending,
replacing or interpreting such law and any reference to any law or regulation
shall, unless otherwise specified, refer to such law or regulation as amended,
modified or supplemented from time to time, (vi) the words “asset” and
“property” shall be construed to have the same meaning and effect and to refer
to any and all tangible and intangible assets and properties, including cash,
securities, accounts and contract rights and (vii) the word “lease” shall be
construed to mean any lease, sublease, franchise agreement, license, occupancy
or concession agreement.

(b)In the computation of periods of time from a specified date to a later
specified date, the word “from” means “from and including”; the words “to” and
“until” each mean “to but excluding”; and the word “through” means “to and
including.”

(c)Section headings herein and in the other Loan Documents are included for
convenience of reference only and shall not affect the interpretation of this
Agreement or any other Loan Document.

(d)Any reference herein to a merger, transfer, consolidation, amalgamation,
consolidation, assignment, sale, disposition or transfer, or similar term, shall
be deemed to apply to a division of or by a limited liability company, or an
allocation of assets to a series of a limited liability company (or the
unwinding of such a division or allocation), as if it were a merger, transfer,
consolidation, amalgamation, consolidation, assignment, sale, disposition or
transfer, or similar term, as applicable, to, of or with a separate Person.  Any
division of a limited liability company shall constitute a separate Person
hereunder (and each division of any limited liability company that is a
Subsidiary, joint venture or any other like term shall also constitute such a
Person or entity).

1.03Accounting Terms.

(a)Generally.  All accounting terms not specifically or completely defined
herein shall be construed in conformity with, and all financial data (including
financial ratios and other financial calculations) required to be submitted
pursuant to this Agreement shall be prepared in conformity with, GAAP applied on
a consistent basis (except as otherwise disclosed in such financial statements),
as in effect from time to time.

55

--------------------------------------------------------------------------------

 

(b)Changes in GAAP.  If at any time any change in GAAP would affect the
computation of any financial ratio or requirement set forth in any Loan
Document, and the Company or the Required Lenders shall so request, the
Administrative Agent, the Required Lenders and the Borrowers shall negotiate in
good faith to amend such ratio or requirement to preserve the original intent
thereof in light of such change in GAAP (subject to the approval of the Required
Lenders); provided that, until so amended, (i) such ratio or requirement shall
continue to be computed in accordance with GAAP prior to such change therein and
(ii) the Company shall provide to the Administrative Agent and the Lenders
financial statements and other documents required under this Agreement or as
reasonably requested hereunder setting forth a reconciliation between
calculations of such ratio or requirement made before and after giving effect to
such change in GAAP.

(c)Consolidation of Variable Interest Entities.  All references herein to
consolidated financial statements of the Company and its Subsidiaries or to the
determination of any amount for the Company and its Subsidiaries on a
consolidated basis or any similar reference shall, in each case, be deemed to
include each entity in which the Company has a variable interest that the
Company is required to consolidate pursuant to FASB Accounting Standards
Codification 810 “Consolidation,” as if such entity were a Subsidiary as defined
herein.

1.04Rounding.  Any financial ratios required to be maintained by the Company
pursuant to this Agreement shall be calculated by dividing the appropriate
component by the other component, carrying the result to one place more than the
number of places by which such ratio is expressed herein and rounding the result
up or down to the nearest number (with a rounding-up if there is no nearest
number).

1.05Times of Day.  Unless otherwise specified, all references herein to times of
day shall be references to Pacific time (daylight or standard, as applicable).

1.06Letter of Credit Amounts.  Unless otherwise specified herein, the amount of
a Letter of Credit at any time shall be deemed to be the Dollar Equivalent of
the stated amount of such Letter of Credit in effect at such time; provided that
with respect to any Letter of Credit that, by its terms or the terms of any
Issuer Document related thereto, provides for one or more automatic increases in
the stated amount thereof, the amount of such Letter of Credit shall be deemed
to be the Dollar Equivalent of the maximum stated amount of such Letter of
Credit after giving effect to all such increases, whether or not such maximum
stated amount is in effect at such time.

1.07Exchange Rates; Currency Equivalents Generally.

(a)Any amount specified in this Agreement (other than in the definition of
“Revolving Commitment” and in Articles II, IX and X) or any of the other Loan
Documents to be in Dollars shall also include the equivalent of such amount in
any currency other than Dollars, (i) such equivalent amount thereof in the
applicable currency to be determined by the Administrative Agent at such time on
the basis of the Spot Rate for the purchase of such currency with Dollars and
(ii) for the avoidance of doubt, no Default or Event of Default shall be deemed
to have occurred solely as a result of a change in the rate of currency exchange
occurring after the time of any subject transaction so long as such subject
transaction was permitted at the time incurred, made, acquired, committed,
entered or declared as set forth in clause (i).

56

--------------------------------------------------------------------------------

 

(b)The applicable L/C Issuer shall determine the Spot Rates as of each
Revaluation Date to be used for calculating Dollar Equivalent amounts of Letters
of Credit denominated in Alternative Currencies.  Such Spot Rates shall become
effective as of such Revaluation Date and shall be the Spot Rates employed in
converting any amounts between the applicable currencies until the next
Revaluation Date to occur.  Except for purposes of financial statements
delivered by Loan Parties hereunder or calculating financial covenants hereunder
or except as otherwise provided herein, the applicable amount of any currency
(other than Dollars) for purposes of the Loan Documents shall be such Dollar
Equivalent amount as so determined by the applicable L/C Issuer.

(c)Wherever in this Agreement in connection with the issuance, amendment or
extension of a Letter of Credit, an amount, such as a required minimum or
multiple amount, is expressed in Dollars, but such Letter of Credit is
denominated in an Alternative Currency, such amount shall be the relevant
Alternative Currency Equivalent of such Dollar amount (rounded to the nearest
unit of such Alternative Currency, with 0.5 of a unit being rounded upward), as
determined by the Administrative Agent or the applicable L/C Issuer, as the case
may be.

1.08Additional Alternative Currencies.

(a)The Company may from time to time request that Letters of Credit be issued in
a currency other than those specifically listed in the definition of
“Alternative Currency”; provided that such requested currency is a lawful
currency (other than Dollars) that is readily available and freely transferable
and convertible into Dollars.  Such request shall be subject to the reasonable
approval of the Administrative Agent and the applicable L/C Issuer.

(b)Any such request shall be made to the Administrative Agent not later than
11:00 a.m., 10 Business Days prior to the date of the desired Credit Extension
(or such other time or date as may be agreed by the Administrative Agent and the
applicable L/C Issuer, in their reasonable discretion).  The Administrative
Agent shall promptly notify such L/C Issuer of such request.  Such L/C Issuer
shall notify the Administrative Agent, not later than 11:00 a.m., ten Business
Days after receipt of such request whether it consents, in its reasonable
discretion, to the issuance of Letters of Credit in such requested currency.

(c)Any failure by any L/C Issuer to respond to such request within the time
period specified in the preceding sentence shall be deemed to be a refusal by
such L/C Issuer to permit Letters of Credit to be issued in such requested
currency.  If the Administrative Agent and such L/C Issuer consent to the
issuance of Letters of Credit in such requested currency, the Administrative
Agent shall so notify the Borrowers and such currency shall thereupon be deemed
for all purposes to be an Alternative Currency hereunder for purposes of any
Letter of Credit issuances by such L/C Issuer.  If the Administrative Agent
shall fail to obtain consent to any request for an additional currency under
this Section 1.08, the Administrative Agent shall promptly so notify the
Company.

1.09Change of Currency.

(a)Each obligation of the Borrowers to make a payment denominated in the
national currency unit of any member state of the European Union that adopts the
Euro as its lawful currency after the Closing Date shall be redenominated into
Euro at the time of such adoption.  If, in relation to the currency of any such
member state, the basis of accrual of interest expressed in this Agreement in
respect of that currency shall be inconsistent with any convention or practice
in the London interbank market for the basis of accrual of interest in respect
of the Euro, such expressed basis shall be replaced by such convention or
practice with effect from the date on which such member state adopts the Euro as
its lawful currency; provided that if any Borrowing in the currency of such
member state is outstanding immediately prior to such date, such replacement
shall take effect, with respect to such Borrowing, at the end of the then
current Interest Period.

57

--------------------------------------------------------------------------------

 

(b)Each provision of this Agreement shall be subject to such reasonable changes
of construction as the Administrative Agent may, with the consent of the
Borrowers, from time to time specify to be appropriate to reflect the adoption
of the Euro by any member state of the European Union and any relevant market
conventions or practices relating to the Euro.

(c)Each provision of this Agreement also shall be subject to such reasonable
changes of construction as the Administrative Agent may from time to time
specify to be appropriate to reflect a change in currency of any other country
and any relevant market conventions or practices relating to the change in
currency.

1.10[Reserved].  

1.11Pro Forma Calculations.

(a)Notwithstanding anything to the contrary herein, the Total Net Leverage
Ratio, the Rent-Adjusted Total Net Leverage Ratio and the Interest Coverage
Ratio shall be calculated in the manner prescribed by this Section 1.11;
provided that notwithstanding anything to the contrary in clauses (b) or (c) of
this Section 1.11 when calculating the Total Net Leverage Ratio, the
Rent-Adjusted Total Net Leverage Ratio and the Interest Coverage Ratio, as
applicable, for purposes of determining actual compliance (and not Pro Forma
Compliance or compliance on a Pro Forma Basis) with any financial covenant
pursuant to Section 8.12, the events described in this Section 1.11 that
occurred subsequent to the end of the applicable Test Period shall not be given
pro forma effect.

(b)For purposes of calculating the Total Net Leverage Ratio, the Rent-Adjusted
Total Net Leverage Ratio and the Interest Coverage Ratio, Specified Transactions
(and the incurrence or repayment of any Indebtedness in connection therewith)
that have been made (i) during the applicable Test Period and (ii) except as set
forth in Section 1.11(a), subsequent to such Test Period and prior to or
simultaneously with the event for which the calculation of any such ratio is
made shall be calculated on a Pro Forma Basis assuming that all such Specified
Transactions (and any increase or decrease in EBITDA or Borrower Group EBITDA
and the component financial definitions used therein attributable to any
Specified Transaction) had occurred on the first day of the applicable Test
Period.  If, since the beginning of any applicable Test Period, any Person that
subsequently became a Restricted Subsidiary or was merged, amalgamated or
consolidated with or into the Company or any of its Restricted Subsidiaries
since the beginning of such Test Period shall have made any Specified
Transaction that would have required adjustment pursuant to this Section 1.11,
then the Total Net Leverage Ratio, the Rent-Adjusted Total Net Leverage Ratio
and the Interest Coverage Ratio shall be calculated to give pro forma effect
thereto in accordance with this Section 1.11.

(c)In the event that the Company or any Restricted Subsidiary incurs (including
by assumption or guarantees) or repays (including by redemption, repayment,
prepayment, retirement, exchange, extinguishment or satisfaction and discharge)
any Indebtedness included in the calculations of the Total Net Leverage Ratio,
the Rent-Adjusted Total Net Leverage Ratio and the Interest Coverage Ratio, as
the case may be (in each case, other than Indebtedness incurred or repaid under
any revolving credit facility), (i) during the applicable Test Period and/or
(ii) except as set forth in Section 1.11(a), subsequent to the end of the
applicable Test Period and prior to or simultaneously with the event for which
the calculation of any such ratio is made, then the Total Net Leverage Ratio,
the Rent-Adjusted Total Net Leverage Ratio and the Interest Coverage Ratio shall
be calculated giving pro forma effect to such incurrence or repayment or
discharge of Indebtedness, to the extent required, as if the same had occurred
on (A) the last day of the applicable Test Period in the case of the Total Net
Leverage Ratio and the Rent-Adjusted Total Net Leverage Ratio and (B) the first
day of the applicable Test Period in the case of the Interest Coverage Ratio. If
the Company or any Restricted Subsidiary provides an irrevocable

58

--------------------------------------------------------------------------------

 

notice of a redemption of any debt securities, then the Total Net Leverage
Ratio, the Rent-Adjusted Total Net Leverage Ratio and the Interest Coverage
Ratio shall be calculated giving pro forma effect to such redemption, to the
extent required, as if the same had occurred on the date the notice of
redemption was delivered. If any Indebtedness bears a floating rate of interest
and is being given pro forma effect, the interest on such Indebtedness shall be
calculated as if the rate in effect on the date of the event for which the
calculation of the Interest Coverage Ratio is made had been the applicable rate
for the entire period (taking into account any hedging obligations applicable to
such Indebtedness); provided that, in the case of repayment of any Indebtedness,
to the extent actual interest related thereto was included during all or any
portion of the applicable Test Period, the actual interest may be used for the
applicable portion of such Test Period and to give pro forma effect to such
repayment.  Interest on a Finance Lease shall be deemed to accrue at an interest
rate reasonably determined by a responsible financial or accounting officer of
the Company to be the rate of interest in such Finance Lease in accordance with
GAAP.  Interest on Indebtedness that may optionally be determined at an interest
rate based upon a factor of a prime or similar rate, a London interbank offered
rate, or other rate, shall be determined to have been based upon the rate
actually chosen, or if none, then based upon such optional rate chosen as the
Company may designate.

(d)When used in reference to the calculation of the Total Net Leverage Ratio,
the Rent-Adjusted Total Net Leverage Ratio and the Interest Coverage Ratio for
purposes of determining actual compliance with Section 8.12 (and not Pro Forma
Compliance or compliance on a Pro Forma Basis), references to the date of
determination shall mean the last day of the relevant Fiscal Quarter then being
tested.  When used in reference to the calculation of the Total Net Leverage
Ratio, the Rent-Adjusted Total Net Leverage Ratio and the Interest Coverage
Ratio for purposes of determining Pro Forma Compliance or compliance on a Pro
Forma Basis (other than for purposes of actual compliance with Section 8.12),
references to the date of determination shall mean the calculation of the Total
Net Leverage Ratio, the Rent-Adjusted Total Net Leverage Ratio and the Interest
Coverage Ratio (as applicable) as of the last day of the most recent Test Period
on a Pro Forma Basis.  

1.12Timing of Conditions Related to Limited Condition
Transactions.  Notwithstanding anything in this Agreement or any Loan Document
to the contrary, when determining compliance with any applicable conditions to
the consummation of any Limited Condition Transaction (including, without
limitation, any Default or Event of Default condition), the date of
determination of such applicable conditions shall, at the option of the Company
(the Company’s election to exercise such option in connection with any Limited
Condition Transaction, an “LCT Election”), be deemed to be the date the
definitive agreements for such Limited Condition Transaction are entered into
(the “LCT Test Date”).  If on a Pro Forma Basis after giving effect to such
Limited Condition Transaction and the other transactions to be entered into in
connection therewith (including any incurrence of Indebtedness and the use of
proceeds thereof) such applicable conditions are calculated as if such Limited
Condition Transaction and other related transactions had occurred at the
beginning of the most recent Test Period ending prior to the LCT Test Date for
which financial statements have been delivered to the Administrative Agent in
accordance with Section 7.01(a) or Section 7.01(b), the applicable Borrower or
Restricted Subsidiary could have taken such action on the relevant LCT Test Date
in compliance with the applicable conditions thereto, such applicable conditions
shall be deemed to have been complied with, unless an Event of Default pursuant
to Section 9.01(a) or 9.01(i) shall be continuing on the date such Limited
Condition Transaction is actually consummated.  For the avoidance of doubt, if
an LCT Election is made, the applicable conditions thereto shall not be tested
at the time of consummation of such Limited Condition Transaction.  If the
Company has made an LCT Election for any Limited Condition Transaction, then in
connection with any subsequent calculation of any ratio or basket availability
with respect to any other Specified Transaction on or following the relevant LCT
Test Date and prior to the earlier of the date on which such Limited Condition
Transaction is consummated or the date that the definitive agreement for

59

--------------------------------------------------------------------------------

 

such Limited Condition Transaction is terminated or expires without consummation
of such Limited Condition Transaction, any such ratio or basket shall be
calculated both (x) on a Pro Forma Basis assuming such Limited Condition
Transaction and other related transactions in connection therewith (including
any incurrence of Indebtedness and the use of proceeds thereof) have been
consummated and (y) on a Pro Forma Basis assuming such Limited Condition
Transaction and other related transactions in connection therewith (including
any incurrence of Indebtedness and the use of proceeds thereof) have not been
consummated, and the applicable action shall only be permitted if there is
sufficient availability under the applicable ratio or basket under both of the
calculations pursuant to clause (x) and (y).

1.13Interest Rates.  The Administrative Agent does not warrant, nor accept
responsibility, nor shall the Administrative Agent have any liability with
respect to the administration, submission or any other matter related to the
rates in the definition of “Eurodollar Rate” or with respect to any comparable
or successor rate thereto.

ARTICLE II
COMMITMENTS and Credit Extensions

2.01The Loans.

(a)The Revolving Borrowings.  Subject to the terms and conditions set forth
herein, each Revolving Lender severally agrees to make loans (each such loan, a
“Revolving Loan”) to the Borrowers from time to time in Dollars, on any Business
Day during the Availability Period, in an aggregate amount not to exceed at any
time outstanding the amount of such Lender’s Revolving Commitment; provided that
after giving effect to any Revolving Borrowing, (i) the Total Revolving
Outstandings shall not exceed the Revolving Facility, and (ii) the aggregate
Outstanding Amount of the Revolving Loans of any Lender, plus such Revolving
Lender’s Applicable Revolving Percentage of the Outstanding Amount of all L/C
Obligations shall not exceed such Revolving Lender’s Revolving
Commitment.  Within the limits of each Revolving Lender’s Revolving Commitment,
and subject to the other terms and conditions hereof, the Borrowers may borrow
under this Section 2.01(a), prepay under Section 2.04, and reborrow under this
Section 2.01(a).  Revolving Loans may be Base Rate Loans or Eurodollar Rate
Loans, as further provided herein.

(b)Subject to Section 3.06, each Lender may, at its option, make any Loan by
causing any domestic or foreign branch or Affiliate of such Lender to make such
Loan; provided that any exercise of such option shall not affect in any manner
the obligation of the Borrowers to repay such Loan in accordance with the terms
of this Agreement.

 

2.02Borrowings, Conversions and Continuations of Loans.

(a)Each Revolving Borrowing, each conversion of Revolving Loans from one Type to
the other, and each continuation of Eurodollar Rate Loans shall be made upon the
applicable Borrowers’ irrevocable notice to the Administrative Agent, which may
be given by telephone.  Each such notice must be received by the Administrative
Agent not later than 10:00 a.m. (i) three Business Days prior to the requested
date of any Borrowing of, conversion to or continuation of Eurodollar Rate Loans
or of any conversion of Eurodollar Rate Loans to Base Rate Loans, or (ii) on the
requested date of any Borrowing of Base Rate Loans; provided that, if the
Borrowers wish to request Eurodollar Rate Loans having an Interest Period other
than one, two, three or six months or one week in duration as provided in the
definition of “Interest Period,” the applicable notice must be received by the
Administrative Agent not later than 10:00 a.m. four Business Days prior to the
requested date of such Borrowing, conversion or continuation, whereupon the
Administrative Agent shall give prompt notice to Appropriate Lenders of such
request and determine whether the requested Interest Period is acceptable to all
of them, and not later

60

--------------------------------------------------------------------------------

 

than 10:00 a.m., three Business Days before the requested date of such
Borrowing, conversion or continuation, the Administrative Agent shall notify the
Borrowers (which notice may be by telephone) whether or not the requested
Interest Period has been consented to by all Appropriate Lenders.  Each
telephonic notice by the Borrowers pursuant to this Section 2.02(a) must be
confirmed promptly by delivery to the Administrative Agent of a written
Committed Loan Notice, signed by a Responsible Officer.  Each Borrowing of,
conversion to or continuation of Eurodollar Rate Loans shall be in a principal
amount of $5,000,000 or a whole multiple of $1,000,000 in excess
thereof.  Except as provided in Section 2.03(c)(ii), each Borrowing of or
conversion to Base Rate Loans shall be in a principal amount of $500,000 or a
whole multiple of $100,000 in excess thereof.  Each Committed Loan Notice
(whether telephonic or written) shall specify (i) whether the Borrowers are
requesting a Revolving Borrowing, a conversion of Revolving Loans from one Type
to the other, or a continuation of Eurodollar Rate Loans, (ii) the requested
date of the Borrowing, conversion or continuation, as the case may be (which
shall be a Business Day), (iii) the principal amount of Loans to be borrowed,
converted or continued, (iv) the Type of Loans to be borrowed or to which
existing Revolving Loans are to be converted, and (v) if applicable, the
duration of the Interest Period with respect thereto.  If the Borrowers fail to
specify a Type of Loan in a Committed Loan Notice or if the Borrowers fail to
give a timely notice requesting a conversion or continuation, then the
applicable Revolving Loans shall be made as, or converted to, Base Rate
Loans.  Any such automatic conversion to Base Rate Loans shall be effective as
of the last day of the Interest Period then in effect with respect to the
applicable Eurodollar Rate Loans.  If the Borrowers request a Borrowing of,
conversion to, or continuation of Eurodollar Rate Loans in any such Committed
Loan Notice, but fail to specify an Interest Period, it will be deemed to have
specified an Interest Period of one month.

(b)Following receipt of a Committed Loan Notice, the Administrative Agent shall
promptly notify each Lender of the amount of its Applicable Percentage under the
applicable Facility of the applicable Revolving Loans, and if no timely notice
of a conversion or continuation is provided by the Borrowers, the Administrative
Agent shall notify each Lender of the details of any automatic conversion to
Base Rate Loans described in Section 2.02(a).  Each Appropriate Lender shall
make the amount of its Loan available to the Administrative Agent in immediately
available funds at the Administrative Agent’s Office not later than 11:00 a.m.
on the Business Day specified in the applicable Committed Loan Notice.  Upon
satisfaction of the applicable conditions set forth in Section 4.02 (and, if
such Borrowing is the initial Credit Extension, Section 4.01), the
Administrative Agent shall make all funds so received available to the Borrowers
in like funds as received by the Administrative Agent either by (i) crediting
the account of the Borrowers, as specified in such Committed Loan Notice, on the
books of Bank of America with the amount of such funds or (ii) wire transfer of
such funds, in each case in accordance with instructions provided to (and
reasonably acceptable to) the Administrative Agent by such Borrower; provided,
that if, on the date a Committed Loan Notice with respect to a Revolving
Borrowing is given by the Borrowers, there are L/C Borrowings outstanding, then
the proceeds of such Revolving Borrowing, first, shall be applied to the payment
in full of any such L/C Borrowings, and second, shall be made available to the
Borrowers as provided above.

(c)Except as otherwise provided herein, a Eurodollar Rate Loan may be continued
or converted only on the last day of an Interest Period for such Eurodollar Rate
Loan.  Upon the occurrence and during the continuation of an Event of Default,
the Required Lenders may require by notice to the Borrowers that no Loans may be
converted to or continued as Eurodollar Rate Loans.

61

--------------------------------------------------------------------------------

 

(d)The Administrative Agent shall promptly notify the Borrowers and the Lenders
of the interest rate applicable to any Interest Period for Eurodollar Rate Loans
upon determination of such interest rate.  At any time that Base Rate Loans are
outstanding, the Administrative Agent shall notify the Borrowers and the Lenders
of any change in Bank of America’s prime rate used in determining the Base Rate
promptly following the public announcement of such change.

(e)After giving effect to all Revolving Borrowings, all conversions of Revolving
Loans from one Type to the other, and all continuations of Revolving Loans as
the same Type, there shall not be more than 10 Interest Periods in effect in
respect of the Revolving Facility.  The maximum number of Interest Periods in
respect of any Incremental Term Facility, Other Revolving Facility or Extended
Revolving Facility shall be set forth in the relevant Refinancing Amendment,
Incremental Joinder Agreement or Extension Amendment, as applicable.

2.03Letters of Credit.

(a)The Letter of Credit Commitment.

(i)Subject to the terms and conditions set forth herein, (A) each L/C Issuer
agrees, in reliance upon the agreements of the Revolving Lenders set forth in
this Section 2.03, (1) from time to time on any Business Day during the period
from the Closing Date until the Letter of Credit Expiration Date, to issue
Letters of Credit denominated in Dollars or in one or more Alternative
Currencies for the account of the Company or any of its Subsidiaries, and to
amend or extend Letters of Credit previously issued by it, in accordance with
Section 2.03(b), and (2) to honor drawings under the Letters of Credit issued by
it; and (B) the Revolving Lenders severally agree to participate in Letters of
Credit issued under this Agreement and any drawings thereunder; provided that
after giving effect to any L/C Credit Extension with respect to any Letter of
Credit, (x) the Total Revolving Outstandings shall not exceed the Revolving
Facility, (y) the aggregate Outstanding Amount of the Revolving Loans of any
Revolving Lender, plus such Lender’s Applicable Revolving Percentage of the
Outstanding Amount of all L/C Obligations shall not exceed such Lender’s
Revolving Commitment, and (z) the Outstanding Amount of the L/C Obligations
shall not exceed the Letter of Credit Sublimit.  Each request by the Borrowers
for the issuance or amendment of a Letter of Credit shall be deemed to be a
representation by each Borrower that the L/C Credit Extension so requested
complies with the conditions set forth in the proviso to the preceding
sentence.  Within the foregoing limits, and subject to the terms and conditions
hereof, the Borrowers’ ability to obtain Letters of Credit shall be fully
revolving, and accordingly the Borrowers may, during the foregoing period,
obtain Letters of Credit to replace Letters of Credit that have expired or that
have been drawn upon and reimbursed.  All Existing Letters of Credit shall be
deemed to have been issued pursuant hereto, and from and after the Closing Date
shall be subject to and governed by the terms and conditions hereof.

(ii)No L/C Issuer shall issue any Letter of Credit if:

(A)subject to Section 2.03(b)(iii), the expiry date of such requested Letter of
Credit would occur more than twelve months after the date of issuance or last
extension, unless the Required Revolving Lenders have approved such expiry date;
or

(B)the expiry date of such requested Letter of Credit would occur after the
Letter of Credit Expiration Date, unless (x) all the Revolving Lenders and the
L/C Issuer have approved such expiry date or (y) such Letter of Credit is Cash
Collateralized on terms and pursuant to arrangements satisfactory to the
applicable L/C Issuer; provided that, in the case of any such Letter of Credit
that is so Cash Collateralized, the obligations of the Revolving Lenders to
participate in such Letter of Credit pursuant to Section 2.03(c) shall terminate
upon the Letter of Credit Expiration Date.

62

--------------------------------------------------------------------------------

 

(iii)No L/C Issuer shall be under any obligation to issue any Letter of Credit
if:

(A)any order, judgment or decree of any Governmental Authority or arbitrator
shall by its terms purport to enjoin or restrain such L/C Issuer from issuing
such Letter of Credit, or any Law applicable to such L/C Issuer or any request
or directive (whether or not having the force of law) from any Governmental
Authority with jurisdiction over such L/C Issuer shall prohibit, or request that
such L/C Issuer refrain from, the issuance of letters of credit generally or
such Letter of Credit in particular or shall impose upon such L/C Issuer with
respect to such Letter of Credit any restriction, reserve or capital requirement
(for which such L/C Issuer is not otherwise compensated hereunder) not in effect
on the Closing Date, or shall impose upon such L/C Issuer any unreimbursed loss,
cost or expense which was not applicable on the Closing Date and which such L/C
Issuer in good faith deems material to it;

(B)the issuance of such Letter of Credit would violate one or more policies of
such L/C Issuer applicable to letters of credit generally;

(C)except as otherwise agreed by the Administrative Agent and such L/C Issuer,
such Letter of Credit is in an initial stated amount less than $100,000, in the
case of a commercial Letter of Credit, or $250,000, in the case of a standby
Letter of Credit;

(D)except as otherwise agreed by the Administrative Agent and the relevant L/C
Issuer, the Letter of Credit is to be denominated in a currency other than
Dollars or an Alternative Currency;

(E)the L/C Issuer does not as of the issuance date of the requested Letter of
Credit issue Letters of Credit in the requested currency;

(F)such Letter of Credit contains any provisions for automatic reinstatement of
the stated amount after any drawing thereunder; or

(G)a default of any Lender’s obligations to fund under Section 2.03(c) exists or
any Lender is at such time a Defaulting Lender hereunder, unless such L/C Issuer
has entered into satisfactory arrangements, including the delivery of Cash
Collateral in an amount equal to 103% of L/C Obligations with respect to any
such Letter of Credit or otherwise in an amount and/or in a manner reasonably
acceptable to such L/C Issuer, with the Borrowers or such Lender to eliminate
such L/C Issuer’s actual or potential Fronting Exposure (after giving effect to
Section 2.18(a)(iii)) with respect to such Lender arising from either the Letter
of Credit then proposed to be issued or that Letter of Credit and all other L/C
Obligations as to which such L/C Issuer has actual or potential Fronting
Exposure, as it may elect in its reasonable discretion.

(iv)No L/C Issuer shall amend any Letter of Credit if such L/C Issuer would not
be permitted at such time to issue such Letter of Credit in its amended form
under the terms hereof.

(v)No L/C Issuer shall have any obligation to amend any Letter of Credit if
(A) such L/C Issuer would have no obligation at such time to issue such Letter
of Credit in its amended form under the terms hereof, or (B) the beneficiary of
such Letter of Credit does not accept the proposed amendment to such Letter of
Credit.

63

--------------------------------------------------------------------------------

 

(vi)Each L/C Issuer shall act on behalf of the Revolving Lenders with respect to
any Letters of Credit issued by it and the documents associated therewith, and
each L/C Issuer shall have all of the benefits and immunities (A) provided to
the Administrative Agent in Article X with respect to any acts taken or
omissions suffered by such L/C Issuer in connection with Letters of Credit
issued by it or proposed to be issued by it and Issuer Documents pertaining to
such Letters of Credit as fully as if the term “Administrative Agent” as used in
Article X included such L/C Issuer with respect to such acts or omissions, and
(B) as additionally provided herein with respect to such L/C Issuer.

(b)Procedures for Issuance and Amendment of Letters of Credit; Auto-Extension
Letters of Credit.

(i)Each Letter of Credit shall be issued or amended, as the case may be, upon
the request of the Borrowers delivered to an L/C Issuer (with a copy to the
Administrative Agent) in the form of a Letter of Credit Application, signed by a
Responsible Officer.  Such Letter of Credit Application may be sent by
facsimile, by United States mail, by overnight courier, by electronic
transmission using the system provided by the applicable L/C Issuer, by personal
delivery or by any other means acceptable to such L/C Issuer.  Such Letter of
Credit Application must be received by the applicable L/C Issuer and the
Administrative Agent not later than 1:00 p.m. at least three Business Days (or
such later date and time as the Administrative Agent and such L/C Issuer may
agree in a particular instance in their reasonable discretion) prior to the
proposed issuance date or date of amendment, as the case may be.  In the case of
a request for an initial issuance of a Letter of Credit, such Letter of Credit
Application shall specify in form and detail satisfactory to such L/C
Issuer:  (A) the proposed issuance date of the requested Letter of Credit (which
shall be a Business Day); (B) the amount and currency thereof; (C) the expiry
date thereof; (D) the name and address of the beneficiary thereof; (E) the
documents to be presented by such beneficiary in case of any drawing thereunder;
(F) the full text of any certificate to be presented by such beneficiary in case
of any drawing thereunder; (G) the purpose and nature of the requested Letter of
Credit; and (H) such other matters as such L/C Issuer may reasonably
require.  In the case of a request for an amendment of any outstanding Letter of
Credit, such Letter of Credit Application shall specify in form and detail
satisfactory to such L/C Issuer (1) the Letter of Credit to be amended; (2) the
proposed date of amendment thereof (which shall be a Business Day); (3) the
nature of the proposed amendment; and (4) such other matters as such L/C Issuer
may reasonably require.  Additionally, each Borrower shall furnish to such L/C
Issuer and the Administrative Agent such other documents and information
pertaining to such requested Letter of Credit issuance or amendment, including
any Issuer Documents, as such L/C Issuer or the Administrative Agent may
reasonably require.

(ii)Promptly after receipt of any Letter of Credit Application, the applicable
L/C Issuer will confirm with the Administrative Agent (by telephone or in
writing) that the Administrative Agent has received a copy of such Letter of
Credit Application from the Borrowers and, if not, such L/C Issuer will provide
the Administrative Agent with a copy thereof.  Unless such L/C Issuer has
received written notice from any Revolving Lender, the Administrative Agent or
any Loan Party, at least one Business Day prior to the requested date of
issuance or amendment of the applicable Letter of Credit, that one or more
applicable conditions contained in Article IV shall not then be satisfied, then,
subject to the terms and conditions hereof, such L/C Issuer shall, on the
requested date, issue a Letter of Credit for the account of the applicable
Borrower (or the applicable Subsidiary), as specified in such Letter of Credit
Application, or enter into the applicable amendment, as the case may be, in each
case in accordance with such L/C Issuer’s usual and customary business
practices.  Immediately upon the issuance of each Letter of Credit, each
Revolving Lender shall be deemed to, and hereby irrevocably and unconditionally
agrees to, purchase from such L/C Issuer a risk participation in such Letter of
Credit in an amount equal to the product of such Revolving Lender’s Applicable
Revolving Percentage times the amount of such Letter of Credit.

64

--------------------------------------------------------------------------------

 

(iii)If the Borrowers so request in any applicable Letter of Credit Application,
the applicable L/C Issuer may, in its sole and absolute discretion, agree to
issue a Letter of Credit that has automatic extension provisions (each, an
“Auto-Extension Letter of Credit”); provided that any such Auto-Extension Letter
of Credit must permit such L/C Issuer to prevent any such extension at least
once in each twelve-month period (commencing with the date of issuance of such
Letter of Credit) by giving prior notice to the beneficiary thereof not later
than a day (the “Non-Extension Notice Date”) in each such twelve-month period to
be agreed upon at the time such Letter of Credit is issued.  Unless otherwise
directed by such L/C Issuer, the Borrowers shall not be required to make a
specific request to such L/C Issuer for any such extension.  Once an
Auto-Extension Letter of Credit has been issued, the Revolving Lenders shall be
deemed to have authorized (but may not require) such L/C Issuer to permit the
extension of such Letter of Credit at any time to an expiry date not later than
the Letter of Credit Expiration Date (unless (x) all the Revolving Lenders and
the L/C Issuer have approved such expiry date or (y) such Letter of Credit is
Cash Collateralized on terms and pursuant to arrangements satisfactory to the
applicable L/C Issuer); provided that such L/C Issuer shall not permit any such
extension if (A) such L/C Issuer has determined that it would not be permitted,
or would have no obligation at such time to issue such Letter of Credit in its
revised form (as extended) under the terms hereof (by reason of the provisions
of clause (ii) or (iii) of Section 2.03(a) or otherwise), or (B) it has received
notice (which may be by telephone or in writing) on or before the day that is
seven Business Days before the Non-Extension Notice Date (1) from the
Administrative Agent that the Required Revolving Lenders have elected to not
permit such extension or (2) from the Administrative Agent, any Revolving Lender
or the Borrowers that one or more of the applicable conditions specified in
Section 4.02 is not then satisfied, and in each such case directing such L/C
Issuer not to permit such extension.

(iv)Promptly after its delivery of any Letter of Credit or any amendment to a
Letter of Credit to an advising bank with respect thereto or to the beneficiary
thereof, the applicable L/C Issuer will also deliver to each Borrower and the
Administrative Agent a true and complete copy of such Letter of Credit or
amendment.

(c)Drawings and Reimbursements; Funding of Participations.

(i)Upon receipt from the beneficiary of any Letter of Credit of any notice of a
drawing under such Letter of Credit, the applicable L/C Issuer shall notify the
Borrowers and the Administrative Agent thereof.  In the case of a Letter of
Credit denominated in an Alternative Currency, the Borrowers shall reimburse the
applicable L/C Issuer through the Administrative Agent in such Alternative
Currency, unless (A) such L/C Issuer (at its option) shall have specified in
such notice that it will require reimbursement in Dollars, or (B) in the absence
of any such requirement for reimbursement in Dollars, the Borrowers shall have
notified such L/C Issuer promptly following receipt of the notice of drawing
that the Borrowers will reimburse such L/C Issuer in Dollars.  In the case of
any such reimbursement in Dollars of a drawing under a Letter of Credit
denominated in an Alternative Currency, the applicable L/C Issuer shall notify
the Borrowers of the Dollar Equivalent of the amount of the drawing promptly
following the determination thereof.  Not later than 11:00 a.m. on the date of
any payment by such L/C Issuer under a Letter of Credit to be reimbursed in
Dollars, or the Applicable Time on the date of any payment by such L/C Issuer
under a Letter of Credit to be reimbursed in an Alternative Currency (each such
date, an “Honor Date”), the Borrowers shall reimburse such L/C Issuer through
the Administrative Agent in an amount equal to the amount of such drawing and in
the applicable currency.  In the event that (I) a drawing denominated in an
Alternative Currency is to be reimbursed in Dollars pursuant to the second
sentence in this Section 2.03(c)(i) and (II) the Dollar amount paid by the
Borrowers, whether on or after the Honor Date, shall not be adequate on the date
of that payment to purchase in accordance with normal banking procedures a sum
denominated in the Alternative Currency equal to the drawing, the Borrowers
agree, as a separate and independent obligation, to indemnify the applicable L/C
Issuer for the

65

--------------------------------------------------------------------------------

 

loss resulting from its inability on that date to purchase the Alternative
Currency in the full amount of the drawing.  If the Borrowers fail to so
reimburse such L/C Issuer by such time, the applicable L/C Issuer shall promptly
notify the Administrative Agent who shall promptly notify each Revolving Lender
of the Honor Date, the amount of the unreimbursed drawing (expressed in Dollars
in the amount of the Dollar Equivalent thereof in the case of a Letter of Credit
denominated in an Alternative Currency) (the “Unreimbursed Amount”), and the
amount of such Revolving Lender’s Applicable Revolving Percentage thereof.  In
such event, the Borrowers shall be deemed to have requested a Revolving
Borrowing of Base Rate Loans to be disbursed on the Honor Date in an amount
equal to the Unreimbursed Amount, without regard to the minimum and multiples
specified in Section 2.02 for the principal amount of Base Rate Loans, but
subject to the amount of the unutilized portion of the Revolving Commitments and
the conditions set forth in Section 4.02 (other than the delivery of a Committed
Loan Notice).  Any notice given by such L/C Issuer or the Administrative Agent
pursuant to this Section 2.03(c)(i) may be given by telephone if immediately
confirmed in writing; provided that the lack of such an immediate confirmation
shall not affect the conclusiveness or binding effect of such notice.

(ii)Each Revolving Lender (including each Revolving Lender that is an L/C
Issuer) shall upon any notice pursuant to Section 2.03(c)(i) make funds
available (and the Administrative Agent may apply Cash Collateral for this
purpose) for the account of the applicable L/C Issuer at the Administrative
Agent’s Office in Dollars in an amount equal to its Applicable Revolving
Percentage of the Unreimbursed Amount not later than 1:00 p.m. on the Business
Day specified in such notice by the Administrative Agent, whereupon, subject to
the provisions of Section 2.03(c)(iii), each Revolving Lender that so makes
funds available shall be deemed to have made a Base Rate Loan to the Borrowers
in such amount.  The Administrative Agent shall remit the funds so received to
the applicable L/C Issuer.

(iii)With respect to any Unreimbursed Amount that is not fully refinanced by a
Revolving Borrowing of Base Rate Loans because the conditions set forth in
Section 4.02 cannot be satisfied or for any other reason, the Borrowers shall be
deemed to have incurred from the applicable L/C Issuer an L/C Borrowing in the
amount of the Unreimbursed Amount that is not so refinanced, which L/C Borrowing
shall be due and payable on demand (together with interest) and shall bear
interest at the Default Rate.  In such event, each Revolving Lender’s payment to
the Administrative Agent for the account of such L/C Issuer pursuant to
Section 2.03(c)(ii) shall be deemed payment in respect of its participation in
such L/C Borrowing and shall constitute an L/C Advance from such Lender in
satisfaction of its participation obligation under this Section 2.03.

(iv)Until each Revolving Lender funds its Revolving Loan or L/C Advance pursuant
to this Section 2.03(c) to reimburse the applicable L/C Issuer for any amount
drawn under any Letter of Credit, interest in respect of such Lender’s
Applicable Revolving Percentage of such amount shall be solely for the account
of such L/C Issuer.

(v)Each Revolving Lender’s obligation to make Revolving Loans or L/C Advances to
reimburse each L/C Issuer for amounts drawn under Letters of Credit, as
contemplated by this Section 2.03(c), shall be absolute and unconditional and
shall not be affected by any circumstance, including (A) any setoff,
counterclaim, recoupment, defense or other right which such Lender may have
against such L/C Issuer, a Borrower or any other Person for any reason
whatsoever; (B) the occurrence or continuance of a Default, or (C) any other
occurrence, event or condition, whether or not similar to any of the foregoing;
provided that each Revolving Lender’s obligation to make Revolving Loans
pursuant to this Section 2.03(c) is subject to the conditions set forth in
Section 4.02 (other than delivery by the Borrowers of a Committed Loan
Notice).  No such making of an L/C Advance shall relieve or otherwise impair the
obligation of the Borrowers to reimburse such L/C Issuer for the amount of any
payment made by such L/C Issuer under any Letter of Credit, together with
interest as provided herein.

66

--------------------------------------------------------------------------------

 

(vi)If any Revolving Lender fails to make available to the Administrative Agent
for the account of any L/C Issuer any amount required to be paid by such Lender
pursuant to the foregoing provisions of this Section 2.03(c) by the time
specified in Section 2.03(c)(ii), then, without limiting the other provisions of
this Agreement, such L/C Issuer shall be entitled to recover from such Lender
(acting through the Administrative Agent), on demand, such amount with interest
thereon for the period from the date such payment is required to the date on
which such payment is immediately available to such L/C Issuer at a rate per
annum equal to the greater of the Federal Funds Rate and a rate determined by
such L/C Issuer in accordance with banking industry rules on interbank
compensation, plus any administrative, processing or similar fees customarily
charged by such L/C Issuer in connection with the foregoing.  If such Lender
pays such amount (with interest and fees as aforesaid), the amount so paid shall
constitute such Lender’s Loan included in the relevant Borrowing or L/C Advance
in respect of the relevant L/C Borrowing, as the case may be.  A certificate of
such L/C Issuer submitted to any Revolving Lender (through the Administrative
Agent) with respect to any amounts owing under this Section 2.03(c)(vi) shall be
conclusive absent manifest error.

(d)Repayment of Participations.

(i)At any time after any L/C Issuer has made a payment under any Letter of
Credit and has received from any Revolving Lender such Lender’s L/C Advance in
respect of such payment in accordance with Section 2.03(c), if the
Administrative Agent receives for the account of such L/C Issuer any payment in
respect of the related Unreimbursed Amount or interest thereon (whether directly
from any Borrower or otherwise, including proceeds of Cash Collateral applied
thereto by the Administrative Agent), the Administrative Agent will distribute
to such Lender its Applicable Revolving Percentage thereof in the same funds as
those received by the Administrative Agent.

(ii)If any payment received by the Administrative Agent for the account of any
L/C Issuer pursuant to Section 2.03(c)(i) is required to be returned under any
of the circumstances described in Section 11.05 (including pursuant to any
settlement entered into by such L/C Issuer in its discretion), each Revolving
Lender shall pay to the Administrative Agent for the account of such L/C Issuer
its Applicable Revolving Percentage thereof on demand of the Administrative
Agent, plus interest thereon from the date of such demand to the date such
amount is returned by such Lender, at a rate per annum equal to the Federal
Funds Rate from time to time in effect.  The obligations of the Lenders under
this clause shall survive the satisfaction of the Termination Conditions and the
termination of this Agreement.

(e)Obligations Absolute.  The obligation of the Borrowers to reimburse each L/C
Issuer for each drawing under each Letter of Credit issued by such L/C Issuer
and to repay each L/C Borrowing shall be absolute, unconditional and
irrevocable, and shall be paid strictly in accordance with the terms of this
Agreement under all circumstances, including the following:

(i)any lack of validity or enforceability of such Letter of Credit, this
Agreement, or any other Loan Document;

(ii)the existence of any claim, counterclaim, setoff, defense or other right
that any Borrower or any Subsidiary may have at any time against any beneficiary
or any transferee of such Letter of Credit (or any Person for whom any such
beneficiary or any such transferee may be acting), such L/C Issuer or any other
Person, whether in connection with this Agreement, the transactions contemplated
hereby or by such Letter of Credit or any agreement or instrument relating
thereto, or any unrelated transaction;

67

--------------------------------------------------------------------------------

 

(iii)any draft, demand, certificate or other document presented under such
Letter of Credit proving to be forged, fraudulent, invalid or insufficient in
any respect or any statement therein being untrue or inaccurate in any respect;
or any loss or delay in the transmission or otherwise of any document required
in order to make a drawing under such Letter of Credit;

(iv)waiver by such L/C Issuer of any requirement that exists for such L/C
Issuer’s protection and not the protection of any Borrower or any waiver by such
L/C Issuer which does not in fact materially prejudice the Borrowers;

(v)honor of a demand for payment presented electronically even if such Letter of
Credit requires that demand be in the form of a draft;

(vi)any payment made by such L/C Issuer in respect of an otherwise complying
item presented after the date specified as the expiration date of, or the date
by which documents must be received under such Letter of Credit if presentation
after such date is authorized by the UCC, the ISP or the UCP, as applicable;

(vii)any payment by such L/C Issuer under such Letter of Credit against
presentation of a draft or certificate that does not strictly comply with the
terms of such Letter of Credit; or any payment made by such L/C Issuer under
such Letter of Credit to any Person purporting to be a trustee in bankruptcy,
debtor-in-possession, assignee for the benefit of creditors, liquidator,
receiver or other representative of or successor to any beneficiary or any
transferee of such Letter of Credit, including any arising in connection with
any proceeding under any Debtor Relief Law;

(viii)any adverse change in the relevant exchange rates or in the availability
of the relevant Alternative Currency to the Borrowers or any Subsidiary or in
the relevant currency markets generally; or

(ix)any other circumstance or happening whatsoever, whether or not similar to
any of the foregoing, including any other circumstance that might otherwise
constitute a defense available to, or a discharge of, the Company or any of its
Subsidiaries.

Each Borrower shall promptly examine a copy of each Letter of Credit and each
amendment thereto that is delivered to it and, in the event of any claim of
noncompliance with such Borrower’s instructions or other irregularity, the
Borrowers will immediately notify the applicable L/C Issuer.  Each Borrower
shall be conclusively deemed to have waived any such claim against such L/C
Issuer and its correspondents unless such notice is given as aforesaid.

(f)Role of L/C Issuer.  Each Lender and each Borrower agree that, in paying any
drawing under a Letter of Credit, the applicable L/C Issuer shall not have any
responsibility to obtain any document (other than any sight draft, certificates
and documents expressly required by the Letter of Credit) or to ascertain or
inquire as to the validity or accuracy of any such document or the authority of
the Person executing or delivering any such document.  None of such L/C Issuer,
the Administrative Agent, any of their respective Related Parties nor any
correspondent, participant or assignee of such L/C Issuer shall be liable to any
Lender for (i) any action taken or omitted in connection herewith at the request
or with the approval of the Revolving Lenders or the Required Revolving Lenders,
as applicable; (ii) any action taken or omitted in the absence of gross
negligence or willful misconduct; or (iii) the due execution, effectiveness,
validity or enforceability of any document or instrument related to any Letter
of Credit or Issuer Document.  Each Borrower hereby assumes all risks of the
acts or omissions of any beneficiary or transferee with respect to its use of
any Letter of Credit; provided that this assumption is not intended to, and
shall not, preclude any Borrower from pursuing such rights and remedies as it
may

68

--------------------------------------------------------------------------------

 

have against the beneficiary or transferee at law or under any other
agreement.  None of such L/C Issuer, the Administrative Agent, any of their
respective Related Parties nor any correspondent, participant or assignee of
such L/C Issuer shall be liable or responsible for any of the matters described
in clauses (i) through (ix) of Section 2.03(e); provided that anything in such
clauses to the contrary notwithstanding, any Borrower may have a claim against
such L/C Issuer, and such L/C Issuer may be liable to such Borrower, to the
extent, but only to the extent, of any direct, as opposed to consequential or
exemplary, damages suffered by such Borrower which such Borrower proves (as
determined by a final non-appealable judgment of a court of competent
jurisdiction) were caused by such L/C Issuer’s willful misconduct, gross
negligence or such L/C Issuer’s willful failure to pay under any Letter of
Credit after the presentation to it by the beneficiary of a sight draft and
certificates strictly complying with the terms and conditions of a Letter of
Credit.  In furtherance and not in limitation of the foregoing, such L/C Issuer
may accept documents that appear on their face to be in order, without
responsibility for further investigation, regardless of any notice or
information to the contrary, and such L/C Issuer shall not be responsible for
the validity or sufficiency of any instrument transferring or assigning or
purporting to transfer or assign a Letter of Credit or the rights or benefits
thereunder or proceeds thereof, in whole or in part, which may prove to be
invalid or ineffective for any reason.  Each L/C Issuer may send a Letter of
Credit or conduct any communication to or from the beneficiary via the Society
for Worldwide Interbank Financial Telecommunication (“SWIFT”) message or
overnight courier, or any other commercially reasonable means of communicating
with a beneficiary.

(g)Cash Collateral.  Upon the request of the Administrative Agent, (i) if any
L/C Issuer has honored any full or partial drawing request under any Letter of
Credit and such drawing has resulted in an L/C Borrowing, or (ii) if, as of the
Letter of Credit Expiration Date, any L/C Obligation for any reason remains
outstanding, the Borrowers shall, in each case, immediately Cash Collateralize
the then Outstanding Amount of all L/C Obligations in an amount equal to 103% of
such L/C Obligations or otherwise in an amount and/or in a manner reasonably
acceptable to the applicable L/C Issuer.  Sections 2.04 and 9.02(c) set forth
certain additional requirements to deliver Cash Collateral
hereunder.  Derivatives of such term have corresponding meanings.  Each Borrower
hereby grants to the Administrative Agent, for the benefit of such L/C Issuer
and the Lenders, a security interest in all such cash, deposit accounts and all
balances therein and all proceeds of the foregoing.  Cash Collateral shall be
maintained in blocked, non-interest bearing deposit accounts at Bank of
America.  If at any time the Administrative Agent determines that any funds held
as Cash Collateral are subject to any right or claim of any Person other than
the Administrative Agent and Liens arising by operation of Law that the total
amount of such funds is less than the aggregate Outstanding Amount of all L/C
Obligations, the Borrowers will, forthwith upon demand by the Administrative
Agent, pay to the Administrative Agent, as additional funds to be deposited as
Cash Collateral, an amount equal to the excess of (x) such aggregate Outstanding
Amount over (y) the total amount of funds, if any, then held as Cash Collateral
that the Administrative Agent determines to be free and clear of any such right
and claim.  Upon the drawing of any Letter of Credit for which funds are on
deposit as Cash Collateral, such funds shall be applied, to the extent permitted
under applicable Laws, to reimburse such L/C Issuer.

(h)Applicability of ISP and UCP.  Unless otherwise expressly agreed by the
applicable L/C Issuer and the Borrowers when a Letter of Credit is issued
(including any such agreement applicable to an Existing Letter of Credit),
(i) the rules of the ISP shall apply to each standby Letter of Credit, and
(ii) the rules of the UCP at the time of issuance shall apply to each commercial
Letter of Credit.  Notwithstanding the foregoing, no L/C Issuer shall be
responsible to the Borrowers for, and no L/C Issuer’s rights and remedies
against the Company shall be impaired by, any action or inaction of any L/C
Issuer required or permitted under any law, order, or practice that is required
or permitted to be applied to any Letter of Credit or this Agreement, including
the Law or any order of a jurisdiction where any L/C Issuer or the beneficiary
is located, the practice stated in the ISP or UCP, as applicable, or in the
decisions, opinions, practice statements, or official commentary of the ICC
Banking Commission, the Bankers Association for Finance and Trade -
International Financial Services Association (BAFT-IFSA), or the Institute of
International Banking Law & Practice, whether or not any Letter of Credit
chooses such law or practice.

69

--------------------------------------------------------------------------------

 

(i)Letter of Credit Fees.  The Borrowers shall pay to the Administrative Agent
for the account of each Revolving Lender in accordance with its Applicable
Revolving Percentage a Letter of Credit fee (the “Letter of Credit Fee”) for
each Letter of Credit equal to the Applicable Rate for Eurodollar Rate Loans
with respect to the Revolving Facility times the Dollar Equivalent of the daily
amount available to be drawn under such Letter of Credit.  For purposes of
computing the daily amount available to be drawn under any Letter of Credit, the
amount of such Letter of Credit shall be determined in accordance with
Section 1.06.  Letter of Credit Fees shall be (A) due and payable on the last
Business Day of each March, June, September and December, commencing with the
first such date to occur after the issuance of such Letter of Credit, on the
Letter of Credit Expiration Date and thereafter on demand and (B) computed on a
quarterly basis in arrears.  If there is any change in the Applicable Rate
during any quarter, the daily amount available to be drawn under each standby
Letter of Credit shall be computed and multiplied by the Applicable Rate
separately for each period during such quarter that such Applicable Rate was in
effect.  Notwithstanding anything to the contrary contained herein, upon the
request of the Required Revolving Lenders, while any Event of Default exists,
all Letter of Credit Fees shall accrue at the Default Rate.

(j)Fronting Fee and Documentary and Processing Charges Payable to L/C
Issuer.  The Borrowers shall pay directly to each L/C Issuer for its own account
a fronting fee (i) with respect to each commercial Letter of Credit, at the rate
per annum specified in the applicable fee letter between the Company and such
L/C Issuer, computed on the Dollar Equivalent of the daily amount available to
be drawn under such Letter of Credit on a quarterly basis in arrears, (ii) with
respect to any amendment of a commercial Letter of Credit increasing the amount
of such Letter of Credit, at a rate separately agreed between the Borrowers and
such L/C Issuer, computed on the Dollar Equivalent of the amount of such
increase, and payable upon the effectiveness of such amendment, and (iii) with
respect to each standby Letter of Credit, at the rate per annum specified in the
applicable fee letter between the Company and such L/C Issuer, computed on the
Dollar Equivalent of the daily amount available to be drawn under such Letter of
Credit on a quarterly basis in arrears.  Such fronting fee shall be due and
payable on the last Business Day of each March, June, September and December in
respect of the most recently-ended quarterly period (or portion thereof, in the
case of the first payment), commencing with the first such date to occur after
the issuance of such Letter of Credit, on the Letter of Credit Expiration Date
and thereafter on demand.  For purposes of computing the daily amount available
to be drawn under any Letter of Credit, the amount of such Letter of Credit
shall be determined in accordance with Section 1.06.  In addition, the Borrowers
shall pay directly to each L/C Issuer for its own account the customary
issuance, presentation, amendment and other processing fees, and other standard
costs and charges, of such L/C Issuer relating to letters of credit as from time
to time in effect.  Such customary fees and standard costs and charges are due
and payable on demand and are nonrefundable.

(k)Conflict with Issuer Documents.  In the event of any conflict between the
terms hereof and the terms of any Issuer Document, the terms hereof shall
control.

(l)Letters of Credit Issued for Subsidiaries.  Notwithstanding that a Letter of
Credit issued or outstanding hereunder is in support of any obligations of, or
is for the account of, a Subsidiary, the Borrowers shall be obligated to
reimburse each L/C Issuer hereunder for any and all drawings under such Letter
of Credit.  Each Borrower hereby acknowledges that the issuance of Letters of
Credit for the account of Subsidiaries inures to the benefit of such Borrower,
and that such Borrower’s business derives substantial benefits from the
businesses of such Subsidiaries.

70

--------------------------------------------------------------------------------

 

(m)Additional L/C Issuers.  From time to time, the Borrowers may by notice to
the Administrative Agent, with the consent of the Administrative Agent (such
consent not to be unreasonably withheld or delayed) and the applicable Revolving
Lender, designate such Revolving Lender (in addition to Bank of America) to act
as an L/C Issuer hereunder.  In the event that there shall be more than one L/C
Issuer hereunder, each reference to “the L/C Issuer” hereunder with respect to
any L/C Issuer shall refer to the person that issued such Letter of Credit and
each such additional L/C Issuer shall be entitled to the benefits of this
Agreement as an L/C Issuer to the same extent as if it had been originally named
as the L/C Issuer hereunder.  Promptly after its delivery of any Letter of
Credit or any amendment to a Letter of Credit (including any Existing Letter of
Credit) to an advising bank with respect thereto or to the beneficiary thereof,
each L/C Issuer (other than Bank of America) will also deliver to the
Administrative Agent a true and complete copy of such Letter of Credit or
amendment.  On the last Business Day of each March, June, September and December
(and on such other dates as the Administrative Agent may request), each L/C
Issuer shall provide the Administrative Agent a list of all Letters of Credit
(including any Existing Letter of Credit) issued by it that are outstanding at
such time together with such other information as the Administrative Agent may
reasonably request.




71

--------------------------------------------------------------------------------

 

2.04Prepayments and Termination.

(a)Optional.  Subject to the last sentence of this Section 2.04(a), any Borrower
may, upon notice to the Administrative Agent, at any time or from time to time
voluntarily prepay Revolving Loans in whole or in part without premium or
penalty; provided that (A) such notice must be received by the Administrative
Agent not later than 9:00 a.m. (1) three Business Days prior to any date of
prepayment of Eurodollar Rate Loans and (2) on the date of prepayment of Base
Rate Loans; (B) any prepayment of Eurodollar Rate Loans shall be in a principal
amount of $5,000,000 or a whole multiple of $1,000,000 in excess thereof; and
(C) any prepayment of Base Rate Loans shall be in a principal amount of $500,000
or a whole multiple of $100,000 in excess thereof or, in each case, if less, the
entire principal amount thereof then outstanding.  Each such notice shall
specify the date and amount of such prepayment and the Types of Loans to be
prepaid and, if Eurodollar Rate Loans are to be prepaid, the Interest Periods of
such Loans.  The Administrative Agent will promptly notify each Lender of its
receipt of each such notice, and of the amount of such Lender’s ratable portion
of such prepayment (based on such Lender’s Applicable Percentage in respect of
the relevant Facility).  If such notice is given by any Borrower, such Borrower
shall make such prepayment and the payment amount specified in such notice shall
be due and payable on the date specified therein.  Any prepayment of a
Eurodollar Rate Loan shall be accompanied by all accrued interest on the amount
prepaid, together with any additional amounts required pursuant to
Section 3.05.  Notwithstanding the foregoing, if such notice of prepayment
indicates that such prepayment is to be funded with the proceeds of a new
financing that would result in the repayment of all Obligations in connection
therewith, the termination of the Loans and Commitments under this Agreement and
the release or termination of all Liens securing the Obligations hereunder (a
“New Financing”), such notice of prepayment may be revoked if such New Financing
is not consummated.

(b)Mandatory.

(i)If for any reason the Total Revolving Outstandings at any time exceed the
Revolving Facility at such time, the Borrowers shall immediately prepay
Revolving Loans and L/C Borrowings and/or Cash Collateralize the L/C Obligations
(other than the L/C Borrowings) in an aggregate amount equal to 103% of such
excess or otherwise in an amount and/or in a manner reasonably acceptable to the
applicable L/C Issuer.

(ii)Prepayments of the Revolving Facility made pursuant to this Section 2.04(b),
first, shall be applied ratably to the L/C Borrowings, second, shall be applied
ratably to the outstanding Revolving Loans, and, third, shall be used to Cash
Collateralize the remaining L/C Obligations.  Upon the drawing of any Letter of
Credit that has been Cash Collateralized, the funds held as Cash Collateral
shall be applied (without any further action by or notice to or from any
Borrower or any other Loan Party) to reimburse the applicable L/C Issuer or the
Revolving Lenders, as applicable.

(iii)If as a result of any conveyance, sale, lease, transfer or other
disposition by the Company and its Subsidiaries (other than MGP or its
Subsidiaries) after the Closing Date, (1) the Company’s indirect beneficial
ownership of the outstanding MGM China Shares falls below 30% of the aggregate
amount of all issued and outstanding MGM China Shares at the time of such
conveyance, sale, lease, transfer or other disposition (on a fully diluted basis
but without giving effect to any additional equity issuances by MGM China after
the Closing Date), (2) .the Company (excluding for this purpose, MGP and its
Subsidiaries) shall cease to directly or indirectly beneficially own, in the
aggregate, the MGP Class A Shares and OP Units representing at least 30% of the
sum of (A) the outstanding MGP Class A Shares and (B) the OP Units outstanding
(other than OP Units owned by MGP or its Subsidiaries), in each case at the time
of such conveyance, sale, lease, transfer or other disposition (on a fully
diluted basis but without giving effect to any additional equity issuances by
MGM Growth Properties Operating Partnership after the Closing Date), (3) the
Borrower Group disposes of or transfers the MGP Class B Share in a transaction
(other than an equity issuance by MGM Growth Properties Operating Partnership

72

--------------------------------------------------------------------------------

 

of OP Units after the Closing Date) in which the Borrower Group receives Net
Available Proceeds that relate solely to the disposition or transfer of the MGP
Class B Share or (4) in connection with any additional equity issuance by MGM
Growth Properties Operating Partnership of OP Units after the Closing Date, the
Borrower Group disposes of or transfers the MGP Class B Share in a transaction
in which the Borrower Group receives Net Available Proceeds that relate solely
to the disposition or transfer of the MGP Class B Share (any such disposition or
other transfer described in clause (1), (2), (3) or (4), a “Specified
Disposition”), then within ten (10) Business Days (subject to extension as
needed to obtain any required Gaming Approvals or to comply with any applicable
Gaming Laws) after the date of receipt of the Net Available Proceeds by the
Borrower Group from such Specified Disposition, the Revolving Commitments shall
be permanently reduced in an amount (and, solely to the extent then outstanding,
the Revolving Loans shall be repaid in a corresponding amount) equal to (A) (x)
during the Covenant Relief Period, 75% and (y) thereafter, 50%, in each case, of
the Net Available Proceeds of any such Specified Disposition received by the
Borrower Group that represent (B) (x) the portion of such Net Available Proceeds
attributable to the Equity Interests below the 30% thresholds described in
clauses (1) and (2) above and (y) in the case of clauses (3) and (4) above, such
Net Available Proceeds that relate solely to the disposition or transfer of the
MGP Class B Share (such prepayment or reduction, a “Specified Disposition
Prepayment/Reduction”; and the amount required to be prepaid/reduced by the
Company, the “Required Specified Disposition Prepayment/Reduction Amount”);
provided that:

(I)for the avoidance of doubt, if any Net Available Proceeds are received by an
Unrestricted Subsidiary (other than MGP and its Subsidiaries) or Designated
Restricted Entity from a Specified Disposition, then no such Specified
Disposition Prepayment/Reduction shall be required unless such Net Available
Proceeds have been distributed to, or otherwise received by, the Borrower Group;
and

(II)the Company shall use commercially reasonable efforts (as determined by the
Company in its sole discretion) to (x) cause the Required Specified Disposition
Prepayment/Reduction Amount of any such Net Available Proceeds received by an
Unrestricted Subsidiary (other than MGP and its Subsidiaries) or Designated
Restricted Entity to be distributed or otherwise transferred to the Company or a
Restricted Subsidiary for application to the Specified Disposition
Prepayment/Reduction and (y) until such distribution or transfer occurs, cause
such Unrestricted Subsidiary or Designated Restricted Entity to deposit and
retain the Required Specified Disposition Prepayment/Reduction Amount of such
Net Available Proceeds (the “Retained Proceeds”) in a segregated account (or
make other arrangements reasonably acceptable to the Company and the
Administrative Agent).

Following the occurrence of a Collateral Trigger Event, allAll cash or Cash
Equivalents received by the Company and its Restricted Subsidiaries from
dividends or other distributions from an Unrestricted Subsidiary (other than MGP
and its Subsidiaries) or Designated Restricted Entity that holds, directly or
indirectly, Retained Proceeds (regardless of the source of such cash or Cash
Equivalents, including from recurring or special dividends from MGM China) shall
(x) be deemed to be a distribution of such Retained Proceeds, (y) be subject to
the Specified Disposition Prepayment/Reduction requirements set forth in
subclause ((II) above until all such Retained Proceeds have been (or have been
deemed to have been) distributed to the Company and its Restricted Subsidiaries
and (z) for the avoidance of doubt, reduce the Required Specified Disposition
Prepayment/Reduction Amount and the amount of Retained Proceeds required to be
held in a segregated account.

Each such Lender may reject all or a portion of its pro rata share of any
Specified Disposition Prepayment/Reduction required to be made pursuant to this
Section 2.04(b)(iii) (such declined amounts, the “Declined Proceeds”) by
providing written notice (each, a “Rejection Notice”) to the Administrative
Agent and the Company no later than 5:00 p.m. (New York City time) on the
Business Day after the date of such Lender’s receipt of notice from the
Administrative Agent regarding such Specified Disposition
Prepayment/Reduction.  If a Lender

73

--------------------------------------------------------------------------------

 

fails to deliver such Rejection Notice to the Administrative Agent within the
time frame specified above or such Rejection Notice fails to specify the amount
to be rejected, any such failure will be deemed an acceptance of the total
amount of such Specified Disposition Prepayment/Reduction to which such Lender
is otherwise entitled. Any Declined Proceeds remaining thereafter shall be
retained by the Company.

2.05Termination or Reduction of Commitments.

(a)Optional.  The Company may, upon notice to the Administrative Agent,
terminate the Revolving Facility or the Letter of Credit Sublimit, or from time
to time permanently reduce the Revolving Facility or the Letter of Credit
Sublimit; provided that (i) any such notice shall be received by the
Administrative Agent not later than 9:00 a.m. 3 Business Days prior to the date
of termination or reduction, (ii) any such partial reduction shall be in an
aggregate amount of $10,000,000 or any whole multiple of $1,000,000 in excess
thereof and (iii) the Company shall not terminate or reduce (A) the Revolving
Facility if, after giving effect thereto and to any concurrent prepayments
hereunder, the Total Revolving Outstandings would exceed the Revolving Facility,
or (B) the Letter of Credit Sublimit if, after giving effect thereto, the
Outstanding Amount of L/C Obligations not fully Cash Collateralized (in an
amount equal to 103% of such Outstanding Amount or otherwise in an amount and/or
in a manner reasonably acceptable to the applicable L/C Issuer) thereunder would
exceed the Letter of Credit Sublimit.  Notwithstanding the foregoing, if such
notice of reduction indicates that such reduction is to be funded with the
proceeds of a New Financing, such notice of reduction may be revoked if such New
Financing is not consummated.

(b)Mandatory.  

(i)If after giving effect to any reduction or termination of Revolving
Commitments under this Section 2.05, the Letter of Credit Sublimit exceeds the
Revolving Facility at such time, the Letter of Credit Sublimit shall be
automatically reduced by the amount of such excess.

(ii)With respect to any Other Revolving Facility or Extended Revolving Facility,
required prepayments shall be as provided in the applicable Refinancing
Amendment, Incremental Joinder Agreement or Extension Amendment.

(iii)After any Incremental Term Loans are made, the relevant portion of any
Incremental Term Commitments shall be automatically and permanently reduced to
zero.

(c)Application of Commitment Reductions; Payment of Fees.  The Administrative
Agent will promptly notify the Lenders of any termination or reduction of the
Letter of Credit Sublimit or the Revolving Commitment under this
Section 2.05.  Upon any reduction of the Revolving Commitments, the Revolving
Commitment of each Revolving Lender shall be reduced by such Lender’s Applicable
Revolving Percentage of the amount of such reduction.  All fees in respect of
the Revolving Facility accrued until the effective date of any termination of
the Revolving Facility shall be paid on the effective date of such termination.




74

--------------------------------------------------------------------------------

 

2.06Repayment of Loans.

(a)Revolving Loans.  The Borrowers shall repay to the Revolving Lenders on the
Maturity Date for the Revolving Facility the aggregate principal amount of all
Revolving Loans outstanding on such date.

(b)Extended Revolving Loans; Other Revolving Loans.  The Borrowers shall repay
to the Extending Lenders and the Other Revolving Lenders, as applicable, the
aggregate principal amount of all Extended Revolving Loans and Other Revolving
Loans, respectively, outstanding on the Maturity Date for such Extended
Revolving Facility and such Other Revolving Facility, as specified in the
applicable Extension Amendment or Refinancing Amendment.

(c)Incremental Term Loans.  Incremental Term Loans shall mature in installments
as specified in the related Incremental Joinder Agreement pursuant to which such
Incremental Term Loans were made, subject, however, to Section 2.13(b); provided
that each of the parties hereto hereby agrees that upon the implementation of
any Incremental Term Loan Increase, the Administrative Agent may, in
consultation with the Borrowers, adjust the amortization applicable to then
outstanding term loans in order to achieve fungibility between the then
outstanding term loans and the Incremental Term Loan Increase.

2.07Interest.

(a)Subject to the provisions of Section 2.07(b), (i) each Eurodollar Rate Loan
under a Facility shall bear interest on the outstanding principal amount thereof
for each Interest Period at a rate per annum equal to the Eurodollar Rate for
such Interest Period plus the Applicable Rate for such Facility; and (ii) each
Base Rate Loan under a Facility shall bear interest on the outstanding principal
amount thereof from the applicable borrowing date at a rate per annum equal to
the Base Rate plus the Applicable Rate for such Facility.

(b)(i)If any amount of principal of any Loan is not paid when due (without
regard to any applicable grace periods), whether at stated maturity, by
acceleration or otherwise, such amount shall thereafter bear interest at a
fluctuating interest rate per annum at all times equal to the Default Rate to
the fullest extent permitted by applicable Laws.

(ii)If any amount (other than principal of any Loan) payable by any Borrower
under any Loan Document is not paid when due (without regard to any applicable
grace periods), whether at stated maturity, by acceleration or otherwise, then
upon the request of the Required Lenders such amount shall thereafter bear
interest at a fluctuating interest rate per annum at all times equal to the
Default Rate to the fullest extent permitted by applicable Laws.

(iii)Upon the request of the Required Lenders, while any Event of Default (other
than as set forth in clauses (b)(i) and (b)(ii) above) exists, the Borrowers
shall pay interest on the principal amount of all outstanding Obligations
hereunder at a fluctuating interest rate per annum at all times equal to the
Default Rate to the fullest extent permitted by applicable Laws; provided that
no amount shall accrue or be payable pursuant to this Section 2.07(b)(iii) to a
Defaulting Lender so long as such Lender shall be a Defaulting Lender.

(iv)Accrued and unpaid interest on past due amounts (including interest on past
due interest) shall be due and payable upon demand.

75

--------------------------------------------------------------------------------

 

(c)Interest on each Loan shall be due and payable in arrears on each Interest
Payment Date applicable thereto and at such other times as may be specified
herein.  Interest hereunder shall be due and payable in accordance with the
terms hereof before and after judgment, and before and after the commencement of
any proceeding under any Debtor Relief Law.

2.08Fees

.  In addition to certain fees described in Sections 2.03(i) and (j):

(a)Commitment Fee.  The Borrowers shall pay to the Administrative Agent for the
account of each Revolving Lender in accordance with its Applicable Revolving
Percentage, a commitment fee equal to the Applicable Fee Rate times the actual
daily amount by which the Revolving Facility exceeds the sum of (i) the
Outstanding Amount of Revolving Loans and (ii) the Outstanding Amount of L/C
Obligations.  The commitment fee shall accrue at all times during the
Availability Period, including at any time during which one or more of the
conditions in Article IV is not met, and shall be due and payable quarterly in
arrears on the last Business Day of each March, June, September and December,
commencing with the first such date to occur after the Closing Date, and on the
last day of the Availability Period for the Revolving Facility.  The commitment
fee shall be calculated quarterly in arrears, and if there is any change in the
Applicable Fee Rate during any quarter, the actual daily amount shall be
computed and multiplied by the Applicable Fee Rate separately for each period
during such quarter that such Applicable Fee Rate was in effect.

(b)Other Fee.  The Company shall pay to the Administrative Agent for its own
account fees in the amounts and at the times specified in the Fee Letter.  Such
fees shall be fully earned when paid and shall not be refundable for any reason
whatsoever.

2.09Computation of Interest and Fees

.  

(a)All computations of interest for Base Rate Loans when the Base Rate is
determined by Bank of America’s “prime rate” shall be made on the basis of a
year of 365 or 366 days, as the case may be, and actual days elapsed.  All other
computations of fees and interest shall be made on the basis of a 360-day year
and actual days elapsed (which results in more fees or interest, as applicable,
being paid than if computed on the basis of a 365-day year).  Interest shall
accrue on each Loan for the day on which the Loan is made, and shall not accrue
on a Loan, or any portion thereof, for the day on which the Loan or such portion
is paid; provided that any Loan that is repaid on the same day on which it is
made shall, subject to Section 2.11(a), bear interest for one day.  Each
determination by the Administrative Agent of an interest rate or fee hereunder
shall be conclusive and binding for all purposes, absent manifest error.

(b)In the event that the Company or the Lenders determine that (i) the Total Net
Leverage Ratio as calculated by the Company as of any applicable date was
inaccurate and (ii) a proper calculation of the Total Net Leverage Ratio would
have resulted in higher pricing for such period, the Borrowers shall immediately
and retroactively be obligated to pay to the Administrative Agent for the
account of the applicable Lenders or the applicable L/C Issuer, as the case may
be, promptly on demand by the Administrative Agent (or, after the occurrence of
an actual or deemed entry of an order for relief with respect to any Borrower
under the Bankruptcy Code of the United States, automatically and without
further action by the Administrative Agent, any Lender or any L/C Issuer), an
amount equal to the excess of the amount of interest and fees that should have
been paid for such period over the amount of interest and fees actually paid for
such period.  This clause (b) shall not limit the rights of the Administrative
Agent, any Lender or any L/C Issuer, as the case may be, under Section
2.03(c)(iv), 2.03(j) or 2.07(b) or under Article IX.




76

--------------------------------------------------------------------------------

 

2.10Evidence of Debt.

(a)The Credit Extensions made by each Lender shall be evidenced by one or more
accounts or records maintained by such Lender and by the Administrative Agent in
the ordinary course of business.  The accounts or records maintained by the
Administrative Agent and each Lender shall be conclusive absent manifest error
of the amount of the Credit Extensions made by the Lenders to the Borrowers and
the interest and payments thereon.  Any failure to so record or any error in
doing so shall not, however, limit or otherwise affect the obligation of any
Borrower hereunder to pay any amount owing with respect to the Obligations.  In
the event of any conflict between the accounts and records maintained by any
Lender and the accounts and records of the Administrative Agent in respect of
such matters, the accounts and records of the Administrative Agent shall control
in the absence of manifest error.  Upon the request of any Lender made through
the Administrative Agent, the Borrowers shall execute and deliver to such Lender
(through the Administrative Agent) a Note, which shall evidence such Lender’s
Loans in addition to such accounts or records.  Each Lender may attach schedules
to its Note and endorse thereon the date, Type (if applicable), amount and
maturity of its Loans and payments with respect thereto.

(b)In addition to the accounts and records referred to in Section 2.10(a), each
Lender and the Administrative Agent shall maintain in accordance with its usual
practice accounts or records evidencing the purchases and sales by such Lender
of participations in Letters of Credit.  In the event of any conflict between
the accounts and records maintained by the Administrative Agent and the accounts
and records of any Lender in respect of such matters, the accounts and records
of the Administrative Agent shall control in the absence of manifest error.  In
the event of any conflict between the accounts and records maintained pursuant
to this Section 2.10 and the records maintained in the Register, the records
maintained in the Register shall control in the absence of manifest error.

2.11Payments Generally; Administrative Agent’s Clawback.

(a)General.  All payments to be made by each Borrower shall be made without
condition or deduction for any counterclaim, defense, recoupment or
setoff.  Except as otherwise expressly provided herein, all payments by each
Borrower hereunder shall be made to the Administrative Agent, for the account of
the respective Lenders to which such payment is owed, at the Administrative
Agent’s Office in Dollars and in immediately available funds not later than
12:00 p.m. (noon) on the date specified herein.  If, for any reason, any
Borrower is prohibited by any Law from making any required payment hereunder in
an Alternative Currency, such Borrower shall make such payment in Dollars in the
Dollar Equivalent of the Alternative Currency payment amount.  The
Administrative Agent will promptly distribute to each Lender its Applicable
Percentage in respect of the relevant Facility (or other applicable share as
provided herein) of such payment in like funds as received by wire transfer to
such Lender’s Lending Office.  All payments received (i) by the Administrative
Agent after 12:00 p.m. (noon), in the case of payments in Dollars, or (ii) by
the Administrative Agent or the applicable L/C Issuer after the Applicable Time
in the case of payments in an Alternative Currency, shall in each case be deemed
received on the next succeeding Business Day and any applicable interest or fee
shall continue to accrue.  If any payment to be made by any Borrower shall come
due on a day other than a Business Day, payment shall be made on the next
following Business Day, and such extension of time shall be reflected on
computing interest or fees, as the case may be.

(b)(i) Funding by Lenders; Presumption by Administrative Agent.  Unless the
Administrative Agent shall have received notice from a Lender prior to the
proposed date of any Borrowing of Eurodollar Rate Loans (or, in the case of any
Borrowing of Base Rate Loans, prior to 10:00 a.m. on the date of such Borrowing)
that such Lender will not make available to the Administrative Agent such
Lender’s share of such Borrowing, the Administrative Agent may assume that such
Lender has made

77

--------------------------------------------------------------------------------

 

such share available on such date in accordance with Section 2.02 (or, in the
case of a Borrowing of Base Rate Loans, that such Lender has made such share
available in accordance with and at the time required by Section 2.02) and may,
in reliance upon such assumption, make available to the Borrowers a
corresponding amount.  In such event, if a Lender has not in fact made its share
of the applicable Borrowing available to the Administrative Agent, then the
applicable Lender (severally) and each Borrower (jointly and severally with any
other Borrower but severally and not jointly with the applicable Lender) agree
to pay to the Administrative Agent forthwith on demand such corresponding amount
in immediately available funds with interest thereon, for each day from and
including the date such amount is made available to such Borrower to but
excluding the date of payment to the Administrative Agent, at (A) in the case of
a payment to be made by such Lender, the greater of the Federal Funds Rate and a
rate determined by the Administrative Agent in accordance with banking industry
rules on interbank compensation, plus any administrative, processing or similar
fees customarily charged by the Administrative Agent in connection with the
foregoing, and (B) in the case of a payment to be made by such Borrower, the
interest rate applicable to Base Rate Loans.  If the Borrowers and such Lender
shall pay such interest to the Administrative Agent for the same or an
overlapping period, the Administrative Agent shall promptly remit to the
Borrowers the amount of such interest paid by the Borrowers for such period.  If
such Lender pays its share of the applicable Borrowing to the Administrative
Agent, then the amount so paid shall constitute such Lender’s Loan included in
such Borrowing.  Any payment by any Borrower shall be without prejudice to any
claim such Borrower may have against a Lender that shall have failed to make
such payment to the Administrative Agent.

(ii)Payments by Borrowers; Presumptions by Administrative Agent.  Unless the
Administrative Agent shall have received notice from any Borrower prior to the
time at which any payment is due to the Administrative Agent for the account of
the Lenders or any L/C Issuer hereunder that such Borrower will not make such
payment, the Administrative Agent may assume that such Borrower has made such
payment on such date in accordance herewith and may, in reliance upon such
assumption, distribute to the Appropriate Lenders or such L/C Issuer, as the
case may be, the amount due.  In such event, if such Borrower has not in fact
made such payment, then each of the Appropriate Lenders or such L/C Issuer, as
the case may be, severally agrees to repay to the Administrative Agent forthwith
on demand the amount so distributed to such Lender or such L/C Issuer, in
immediately available funds with interest thereon, for each day from and
including the date such amount is distributed to it to but excluding the date of
payment to the Administrative Agent, at the greater of the Federal Funds Rate
and a rate determined by the Administrative Agent in accordance with banking
industry rules on interbank compensation.

A notice of the Administrative Agent to any Lender or any Borrower with respect
to any amount owing under this clause (b) shall be conclusive, absent manifest
error.

(c)Failure to Satisfy Conditions Precedent.  If any Lender makes available to
the Administrative Agent funds for any Loan to be made by such Lender as
provided in the foregoing provisions of this Article II, and such funds are not
made available to any Borrower by the Administrative Agent because the
conditions to the applicable Credit Extension set forth in Article IV are not
satisfied or waived in accordance with the terms hereof, the Administrative
Agent shall return such funds (in like funds as received from such Lender) to
such Lender, without interest.

(d)Obligations of Lenders Several.  The obligations of the Lenders hereunder to
make Revolving Loans, to fund participations in Letters of Credit and to make
payments pursuant to Section 11.04(c) are several and not joint.  The failure of
any Lender to make any Loan, to fund any such participation or to make any
payment under Section 11.04(c) on any date required hereunder shall not relieve
any other Lender of its corresponding obligation to do so on such date, and no
Lender shall be

78

--------------------------------------------------------------------------------

 

responsible for the failure of any other Lender to so make its Loan, to purchase
its participation or to make its payment under Section 11.04(c).

(e)Funding Source.  Nothing herein shall be deemed to obligate any Lender to
obtain the funds for any Loan in any particular place or manner or to constitute
a representation by any Lender that it has obtained or will obtain the funds for
any Loan in any particular place or manner.

(f)Insufficient Funds.  If at any time insufficient funds are received by and
available to the Administrative Agent to pay fully all amounts of principal, L/C
Borrowings, interest and fees then due hereunder, such funds shall be applied
(i) first, toward payment of interest and fees then due hereunder, ratably among
the parties entitled thereto in accordance with the amounts of interest and fees
then due to such parties, and (ii) second, toward payment of principal and L/C
Borrowings then due hereunder, ratably among the parties entitled thereto in
accordance with the amounts of principal and L/C Borrowings then due to such
parties.

2.12Sharing of Payments by Lenders.  If any Lender shall, by exercising any
right of setoff or counterclaim or otherwise, obtain payment in respect of
(a) Obligations in respect of any of the Facilities due and payable to such
Lender hereunder and under the other Loan Documents at such time in excess of
its ratable share (according to the proportion of (i) the amount of such
Obligations due and payable to such Lender at such time to (ii) the aggregate
amount of the Obligations in respect of the Facilities due and payable to all
Lenders hereunder and under the other Loan Documents at such time) of payments
on account of the Obligations in respect of the Facilities due and payable to
all Lenders hereunder and under the other Loan Documents at such time obtained
by all the Lenders at such time or (b) Obligations in respect of any of the
Facilities owing (but not due and payable) to such Lender hereunder and under
the other Loan Documents at such time in excess of its ratable share (according
to the proportion of (i) the amount of such Obligations owing (but not due and
payable) to such Lender at such time to (ii) the aggregate amount of the
Obligations in respect of the Facilities owing (but not due and payable) to all
Lenders hereunder and under the other Loan Parties at such time) of payment on
account of the Obligations in respect of the Facilities owing (but not due and
payable) to all Lenders hereunder and under the other Loan Documents at such
time obtained by all of the Lenders at such time then the Lender receiving such
greater proportion shall (a) notify the Administrative Agent of such fact, and
(b) purchase (for cash at face value) participations in the Loans and
subparticipations in L/C Obligations of the other Lenders, or make such other
adjustments as shall be equitable, so that the benefit of all such payments
shall be shared by the Lenders ratably in accordance with the aggregate amount
of Obligations in respect of the Facilities then due and payable to the Lenders
or owing (but not due and payable) to the Lenders, as the case may be, provided
that:

(i)if any such participations or subparticipations are purchased and all or any
portion of the payment giving rise thereto is recovered, such participations or
subparticipations shall be rescinded and the purchase price restored to the
extent of such recovery, without interest; and

(ii)the provisions of this Section 2.12 shall not be construed to apply to
(A) any payment made by any Borrower pursuant to and in accordance with the
express terms of this Agreement or (B) any payment obtained by a Lender as
consideration for the assignment of or sale of a participation in any of its
Loans or subparticipations in L/C Obligations to any assignee or participant,
other than to any Borrower or any Subsidiary thereof (as to which the provisions
of this Section 2.12 shall apply).

Each Borrower consents to the foregoing and agrees, to the extent it may
effectively do so under applicable law, that any Lender acquiring a
participation pursuant to the foregoing arrangements may

79

--------------------------------------------------------------------------------

 

exercise against such Borrower rights of setoff and counterclaim with respect to
such participation as fully as if such Lender were a direct creditor of such
Borrower in the amount of such participation.

2.13Incremental Facilities.

(a)Borrower Request.  The Borrowers may, at any time or from time to time on one
or more occasions, by written notice to the Administrative Agent, request:

(i)the establishment of (a) one or more term loan facilities (each, an
“Incremental Term Facility,” any term loans made thereunder, “Incremental Term
Loans” and the related commitments for such Incremental Term Loans, “Incremental
Term Commitments”) or (b) increases to the aggregate principal amount of any
then existing Incremental Term Facility (an “Incremental Term Loan Increase”);
and/or

(i)one or more increases in the amount of the Revolving Commitments of any Class
(each such increase, an “Incremental Revolving Increase” and, together with any
Incremental Term Facility, the “Incremental Facilities,” and any Loans
thereunder, the “Incremental Loans”);

provided that the aggregate principal amount of the Incremental Facilities that
can be incurred at any time shall not exceed the Incremental Amount at such
time.  Each such notice shall specify the identity of each Eligible Assignee
(and any existing Lender) to whom the Borrowers propose any portion of such
Incremental Facilities be allocated and the amounts of such allocations;
provided, that (A) any existing Lender approached to provide all or a portion of
the Incremental Facilities may elect or decline, in its sole discretion, to
provide all or any portion of such Incremental Facilities offered to it and
(B) any Eligible Assignee that is not an existing Lender which agrees to make
available an Incremental Facility shall be approved by the Administrative Agent
(such approval not to be unreasonably withheld or delayed) (each Incremental
Lender or existing Lender which agrees to make available an Incremental Facility
shall be referred to as an “Incremental Lender”).

80

--------------------------------------------------------------------------------

 

(b)Incremental Effective Date.  Commitments in respect of any Incremental
Facility shall become Commitments (or in the case of an Incremental Revolving
Increase to be provided by an existing Lender with a Revolving Commitment, an
increase in such Lender’s applicable Revolving Commitment) under this Agreement
pursuant to a joinder agreement to this Agreement (the “Incremental Joinder
Agreement”) and, as appropriate, the other Loan Documents, executed by the
Borrowers, the Administrative Agent and each Incremental Lender making or
providing such Commitment, reasonably satisfactory to each of them (including,
without limitation, such technical amendments as may be necessary or advisable,
in the reasonable opinion of the Administrative Agent and the Borrowers, to give
effect to the terms and provisions of any Incremental Facilities (and any Loans
made in respect thereof)), subject, however, to the satisfaction of the
conditions precedent set forth in this Section 2.13.  The Incremental Joinder
Agreement may, without the consent of any other Lenders, effect such amendments
to this Agreement and the other Loan Documents as may be necessary or
appropriate, in the reasonable opinion of the Administrative Agent and the
Borrowers, to effect the provisions of this Section 2.13 (including in
connection with an Incremental Revolving Increase, to reallocate the Outstanding
Amount of Revolving Loans and L/C Obligations on a pro rata basis among the
relevant Revolving Lenders).  If the Incremental Facilities are provided in
accordance with this Section 2.13, the Borrowers shall determine the effective
date and the final allocation of such Incremental Facilities.  The effectiveness
of any Incremental Joinder Agreement and the occurrence of any credit event
pursuant to such Incremental Joinder Agreement shall be subject to the
satisfaction of the following conditions precedent:

(i)the conditions set forth in Section 4.02(b) shall be satisfied with respect
to the effectiveness of the applicable Incremental Facility;

(ii)all fees required to be paid in connection therewith at the time of such
effectiveness shall have been paid;

(iii)the Borrowers shall deliver or cause to be delivered any legal opinions
reasonably requested by the Administrative Agent relating to the matters
described above covering matters similar to those covered in the opinions
delivered on the Closing Date (and, if such Incremental Facility is incurred on
or following a Collateral Trigger Eventthe First Amendment Effective Date, those
covered in the collateral-related opinions delivered pursuant to Section 6.09on
the First Amendment Effective Date) with respect to such GuarantorLoan Party in
connection with any such Incremental Facility; and

(iv)an Incremental Joinder Agreement shall have been duly executed and delivered
by the Borrowers, the Administrative Agent and each applicable Incremental
Lender making or providing such Incremental Facility.

Notwithstanding the foregoing, no Incremental Facility shall become effective
under this Section 2.13 unless on the date of such effectiveness (i) no Event of
Default has occurred and is continuing or would result therefrom and, (ii) if
such date of effectiveness is on or after the date of occurrence of a Collateral
Trigger Event, (x) the Incremental Facilities and the Loans thereunder are
secured by the Collateral, and (yiii) the incurrence of such Loans will not
require the granting of Liens on the Collateral or any other material property
of the Loan Parties to the holder of any Material Indebtedness (including
pursuant to the equal and ratable lien requirements in certain of the Company’s
existing senior unsecured notes).

81

--------------------------------------------------------------------------------

 

Notwithstanding anything to the contrary in this Section 2.13 or in any other
provisions of any Loan Document, if the proceeds of any Incremental Term Loans
are intended to be applied to finance an acquisition and the Lenders or
additional Lender providing such Incremental Term Loans so agree, the
availability thereof may be subject to customary “SunGard” or “certain funds”
conditionality; provided that in any event such Incremental Term Facility shall
be subject to no Default or Event of Default under Sections 9.01(a) or (i).

 

Upon the effectiveness of any Incremental Facility pursuant to this
Section 2.13, any Incremental Lender that was not a Lender hereunder at such
time shall become a Lender hereunder.  The Administrative Agent shall promptly
notify each Lender as to the effectiveness of any Incremental Facility, and (i)
any Incremental Loans (to the extent funded) shall be deemed to be Loans
hereunder and (ii) any Incremental Revolving Increase shall be deemed to be
Revolving Commitments hereunder.  Notwithstanding anything to the contrary
contained herein, the Borrowers and the Administrative Agent may (and the
Administrative Agent is authorized by each Lender to) execute such amendments
and/or amendments and restatements of any Loan Documents as may be necessary or
advisable to effectuate the provisions of this Section 2.13.

(c)Terms of Incremental Facilities.  The terms and provisions of the Incremental
Facilities and the Loans made pursuant thereto shall be as follows:

(i)the terms and provisions of Incremental Term Loans, including interest rates
and amortization, shall be determined by the Borrowers and Lenders under such
Tranche of Incremental Term Loans and set forth in the related Incremental
Joinder Agreement and reasonably satisfactory to the Administrative Agent (such
consent not to be unreasonably withheld, conditioned or delayed);

(ii)the maturity date of any Incremental Facility shall not be earlier than the
Final Maturity Date of any then existing Incremental Term Facility or the
Revolving Facility, as applicable; and

(iii)the yield applicable to the Incremental Term Loans shall be determined by
the Borrowers and the applicable Lenders and shall be set forth in each
applicable Incremental Joinder Agreement;

(iv)the proceeds of a Specified Disposition Prepayment Reduction may be applied
to an Incremental Term Facility prior to any such proceeds being applied to the
Revolving Facility and any Incremental Term Loans may participate on a greater
than pro rata basis than Revolving Loans in any Required Specified Disposition
Prepayment/Reduction Amount;

(v)any Incremental Term Facility may have the benefit of other customary (as
reasonably determined by the Borrower in consultation with the Administrative
Agent) prepayment provisions;

(vi)any Incremental Term Loans shall be on terms and pursuant to documentation
as determined by the Borrower and the applicable Lenders and reasonably
satisfactory to the Administrative Agent; and

(vii)the terms and provisions of any Incremental Revolver Increase shall be as
those set forth in this Agreement for the then-existing Revolving Commitments
and Revolving Loans (it being understood that the pricing with respect to the
then-existing Revolving Commitments and Revolving Loans may be increased in
order to satisfy this clause (vii)).

82

--------------------------------------------------------------------------------

 

(d)Equal and Ratable Benefit.  The Loans and Commitments established pursuant to
this Section 2.13 shall constitute Loans and Commitments under, and shall be
entitled to all the benefits afforded by, this Agreement and the other Loan
Documents, and shall, without limiting the foregoing, benefit equally and
ratably from the Guaranties and in any granting of Collateral following the
occurrence of a Collateral Trigger Event.  Following the Collateral Event
Trigger Date, subjectthe security interests created by the Pledge
Agreement.  Subject to Section 6.09, the Loan Parties shall take any actions
reasonably required by the Administrative Agent to ensure and/or demonstrate
that the Lien and security interests granted by the Pledge Agreement continue to
secure all Obligations and continue to be perfected under the UCC or otherwise
after giving effect to the establishment of any Incremental Facility or the
funding of Loans thereunder.

(e)Fixed Incremental Amount and Ratio-Based Incremental Amount.  Incremental
Facilities may be incurred under the Fixed Incremental Amount and/or the
Ratio-Based Incremental Amount, and proceeds of any such Incremental Facility
may be utilized in a single transaction by first calculating the incurrence
under the Ratio-Based Incremental Amount (without inclusion of any amounts
utilized pursuant to the Fixed Incremental Amount) and then calculating the
incurrence under the Fixed Incremental Amount.  The Company may redesignate all
or any portion of any Incremental Facility originally designated as incurred
under the Fixed Incremental Amount as having been incurred under the Ratio-Based
Incremental Amount so long as, at the time of such redesignation, the Borrowers
would be permitted to incur the aggregate principal amount of Indebtedness being
so redesignated under the Ratio-Based Incremental Amount (which, for the
avoidance of doubt, shall have the effect of increasing the Fixed Incremental
Amount by the amount of such redesignated Incremental Facility).

(f)Conflicting Provisions.  This Section shall supersede any provisions in
Section 2.12 or Section 11.01 to the contrary.

2.14Refinancing Amendments.

(a)At any time after the Closing Date, the Borrowers may obtain Credit Agreement
Refinancing Indebtedness in respect of all or any portion of the Revolving Loans
(or unused Revolving Commitments) then outstanding under this Agreement (which
for purposes of this clause (a) will be deemed to include any then outstanding
Other Revolving Loans and Extended Revolving Loans), in the form of Other
Revolving Loans or Other Revolving Commitments pursuant to a Refinancing
Amendment; provided that, notwithstanding anything to the contrary in this
Section 2.14 or otherwise, (1) the borrowing and repayment (except for
(A) payments of interest and fees at different rates on Other Revolving
Commitments (and related outstandings), (B) repayments required upon the
maturity date of the Other Revolving Commitments and (C) repayment made in
connection with a permanent repayment and termination of commitments (subject to
clause (3) below)) of Loans with respect to Other Revolving Commitments after
the date of obtaining any Other Revolving Commitments shall be made on a pro
rata basis with all other Revolving Commitments, (2) the permanent repayment of
Revolving Loans with respect to, and termination of, Other Revolving Commitments
after the date of obtaining any Other Revolving Commitments shall be made on a
pro rata basis with all other Revolving Commitments, except that the Borrowers
shall be permitted to permanently repay and terminate commitments of any such
Class on a better than a pro rata basis as compared to any other Class with a
later maturity date than such Class and (3) assignments and participations of
Other Revolving Commitments and Other Revolving Loans shall be governed by the
same assignment and participation provisions applicable to Revolving Commitments
and Revolving Loans.  The effectiveness of any Refinancing Amendment shall be
subject to the satisfaction on the date thereof of each of the conditions set
forth in Section 4.02, and to the extent reasonably requested by the
Administrative Agent, receipt by the Administrative Agent of legal opinions
reasonably requested by the Administrative Agent relating to the matters
described above covering

83

--------------------------------------------------------------------------------

 

matters similar to those covered in the opinions delivered on the Closing Date
(and, if such Refinancing Amendment is entered into on or after the date of
occurrence of a Collateral Trigger EventFirst Amendment Effective Date, those
covered in the collateral-related opinions delivered pursuant to Section 6.09on
the First Amendment Effective Date).  No Lender shall have any obligation to
participate in any Refinancing Amendment.  Each issuance of Credit Agreement
Refinancing Indebtedness under this Section 2.14(a) shall be in an aggregate
principal amount that is (x) not less than $5,000,000 and (y) an integral
multiple of $1,000,000 in excess thereof.

(b)The Administrative Agent shall promptly notify each Lender as to the
effectiveness of each Refinancing Amendment.  Each of the parties hereto hereby
agrees that, upon the effectiveness of any Refinancing Amendment, this Agreement
shall be deemed amended to the extent (but only to the extent) necessary to
reflect the existence and terms of the Credit Agreement Refinancing Indebtedness
incurred pursuant thereto (including any amendments necessary to treat the Loans
and Commitments subject thereto as Other Revolving Loans and Other Revolving
Commitments, as applicable).  Any Refinancing Amendment may, without the consent
of any other Lenders, effect such amendments to this Agreement and the other
Loan Documents as may be necessary or appropriate, in the reasonable opinion of
the Administrative Agent and the Borrowers, to effect the provisions of this
Section 2.14.

(c)The Loans and Commitments established pursuant to this Section 2.14 shall
constitute Loans and Commitments under, and shall be entitled to all the
benefits afforded by, this Agreement and the other Loan Documents, and shall,
without limiting the foregoing, benefit equally and ratably from the
Guaranties.  Following the Collateral Event Trigger Date, subject and the Liens
created by the Pledge Agreement.  Subject  to Section 6.09, the Loan Parties
shall take any actions reasonably requested by the Administrative Agent to
ensure and/or demonstrate that the Liens granted by the Pledge Agreement
continue to secure all Obligations and continue to be perfected under the UCC or
otherwise after giving effect to the applicable Refinancing Amendment.

(d)To the extent the Revolving Commitments are being refinanced on the effective
date of any Refinancing Amendment, then each of the Revolving Lenders having a
Revolving Commitment prior to the effective date of such Refinancing Amendment
(such Revolving Lenders, the “Pre-Refinancing Revolving Lenders”) shall assign
or transfer to any Revolving Lender which is acquiring an Other Revolving
Commitment on the effective date of such amendment (the “Post-Refinancing
Revolving Lenders”), and such Post-Refinancing Revolving Lenders shall purchase
from each such Pre-Refinancing Revolving Lender, at the principal amount
thereof, such interests in Revolving Loans and participation interests in
Letters of Credit (but not, for the avoidance of doubt, the related Revolving
Commitments) outstanding on the effective date of such Refinancing Amendment as
shall be necessary in order that, after giving effect to all such assignments or
transfers and purchases, such Revolving Loans and participation interests in
Letters of Credit will be held by Pre-Refinancing Revolving Lenders and
Post-Refinancing Revolving Lenders ratably in accordance with their Revolving
Commitments and Other Revolving Commitments, as applicable, after giving effect
to such Refinancing Amendment (and after giving effect to any Revolving Loans
made on the effective date of such Refinancing Amendment).  Such assignments or
transfers and purchases shall be made pursuant to such procedures as may be
designated by the Administrative Agent and shall not be required to be
effectuated in accordance with Section 11.06.  For the avoidance of doubt,
Revolving Loans and participation interests in Letters of Credit assigned or
transferred and purchased pursuant to this Section 2.14(d) shall, upon receipt
thereof by the relevant Post-Refinancing Revolving Lenders, be deemed to be
Other Revolving Loans and participation interests in Letters of Credit in
respect of the relevant Class of Other Revolving Commitments acquired by such
Post-Refinancing Revolving Lenders on the relevant amendment effective date and
the terms of such Revolving Loans and participation interests (including,
without limitation, the interest rate and maturity applicable thereto) shall be
adjusted accordingly.

84

--------------------------------------------------------------------------------

 

(e)This Section shall supersede any provisions in Section 2.12, Section 11.01 or
Section 11.08 to the contrary.

2.15Extensions of Loans and Commitments.

(a)[Reserved].

(b)The Borrowers may, at any time request that all or a portion of the Revolving
Commitments of any Tranche (an “Existing Revolving Tranche” and any related
Revolving Loans thereunder, “Existing Revolving Loans”) be modified to
constitute another Tranche of Revolving Commitments in order to extend the
termination date thereof (any such Revolving Commitments which have been so
modified, “Extended Revolving Commitments” and any related Revolving Loans,
“Extended Revolving Loans”) and to provide for other terms consistent with this
Section 2.15.  In order to establish any Extended Revolving Commitments, the
Borrowers shall provide a notice to the Administrative Agent (who shall provide
a copy of such notice to each of the Lenders of the applicable Existing
Revolving Tranche) (a “Revolving Extension Request”) setting forth the proposed
terms of the Extended Revolving Commitments to be established, which terms shall
be identical to those applicable to the Revolving Commitments of the Existing
Revolving Tranche from which they are to be modified except (i) the scheduled
termination date of the Extended Revolving Commitments and the related scheduled
maturity date of the related Extended Revolving Loans shall be extended to the
date set forth in the applicable Extension Amendment, (ii) (A) the yield with
respect to the Extended Revolving Loans may be higher or lower than the yield
for the Revolving Loans of such Existing Revolving Tranche and/or (B) additional
fees may be payable to the Lenders providing such Extended Revolving Commitments
in addition to or in lieu of any increased yield contemplated by the preceding
clause (A), in each case, to the extent provided in the applicable Extension
Amendment, (iii) the Applicable Fee Rate with respect to the Extended Revolving
Commitments may be higher or lower than the Applicable Fee Rate for the
Revolving Commitments of such Existing Revolving Tranche and (iv) the financial
covenants set forth in Section 8.12 may be modified in a manner acceptable to
the Borrowers, the Administrative Agent and the Lenders party to the applicable
Extension Amendment, such modifications to become effective only after the Final
Maturity Date of the applicable Existing Revolving Tranche in effect immediately
prior to giving effect to such Extension Amendment (it being understood that
each Lender providing Extended Revolving Commitments, by executing an Extension
Amendment, agrees to be bound by such provisions and waives any inconsistent
provisions set forth in Section 2.12 or Section 11.08).  Each Lender holding
Extended Revolving Commitments shall be entitled to all the benefits afforded by
this Agreement (including, without limitation, the provisions set forth in
Sections 2.04(a) and 2.04(b)(ii) applicable to Existing Revolving Loans) and the
other Loan Documents, and shall, without limiting the foregoing, benefit equally
and ratably from the Guaranties and, from and after the date of occurrence of a
Collateral Trigger Event, the Liens created by the Pledge Agreement.  Following
the Collateral Event Trigger Date, subjectSubject to Section 6.09, from and
after the Collateral Event Trigger Date the Loan Parties shall take any actions
reasonably requested by the Administrative Agent to ensure and/or demonstrate
that the Liens and security interests granted by the Pledge Agreement continue
to secure all Obligations and continue to be perfected under the UCC or
otherwise after giving effect to the extension of any Revolving Commitments.  No
Lender shall have any obligation to agree to have any of its Revolving
Commitments of any Existing Revolving Tranche modified to constitute Extended
Revolving Commitments pursuant to any Revolving Extension Request.  Any Extended
Revolving Commitments of any Extension Series shall constitute a separate
Tranche and Class of Revolving Commitments from the Existing Revolving Tranche
from which they were modified.  If, on any Extension Date, any Revolving Loans
of any Extending Lender are outstanding under the applicable Existing Revolving
Tranche, such Revolving Loans (and any related participations) shall be deemed
to be allocated as Extended Revolving Loans (and related participations) and
Existing Revolving Loans (and related participations) in the same proportion as
such

85

--------------------------------------------------------------------------------

 

Extending Lender’s Extended Revolving Commitments bear to its remaining
Revolving Commitments of the Existing Revolving Tranche.  In addition, if so
provided in the relevant Extension Amendment and with the consent of the
applicable L/C Issuer, participations in Letters of Credit expiring on or after
the Final Maturity Date for any Revolving Loans then in effect shall be
re-allocated from Lenders of the Existing Revolving Tranche to Lenders holding
Extended Revolving Commitments in accordance with the terms of such Extension
Amendment; provided that such participation interests shall, upon receipt
thereof by the relevant Lenders holding Extended Revolving Commitments, be
deemed to be participation interests in respect of such Extended Revolving
Commitments and the terms of such participation interests (including, without
limitation, the commission applicable thereto) shall be adjusted accordingly.

(c)The Borrowers shall provide the Revolving Extension Request at least five
Business Days prior to the date on which Lenders under the existing Tranche are
requested to respond.  Any Lender wishing to have all or a portion of its
Revolving Commitments and Revolving Loans of the existing Tranche subject to
such Revolving Extension Request modified to constitute Extended Revolving
Loans/Extended Revolving Commitments (an “Extending Lender”) shall notify the
Administrative Agent (a “Revolving Extension Election”) on or prior to the date
specified in such Revolving Extension Request of the amount of its Revolving
Commitments and Revolving Loans of the existing Tranche which it has elected to
modify to constitute Extended Revolving Loans/Extended Revolving
Commitments.  In the event that the aggregate amount of Revolving Commitments
and Revolving Loans of the existing Tranche subject to Revolving Extension
Elections exceeds the amount of Extended Revolving Loans/Extended Revolving
Commitments requested pursuant to the Revolving Extension Request, Revolving
Commitments and Revolving Loans subject to such Revolving Extension Elections
shall be modified to constitute Extended Revolving Loans/Extended Revolving
Commitments on a pro rata basis based on the amount of Revolving Commitments and
Revolving Loans included in such Revolving Extension Elections.  The Borrowers
shall have the right to withdraw any Revolving Extension Request upon written
notice to the Administrative Agent in the event that the aggregate amount of
Revolving Commitments of the existing Tranche subject to such Revolving
Extension Request is less than the amount of Extended Revolving Loans/Extended
Revolving Commitments requested pursuant to such Revolving Extension Request.

(d)Extended Revolving Loans/Extended Revolving Commitments shall be established
pursuant to an amendment (an “Extension Amendment”) to this Agreement.  Each
Extension Amendment shall be executed by the Borrowers, the Administrative Agent
and the Extending Lenders (it being understood that such Extension Amendment
shall not require the consent of any Lender other than the Extending Lenders
with respect to the Extended Revolving Loans/Extended Revolving Commitments
established thereby).  An Extension Amendment may, subject to Section 2.15(b),
without the consent of any other Lenders, effect such amendments to this
Agreement and the other Loan Documents as may be necessary or advisable, in the
reasonable opinion of the Administrative Agent and the Borrowers, to effect the
provisions of this Section 2.15 (including, without limitation, such technical
amendments as may be necessary or advisable, in the reasonable opinion of the
Administrative Agent and the Borrowers, to give effect to the terms and
provisions of any Extended Revolving Loans/Extended Revolving Commitments);
provided that each Lender whose Loans or Commitments are affected by such
Extension Amendment shall have approved such Extension Amendment.

(e)This Section shall supersede any provisions in Section 2.12 or Section 11.01
to the contrary.

2.16[Reserved].

86

--------------------------------------------------------------------------------

 

2.17Additional Borrowers.  Upon 30 days’ prior notice to the Administrative
Agent (or such shorter period of time to which the Administrative Agent may
agree), and subject to the written consent of the Revolving Lenders, which
consent of each Revolving Lender shall not be unreasonably withheld (it being
understood that a Revolving Lender shall be deemed to have acted reasonably in
withholding its consent if (i) it is unlawful for such Revolving Lender to make
Revolving Loans under this Agreement to the proposed additional Borrower, (ii)
such Revolving Lender cannot or has not determined that it is lawful to do so,
(iii) the making of a Revolving Loan to the proposed additional Borrower might
reasonably be expected to subject such Lender to adverse tax consequences, (iv)
such Lender is required or has determined that it is prudent to register or file
in the jurisdiction of formation or organization of the proposed additional
Borrower and it does not wish to do so or (v) such Lender is restricted by
operational or administrative procedures or other applicable internal policies
from extending credit under this Agreement to Persons in the jurisdiction in
which the proposed additional Borrower is located), the Company may designate
one or more Guarantors to be additional joint and several direct Borrowers
hereunder by written request to the Administrative Agent accompanied by (a) an
executed Assumption Agreement and appropriate Notes (to the extent requested by
any Lender) executed by the designated Guarantor, (b) a certificate of good
standing of the designated Guarantor in the jurisdiction of its incorporation or
organization, (c) a certified resolution of such Guarantor’s board of directors
or other governing body authorizing the execution and delivery of the Assumption
Agreement and such Notes, (d) a written consent to the Assumption Agreement
executed by each Guarantor, (e) appropriate written legal opinions reasonably
requested by the Administrative Agent with respect to such new Borrower and the
Assumption Agreement covering matters similar to those covered in the opinions
delivered on the Closing Date (and, if such written request is made on or after
the date of occurrence of a Collateral Trigger Event, if applicableFirst
Amendment Effective Date, those covered in the collateral-related opinions
delivered pursuant to Section 6.09on the First Amendment Effective Date) and
(f) such documentation and other evidence as is reasonably requested by the
Administrative Agent or any Lender in order for the Administrative Agent or such
Lender to carry out and be satisfied it has complied with the results of all
necessary “know your customer” or other similar checks under the USA PATRIOT
Act, under similar regulations and, if the Borrower qualifies as a “legal entity
customer,” under the Beneficial Ownership Regulation and is not otherwise
prohibited by Law from making Loans to such new Borrower.  The Obligations of
any additional Borrowers designated pursuant to this Section 2.17 may be limited
as to amount as directed by the Company.  The Administrative Agent shall
promptly notify the Lenders of such request, together with copies of such of the
foregoing as any Lender may request and the designated Guarantor shall become a
Borrower hereunder.

2.18Defaulting Lenders.

(a)Defaulting Lender Adjustments.  Notwithstanding anything to the contrary
contained in this Agreement, if any Lender becomes a Defaulting Lender, then,
until such time as such Lender is no longer a Defaulting Lender, to the extent
permitted by applicable law:

(i)Defaulting Lender Waterfall.  Any payment of principal, interest, fees or
other amounts received by the Administrative Agent for the account of such
Defaulting Lender (whether voluntary or mandatory, at maturity, pursuant to
Article VIII or otherwise) or received by the Administrative Agent from a
Defaulting Lender pursuant to Section 9.03 shall be applied at such time or
times as may be determined by the Administrative Agent as follows:  first, to
the payment of any amounts owing by such Defaulting Lender to the Administrative
Agent hereunder; second, to the payment on a pro rata basis of any amounts owing
by such Defaulting Lender to L/C Issuer hereunder; third, to Cash Collateralize
L/C Issuer’s Fronting Exposure with respect to such Defaulting Lender in
accordance with Section 2.18(d); fourth, as any Borrower may request (so long as
no

87

--------------------------------------------------------------------------------

 

Default or Event of Default shall have occurred and be continuing), to the
funding of any Loan in respect of which such Defaulting Lender has failed to
fund its portion thereof as required by this Agreement, as determined by the
Administrative Agent; fifth, if so determined by the Administrative Agent and a
Borrower, to be held in a deposit account and released pro rata in order to
(x) satisfy such Defaulting Lender’s potential future funding obligations with
respect to Loans under this Agreement and (y) Cash Collateralize L/C Issuer’s
future Fronting Exposure with respect to such Defaulting Lender with respect to
future Letters of Credit issued under this Agreement, in accordance with
Section 2.18(d); sixth, to the payment of any amounts owing to the Lenders or
L/C Issuer as a result of any judgment of a court of competent jurisdiction
obtained by any Lender or L/C Issuer against such Defaulting Lender as a result
of such Defaulting Lender’s breach of its obligations under this Agreement;
seventh, so long as no Default or Event of Default shall have occurred and be
continuing, to the payment of any amounts owing to a Borrower as a result of any
judgment of a court of competent jurisdiction obtained by such Borrower against
such Defaulting Lender as a result of such Defaulting Lender’s breach of its
obligations under this Agreement; and eighth, to such Defaulting Lender or as
otherwise directed by a court of competent jurisdiction; provided that if
(x) such payment is a payment of the principal amount of any Loans or
reimbursement obligations with respect to Letters of Credit in respect of which
such Defaulting Lender has not fully funded its appropriate share, and (y) such
Loans were made or the related Letters of Credit were issued at a time when the
conditions set forth in Section 4.02 were satisfied and waived, such payment
shall be applied solely to pay the Loans of, and reimbursement obligations with
respect to Letters of Credit owed to, all Non-Defaulting Lenders on a pro rata
basis prior to being applied to the payment of any Loans of, or reimbursement
obligations with respect to Letters of Credit owed to, such Defaulting Lender
until such time as all Loans and funded and unfunded participations in Letters
of Credit are held by the Lenders pro rata in accordance with the applicable
Commitments without giving effect to Section 2.18(a)(iii).  Any payments,
prepayments or other amounts paid or payable to a Defaulting Lender that are
applied (or held) to pay amounts owed by a Defaulting Lender or to post Cash
Collateral pursuant to this Section 2.18(a)(i) shall be deemed paid to and
redirected by such Defaulting Lender, and each Lender irrevocably consents
hereto.

(ii)Certain Fees.

 

(A)

No Defaulting Lender shall be entitled to receive any fee pursuant to
Section 2.08(a) for any period during which that Lender is a Defaulting Lender
(and no Borrower shall be required to pay any such fee that otherwise would have
been required to have been paid to that Defaulting Lender); provided such
Defaulting Lender shall be entitled to receive fees pursuant to Section 2.08 for
any period during which that Lender is a Defaulting Lender only to extent
allocable to its pro rata portion of the stated amount of Letters of Credit for
which it has provided Cash Collateral pursuant to Section 2.18(d).

 

(B)

With respect to any fees not required to be paid to any Defaulting Lender
pursuant to clause (A) above, the Borrowers shall (x) pay to each Non-Defaulting
Lender that portion of any such fee otherwise payable to such Defaulting Lender
with respect to such Defaulting Lender’s participation in Letters of Credit that
have been reallocated to such Non-Defaulting Lender

88

--------------------------------------------------------------------------------

 

 

pursuant to clause (iii) below, (y) pay to L/C Issuer the amount of any such fee
otherwise payable to such Defaulting Lender to the extent allocable to L/C
Issuer’s Fronting Exposure to such Defaulting Lender, and (z) not be required to
pay the remaining amount of any such fee.

(iii)Reallocation of Participations to Reduce Fronting Exposure.  All or any
part of such Defaulting Lender’s participation in Letters of Credit shall be
reallocated among the Non-Defaulting Lenders in accordance with their respective
pro rata portion of the L/C Obligations but only to the extent that (x) the
conditions set forth in Section 4.02 are satisfied at the time of such
reallocation (and, unless a Borrower shall have otherwise notified the
Administrative Agent at such time, the Borrowers shall be deemed to have
represented and warranted that such conditions are satisfied at such time), and
(y) such reallocation does not cause the aggregate Total Revolving Outstandings
of any Non-Defaulting Lender to exceed such Non-Defaulting Lender’s Revolving
Commitment.  Subject to Section 11.23, no reallocation hereunder shall
constitute a waiver or release of any claim of any party hereunder against a
Defaulting Lender arising from that Lender having become a Defaulting Lender,
including any claim of a Non-Defaulting Lender as a result of such
Non-Defaulting Lender’s increased exposure following such reallocation.

 

(A)

Cash Collateral.  If the reallocation described in clause (iii) above cannot, or
can only partially, be effected, the Borrowers shall, without prejudice to any
right or remedy available to it hereunder or under law, Cash Collateralize L/C
Issuer’s Fronting Exposure in accordance with the procedures set forth in
Section 2.18(d).

(b)Defaulting Lender Cure.  If the Borrowers, the Administrative Agent and each
L/C Issuer agrees in writing that a Lender is no longer a Defaulting Lender, the
Administrative Agent will so notify the parties hereto, whereupon as of the
effective date specified in such notice and subject to any conditions set forth
therein (which may include arrangements with respect to any Cash Collateral),
that Lender will, to the extent applicable, purchase at par that portion of
outstanding Loans of the other Lenders or take such other actions as the
Administrative Agent may determine to be necessary to cause the Loans and funded
and unfunded participations in Letters of Credit to be held pro rata by the
Lenders in accordance with the applicable Commitments (without giving effect to
Section 2.18(a)(iii)), whereupon such Lender will cease to be a Defaulting
Lender; provided that no adjustments will be made retroactively with respect to
fees accrued or payments made by or on behalf of the Borrowers while that Lender
was a Defaulting Lender; and provided, further, that except to the extent
otherwise expressly agreed by the affected parties, no change hereunder from
Defaulting Lender to Lender will constitute a waiver or release of any claim of
any party hereunder arising from that Lender having been a Defaulting Lender.

(c)New Letters of Credit.  So long as any Lender is a Defaulting Lender, the L/C
Issuer shall not be required to issue, extend, renew or increase any Letter of
Credit unless it is satisfied that the participations in any Existing Letters of
Credit as well as the new, extended, renewed or increased Letter of Credit have
been or will be fully allocated among the Non-Defaulting Lenders in a manner
consistent with clause (a)(iii) above and such Defaulting Lender shall not
participate therein except to the extent such Defaulting Lender’s participation
has been or will be fully Cash Collateralized in accordance with
Section 2.18(d).

89

--------------------------------------------------------------------------------

 

(d)Cash Collateral.  At any time that there shall exist a Defaulting Lender,
within one Business Day following the written request of the Administrative
Agent or L/C Issuer (with a copy to the Administrative Agent) the Borrowers
shall Cash Collateralize L/C Issuer’s Fronting Exposure in an amount equal to
103% of such Fronting Exposure or otherwise in an amount and/or in a manner
reasonably acceptable to the applicable L/C Issuer with respect to such
Defaulting Lender (determined after giving effect to Section 2.18(a)(iii) and
any Cash Collateral provided by such Defaulting Lender).

(i)Grant of Security Interest.  The Borrowers, and to the extent provided by any
Defaulting Lender, such Defaulting Lender, hereby grant to the Administrative
Agent, for the benefit of L/C Issuer, and agree to maintain, a First Priority
Lien in all such Cash Collateral as security for the Defaulting Lenders’
obligation to fund participations in respect of Letters of Credit, to be applied
pursuant to clause (ii) below.  If at any time the Administrative Agent
determines that Cash Collateral is subject to any right or claim of any Person
other than the Administrative Agent and L/C Issuer as herein provided, the
Borrowers will, promptly upon demand by the Administrative Agent, pay or provide
to the Administrative Agent additional Cash Collateral in an amount sufficient
to eliminate such deficiency (after giving effect to any Cash Collateral
provided by the Defaulting Lender).

(ii)Application.  Notwithstanding anything to the contrary contained in this
Agreement, Cash Collateral provided under this Section 2.18 in respect of
Letters of Credit shall be applied to the satisfaction of the Defaulting
Lender’s obligation to fund participations in respect of Letters of Credit
(including, as to Cash Collateral provided by a Defaulting Lender, any interest
accrued on such obligation) for which the Cash Collateral was so provided, prior
to any other application of such property as may otherwise be provided for
herein.

(iii)Termination of Requirement.  Cash Collateral (or the appropriate portion
thereof) provided to reduce L/C Issuer’s Fronting Exposure shall no longer be
required to be held as Cash Collateral pursuant to this Section 2.18 following
(x) the elimination of the applicable Fronting Exposure (including by the
termination of Defaulting Lender status of the applicable Lender) or (y) the
determination by the Administrative Agent and L/C Issuer that there exists
excess Cash Collateral; provided that, subject to the other provisions of this
Section 2.18, the Person providing Cash Collateral and L/C Issuer may agree that
Cash Collateral shall be held to support future anticipated Fronting Exposure or
other obligations; provided, further, that to the extent that such Cash
Collateral was provided by the Borrowers, such Cash Collateral shall remain
subject to the security interest granted pursuant to the Loan Documents.

ARTICLE III
TAXES, YIELD PROTECTION AND ILLEGALITY

3.01Taxes.

(a)Payments Free of Taxes; Obligation to Withhold; Payments on Account of Taxes.

(i)Any and all payments by or on account of any obligation of any Loan Party
under any Loan Document shall to the extent permitted by applicable Laws be made
free and clear of and without reduction or withholding for any Taxes.

(ii)If any Borrower, the Administrative Agent or any other applicable
withholding agent shall be required by applicable Laws to withhold or deduct any
Taxes, including United States Federal backup withholding and withholding Taxes,
from any payment, then (A) the applicable withholding agent shall withhold or
make such deductions as are determined by the applicable withholding agent to be
required in accordance with such Laws, (B) the applicable withholding agent
shall timely pay the full

90

--------------------------------------------------------------------------------

 

amount withheld or deducted to the relevant Governmental Authority in accordance
with applicable Laws, and (C) to the extent that the withholding or deduction is
made on account of Indemnified Taxes, the sum payable by the applicable Loan
Party shall be increased as necessary so that after any required withholding or
required deductions have been made (including deductions applicable to
additional sums payable under this Section 3.01) the Lender (or, in the case of
payments made to the Administrative Agent for its own account, the
Administrative Agent) receives an amount equal to the sum it would have received
had no such withholding or deduction been made.

(b)Payment of Other Taxes by the Borrowers.  Without limiting the provisions of
clause (a) above, each Borrower shall timely pay any Other Taxes to the relevant
Governmental Authority in accordance with applicable Law.

(c)Tax Indemnifications.  (i) Without limiting the provisions of clause (a) or
(b) above, the Borrowers shall, jointly and severally, indemnify the
Administrative Agent and each Lender, and shall make payment in respect thereof
within 30 days after demand therefor, for the full amount of any Indemnified
Taxes (including Indemnified Taxes imposed or asserted on or attributable to
amounts payable under this Section 3.01) payable by the Administrative Agent or
such Lender, as the case may be, and any reasonable expenses arising therefrom
or with respect thereto, whether or not such Indemnified Taxes were correctly or
legally imposed or asserted by the relevant Governmental Authority.  A
certificate as to the amount and basis of calculation of any such payment or
liability delivered to the Borrowers by a Lender (with a copy to the
Administrative Agent), or by the Administrative Agent on its own behalf or on
behalf of a Lender, shall be conclusive absent manifest error.

(ii) Without limiting the provisions of clause (a), (b) or (c)(i) above, each
Lender shall, and does hereby, indemnify the Borrowers, and shall make payment
in respect thereof within 30 days after demand therefor, against any Excluded
Taxes attributable to such Lender.  A certificate as to the amount and basis of
any such Excluded Taxes delivered to such Lender by a Borrower shall be
conclusive absent manifest error.

 

(d)Evidence of Payments.  Promptly after any payment of Taxes by any Loan Party
to a Governmental Authority as provided in this Section 3.01, the Borrowers
shall deliver to the Administrative Agent the original or a certified copy of a
receipt issued by such Governmental Authority evidencing such payment, a copy of
any return required by Laws to report such payment or other evidence of such
payment reasonably satisfactory to the Borrowers or the Administrative Agent, as
the case may be.

(e)Status of Lenders; Tax Documentation.

(i)Each Lender shall deliver to the Borrowers and to the Administrative Agent,
at the time or times reasonably requested by the Borrowers or the Administrative
Agent, such properly completed and executed documentation prescribed by
applicable Laws or by the taxing authorities of any jurisdiction and such other
information reasonably requested by the Borrowers or the Administrative Agent as
will permit the Borrowers or the Administrative Agent, as the case may be, to
determine (A) whether or not any payments made hereunder or under any other Loan
Document are subject to Taxes, (B) if applicable, the required rate of
withholding or deduction, and (C) such Lender’s entitlement to any available
exemption from, or reduction of, applicable Taxes in respect of any payments to
be made to such Lender by any Borrower pursuant to this Agreement or otherwise
to establish such Lender’s status for withholding Tax purposes in the applicable
jurisdiction including, for the avoidance of doubt, such other documentation as
will enable the Borrower or the Administrative Agent to determine whether or not
such Lender is subject to backup withholding or information reporting
requirements.

91

--------------------------------------------------------------------------------

 

(ii)Without limiting the generality of the foregoing,

(A)any Lender that is a “United States Person” within the meaning of
Section 7701(a)(30) of the Code shall deliver to the Borrowers and the
Administrative Agent on or prior to the date on which such Lender becomes a
Lender under this Agreement (and from time to time thereafter upon the request
of such Borrower or the Administrative Agent) two executed originals of IRS
Form W-9; and

(B)each Foreign Lender that is entitled under the Code or any applicable treaty
to an exemption from or reduction of withholding Tax with respect to any
payments hereunder or under any other Loan Document shall deliver to the
Borrowers and the Administrative Agent, on or prior to the date on which such
Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the request of such Borrower or the Administrative Agent), two
copies of whichever of the following is applicable:

(I)executed originals of IRS Form W-8BEN or IRS Form W-8BEN-E, as applicable,
claiming eligibility for benefits of an income tax treaty to which the United
States is a party,

(II)executed originals of IRS Form W-8ECI,

(III)in the case of a Foreign Lender claiming the benefits of the exemption for
portfolio interest under section 881(c) of the Code, (x) a certificate
substantially in the form of Exhibit G-1 to the effect that such Foreign Lender
is not (A) a “bank” within the meaning of section 881(c)(3)(A) of the Code,
(B) a “10 percent shareholder” of the Borrowers within the meaning of
section 881(c)(3)(B) of the Code, or (C) a “controlled foreign corporation”
described in section 881(c)(3)(C) of the Code and that no interest payments
under any Loan Document are effectively connected with such Foreign Lender’s
conduct of a United States trade or business (a “U.S. Tax Compliance
Certificate”) and (y) executed originals of IRS Form W-8BEN or IRS Form
W-8BEN-E, as applicable,

(IV)to the extent a Foreign Lender is not the beneficial owner, executed
originals of IRS Form W-8IMY, accompanied by IRS Form W-8ECI, IRS Form W-8BEN or
IRS Form W-8BEN-E, a U.S. Tax Compliance Certificate substantially in the form
of Exhibit G-2 or Exhibit G-3, IRS Form W-9, and/or other certification
documents from each beneficial owner, as applicable; provided that if the
Foreign Lender is a partnership (and not a participating Lender) and one or more
direct or indirect partners of such Foreign Lender are claiming the portfolio
interest exemption, such Foreign Lender may provide a U.S. Tax Compliance
Certificate substantially in the form of Exhibit G-4 on behalf of such direct
and indirect partner(s), or

(V)executed originals of any other form prescribed by applicable Laws as a basis
for claiming exemption from or a reduction in United States Federal withholding
Tax together with such supplementary documentation as may be prescribed by
applicable Laws to permit the Borrowers or the Administrative Agent to determine
the withholding or deduction required to be made.

(iii)Each Lender agrees that if any documentation it previously delivered
expires or becomes obsolete or inaccurate in any respect, it shall update such
documentation promptly or promptly notify the Borrowers and the Administrative
Agent in writing of its legal ineligibility to do so.  Notwithstanding any other
provision of this Section 3.01(e), no Lender shall be required to deliver any
documentation such Lender is not legally eligible to deliver.

92

--------------------------------------------------------------------------------

 

(f)Treatment of Certain Refunds.  If the Administrative Agent or any Lender
determines, in its reasonable discretion, that it has received a refund (whether
received in cash or applied as an offset against other cash Taxes) of any
Indemnified Taxes as to which any Loan Party has paid additional amounts
pursuant to this Section 3.01, it shall pay to the Borrowers an amount equal to
such refund (but only to the extent of indemnity payments made, or additional
amounts paid, by such Loan Party under this Section 3.01 with respect to the
Indemnified Taxes giving rise to such refund), net of all out-of-pocket expenses
(including any Taxes) incurred by the Administrative Agent or such Lender, as
the case may be, and without interest (other than any interest paid by the
relevant Governmental Authority with respect to such refund); provided that the
Borrowers, upon the request of the Administrative Agent or such Lender, agree to
repay the amount paid over to the Borrowers (plus any penalties, interest or
other charges imposed by the relevant Governmental Authority) to the
Administrative Agent or such Lender in the event the Administrative Agent or
such Lender is required to repay such refund to such Governmental
Authority.  This clause (f) shall not be construed to require the Administrative
Agent or any Lender to make available its Tax returns (or any other information
relating to its Taxes that it deems confidential) to any Borrower or any other
Person.

(g)FATCA.  If a payment made to any Lender under any Loan Document would be
subject to U.S. federal withholding Tax imposed by FATCA if such Lender were to
fail to comply with the applicable reporting requirements necessary for an
exemption from withholding under such provisions (including those contained in
Sections 1471(b) or Section 1472(b) of the Code, as applicable), such Lender
shall deliver to the Borrowers and the Administrative Agent at the time or times
prescribed by Law, and at such time or times reasonably requested by the
Borrowers or the Administrative Agent, such documentation prescribed by
applicable Law (including as prescribed by Section 1471(b)(3)(C)(i) of the Code)
and any such additional documentation reasonably requested by the Borrowers or
the Administrative Agent as may be necessary for the Borrowers and the
Administrative Agent to comply with their obligations under FATCA, to determine
whether such Lender has complied with its obligations under FATCA or to
determine the amount, if any, to deduct and withhold from such payment.  Solely
for purposes of this clause (g), “FATCA” shall include any amendments made to
FATCA after the Closing Date.

(h)[Reserved].

(i)Survival.  Each party’s obligations under this Section 3.01 shall survive the
resignation of the Administrative Agent or any assignment of rights by, or the
replacement of, a Lender, the satisfaction of the Termination Conditions.

(j)Each Lender hereby authorizes the Administrative Agent to deliver to the Loan
Parties and to any successor Administrative Agent any documentation provided by
such Lender to the Administrative Agent pursuant to this Section 3.01.

(k)Lender.  For the avoidance of doubt, the term “Lender” shall, for purposes of
this Section 3.01, include any L/C Issuer.




93

--------------------------------------------------------------------------------

 

3.02Illegality.  If any Lender determines that any Law has made it unlawful, or
that any Governmental Authority has asserted that it is unlawful, for any Lender
or its applicable Lending Office to make, maintain or fund Loans whose interest
is determined by reference to the Eurodollar Rate, or to determine or charge
interest rates based upon the Eurodollar Rate, or any Governmental Authority has
imposed material restrictions on the authority of such Lender to purchase or
sell, or to take deposits of, Dollars in the London interbank market, then, upon
notice thereof by such Lender to the Borrowers (through the Administrative
Agent), (i) any obligation of such Lender to make or continue Eurodollar Rate
Loans or to convert Base Rate Loans to Eurodollar Rate Loans shall be suspended,
and (ii) if such notice asserts the illegality of such Lender making or
maintaining Base Rate Loans the interest rate on which is determined by
reference to the Eurodollar Rate component of the Base Rate, the interest rate
on which Base Rate Loans of such Lender shall, if necessary to avoid such
illegality, be determined by the Administrative Agent without reference to the
Eurodollar Rate component of the Base Rate, in each case until such Lender
notifies the Administrative Agent and the Borrowers that the circumstances
giving rise to such determination no longer exist.  Upon receipt of such notice,
(x) the Borrowers shall, upon demand from such Lender (with a copy to the
Administrative Agent), prepay or, if applicable, convert all Eurodollar Rate
Loans of such Lender to Base Rate Loans (the interest rate on which Base Rate
Loans of such Lender shall, if necessary to avoid such illegality, be determined
by the Administrative Agent without reference to the Eurodollar Rate component
of the Base Rate), either on the last day of the Interest Period therefor, if
such Lender may lawfully continue to maintain such Eurodollar Rate Loans to such
day, or immediately, if such Lender may not lawfully continue to maintain such
Eurodollar Rate Loans and (y) if such notice asserts the illegality of such
Lender determining or charging interest rates based upon the Eurodollar Rate,
the Administrative Agent shall during the period of such suspension compute the
Base Rate applicable to such Lender without reference to the Eurodollar Rate
component thereof until the Administrative Agent is advised in writing by such
Lender that it is no longer illegal for such Lender to determine or charge
interest rates based upon the Eurodollar Rate.  Upon any such prepayment or
conversion, the Borrowers shall also pay accrued interest on the amount so
prepaid or converted, together with any additional amounts required pursuant to
Section 3.05.

3.03Inability to Determine Rates.  

(a)If in connection with any request for a Eurodollar Rate Loan or a conversion
to or continuation thereof, (i) the Administrative Agent determines that
(A) Dollar deposits are not being offered to banks in the London interbank
eurodollar market for the applicable amount and Interest Period of such
Eurodollar Rate Loan, or (B) (x) adequate and reasonable means do not exist for
determining the Eurodollar Rate for any requested Interest Period with respect
to a proposed Eurodollar Rate Loan or in connection with an existing or proposed
Base Rate Loan and (y) the circumstances described in Section 3.03(c)(i) do not
apply (in each case with respect to this clause (i), “Impacted Loans”), or (ii)
the Administrative Agent or the Required Lenders determine that for any reason
the Eurodollar Rate for any requested Interest Period with respect to a proposed
Eurodollar Rate Loan does not adequately and fairly reflect the cost to such
Lenders of funding such Eurodollar Rate Loan, the Administrative Agent will
promptly so notify the Borrowers and each Lender.  Thereafter, (x) the
obligation of the Lenders to make or maintain Eurodollar Rate Loans shall be
suspended (to the extent of the affected Eurodollar Rate Loans or Interest
Periods), and (y) in the event of a determination described in the preceding
sentence with respect to the Eurodollar Rate component of the Base Rate, the
utilization of the Eurodollar Rate component in determining the Base Rate shall
be suspended, in each case until the Administrative Agent (or, in the case of a
determination by the Required Lenders described in clause (ii) of this Section
3.03(a), until the Administrative Agent upon the instruction of the Required
Lenders) revokes such notice.  Upon receipt of such notice, the Borrowers may
revoke any pending request for a Borrowing of, conversion to or continuation of
Eurodollar Rate Loans (to the extent of the affected Eurodollar Rate Loans or
Interest

94

--------------------------------------------------------------------------------

 

Periods) or, failing that, will be deemed to have converted such request into a
request for a Borrowing of Base Rate Loans in the amount specified therein.

(b)Notwithstanding the foregoing, if the Administrative Agent has made the
determination described in clause (i) of Section 3.03(a), the Administrative
Agent, in consultation with the Borrowers, may establish an alternative interest
rate for the Impacted Loans, in which case, such alternative rate of interest
shall apply with respect to the Impacted Loans until (i) the Administrative
Agent revokes the notice delivered with respect to the Impacted Loans under
clause (i) of the first sentence of Section 3.03(a), (ii) the Administrative
Agent or the Required Lenders notify the Administrative Agent and the Borrowers
that such alternative interest rate does not adequately and fairly reflect the
cost to such Lenders of funding the Impacted Loans, or (iii) any Lender
determines that any Law has made it unlawful, or that any Governmental Authority
has asserted that it is unlawful, for such Lender or its applicable Lending
Office to make, maintain or fund Loans whose interest is determined by reference
to such alternative rate of interest or to determine or charge interest rates
based upon such rate or any Governmental Authority has imposed material
restrictions on the authority of such Lender to do any of the foregoing and
provides the Administrative Agent and the Borrowers written notice thereof.

(c)Notwithstanding anything to the contrary in this Agreement or any other Loan
Documents, if the Administrative Agent determines (which determination shall be
conclusive absent manifest error), or the Borrowers or Required Lenders notify
the Administrative Agent (with, in the case of the Required Lenders, a copy to
the Borrowers) that the Borrowers or Required Lenders (as applicable) have
determined, that:

(i)adequate and reasonable means do not exist for ascertaining LIBOR for any
requested Interest Period, including, without limitation, because the LIBOR
Screen Rate is not available or published on a current basis and such
circumstances are unlikely to be temporary; or

(ii)the administrator of the LIBOR Screen Rate or a Governmental Authority
having jurisdiction over the Administrative Agent has made a public statement
identifying a specific date after which LIBOR or the LIBOR Screen Rate shall no
longer be made available, or used for determining the interest rate of loans,
provided that, at the time of such statement, there is no successor
administrator that is satisfactory to the Administrative Agent, that will
continue to provide LIBOR after such specific date (such specific date, the
“Scheduled Unavailability Date”); or

(iii) syndicated loans currently being executed, or that include language
similar to that contained in this Section 3.03, are being executed or amended
(as applicable) to incorporate or adopt a new benchmark interest rate to replace
LIBOR,

then, reasonably promptly after such determination by the Administrative Agent
or receipt by the Administrative Agent of such notice, as applicable, the
Administrative Agent and the Borrowers may amend this Agreement solely for the
purpose of replacing LIBOR in accordance with this Section 3.03 with (x) one or
more SOFR-Based Rates or (y) another alternate benchmark rate giving due
consideration to any evolving or then existing convention for similar U.S.
dollar denominated syndicated credit facilities for such alternative benchmarks
and, in each case, including any mathematical or other adjustments to such
benchmark giving due consideration to any evolving or then existing convention
for similar U.S. dollar denominated syndicated credit facilities for such
benchmarks, which adjustment or method for calculating such adjustment shall be
published on an information service as selected by the Administrative Agent from
time to time in its reasonable discretion and may be periodically updated (the
“Adjustment;” and any such proposed rate, a “LIBOR Successor Rate”), and any
such amendment shall become effective at 5:00 p.m. on the fifth Business Day
after the Administrative Agent shall have posted such proposed amendment to all
Lenders and the Borrower unless, prior to such time, Lenders comprising

95

--------------------------------------------------------------------------------

 

the Required Lenders have delivered to the Administrative Agent written notice
that such Required Lenders (A) in the case of an amendment to replace LIBOR with
a rate described in clause (x), object to the Adjustment or (B) in the case of
an amendment to replace LIBOR with a rate described in clause (y), object to
such amendment; provided that for the avoidance of doubt, in the case of clause
(A), the Required Lenders shall not be entitled to object to any SOFR-Based Rate
contained in any such amendment.  Such LIBOR Successor Rate shall be applied in
a manner consistent with market practice; provided that to the extent such
market practice is not administratively feasible for the Administrative Agent,
such LIBOR Successor Rate shall be applied in a manner as otherwise reasonably
determined by the Administrative Agent.

If no LIBOR Successor Rate has been determined and the circumstances under
clause (i) above exist or the Scheduled Unavailability Date has occurred (as
applicable), the Administrative Agent will promptly so notify the Borrowers and
each Lender.  Thereafter, (x) the obligation of the Lenders to make or maintain
Eurodollar Rate Loans shall be suspended, (to the extent of the affected
Eurodollar Rate Loans or Interest Periods), and (y) the Eurodollar Rate
component shall no longer be utilized in determining the Base Rate.  Upon
receipt of such notice, the Borrowers may revoke any pending request for a
Borrowing of, conversion to or continuation of Eurodollar Rate Loans (to the
extent of the affected Eurodollar Rate Loans or Interest Periods) or, failing
that, will be deemed to have converted such request into a request for a
Borrowing of Base Rate Loans (subject to the foregoing clause (y)) in the amount
specified therein.

 

Notwithstanding anything else herein, any definition of LIBOR Successor Rate
shall provide that in no event shall such LIBOR Successor Rate be less than (i)
during the Covenant Relief Period, 0.50% per annum for purposes of this
Agreement and (ii) thereafter, zero for purposes of this Agreement.

In connection with the implementation of a LIBOR Successor Rate, the
Administrative Agent, in consultation with the Borrower, will have the right to
make LIBOR Successor Rate Conforming Changes from time to time and,
notwithstanding anything to the contrary herein or in any other Loan Document,
any amendments implementing such LIBOR Successor Rate Conforming Changes will
become effective without any further action or consent of any other party to
this Agreement; provided that, with respect to any such amendment effected, the
Administrative Agent shall post each such amendment implementing such LIBOR
Successor Conforming Changes to the Lenders reasonably promptly after such
amendment becomes effective.

3.04Increased Costs; Reserves on Eurodollar Rate Loans.

(a)Increased Costs Generally.  If any Change in Law shall:

(i)impose, modify or deem applicable any reserve, special deposit, compulsory
loan, insurance charge or similar requirement against assets of, deposits with
or for the account of, or credit extended or participated in by, any Lender
(except any reserve requirement contemplated by Section 3.04(e)) or any L/C
Issuer;

(ii)subject any Lender or any L/C Issuer to any Tax of any kind whatsoever with
respect to this Agreement, any Letter of Credit, any participation in a Letter
of Credit or any Eurodollar Rate Loan made by it, or change the basis of
taxation of payments to such Lender or such L/C Issuer in respect thereof
(except for Indemnified Taxes or Other Taxes covered by Section 3.01 and
Excluded Taxes); or

(iii)impose on any Lender or any L/C Issuer or the London interbank market any
other condition, cost or expense (other than Taxes) affecting this Agreement or
Eurodollar Rate Loans made by such Lender or any Letter of Credit or
participation therein;

96

--------------------------------------------------------------------------------

 

and the result of any of the foregoing shall be to increase the cost to such
Lender of making, converting to, continuing or maintaining any Loan the interest
on which is determined by reference to the Eurodollar Rate (or of maintaining
its obligation to make any such Loan), or to increase the cost to such Lender or
such L/C Issuer of participating in, issuing or maintaining any Letter of Credit
(or of maintaining its obligation to participate in or to issue any Letter of
Credit), or to reduce the amount of any sum received or receivable by such
Lender or such L/C Issuer hereunder (whether of principal, interest or any other
amount) then, upon request of such Lender or such L/C Issuer, the Borrowers will
pay to such Lender or such L/C Issuer, as the case may be, such additional
amount or amounts as will compensate such Lender or such L/C Issuer, as the case
may be, for such additional costs incurred or reduction suffered; provided that
(x) the Borrowers shall not be treated less favorably with respect to such
amounts than how other similarly situated borrowers of such Lender or L/C Issuer
are generally treated (it being understood that this provision shall not be
construed to obligate any Lender or L/C Issuer to make available any information
that, in its sole discretion, it deems confidential), (y) the Borrowers shall
not be liable for such compensation if the relevant Change in Law occurs on a
date prior to the date such Lender becomes a party hereto and (z) such
circumstances in the case of requests for reimbursement under clause (iii) above
resulting from a market disruption are not generally affecting the banking
market, or the applicable request has not been made by Lenders constituting
Required Lenders.

(b)Capital Requirements.  If any Lender or any L/C Issuer determines that any
Change in Law affecting such Lender or such L/C Issuer or any Lending Office of
such Lender or such Lender’s or such L/C Issuer’s holding company, if any,
regarding capital or liquidity requirements has or would have the effect of
reducing the rate of return on such Lender’s or such L/C Issuer’s capital or on
the capital of such Lender’s or such L/C Issuer’s holding company, if any, as a
consequence of this Agreement, the Commitments of such Lender or the Loans made
by, or participations in Letters of Credit held by, such Lender, or the Letters
of Credit issued by such L/C Issuer, to a level below that which such Lender or
such L/C Issuer or such Lender’s or such L/C Issuer’s holding company could have
achieved but for such Change in Law (taking into consideration such Lender’s or
such L/C Issuer’s policies and the policies of such Lender’s or such L/C
Issuer’s holding company with respect to capital adequacy), then from time to
time the Borrowers will pay to such Lender or such L/C Issuer, as the case may
be, such additional amount or amounts as will compensate such Lender or such L/C
Issuer or such Lender’s or such L/C Issuer’s holding company for any such
reduction suffered; provided that (x) the Borrowers shall not be treated less
favorably with respect to such amounts than how other similarly situated
borrowers of such Lender or L/C Issuer are generally treated (it being
understood that this provision shall not be construed to obligate any Lender or
L/C Issuer to make available any information that, in its sole discretion, it
deems confidential) and (y) the Borrowers shall not be liable for such
compensation if the relevant Change in Law occurs on a date prior to the date
such Lender becomes a party hereto.

(c)Certificates for Reimbursement.  A certificate of a Lender or any L/C Issuer
setting forth the amount or amounts necessary to compensate such Lender or such
L/C Issuer or its holding company, as the case may be, as specified in
clause (a) or (b) of this Section 3.04 and delivered to the Borrowers shall be
conclusive absent manifest error.  The Borrowers shall pay such Lender or such
L/C Issuer, as the case may be, the amount shown as due on any such certificate
within 30 days after receipt thereof.

(d)Delay in Requests.  Failure or delay on the part of any Lender or any L/C
Issuer to demand compensation pursuant to the foregoing provisions of this
Section 3.04 shall not constitute a waiver of such Lender’s or such L/C Issuer’s
right to demand such compensation; provided that the Borrowers shall not be
required to compensate a Lender or an L/C Issuer pursuant to the foregoing
provisions of this Section 3.04 for any increased costs incurred or reductions
suffered more than nine months prior to the date that such Lender or such L/C
Issuer, as the case may be, notifies the Borrowers of the Change in Law giving
rise to such increased costs or reductions and of such Lender’s or such L/C

97

--------------------------------------------------------------------------------

 

Issuer’s intention to claim compensation therefor (except that, if the Change in
Law giving rise to such increased costs or reductions is retroactive, then the
nine-month period referred to above shall be extended to include the period of
retroactive effect thereof).

(e)Reserves on Eurodollar Rate Loans.  The Borrowers shall pay to each Lender,
as long as such Lender shall be required to maintain reserves with respect to
liabilities or assets consisting of or including eurodollar funds or deposits
(currently known as “eurodollar liabilities”), additional interest on the unpaid
principal amount of each Eurodollar Rate Loan equal to the actual costs of such
reserves allocated to such Loan by such Lender (as determined by such Lender in
good faith, which determination shall be conclusive), which shall be due and
payable on each date on which interest is payable on such Loan; provided that
the Borrowers shall have received at least 30 days’ prior written notice (with a
copy to the Administrative Agent) of such additional interest from such
Lender.  If a Lender fails to give notice 30 days prior to the relevant Interest
Payment Date, such additional interest shall be due and payable 30 days from
receipt of such notice.

3.05Compensation for Losses.  Upon written demand of any Lender (with a copy to
the Administrative Agent) from time to time, the Borrowers shall promptly
compensate such Lender for and hold such Lender harmless from any actual loss,
cost or expense incurred by it as a result of:

(a)any continuation, conversion, payment or prepayment of any Loan other than a
Base Rate Loan on a day other than the last day of the Interest Period for such
Loan (whether voluntary, mandatory, automatic, by reason of acceleration, or
otherwise);

(b)any failure by any Borrower (for a reason other than the failure of such
Lender to make a Loan) to prepay, borrow, continue or convert any Loan other
than a Base Rate Loan on the date or in the amount notified by such Borrower;

(c)any failure by any Borrower to make payment of any drawing under any Letter
of Credit (or interest due thereon) denominated in an Alternative Currency on
its scheduled due date or any payment thereof in a different currency; or

(d)any assignment of a Eurodollar Rate Loan on a day other than the last day of
the Interest Period therefor as a result of a request by any Borrower pursuant
to Section 11.13;

including any loss or expense arising from the liquidation or reemployment of
funds obtained by it to maintain such Loan or from fees payable to terminate the
deposits from which such funds were obtained.  A certificate of a Lender setting
forth in reasonable detail the amount or amounts necessary to compensate such
Lender as specified in this Section 3.05 and delivered to the Borrowers shall be
conclusive absent manifest error.




98

--------------------------------------------------------------------------------

 



3.06Mitigation Obligations; Replacement of Lenders.

(a)Designation of a Different Lending Office.  If any Lender requests
compensation under Section 3.04, or any Borrower is required to pay any
additional amount to any Lender, any L/C Issuer, or any Governmental Authority
for the account of any Lender or any L/C Issuer pursuant to Section 3.01, or if
any Lender gives a notice pursuant to Section 3.02, then such Lender or such L/C
Issuer shall, as applicable, use reasonable efforts to designate a different
Lending Office for funding or booking its Loans hereunder or to assign its
rights and obligations hereunder to another of its offices, branches or
affiliates, if, in the judgment of such Lender or such L/C Issuer, such
designation or assignment (i) would eliminate or reduce amounts payable pursuant
to Section 3.01 or 3.04, as the case may be, in the future, or eliminate the
need for the notice pursuant to Section 3.02, as applicable, and (ii) in each
case, would not subject such Lender or such L/C Issuer, as the case may be, to
any unreimbursed cost or expense and would not otherwise be disadvantageous to
such Lender or such L/C Issuer, as the case may be.  The Borrowers hereby agree
to pay all reasonable and documented costs and expenses incurred by any Lender
or any L/C Issuer in connection with any such designation or assignment.

(b)Replacement of Lenders.  If any Lender requests compensation under
Section 3.04, or if any Borrower is required to pay any additional amount to any
Lender or any Governmental Authority for the account of any Lender pursuant to
Section 3.01, the Borrowers may replace such Lender in accordance with
Section 11.13.

3.07Survival.  All of each Borrower’s obligations under this Article III shall
survive satisfaction of the Termination Conditions, termination of this
Agreement and resignation of the Administrative Agent.  Notwithstanding the
foregoing, (a) the Borrowers shall not be required to make any payments to any
Lender under Section 3.01, 3.02 or 3.04 for any costs or reductions incurred
more than nine months prior to the date that such Lender notifies the Borrowers
of the circumstances giving rise to such costs or reductions and of such
Lender’s intention to claim compensation therefor; provided that if the event
giving rise to such costs or reductions is given retroactive effect, then the
nine month period referred to above shall be extended to include the period of
retroactive effect therefor; (b) the Borrowers shall not be obligated to
compensate any Lender under Section 3.05 for any such losses, expenses or
liabilities attributable to any such circumstance occurring prior to the date
that is 30 days prior to the date on which such Lender requested such
compensation from the Borrowers.

ARTICLE IV
CONDITIONS PRECEDENT TO CREDIT EXTENSIONS

4.01Conditions of Initial Credit Extension.  The obligation of the L/C Issuers
and the Lenders to make the initial Credit Extension hereunder is subject to
satisfaction of the following conditions precedent:

(a)The Administrative Agent’s receipt of the following, each of which shall be
originals or facsimiles unless otherwise specified, each executed by a
Responsible Officer on behalf of the signing Loan Party to the extent execution
thereof is contemplated thereby (and, if applicable, by the Administrative Agent
and/or the Lenders) each dated the Closing Date (or, in the case of certificates
of governmental officials, a recent date before the Closing Date) and reasonably
satisfactory to the Administrative Agent:

(i)executed counterparts of this Agreement and the Guaranty;

99

--------------------------------------------------------------------------------

 

(ii)a Note executed by each Borrower in favor of each Lender requesting a Note;

(iii)such certificates of resolutions or other action, incumbency certificates
and/or other certificates of Responsible Officers as the Administrative Agent
may require evidencing the identity, authority and capacity of each Responsible
Officer authorized to act in connection with this Agreement and the other Loan
Documents;

(iv)such documents and certifications as the Administrative Agent may reasonably
require to evidence that each Loan Party is duly organized or formed, validly
existing, in good standing and qualified to engage in business in its
jurisdiction of organization;

(v)a favorable opinion of Milbank LLP, special New York counsel to the Loan
Parties, Brownstein Hyatt Farber Schreck, LLP, special Nevada corporate and
gaming counsel to the Loan Parties, Butler Snow LLP, special Mississippi counsel
to the Loan Parties, Fox Rothschild LLP, special New Jersey corporate and gaming
counsel to the Loan Parties and Taft Stettinius & Hollister LLP, special Ohio
counsel to the Loan Parties, in each case addressed to the Administrative Agent
and each Lender, reasonably satisfactory to the Administrative Agent; and

(vi)a certificate signed by a Responsible Officer certifying (A) that the
conditions specified in Sections 4.02(a) and (b) have been satisfied, (B) that
there has been no event or condition since the date of the Audited Financial
Statements that has had or could be reasonably expected to have, either
individually or in the aggregate, a Material Adverse Effect, (C) the accuracy of
the representation and warranty set forth in Section 5.175.15 and the extent of
the inquiry made by such Responsible Officer in connection therewith and (D) as
to the absence of any action, suit, investigation or proceeding relating to the
Transactions pending or, to the knowledge of the Company, threatened in any
court or before any arbitrator or Governmental Authority that could reasonably
be expected to have a Material Adverse Effect;

Evidence that the Existing Credit Agreement has been, or substantially
concurrently with the Closing Date is being, paid in full or defeased and
terminated and all liens securing obligations under the Existing Credit
Agreement have been, or substantially concurrently with the Closing Date are
being, released;

(b)(i) All fees required to be paid to the Administrative Agent and the
Arrangers on or before the Closing Date shall concurrently be paid and (ii) all
fees required to be paid to the Lenders on or before the Closing Date shall
concurrently be paid;

(c)Unless waived by the Administrative Agent, the Company shall have paid all
Attorney Costs of counsel to the Administrative Agent (directly to such counsel
if requested by the Administrative Agent) to the extent invoiced at least three
Business Days prior to the Closing Date, plus such additional amounts of such
fees, charges and disbursements as shall constitute its reasonable estimate of
such fees, charges and disbursements incurred or to be incurred by it through
the closing proceedings (provided that such estimate shall not thereafter
preclude a final settling of accounts between the Company and the Administrative
Agent);

(d)The MGM Grand Contribution shall have been consummated or will be consummated
substantially concurrently; and

(f)The Lenders shall have received at least three (3) Business Days prior to the
Closing Date all outstanding documentation and other information about the Loan
Parties reasonably requested in writing by them at least ten (10) Business Days
prior to the Closing Date in order to comply with

100

--------------------------------------------------------------------------------

 

applicable “know your customer” and anti-money laundering rules and regulations,
including the USA PATRIOT Act.

 

Without limiting the generality of the provisions of Section 10.03(e), for
purposes of determining compliance with the conditions specified in this
Section 4.01, each Lender that has signed this Agreement shall be deemed to have
consented to, approved or accepted or to be satisfied with, each document or
other matter required thereunder to be consented to or approved by or acceptable
or satisfactory to a Lender unless the Administrative Agent shall have received
notice from such Lender prior to the proposed Closing Date specifying its
objection thereto.

4.02Conditions to all Credit Extensions.  The obligation of each Lender to honor
any Request for Credit Extension (other than a Committed Loan Notice requesting
only a conversion of Loans to the other Type or a continuation of Eurodollar
Rate Loans or Incremental Loans) is subject to the following conditions
precedent:

(a)The representations and warranties of each Borrower and each other Loan Party
contained in Article V or any other Loan Document, or which are contained in any
document furnished at any time under or in connection herewith or therewith,
shall be true and correct in all material respects on and as of the date of such
Credit Extension, except to the extent that such representations and warranties
refer to an earlier date, in which case they shall be true and correct in all
material respects as of such earlier date; provided that for purposes of this
Section 4.02, the representations and warranties contained in Section 5.05 and
Section 5.06 shall be deemed to refer to the most recent financial statements
furnished pursuant to Sections 7.01(a) or Section 7.01(b); provided, further,
that any representation and warranty that is qualified as to “materiality,”
“Material Adverse Effect” or similar language shall be true and correct (after
giving effect to any qualification therein) in all respects on such respective
dates.

(b)No Default or Event of Default shall exist, or would result from such
proposed Credit Extension or from the application of the proceeds thereof.

(c)The Administrative Agent and, if applicable, the applicable L/C Issuer shall
have received a Request for Credit Extension in accordance with the requirements
hereof.

(d)In the case of a Letter of Credit to be denominated in an Alternative
Currency, there shall not have occurred any change in national or international
financial, political or economic conditions or currency exchange rates or
exchange controls which, in the reasonable opinion of the Administrative Agent
or the applicable L/C Issuer, would make it impracticable for such Letter of
Credit to be denominated in the relevant Alternative Currency.

Each Request for Credit Extension (other than a Committed Loan Notice requesting
only a conversion of Loans to the other Type or a continuation of Eurodollar
Rate Loans) submitted by any Borrower shall be deemed to be a representation and
warranty that the conditions specified in Sections 4.02(a) and (b) have been
satisfied on and as of the date of the applicable Credit Extension.




101

--------------------------------------------------------------------------------

 



ARTICLE V
REPRESENTATIONS AND WARRANTIES

Each Borrower represents and warrants to the Administrative Agent and the
Lenders that:

5.01Existence and Qualification; Power; Compliance With Laws.

(a)The Company is a corporation duly incorporated, validly existing and in good
standing under the Laws of Delaware.

(b)Each Borrower and each Guarantor is duly qualified or registered to transact
business and is in good standing in each other jurisdiction in which the conduct
of its business or the ownership or leasing of its Properties makes such
qualification or registration necessary, except where the failure so to qualify
or register and to be in good standing would not constitute a Material Adverse
Effect.  Each Borrower and each Guarantor has all requisite corporate or other
organizational power and authority to conduct its business, to own and lease its
Properties and to execute and deliver each Loan Document to which each is a
party and to perform the Obligations, except where the failure to have such
power and authority would not constitute a Material Adverse Effect.

(c)All outstanding Equity Interests of each Borrower are duly authorized,
validly issued, fully paid and non-assessable, and no holder thereof has any
enforceable right of rescission under any applicable state or federal securities
Laws.  

(d)Each Borrower and each Guarantor is in compliance with all Requirements of
Law applicable to its business as at present conducted, has obtained all
authorizations, consents, approvals, orders, licenses and permits from, and has
accomplished all filings, registrations and qualifications with, or obtained
exemptions from any of the foregoing from, any Governmental Authority that are
necessary for the transaction of its business as at present conducted, except
where the failure so to comply, file, register, qualify or obtain exemptions
would not constitute a Material Adverse Effect.

5.02Authority; Compliance With Other Agreements and Instruments and Government
Regulations.  The execution, delivery and performance by each Borrower and each
Guarantor of the Loan Documents to which it is a party have been duly authorized
by all necessary corporate or other organizational action, and do not and will
not:

(a)require any consent or approval not heretofore obtained of any member,
partner, director, stockholder, security holder or creditor of such party (other
than any necessary Gaming Approvals, including in connection with any pledge of
OP Units by a Pledgor following a Collateral Trigger Event);

(b)violate or conflict with any provision of such party’s charter, articles of
incorporation, operating agreement or bylaws, as applicable;

(c)violate or conflict with any provision of the indentures governing the public
Indebtedness of the Borrowers and the Restricted Subsidiaries, except to the
extent that such violation or conflict could not reasonably be expected to have
a Material Adverse Effect;

(d)result in or require the creation or imposition of any Lien upon or with
respect to any Property of the Borrowers and the Restricted Subsidiaries, other
than Liens permitted by Section 8.03 or required by Section 6.09; or

102

--------------------------------------------------------------------------------

 

(e)violate any Requirement of Law applicable to such Party, except to the extent
that such violation could not reasonably be expected to have a Material Adverse
Effect.

5.03No Governmental Approvals Required.  Except as obtained or made on or prior
to the Closing Date, as required for the grant of Liens following a Collateral
Trigger Event and the approval of the Mississippi Gamingand the consent, receipt
of confirmation, or approval from the New Jersey Division of Gaming Enforcement,
the New Jersey Casino Control Commission and the New York State Gaming
Commission as required for the grant of Liens on the Collateral, no
authorization, consent, approval, order, license or permit from, or filing,
registration or qualification with, any Governmental Authority is or will be
required to authorize or permit under applicable Laws the execution, delivery
and performance by the Company or any Restricted Subsidiary of the Loan
Documents to which it is a party or for the legality, validity or enforceability
hereof or thereof or for the consummation of the Transactions.

5.04Subsidiaries.

(a)As of the Closing Date, Schedule 5.04 correctly sets forth the names, form of
legal entity, ownership and jurisdictions of organization of all Restricted
Subsidiaries, all Unrestricted Subsidiaries and all Non-Control Subsidiaries.

(b)As of the Closing Date, each Restricted Subsidiary is duly organized, validly
existing and in good standing under the Laws of its jurisdiction of
organization, is duly qualified or registered to transact business and is in
good standing as such in each jurisdiction in which the conduct of its business
or the ownership or leasing of its Properties makes such qualification or
registration necessary, and has all requisite corporate or other organizational
power and authority to conduct its business and to own and lease its Properties,
except where the failure to qualify or register, to be in good standing or to
have such power and authority would not constitute a Material Adverse Effect.

(c)As of the Closing Date, each Restricted Subsidiary is in compliance with all
Requirements of Law applicable to its business as at present conducted, has
obtained all authorizations, consents, approvals, orders, licenses, and permits
from, and has accomplished all filings, registrations, and qualifications with,
or obtained exemptions from any of the foregoing from, any Governmental
Authority that are necessary for the transaction of its business as at present
conducted, except where the failure to so comply, file, register, qualify or
obtain exemptions would not constitute a Material Adverse Effect.

5.05Financial Statements

.  Each of the most recent unaudited quarterly and audited annual financial
statements filed by the Company with the SEC fairly present in all material
respects the financial condition, results of operations and changes in financial
position of the Company and its Subsidiaries as of their respective dates and
for the covered periods in conformity with GAAP (except, in the case of
quarterly financial statements, for the absence of certain footnotes and other
informational disclosures customarily omitted from interim financial
statements).

5.07 [Reserved].  




103

--------------------------------------------------------------------------------

 

5.075.08 Litigation.  As of the Closing Date, except as disclosed in the
Company’s Annual Report on Form 10-K for the Fiscal Year ended December 31,
2018, there are no actions, suits, proceedings or investigations pending as to
which the Borrowers or the Restricted Subsidiaries have been served or have
received notice or, to the best knowledge of the Borrowers, threatened against
or affecting the Borrowers or the Restricted Subsidiaries or any Property of any
of them before any Governmental Authority which could reasonably be expected to
have a Material Adverse Effect.  As of the Closing Date, there has been no
material adverse change in the status, or the reasonably anticipated financial
effect on the Company and its Restricted Subsidiaries, of the actions, suits,
proceedings or investigations disclosed in the Company’s Annual Report on Form
10-K for the Fiscal Year ended December 31, 2018 (other than such changes that
have been disclosed in the Company’s Quarterly Report on Form 10-Q for the
Fiscal Quarter ended September 30, 2019).

5.085.09 Binding Obligations.  This Agreement and each other Loan Document has
been duly and validly executed and delivered by each Loan Party party
thereto.  Each of the Loan Documents to which the Borrowers or the Restricted
Subsidiaries is a party will, when executed and delivered by such Person,
constitute the legal, valid and binding obligation of such Person, enforceable
against such Person in accordance with its terms, except as enforcement may be
limited by Debtor Relief Laws, Gaming Laws or equitable principles relating to
the granting of specific performance and other equitable remedies as a matter of
judicial discretion.

5.095.10 No Default.  No Default has occurred and is continuing or would result
from the consummation of the Transactions.

5.105.11 ERISA.  Each Pension Plan complies with ERISA, the Code and any other
applicable Laws, except to the extent that such non-compliance could not
reasonably be expected to have a Material Adverse Effect and no ERISA Event has
occurred or is reasonably likely to occur that could reasonably be expected to
have a Material Adverse Effect.

5.115.12 Regulations T, U and X; Investment Company Act.  No part of the
proceeds of any extension of credit (including any Loans and Letters of Credit)
hereunder will be used directly or indirectly and whether immediately,
incidentally or ultimately to purchase or carry any Margin Stock or to extend
credit to others for such purpose or to refund Indebtedness originally incurred
for such purpose or for any other purpose, in each case, that entails a
violation of, or is inconsistent with, the provisions of Regulation T,
Regulation U or Regulation X.  None of the Borrowers or the Restricted
Subsidiaries is or is required to be registered as an “investment company” under
the Investment Company Act of 1940.

5.125.13 Disclosure.  As of the Closing Date, all written statements (other than
the Projections, other forward-looking information and information of a general
economic or industry specific nature) made by a Responsible Officer to the
Administrative Agent or any Lender in connection with this Agreement, or in
connection with any Loan, as of the date thereof, taken as a whole, and when
taken as a whole together with the periodic, current and other reports filed
with the SEC with respect to the Borrowers and the Restricted Subsidiaries, do
not contain any untrue statement of a material fact or omit a material fact
necessary to make the statements made not materially misleading in light of all
the circumstances existing at the date any statement was made; provided that,
with respect to the Projections, the Company only makes the representations set
forth in Section 5.155.13.




104

--------------------------------------------------------------------------------

 

5.135.14 Tax Liability.  Except as would not, individually or in the aggregate,
have a Material Adverse Effect, the Borrowers and the Restricted Subsidiaries
have filed all Tax returns which are required to be filed, and have paid, or
made provision for the payment of, all Taxes with respect to the periods,
Property or transactions covered by said returns, or pursuant to any assessment
received by the Borrowers and the Restricted Subsidiaries (including, in each
case, in their capacity as a withholding agent), except such Taxes, if any, as
are being contested in good faith by appropriate proceedings and as to which
adequate reserves (in accordance with GAAP) have been established and
maintained, and so long as no Property of the Borrowers and the Restricted
Subsidiaries is in jeopardy of being seized, levied upon or forfeited.  As of
the Closing Date, there are no Tax sharing agreements or similar arrangements
(including Tax indemnity arrangements) with respect to or involving the
Borrowers or the Restricted Subsidiaries, other than (i) those that are between
the Company and its Restricted Subsidiaries, (ii) the tax sharing agreement
between the Borrower and MGM Growth Properties Operating Partnership LP to
provide for an allocation of taxes due in the combined and consolidated
financial statements filed in the state of New Jersey, (iii) the Bellagio Tax
Protection Agreement and the MGP BREIT JV Tax Protection Agreement and (iv)
those that would not, individually or in the aggregate, have a Material Adverse
Effect.

5.145.15 Projections.  As of the date of the preparation of any of the
projections and pro forma financial information furnished at any time by any
Loan Party (other than information of a general economic or industry specific
nature) to the Administrative Agent or any Lenders pursuant to this Agreement
(collectively, the “Projections”), to the best knowledge of the Company, the
assumptions set forth in such Projections were believed by the preparers thereof
to be reasonable and consistent with each other and with all facts known to the
Borrowers and the Restricted Subsidiaries as of that date, and such Projections
were prepared in good faith and were reasonably based on such assumptions.  As
of the Closing Date, no fact or circumstance has come to the attention of the
Company since the preparation of the Projections delivered to the Administrative
Agent on February 6, 2020 that is in material conflict with the assumptions set
forth in the Projections.  Nothing in the Loan Documents shall be construed as a
representation or covenant that any Projections in fact will be achieved.  The
Administrative Agent, Lenders and L/C Issuers acknowledge that the Projections
are forward-looking statements and that actual financial results for the
Borrowers and the Restricted Subsidiaries could differ materially from those set
forth in the Projections.

5.155.16 Hazardous Materials.  There has been no Release of Hazardous Materials
on, at, under or from any property currently or, to the best knowledge of the
Borrowers, formerly owned, leased or operated by the Borrowers or any Restricted
Subsidiary in violation of Environmental Law or that would reasonably be likely
to result in an Environmental Liability, and to the best knowledge of the
Borrowers, no condition exists that violates any Environmental Law affecting any
Real Property, except for such Releases or violations that would not
individually or in the aggregate be reasonably likely to have a Material Adverse
Effect.

5.165.17 Solvency.  As of the Closing Date, immediately following the
consummation of the Transactions and the extensions of credit to occur on such
date, the Company (on a combined basis with the Designated Restricted Entities
and the Restricted Subsidiaries) is and will be Solvent.




105

--------------------------------------------------------------------------------

 

5.175.18 Material Adverse Effect.  Since December 31, 2018 there has been no
event or circumstance, either individually or in the aggregate, that has had or
could reasonably be expected to have, a Material Adverse Effect.

5.185.19 Margin Stock.  None of the Company or any Restricted Subsidiary is
engaged principally, or as one of its important activities, in the business of
extending credit for the purpose, whether immediate, incidental or ultimate, of
buying or carrying Margin Stock.  No part of the proceeds of any extension of
credit (including any Loans and Letters of Credit) hereunder will be used in a
manner which violates Regulation T, Regulation U or Regulation X.

5.195.20 Ownership of Property; Liens.  The Borrowers and the Restricted
Subsidiaries each have good and valid title to, or valid leasehold interest in,
all material Property owned by it, and all such assets and Property and all
Collateral are subject to no Liens other than Permitted Encumbrances and other
Liens permitted by Section 8.03.

5.205.21 Security Interest; Absence of Financing Statements; Etc.  Upon the
granting of a Lien on Collateral following the occurrence of a Collateral
Trigger Event, theThe Pledge Agreement, once executed and delivered, will
create, in favor of Administrative Agent for the benefit of the Pari Passu
Parties, as security for the obligations purported to be secured
therebyObligations, a valid and enforceable security interest in and Lien upon
all of the Collateral, and upon (i) filing, recording, registering or taking
such other actions as may be necessary with the appropriate Governmental
Authorities (including payment of applicable filing and recording taxes) of the
financing statements in the filing offices contemplated by the Pledge Agreement,
(ii) the taking of possession or control by the Administrative Agent of the
Collateral with respect to which a security interest may be perfected only by
possession or control (which possession or control shall be given to the
Administrative Agent to the extent possession or control by the Administrative
Agent is required by the Pledge Agreement) and (iii) delivery of the applicable
documents to the Administrative Agent in accordance with the provisions of the
Pledge Agreement, for the benefit of the Pari Passu Parties, such security
interest shall be a perfected security interest in and Lien upon all of the
Collateral (subject to any applicable provisions set forth in the Loan Documents
with respect to limitations as to perfection of Liens on the Collateral
described therein) prior to all Liens other than (x) Permitted Encumbrances and
(y) any other Liens permitted by Section 8.03, in each case having priority by
operation of Law; provided, that this Section 5.20 shall not apply until the
granting of a Lien on Collateral in accordance with Section 6.09 following the
occurrence of a Collateral Trigger Event.

5.215.22 Licenses and Permits.  The Borrowers and the Restricted Subsidiaries
hold all material governmental permits, licenses, authorizations, consents and
approvals necessary for Borrowers and the Restricted Subsidiaries to own, lease,
and operate their respective Properties and to operate their respective
businesses as now being conducted (collectively, the “Permits”), except for
Permits the failure of which to obtain would not reasonably be expected to have
a Material Adverse Effect.  None of the Permits has been modified in any way
since the Closing Date that would reasonably be expected to have a Material
Adverse Effect.  All Permits are in full force and effect except where the
failure to be in full force and effect would not reasonably be expected to have
a Material Adverse Effect.  Neither the Borrowers nor any of the Restricted
Subsidiaries has received written notice that any Gaming Authority has commenced
proceedings to suspend, revoke or not renew any such Permits where such
suspensions, revocations or failure to renew would reasonably be expected to
have a Material Adverse Effect.

106

--------------------------------------------------------------------------------

 

5.225.23 Subordinated Debt.  The Obligations are senior debt with respect to all
Material Indebtedness that is contractually subordinated in right of payment to
any other Indebtedness of the Company and entitled to the full benefits of all
subordination provisions therein and such subordination provisions are in full
force and effect.

5.235.24 Intellectual Property.  Each Borrower and each of the Restricted
Subsidiaries own or possesses adequate valid licenses or otherwise have the
valid right to use all of the patents, patent applications, trademarks,
trademark applications, service marks, service mark applications, trade names,
URLs, copyrights, computer software, trade secrets, know-how and processes
(collectively, “Intellectual Property”) that are necessary for the operation of
their business as presently conducted except where failure to own or have such
right would not reasonably be expected to have a Material Adverse Effect.  No
claim is pending or, to the knowledge of any Responsible Officer, threatened to
the effect that Borrowers or the Restricted Subsidiaries infringes or conflicts
with the asserted rights of any other Person under any material Intellectual
Property, nor is there, to the knowledge of any Responsible Officer, any basis
for such a claim, except for such claims that would not, individually or in the
aggregate, reasonably be expected to have a Material Adverse Effect.  No claim
is pending or, to the knowledge of any Responsible Officer, threatened to the
effect that any such material Intellectual Property owned or licensed by the
Borrowers or the Restricted Subsidiaries or which the Borrowers or the
Restricted Subsidiaries otherwise have the right to use is invalid or
unenforceable, nor is there, to the knowledge of any Responsible Officer, any
basis for such a claim, except for such claims that would not, individually or
in the aggregate, reasonably be expected to have a Material Adverse Effect.

5.245.25 [Reserved].

5.255.26 Anti-Corruption Laws; Sanctions; USA PATRIOT Act.

(a)The Borrowers have implemented, and maintain and enforce, policies and
procedures designed to promote and achieve compliance with applicable
Anti-Corruption Laws and applicable Sanctions.  No Loan Party or any of its
Subsidiaries or, to the knowledge of the Borrowers, any of their respective
officers, directors, employees or agents that will act in any capacity in
connection with or benefit from the Loans is a Sanctioned Person.

(b)The Borrowers will not use, directly or indirectly, any part of the proceeds
of the Loans:  (i) to make any payments to any governmental official or
employee, political party, official of a political party, candidate for
political office, or anyone else acting in an official capacity, in order to
obtain, retain or direct business or obtain any improper advantage, in violation
of applicable Anti-Corruption Laws; (ii) to fund or facilitate dealings with a
Sanctioned Person in violation of applicable Sanctions; or (iii) in any other
manner that would constitute or give rise to a violation any Sanctions by any
party hereto, including any Lender.

(c)To the extent applicable, the Borrowers are in compliance, in all material
respects, with the USA PATRIOT Act.




107

--------------------------------------------------------------------------------

 

5.265.27 Insurance.  The properties of the Loan Parties are insured with
financially sound and reputable insurance companies (which are not Loan Parties,
but may be a Subsidiary of the Company (including captive insurance Subsidiaries
of the Company); provided that any such insurance provided by a Subsidiary of
the Company is subject to reinsurance consistent with past practice), in such
amounts, subject to such deductibles and against such risks as is carried by
responsible companies engaged in similar businesses and owning similar assets in
the general areas in which the Borrowers and the Restricted Subsidiaries
operate.

5.275.28 EEA Financial Institution.  None of the Borrowers or any Guarantor is
an EEA Financial Institution.

ARTICLE VI
AFFIRMATIVE COVENANTS

 

So long as the Termination Conditions have not been satisfied each Borrower
shall, and shall cause each of the Restricted Subsidiaries to:

6.01Preservation of Existence.  Preserve and maintain their respective
existences in the jurisdiction of their formation and all material
authorizations, rights, franchises, privileges, consents, approvals, orders,
licenses, permits, or registrations from any Governmental Authority that are
necessary for the transaction of their respective business except (a) where the
failure to so preserve and maintain the existence of any Restricted Subsidiary
and such authorizations, rights, franchises, privileges, consents, approvals,
orders, licenses, permits, or registrations would not constitute a Material
Adverse Effect, and (b) that a merger or Asset Sale permitted by Section 8.01
shall not constitute a violation of this covenant; and qualify and remain
qualified to transact business in each jurisdiction in which such qualification
is necessary in view of their respective business or the ownership or leasing of
their respective Properties except where the failure to so qualify or remain
qualified would not constitute a Material Adverse Effect; provided that neither
the Company nor any of its Restricted Subsidiaries shall be required to preserve
any such existence, right or franchise, licenses and permits if such Person or
such Person’s board of directors (or similar governing body) shall determine
that the preservation thereof is no longer desirable in the conduct of the
business of such Person, and that the loss thereof is not disadvantageous in any
material respect to the Company or to the Lenders.

6.02Maintenance of Properties.  

(a)Maintain, preserve and protect all of their respective material Properties in
good order and condition, subject to wear and tear in the ordinary course of
business, and not permit any waste of their respective Properties, except that
the failure to maintain, preserve and protect a particular item of Property that
is not of significant value, either intrinsically or to the operations of the
Borrowers and the Restricted Subsidiaries, taken as a whole, shall not
constitute a violation of this covenant or where the failure to do so would not
constitute a Material Adverse Effect.

(b)The Borrowers shall, and will cause each of the Restricted Subsidiaries to,
do or cause to be done all things necessary to obtain, preserve, renew, extend
and keep in full force and effect the rights, privileges, licenses, permits,
franchises, authorizations and Intellectual Property to the conduct of its
business except where the failure to do so, individually or in the aggregate,
would not reasonably be expected to result in a Material Adverse Effect;
provided, however, that nothing in this Section 6.02 shall prevent (A) sales,
conveyances, transfers or other dispositions of assets, consolidations or
mergers by or any other transaction permitted hereunder; (B) the withdrawal of
qualification as a foreign corporation in any jurisdiction where such
withdrawal, individually or in the aggregate, would not reasonably be expected
to result in a Material Adverse Effect; or (C) the abandonment of any rights,
permits, authorizations, franchises, licenses and Intellectual Property that the
Company reasonably determines are not necessary to its business.

108

--------------------------------------------------------------------------------

 

6.03Maintenance of Insurance.  Maintain liability, casualty and other insurance
(subject to customary deductibles and retentions) with insurance companies in
such amounts (after giving effect to self-insurance) and against such risks as
may be customarily carried by companies engaged in similar businesses and owning
similar assets in the general areas in which the Borrowers and the Restricted
Subsidiaries operate.  The Administrative Agent shall be named as an additional
insured on all liability insurance policies of each Loan Party (other than
directors and officers liability insurance, insurance policies relating to
employment practices liability, crime or fiduciary duties, kidnap and ransom
insurance policies, and insurance as to fraud, errors and omissions).

6.04Compliance With Laws.  Comply, within the time period, if any, given for
such compliance by the relevant Governmental Authority with enforcement
authority, with all Requirements of Law (including ERISA, applicable Tax laws
and Gaming Laws and any and all zoning, building, ordinance, code or approval or
any building permits or any restrictions of record or agreements affecting the
Real Property) except to the extent that such non-compliance with such
Requirements of Law would not constitute a Material Adverse Effect, except that
the Borrowers and the Restricted Subsidiaries need not comply with a Requirement
of Law then being contested by any of them in good faith by appropriate
proceedings.

6.05Inspection Rights.  Upon reasonable notice, at any time during regular
business hours and as often as reasonably requested (but not so as to materially
interfere with the business of the Borrowers or the Restricted Subsidiaries)
permit the Administrative Agent or any Lender, or any authorized employee, agent
or representative thereof, to examine, audit and make copies and abstracts from
the records and books of account of, and to visit and inspect the Properties of,
the Borrowers and the Restricted Subsidiaries (provided that, excluding any such
visits and inspections during the continuation of an Event of Default, (x) only
the Administrative Agent on behalf of the Lenders may exercise such visitation
and inspection rights and (y) the Administrative Agent shall not exercise such
rights more often than one time during any Fiscal Year; it being understood that
the Administrative Agent may make such additional visits and inspections in each
Fiscal Year at its own expense as it reasonably requests) and to discuss the
affairs, finances and accounts of the Borrowers and the Restricted Subsidiaries
with any of their officers, managers, key employees (subject to such
accountants’ customary policies and procedures) and, upon request, furnish
promptly to the Administrative Agent, any Lender or any advisor of the
Administrative Agent or any Lender true copies of all financial information made
available to the board of directors or audit committee of the board of directors
of the Company; provided that no Company Party will be required to disclose,
permit the inspection, examination or making of extracts, or discussion of, any
document, information or other matter in respect of which disclosure is then
prohibited by law or contract.  Notwithstanding anything to the contrary in this
Agreement, none of the Borrowers or the Restricted Subsidiaries will be required
to disclose, permit the inspection, examination or making copies or abstracts
of, or discussion of, any document, information or other matter with any
Disqualified Lender that (a) constitutes non-financial trade secrets or
non-financial proprietary information, (b) in respect of which disclosure to the
Administrative Agent or any Lender (or their respective representatives or
contractors) is prohibited by Law or any binding agreement or (c) is subject to
attorney-client or similar privilege or constitutes attorney work product.




109

--------------------------------------------------------------------------------

 

6.06Keeping of Records and Books of Account.  Keep adequate records and books of
account in conformity with GAAP and in material conformity with all applicable
requirements of any Governmental Authority having regulatory jurisdiction over
the Borrowers or any Restricted Subsidiary.

6.07Use of Proceeds.  Use the proceeds of each Loan and other credit extension
made hereunder for working capital, capital expenditures and other lawful
corporate purposes.

6.08Additional Loan Parties.  Upon (i) any Loan Party creating or acquiring any
Subsidiary that is a wholly-owned Restricted Subsidiary (other than an Excluded
Subsidiary) after the Closing Date (including, without limitation, upon the
formation of any Subsidiary that is a Delaware Divided LLC), (ii) any Subsidiary
that is a Restricted Subsidiary of a Loan Party ceasing to be an Excluded
Subsidiary, or (iii) any Subsidiary that is an Unrestricted Subsidiary becoming
a wholly-owned Restricted Subsidiary (other than an Excluded Subsidiary)
pursuant to Section 6.10, such Loan Party shall, to the extent that it does not
violate any Gaming Law or, if necessary, is approved by the Gaming Authority,
(A) cause each such Subsidiary that is a Restricted Subsidiary (other than an
Excluded Subsidiary) to promptly (but in any event within 180 days after the
later of such event described in clause (i), (ii) or (iii) above or receipt of
such approval (or such longer period of time as Administrative Agent may agree
to in its reasonable discretion or as required to obtain any necessary Gaming
Approval)), execute and deliver a Guaranty and all such other documents and
certificates as Administrative Agent may reasonably request in order to have
such Restricted Subsidiary become a Guarantor and, (B) deliver to the
Administrative Agent all legal opinions reasonably requested by an opinion of
Milbank LLP, counsel to the Loan Parties, and of local counsel to the Loan
Parties in each jurisdiction in which the Loan Parties are formed, addressed to
the Administrative Agent and each Lender relating to the matters described above
covering matters similar to those covered in the opinions delivered on the
Closing Date and those covered in the collateral-related opinions delivered on
the First Amendment Effective Date with respect to such Guarantor; provided
that, notwithstanding anything in this Section 6.08 to the contrary, any
Excluded Subsidiary that is a guarantor of any Material Indebtedness of the
Borrowers or the Restricted Subsidiaries shall only be required to be a
Guarantor until such time as its guaranty of such Material Indebtedness is
released (at which time it shall be released by the Administrative Agent from
the Guaranty on the request of the Company without further action by the
Creditor Parties).  To the extent approvals of any Gaming Authorities for any
actions required by this Section are required by applicable Gaming Laws, the
Company and/or applicable Loan Party shall, at their own expense, use
commercially reasonable efforts to promptly apply for and thereafter pursue such
approvals.

6.09 Collateral Matters.  Following a Collateral Trigger Event, each Loan Party
that owns OP Units at such time or at any time thereafter (each such Loan Party,
a “Pledgor”) shall promptly (and in any event within 90 days of the Collateral
Trigger Event with respect to any OP Units owned at such time and within 90 days
of the date of acquisition or formation thereof with respect to any OP Units
acquired after the initial Collateral Trigger Event Date or, in each case, such
longer period of time as Administrative Agent may agree to in its reasonable
discretion or as required to obtain any necessary Gaming Approval) (the latest
such date with respect to any OP Units, the “Collateral Trigger Event Date”),
subject to compliance with applicable Gaming Laws, grant the Administrative
Agent valid and perfected First Priority Liens in all of the OP Units held by
such Loan Party following a Collateral Trigger Event and all proceeds thereof
and rights thereunder (subject to (i) such OP Units not constituting Excluded
Assets, (ii) the limitations set forth in the MGM Growth Properties Operating
Partnership LP Agreement, (iii) the maximum aggregate amount of the secured
obligations secured at any time by any such Pledge Agreement being limited in a
manner that will not require Liens to be granted under any then outstanding
senior unsecured notes of the Company and (iv) compliance with applicable Gaming
Laws).

 

6.09Such pledges shall be documented pursuant to collateral documentation
reasonably satisfactory to the Administrative Agent and the Company, based on
the Pledge Agreement (as defined in the Existing Credit Agreement) (the “Pledge
Agreement”).  On or prior to each Collateral Trigger EventCollateral Matters;
Security Interests; Further Assurances.  From and after the First Amendment
Effective Date, subject to compliance with applicable Gaming Laws,  the
Administrative Agent shall have received with respect to such OP Units (i)
executed counterparts of the Pledge Agreement duly executed by each applicable
Loan Party, together with (A) to the extent certificated, certificates
representing the Pledged Equity referred to therein accompanied by undated stock
powers

110

--------------------------------------------------------------------------------

 

executed in blank, and (B) financing statements in form appropriate for filing
under the Uniform Commercial Code of all jurisdictions that the Administrative
Agent may deem necessary in order to perfect the Liens created under the Pledge
Agreement, covering the Collateral described in the Pledge Agreement; (ii) an
opinion of Milbank LLP, counsel to the Loan Parties, and of local counsel to the
Loan Parties in each jurisdiction in which the Loan Parties are formed,
addressed to the Administrative Agent and each Lender; (including without
limitation, receipt of the consent, receipt of confirmation, or approval of the
New Jersey Division of Gaming Enforcement, the New Jersey Casino Control
Commission and the New York State Gaming Commission with respect to the grant of
Liens on the Collateral), the Loan Parties that own OP Units shall cause the
Administrative Agent to have a valid and perfected security interest in the OP
Units owned by the Loan Parties.  Without limiting the foregoing, if any Loan
Party shall own or acquire any OP Units, and such Loan Party is not a party to
the Pledge Agreement or such OP Units are not pledged under the Pledge
Agreement, such Loan Party, shall promptly, and in any event within 30 days (or
such later date as the Administrative Agent may agree), become a Pledgor and a
party to the Pledge Agreement in accordance with the terms thereof, and shall
deliver documents, certificates and opinions consistent with those delivered by
the Pledgors on the First Amendment Effective Date, and take such other actions
as are required or reasonably requested by the Administrative Agent  to create
and perfect the Liens of the Administrative Agent in the OP Units.  The Pledgors
shall, promptly, upon the reasonable request of the Administrative Agent, and
assuming the request does not violate any Gaming Law or, if necessary, is
approved by the applicable Gaming Authority, at the Company’s expense, (a)
execute, acknowledge and deliver, or cause the execution, acknowledgment and
delivery of, and thereafter register, file or record, or cause to be registered,
filed or recorded, in an appropriate governmental office, financing statements,
or deliver to the Administrative Agent any certificates representing Equity
Interests, which are reasonably necessary to create, protect or perfect or for
the continued validity, perfection and priority of the Liens on the Collateral
subject to no Liens other than Permitted Encumbrances and other Liens permitted
pursuant to Section 8.03 and (iiib) deliver a certificate executed by a
financial officer of the Company setting forth the aggregate amount of the
obligations that may be secured by Liens as of the date of effectiveness of the
relevant Pledge Amendment (as defined in the Pledge Agreement) pursuant to
Section 4.10(c) of the indenture governing the Company’s 7.750% senior unsecured
notes due 2022 and the similar provisions contained in the Company’s other
indentures governing its other senior unsecured notes, which certificate shall
include a calculation of the Company’s Consolidated Net Tangible Assets (as
defined in such indenture or such other indentures); provided that if any such
documents, instruments or opinions with respect to any OP Units required to be
pledged cannot become effective or delivered or filed at such time as a result
of the Gaming Approvals not being obtained, such documents, instruments and
opinions with respect to Liens on such OP Units shall become effective or be
delivered or filed upon obtaining such Gaming Approvals. The actions .  To the
extent approvals of any Gaming Authorities for any actions required by the
Pledge Agreement, Section 6.08 or this Section 6.09 are required by applicable
Gaming Laws, the Company and/or applicable Loan Party shall, at their own
expense, promptly (such timing as reasonably determined by the Company with
notice of such timing provided to the Administrative Agent) apply for and
thereafter use commercially reasonable efforts to pursue such approvals.  The
actions that the Company and/or the applicable other Loan Party shall take in
order to obtain any necessary Gaming Approval shall include, among other
requirements of the applicable Gaming Authorities, (i) providing immediate
notice of the occurrence of the Collateral Trigger Eventprompt notice to the New
Jersey Division of Gaming Enforcement and the New Jersey Casino Control
Commission and the New York State Gaming Commission of the requirements to
pledge the OP Units (in the case of OP Units existing on the First Amendment
Effective Date, promptly (and in any event within two Business Days of the First
Amendment Effective Date) and (ii) submitting and diligently pursuing a request
to the New Jersey Division of Gaming Enforcement for, the New Jersey Casino
Control Commission and the New York State Gaming Commission (in the case of
Collateral existing on the First Amendment Effective Date, promptly (and in any
event within two Business Days of the First Amendment Effective Date)) for the
consent, receipt of confirmation, or approval of the grant of Liens on anythe
Collateral.

Upon the exercise by the Administrative Agent or the Lenders of any power,
right, privilege or remedy pursuant to any Loan Document following the
occurrence and during the continuation of an Event of Default which requires any
consent, approval, registration, qualification or authorization of any
Governmental Authority, the Company and the Restricted Subsidiaries shall use
commercially reasonable efforts to execute and deliver all applications,
certifications, instruments and other documents and papers that Administrative
Agent or the Lenders may be so required to obtain.

If Liens are granted in any Collateral following the occurrence of a Collateral
Trigger Event, the security arrangements implemented as a result thereof shall
remain in place through the Final Maturity Date at such time,

111

--------------------------------------------------------------------------------

 

notwithstanding that at any subsequent date the Rent-Adjusted Total Net Leverage
Ratio may be less than or equal to the Rent-Adjusted Total Net Leverage Ratio
then permitted under Section 8.12(a).

 

To the extent approvals of any Gaming Authorities for any actions required by
the Pledge Agreement or this Section 6.09 are required by applicable Gaming
Laws, the Company and/or applicable Loan Party shall, at their own expense,
promptly (such timing as reasonably determined by the Company with notice of
such timing provided to the Administrative Agent) apply for and thereafter
pursue such approvals.  

 

Notwithstanding anything to the contrary in this Agreement or in any Loan
Document, no Loan Party shall be required to (a) perfect any security interests,
or make any filings or take any other actions necessary or desirable to perfect
and protect security interests, in Excluded Assets, (b) enter into any control
agreement or control or similar arrangement (other than delivery of stock
certificates), (c) grant any Lien in, those assets as to which (A) the cost,
burden, difficulty or consequence of obtaining or perfecting such Lien
(including any mortgage, stamp, intangibles or other tax or expenses relating to
such Lien) outweighs the benefit to the Lenders of the security afforded thereby
as reasonably determined by the Borrowers and the Administrative Agent, (B) the
granting of a Lien on such asset would violate any enforceable anti-assignment
provisions of contracts binding on such assets at the time of their acquisition
and not entered into in contemplation of such acquisition or applicable law (in
each case, after giving effect to the applicable anti-assignment provisions of
the UCC or other applicable law), or (C) such Lien would be prohibited by the
MGM Growth Properties Operating Partnership LP Agreement (provided, however, the
Company must use commercially reasonable efforts to obtain the consent of the
general partner under the MGM Growth Properties Operating Partnership LP
Agreement to the extent necessary to enable a Loan Party to grant a Lien in the
OP Units owned by such Loan Party) or (D) the indentures governing the Company’s
senior notes would require that such notes be equally and ratably secured by the
OP Units owned by the Loan Parties in accordance with the terms of such
indentures, and (d) no actions shall be required to be taken in order to create,
grant or perfect any security interest in any assets located outside of the U.S.
and no foreign law security or pledge agreements, foreign law mortgages or deeds
or foreign intellectual property filings or searches shall be required.

 

6.10Limitation on Designations of Unrestricted Subsidiaries.  (a) The Company
may hereafter designate any Restricted Subsidiary (other than a Restricted
Subsidiary which, as of the date of designation, owns any OP Units so long as it
owns such OP Units ) as an “Unrestricted Subsidiary” under this Agreement (a
“Designation” or “Designate”) only if: (i) no Event of Default shall have
occurred and be continuing at the time of or immediately after giving effect to
such Designation and (ii) such Designation complies with Section 8.06. If the
Company designates a Guarantor as an Unrestricted Subsidiary in accordance with
this Section 6.10, the Obligations of such Guarantor under the Loan Documents
shall terminate and be of no further force and effect without any action
required by the Administrative Agent; and, at the Company’s request, the
Administrative Agent will execute and deliver any instrument evidencing such
termination.

(b)The Company may hereafter designate any Unrestricted Subsidiary as a
“Restricted Subsidiary” under this Agreement or revoke any Designation of a
Subsidiary as an Unrestricted Subsidiary (in either case, a “Revocation”),
whereupon such Subsidiary shall then constitute a Restricted Subsidiary, if:
(i) no Event of Default shall have occurred and be continuing at the time and
immediately after giving effect to such Revocation; (ii) after giving effect to
such Revocation as of the end of the most recently ended Fiscal Quarter for
which financial statements were required to have been delivered under
Section 7.01(a) or Section 7.01(b) on a Pro Forma Basis, no Event of Default
would exist under the financial covenants set forth in Section 8.12 (provided
that if there is an Early Covenant Relief Termination, each of Sections 8.12(a)
and (b) shall be tested in accordance with the proviso to such Section); and
(iii) all Liens and Indebtedness of such Unrestricted Subsidiary and its
Subsidiaries outstanding immediately following such Revocation would, if
incurred at the time of such Revocation, have been permitted to be incurred for
all purposes of this Agreement.  All Designations and Revocations must be
evidenced by an Officer’s Certificate of the Company delivered to the
Administrative Agent with the Responsible Officer so executing such certificate
certifying compliance with the foregoing provisions of this Section 6.10.

 

6.11Taxes.  Except as would not, individually or in the aggregate, have a
Material Adverse Effect, each Borrower and Restricted Subsidiary shall timely
file all Tax returns, statements, reports and forms or

112

--------------------------------------------------------------------------------

 

other documents (including estimated Tax or information returns and including
any required, related or supporting information) required to be filed by it and
pay and discharge promptly when due all Taxes, assessments and governmental
charges or levies imposed upon it or upon its income or profits or in respect of
its property (including, in each case, in its capacity as a withholding agent),
before the same shall become delinquent or in default; provided, however, that
such payment and discharge shall not be required with respect to any such Tax,
assessment, charge, levy or claim so long as the validity or amount thereof
shall be contested in good faith by appropriate proceedings and the Borrowers
and the Restricted Subsidiaries shall have set aside on its books adequate
reserves with respect thereto in accordance with GAAP and such contest operates
to suspend collection of the contested obligation, Tax, assessment or charge and
enforcement of a Lien and, following the occurrence of a Collateral Trigger
Event, in the case of Collateral, the Borrowers and the Restricted Subsidiaries
shall have otherwise complied with the provisions of the Pledge Agreement in
connection with such nonpayment.

 

6.12Compliance with Environmental Law.  The Borrowers and the Restricted
Subsidiaries shall (a) comply with Environmental Law, and will keep or cause all
Real Property to be kept free of any Liens under Environmental Law, unless, in
each case, failure to do so would not reasonably be expected to have a Material
Adverse Effect and (b) in the event of any Release of Hazardous Material at, on,
under or emanating from any Real Property which would result in liability under
or a violation of any Environmental Law, in each case which would reasonably be
expected to have a Material Adverse Effect, undertake, and/or take reasonable
efforts to cause any of their respective tenants or occupants to undertake, at
no cost or expense to Administrative Agent or any Creditor Party, any action
required pursuant to Environmental Law to mitigate and eliminate such condition;
provided, however, that no Company Party shall be required to comply with any
order or directive then being contested by any of them in good faith by
appropriate proceedings.

 

ARTICLE VII
INFORMATION AND REPORTING COVENANTS

So long as the Termination Conditions have not been satisfied, each Borrower
shall, and shall cause each of the Restricted Subsidiaries to:

 

7.01Financial Statements, Etc..  Deliver to the Administrative Agent (for
distribution by the Administrative Agent to the Lenders):

 

(a)Quarterly Financials.  As soon as practicable, and in any event within
60 days after the end of each Fiscal Quarter (other than the fourth Fiscal
Quarter in any Fiscal Year), the consolidated balance sheet of the Company and
its Subsidiaries as at the end of such Fiscal Quarter and the consolidated
statement of operations for such Fiscal Quarter, and its consolidated statement
of cash flows for the portion of the Fiscal Year ended with such Fiscal Quarter;

(b)Annual Financials.  Commencing with the Fiscal Year ending December 31, 2019,
as soon as practicable, and in any event within 105 days after the end of each
Fiscal Year, the consolidated balance sheet of the Company and its Subsidiaries
as at the end of such Fiscal Year and the consolidated statements of operations,
shareholders’ equity and cash flows, in each case of the Company and its
Subsidiaries for such Fiscal Year, in each case as at the end of and for the
Fiscal Year. Such financial statements shall be prepared in accordance with GAAP
and such consolidated balance sheet and consolidated statements shall be
accompanied by a report of one of the four largest public accounting firms in
the United States or other independent public accountants of recognized standing
selected by the Company and reasonably satisfactory to the Administrative Agent,
which report shall be prepared in accordance with generally accepted accounting
standards as at such date, and shall not be subject to any qualification or
exception expressing substantial doubt about the ability of the Company and its
Subsidiaries to continue as a “going concern” or any exception as to the scope
of such audit (other than a going concern qualification resulting from (i) an
upcoming maturity date under any Indebtedness occurring within one year from the
time such opinion is delivered or (ii) any prospective financial covenant
default under Section 8.12 or any other financial covenant under any other
Indebtedness);

113

--------------------------------------------------------------------------------

 

(c)Annual Budgets.  As soon as practicable, and in any event within 90 days
after the commencement of each Fiscal Year (commencing with the Fiscal Year
ending December 31, 2020), a budget and projection by Fiscal Quarter for that
Fiscal Year and by Fiscal Year for the next two succeeding Fiscal Years,
including for the first such Fiscal Year, projected consolidated balance sheets,
statements of operations and statements of cash flow and, for the second and
third such Fiscal Years, projected consolidated condensed balance sheets and
statements of operations and cash flows, of the Company and its Subsidiaries;

(d)SEC Filings.  Promptly after the same are available, copies of all annual,
regular, periodic and special reports and registration statements which the
Company may file or be required to file with the SEC under Section 13 or 15(d)
of the Exchange Act, and not otherwise required to be delivered to the
Administrative Agent pursuant to other provisions of this Section 7.01;

(e)Environmental Matters.  Promptly after the assertion or occurrence thereof,
written notice of any Environmental Liability or Release of Hazardous Material
which would reasonably be expected to have, individually or in the aggregate, a
Material Adverse Effect;

(f)Default.  Promptly after a Responsible Officer becomes aware of the existence
of any condition or event which constitutes an Event of Default, written notice
again specifying the nature and period of existence thereof and specifying what
action the Borrowers or the Restricted Subsidiaries are taking or propose to
take with respect thereto;

(g)ERISA Information.  Promptly after the occurrence of any ERISA Event that,
alone or together with any other ERISA Events that have occurred, would
reasonably be expected to have, individually or in the aggregate a Material
Adverse Effect, a written notice specifying the nature thereof; and

(h)Other Information.  Such other data and information as from time to time may
be reasonably requested by the Administrative Agent or any Lender (through the
Administrative Agent) or by the Required Lenders.

Documents required to be delivered pursuant to Section 7.01(a), Section 7.01(b)
or Section 7.01(d) (to the extent any such documents are included in materials
otherwise filed with the SEC) may be delivered electronically and if so
delivered, shall be deemed to have been delivered on the date (i) on which the
Company posts such documents, or provides a link thereto on the Company’s
website on the Internet at the website address listed on Schedule 11.02; or
(ii) on which such documents are posted on the Company’s behalf on an Internet
or intranet website, if any, to which each Lender and the Administrative Agent
have access (whether a commercial, third-party website or whether sponsored by
the Administrative Agent); provided that:  the Company shall notify the
Administrative Agent (by facsimile or electronic mail) of the posting of any
such documents and provide to the Administrative Agent by electronic mail
electronic versions (i.e., soft copies) of such documents.  Except for such
Compliance Certificates, the Administrative Agent shall have no obligation to
request the delivery or to maintain copies of the documents referred to above,
and in any event shall have no responsibility to monitor compliance by the
Company with any such request for delivery, and each Lender shall be solely
responsible for requesting delivery to it or maintaining its copies of such
documents.

The Company hereby acknowledges that (a) the Administrative Agent and/or the
Arrangers will make available to the Lenders and the L/C Issuers materials
and/or information provided by or on behalf of the Company hereunder
(collectively, “Borrower Materials”) by posting the Borrower Materials on
IntraLinks or another similar electronic system (the “Platform”) and (b) certain
of the Lenders (each, a “Public Lender”) may have personnel who do not wish to
receive material non-public information with respect to the Company or its
Affiliates, or the respective securities of any of the foregoing, and who may be
engaged in investment and other market-related activities with respect to such
Persons’ securities.  The Company hereby agrees that so long as the Company is
the issuer of any outstanding debt or equity securities that are registered or
issued pursuant to a private offering or is actively contemplating issuing any
such securities it will use commercially reasonable efforts to identify that
portion of the Borrower Materials that may be distributed to the Public Lenders
and that (w) all such Borrower Materials shall be clearly and conspicuously
marked “PUBLIC” which, at a minimum, shall mean that the word “PUBLIC” shall
appear prominently on the first page thereof;

114

--------------------------------------------------------------------------------

 

(x) only by marking Borrower Materials “PUBLIC” (or by expressly authorizing
their posting as such in writing), will the Company be deemed to have authorized
the Administrative Agent, the Arrangers, the L/C Issuers and the Lenders to
treat such Borrower Materials as not containing any material non-public
information (although it may be sensitive and proprietary) with respect to the
Company or its securities for purposes of United States Federal and state
securities laws (provided that to the extent such Borrower Materials constitute
Information, they shall be treated as set forth in Section 11.07); (y) all
Borrower Materials marked “PUBLIC” are permitted to be made available through a
portion of the Platform designated “Public Side Information”; and (z) the
Administrative Agent and the Arrangers shall treat any Borrower Materials that
are not marked “PUBLIC” as being suitable only for posting on a portion of the
Platform not designated “Public Side Information.”  Notwithstanding the
foregoing, the Company shall be under no Obligation to mark any Borrower
Materials “PUBLIC.”

Notwithstanding anything to the contrary in this Section 7.01, (a) neither the
Company nor its Subsidiaries will be required to make any disclosure to any
Creditor Party that (i) is prohibited by law or any bona fide confidentiality
agreement in favor of a Person (other than the Borrowers or any of their
Subsidiaries or Affiliates) (the prohibition contained in which was not entered
into in contemplation of this provision), or (ii) is subject to attorney-client
or similar privilege or constitutes attorney work product or (iii) in the case
of Section 7.01(h) only, creates an unreasonably excessive expense or burden on
the Company or any of its Subsidiaries to produce or otherwise disclose; and
(b)(i) in the event that the Company delivers (or posts) to the Administrative
Agent an Annual Report for the Company on Form 10-K for any Fiscal Year, as
filed with the SEC, within 90 days after the end of such Fiscal Year, such
Form 10-K shall satisfy all requirements of paragraph (a) of this Section 7.01
with respect to such Fiscal Year and (ii) in the event that the Company delivers
(or posts) to the Administrative Agent a Quarterly Report for the Company on
Form 10-Q for any Fiscal Quarter, as filed with the SEC, within 45 days after
the end of such Fiscal Quarter, such Form 10-Q shall satisfy all requirements of
paragraph (b) of this Section 7.01 with respect to such Fiscal Quarter to the
extent that it contains the information required by such paragraph (b); in each
case to the extent that information contained in such Form 10-K or Form 10-Q
satisfies the requirements of paragraphs (a) or (b) of this Section 7.01, as the
case may be.

7.02Compliance Certificates.  Commencing with the delivery of the financial
statements required pursuant to Section 7.01(a) for the first full Fiscal
Quarter ending after the Closing Date, deliver to the Administrative Agent for
distribution to the Lenders within the required time period for delivery of
financial statements required pursuant to Section 7.01(a) and Section 7.01(b),
Compliance Certificates signed by a Responsible Officer.




115

--------------------------------------------------------------------------------

 



7.03Minimum Liquidity Certificates.  As soon as available and in any event
within 10 Business Days following the last day of each calendar month occurring
during the Covenant Relief Period, the Company shall furnish to the
Administrative Agent a certificate of a Responsible Officer setting forth in
reasonable detail the computations necessary to determine whether the Company
and its Restricted Subsidiaries were in compliance with Section 8.15 on the last
day of the calendar month to which such certificate relates.

 

ARTICLE VIII
NEGATIVE COVENANTS

So long as the Termination Conditions have not been satisfied, each Borrower
shall, and shall cause each of the Restricted Subsidiaries to comply with the
following covenants:

8.01Mergers, Consolidations and Asset Sales.  Neither the Borrowers nor any
Restricted Subsidiary will wind up, liquidate or dissolve its affairs or enter
into any transaction of merger or consolidation (including, in each case,
pursuant to a Delaware LLC Division), or make any Asset Sale, except for the
following (and in each case, to the extent applicable, the Net Available
Proceeds therefrom shall be applied as specified in Section 2.04(b)(iii)):

(a)Asset Sales of obsolete, surplus or worn out property, whether now owned or
hereafter acquired, in the ordinary course of business and Asset Sales of
property no longer used, useful or economically practicable to maintain in the
conduct of the business of the Borrowers and the Restricted Subsidiaries
(including the termination or assignment of Contractual Obligations (other than
the MGP Master Lease, the Bellagio Lease, the MGP BREIT JV Master Lease or any
Similar Leases) to the extent such termination or assignment does not have a
Material Adverse Effect);

(b)Asset Sales of inventory and other property in the ordinary course of
business;

(c)Asset Sales of equipment to the extent that (i) such property is exchanged
for credit against the purchase price of similar replacement property or
(ii) the proceeds of such Asset Sale are applied to the purchase price of such
replacement property, in each case within 180 days of receiving the proceeds of
such Asset Sale;

(d)Asset Sales; provided that (e) at the time of such Asset Sale no Event of
Default then exists or would arise therefrom, (ii) such Asset Sale shall be, in
the good faith determination of the Company, for fair market value, and (iii)
Borrowers or the Restricted Subsidiaries shall receive not less than 75% of such
consideration in the form of cash or Cash Equivalents;

(f)Asset Sales of the Class B share of MGP for which no material cash or
non-cash consideration is received by the Company or any Restricted Subsidiary
in exchange therefor;

(g) on or substantially concurrently with the Closing Date, the contribution of
the MGM Grand Real Property to MGM Grand Propco and the contribution of all of
the outstanding Equity Interests of MGM Grand Propco first to MGM Growth
Properties Operating Partnership, and then by MGM Growth Properties Operating
Partnership to the MGP BREIT JV (the “MGM Grand Contribution”);

(h)any Restricted Subsidiary may merge with (i) the Company, provided that the
Company shall be the continuing or surviving Person, or (ii) any one or more
other Restricted Subsidiaries;

116

--------------------------------------------------------------------------------

 

provided that with respect to a merger effected in contemplation of a Collateral
Trigger Event or following a Collateral Trigger Event, if the continuing or
surviving Person in any such transaction will own or otherwise hold all or any
portion of the Collateral, such continuing or surviving Person shall be (or
become as required by Section 6.08) a Guarantor;

(i)mergers and consolidations to effect a mere change in the jurisdiction or
form of organization of a Borrower or any Restricted Subsidiary; provided that,
after giving effect to any such merger or consolidation involving any Borrower
or Guarantor, the surviving Person shall be organized under the laws of the
United States of America, any state thereof or the District of Columbia;

(j)dissolutions or liquidations of any Restricted Subsidiary; provided that if
the transferor of any assets subject to such dissolution and liquidation is a
Loan Party, then (x) the transferee must be a Loan Party, (y) if the transferee
is a Restricted Subsidiary that is not a Loan Party, then the transfer pursuant
to such dissolution or liquidation shall be deemed to be an Investment which
must be incurred in accordance with Section 8.06 or (z) if the transferee is not
a Restricted Subsidiary, then the transfer pursuant to such dissolution or
liquidation shall be deemed to be an Asset Sale and must be made in accordance
with another clause of this Section 8.01;

(k)the Borrowers or any Restricted Subsidiary may merge with any Person,
provided that (i) the Company or a Restricted Subsidiary is the surviving
Person, (ii) such merger is otherwise permitted as an Investment under
Section 8.06, (iii) no Event of Default shall have occurred and be continuing or
result therefrom, (iv) the financial condition of the Company and its
Subsidiaries is determined by the Company to not be adversely affected thereby
and (v) the Borrowers and the Restricted Subsidiaries execute such amendments to
the Loan Documents as may be requested by the Administrative Agent to assure the
continued effectiveness of the Guaranty and, after the Collateral Trigger Event,
the continued priority and perfection of any Liens granted in favor of the
Administrative Agent by such Persons;

(l)Asset Sales of any Property to the extent constituting an Investment
permitted by Section 8.06 (other than Section 8.06(o));

(m)Asset Sales of (x) assets hereafter acquired pursuant to a Permitted
Acquisition or Investment which assets are not used or useful to the principal
business of the Company and the Restricted Subsidiaries or (y) any existing
assets of the Company or its Subsidiaries which are divested in order to
effectuate a Permitted Acquisition or Investment; provided that not less than
75% of the aggregate consideration received therefrom shall be paid in cash or
Cash Equivalents;

(n)any sale, transfer or other Asset Sales required pursuant to any Transfer
Agreement;

(o)any Asset Sales by the Company or any Restricted Subsidiary of property
pursuant to a Permitted Sale Leaseback;

(p)any Asset Sale by any Borrower or any Restricted Subsidiary to any Borrower
or any Restricted Subsidiary; provided with respect to an Asset Sale effected in
contemplation of a Collateral Trigger Event or following a Collateral Trigger
Event thatthat if any such Asset Sale involves a transfer of all or any portion
of the Collateral, then, if the transferor was at the time of the transfer a
Guarantor, the transferee with respect thereto shall be (or become as required
by Section 6.08) a Guarantor;

(q)any sale, transfer or other Asset Sales of any aircraft and any assets
directly related to the operation thereof and any limited liability company or
other special purpose vehicle that has been organized solely to own any aircraft
and related assets;

117

--------------------------------------------------------------------------------

 

(r)any sales or other dispositions of assets that do not constitute Asset Sales;

(s)leases or subleases not interfering in any material respect with the ordinary
conduct of the business of the Loan Parties (which, for the avoidance of doubt,
includes the MGP Operating Subleases, the Bellagio Operating Subleases, the MGP
BREIT JV Operating Subleases and similar subleases) and licenses or sublicenses
of Intellectual Property made in the ordinary course of business;

(t)leases (as lessor or sublessor) of real property or personal property to the
extent permitted under Section 8.03;

(u)Asset Sales of assets or any capital stock or other Equity Interests sold or
otherwise transferred to MGP (or one of its Subsidiaries) (and any leases
entered into by the Borrowers or their Restricted Subsidiaries in connection
therewith) for, in the good faith determination of the Company, fair market
value so long as the consideration consists of cash, Cash Equivalents, debt
assumption or forgiveness and/or Equity Interests in MGM Growth Properties
Operating Partnership;

(v)Asset Sales consisting of discounting or forgiveness of accounts receivable
in the ordinary course of business or in connection with the collection or
compromise thereof;

(w)(i) termination of leases and Swap Contracts in the ordinary course of
business, (ii) the expiration of any option agreement in respect of real or
personal property and (iii) any surrender or waiver of contractual rights or the
settlement, release or surrender of contractual rights or other litigation
claims (including in tort) in the ordinary course of business;

(x)Asset Sales of assets; provided that at the time of effecting such Asset
Sale, (i) no Default or Event of Default shall have occurred and be continuing
or would result therefrom and (ii) the Rent-Adjusted Total Net Leverage Ratio
shall not exceed 5.00 to 1.00 calculated on a Pro Forma Basis as of the end of
the most recently ended Test Period;

(y)(i) Asset Sales permitted by and in accordance with Section 10.3 and Article
36 of the MGP Master Lease and any equivalent provision in any Similar Lease and
(ii) Asset Sales permitted by and in accordance with Article 36 of the Bellagio
Lease and Article 36 of the MGP BREIT JV Master Lease and any equivalent
provision in any Similar Lease;

(z)the transfer, sale, disposition or other distribution, directly or
indirectly, of any capital stock or other Equity Interests of MGM Growth
Properties Operating Partnership, including the transfer, sale, disposition or
other distribution of any capital stock or other Equity Interests of a
Subsidiary holding any capital stock or other Equity Interests of MGM Growth
Properties Operating Partnership; provided that in the event that such transfer,
sale, disposition or other distribution is not to a Borrower or a Restricted
Subsidiary, the consideration thereof shall consist of debt assumption, cash,
Cash Equivalents and/or Equity Interests of MGM Growth Properties Operating
Partnership;

(aa)any Asset Sale consisting of the grant of Acceptable Land Use Arrangements;
and

(aa)the settlement or early termination of any Permitted Bond Hedge Transaction
and the settlement or early termination of any related Permitted Warrant
Transaction.;

provided that notwithstanding the foregoing, neither the Borrowers nor any
Restricted Subsidiary will make any Asset Sale of any Borrower Group
Intellectual Property to an Unrestricted Subsidiary, unless (i) such Asset Sale
is to facilitate an Asset Sale to an unaffiliated third party or bona fide Joint
Venture as otherwise permitted hereunder and an Unrestricted Subsidiary does not

118

--------------------------------------------------------------------------------

 

own any such Borrower Group Intellectual Property upon consummation of such
Asset Sale to an unaffiliated third party or bona fide Joint Venture; provided
that such Asset Sale does not materially impact the Borrower Group’s ownership
of Borrower Group Intellectual Property reasonably necessary for the Company and
its Subsidiaries to operate the business, taken as a whole or (ii) such Asset
Sale is permitted by Section 8.01(r).  

For purposes of determining compliance with this Section 8.01, in the event that
any Asset Sale (or any portion thereof) meets the criteria of more than one of
the categories of permitted Asset Sales described in clauses (a) through (aa)
above, the Company may, in its sole discretion, at the time of any Asset Sale,
divide or classify such Asset Sale (or any portion thereof) under any clause
under which the assets subject to such Asset Sale would then be permitted to be
disposed pursuant to, and at any future time may divide, classify or reclassify
such Asset Sale (or any portion thereof) under any clause under which it would
be permitted to be disposed of at such later time, and in each case will only be
required to include the amount and type of such Asset Sale in one or more of the
above clauses.  

8.02Limitation on Lines of Business.  Neither the Borrowers nor any Restricted
Subsidiary shall make any material change in the general nature of the business
of the Company and its Restricted Subsidiaries as conducted on the Closing Date
(it being acknowledged that any similar, complementary, ancillary or related
businesses are not material changes in the general nature of the business of the
Company and its Restricted Subsidiaries).

8.03Liens.  Neither the Borrowers nor any Restricted Subsidiary shall create,
incur, grant or assume, directly or indirectly, any Lien on any Property now
owned or hereafter acquired by it or on any income or revenues or rights in
respect of any thereof, except:

(a)Permitted Encumbrances;

(b)after the Collateral Trigger Event,  Liens securing the Obligations under the
Loan Documents, Pari Passu Cash Management Agreements and Pari Passu Hedge
Agreements;

(c)Liens in existence on the Closing Date and Liens relating to any refinancing
of the obligations secured by such Liens; provided that such Liens do not
encumber any Property other than the Property (including proceeds) subject
thereto on the Closing Date;

(d)purchase money Liens securing Indebtedness and Finance Leases permitted under
Section 8.04(d) and Section 8.04(s); provided that any such Liens attach only to
the property being financed pursuant to such purchase money Indebtedness or
Finance Leases (or refinancings thereof and) directly related assets, including
proceeds and replacements thereof;

(e)Liens granted on the Equity Interests in a Person which is not a Borrower or
a Restricted Subsidiary; including customary rights of first refusal,
“tag-along” and “drag-along” rights, transfer restrictions and put and call
arrangements with respect to the Equity Interests of any Joint Venture pursuant
to any Joint Venture or similar agreement;

(f)Liens securing Indebtedness incurred in accordance with Section 8.04(g);
provided that (i) such Liens do not apply to any other Property of the Borrowers
or the Restricted Subsidiaries not securing such Indebtedness at the date of the
related Permitted Acquisition or Investment and (ii) such Lien is not created
(but may have been amended) in contemplation of or in connection with such
Permitted Acquisition or Investment;

119

--------------------------------------------------------------------------------

 

(g)Liens in respect of Permitted Sale Leasebacks, limited to the Property
subject to such Permitted Sale Leaseback;

(h)[reserved];

(i)other Liens outstanding on property other than OP Units owned by the Borrower
Group in an aggregate principal amount not to exceed the greater of (i)
$500,000,000 and (ii) 35.0% of Borrower Group EBITDA for the most recently ended
Test Period (calculated on a Pro Forma Basis) at the time of the incurrence of
such Lien;

(j)(i) Liens pursuant to the MGP BREIT JV Operating Subleases, the MGP Master
Lease, the Bellagio Lease, the MGP BREIT JV Master Lease or any Similar Lease or
the MGP BREIT JV Management Agreement (including any Liens, bonds or other
security required pursuant to Section 41.14 of the MGP Master Lease, Section 6.4
of the Bellagio Lease, Section 6.4 of the MGP BREIT JV Master Lease and any
equivalent provision in any Similar Lease), which Liens are granted to the
landlord under such lease or agreement for the purpose of securing the
obligations of the tenant under such lease or agreement to such landlord, (ii)
Liens on cash and Cash Equivalents (and on the related escrow accounts or
similar accounts, if any) required to be paid to the lessors (or lenders to such
lessors) under such leases or maintained in escrow account or similar account
pending application of such proceeds in accordance with the applicable lease and
(iii) Liens in favor of the lessor under the MGM National Harbor Hotel and
Casino Ground Lease;

(k)Liens securing Indebtedness permitted under Section 8.04(b) on any assets of
the Company and the Restricted Subsidiaries other than OP Units owned by the
Borrower Group in an aggregate principal amount not to exceed the greater of (l)
$75,000,000 and (m) 4.0% of Borrower Group EBITDA for the most recently ended
Test Period (calculated on a Pro Forma Basis) at the time of the incurrence of
such Lien; provided that the counterparty to such Swap Contract is a wholesale
counterparty or an affiliate of such a wholesale counterparty;

(n)Liens on cash, Cash Equivalents or other property arising in connection with
the defeasance, discharge or redemption of Indebtedness;

(m)Liens securing Interim Drop-Down Indebtedness; provided that (i) such Liens
secure only assets sold to MGP or one of its Subsidiaries in connection with
Section 8.01(t), (ii) to the extent such Liens remain outstanding after the date
that is fifteen (15) days after the original incurrence of such Indebtedness,
such Liens shall no longer be permitted to be incurred pursuant to this clause
(m) and must otherwise be permitted pursuant to another provision of this
Section 8.03 and (iii) to the extent such Interim Drop-Down Indebtedness is
extended, refinanced, renewed or replaced no Liens securing any replacement
Indebtedness shall be permitted to be incurred pursuant to this clause (m); and

(n)Liens solely on any cash earnest money deposits (including as part of any
escrow arrangement) made by the Borrowers and/or any of the Restricted
Subsidiaries in connection with any letter of intent or acquisition agreement
with respect to any Investment permitted hereunder.; and

provided that this Section 8.03 shall not be effective to prohibit the Liens
with respect to securities issued by any gaming licensee to the extent that
appropriate or required approvals of this covenant have not been obtained under
applicable Gaming Laws.

provided that (1) notwithstanding the foregoing, during the period from the
First Amendment Effective Date until the later of (i) the Covenant Relief Period
Termination Date and (i) the first date on which the Rent-Adjusted Total Net
Leverage Ratio is equal to or less than 6.00 to 1.00

120

--------------------------------------------------------------------------------

 

calculated on a Pro Forma Basis as of the end of the most recently ended Test
Period, neither the Borrowers nor any Restricted Subsidiary shall create, incur,
grant or assume, directly or indirectly, any Lien on any Property now owned or
hereafter acquired by it or on any income or revenues or rights in respect of
any thereof pursuant to the foregoing clauses (a) through (n) except (x)
pursuant to clause (i) above in an aggregate principal amount not to exceed
$500,000,000 at the time of the incurrence of such Lien plus the unused portion
of the Incremental Amount plus the unused portion of the Section 8.04(d) or (y)
pursuant to clause (a), (b) (other than Liens securing the Obligations under the
Loan Documents), (c), (e), (i), (j), (k) (provided that the obligations secured
by such Lien must be owed to a Cash Management Bank), (l), (m) or (n) above;
provided, further, that any Indebtedness secured by Liens that is permitted to
be incurred under this Section 8.03 at a time subject to this clause (1) shall
not be secured by Liens on OP Units owned by the Borrower Group or on Borrower
Group Intellectual Property and (2) from and after the First Amendment Effective
Date neither the Borrowers nor any Restricted Subsidiary shall create, incur,
grant or assume, directly or indirectly, any Lien securing Indebtedness on any
material trademarks, customer lists and player reward programs owned by any of
the Borrowers or Restricted Subsidiaries now owned or hereafter acquired by it
or on any income or revenues or rights in respect of any thereof, except
pursuant to clause (b) above and clause (aa) of the definition of “Permitted
Encumbrances.”

For purposes of determining compliance with this Section 8.03, (i) in the event
that the creation or imposition of any Lien upon or with respect to any Property
(or any portion thereof) meets the criteria of more than one of the categories
of permitted Liens described in clauses (a) through (n) above, the Borrowers
may, in their sole discretion, at the time of creation or imposition, divide,
classify or reclassify, or at any later time divide, classify or reclassify,
such Lien (or any portion thereof) and will only be required to include the
interest encumbered by such Lien in one or more of the above clauses; provided
that the Liens securing the Obligations under the Loan Documents shall at all
times be deemed to have been incurred pursuant to clause (b) above.

8.04Indebtedness.  Neither the Borrowers nor any Restricted Subsidiary will
incur any Indebtedness, except:

(a)Existing Indebtedness and any Permitted Refinancings thereof;

(b)obligations (contingent or otherwise) existing or arising under any Swap
Contract entered into for the purpose of mitigating risks associated with
fluctuations in interest rates (including both fixed to floating and floating to
fixed contracts), foreign exchange rates or commodity price fluctuations in a
non-speculative manner;

(c)Indebtedness under the Loan Documents and Pari Passu Cash Management
Agreements;

(d)Finance Leases and Indebtedness secured by purchase money Liens in an
aggregate outstanding principal amount not to exceed at any time the greater of
(i) $150,000,000 and (ii) 7.5% of Borrower Group EBITDA for the most recently
ended Test Period (calculated on a Pro Forma Basis) at the time of incurrence;

(e)Indebtedness incurred in connection with any Permitted Sale Leaseback and any
Permitted Refinancing in respect thereof;

(f)Indebtedness of any Borrower, any Restricted Subsidiary or any Designated
Restricted Entity owed to any Borrower, any Restricted Subsidiary or any
Designated Restricted Entity; provided that (i) Indebtedness of any Restricted
Subsidiary that is not a Loan Party owing to any Borrower or any

121

--------------------------------------------------------------------------------

 

Loan Party shall be subject to Section 8.06 (for the avoidance of doubt, other
than Sections 8.06(d) or (o)) and (ii) the aggregate outstanding principal
amount of Indebtedness of any Borrower or any Restricted Subsidiary owed to a
Designated Restricted Entity pursuant to this clause (f), together with the
aggregate outstanding amount of Investments by the Company and its Restricted
Subsidiaries in Designated Restricted Entities pursuant to Section 8.06(d),
shall not exceed at any time the greater of (x) $300,000,000 and (y) 15.0% of
Borrower Group EBITDA for the most recently ended Test Period (calculated on a
Pro Forma Basis) at the time of incurrence;

(g)Indebtedness (x) of a Person that becomes a Restricted Subsidiary after the
Closing Date, that existed at the time such Person became a Restricted
Subsidiary and was not created (but may have been amended) in anticipation or
contemplation thereof and (y) assumed in connection with any Investment
permitted under this Agreement which was not incurred to finance that Investment
or created (but may have been amended), incurred or assumed in contemplation of
that Investment; provided that the Rent-Adjusted Total Net Leverage Ratio, on a
Pro Forma Basis after giving effect to such acquisition (and the related
incurrence or assumption of any Indebtedness), as of the end of the most
recently ended Test Period, as if such acquisition (and any related incurrence
or assumption of Indebtedness) had occurred on the first day of such relevant
Test Period, does not exceed the greater of (A) the Rent-Adjusted Total Net
Leverage Ratio as of the most recently ended Test Period and (B) the then
applicable Rent-Adjusted Total Net Leverage Ratio set forth in Section 8.12(a)
(provided that if there is an Early Covenant Relief Termination, Section 8.12(a)
shall be tested in accordance with the proviso thereto) (and any Permitted
Refinancings in respect thereof);

(h)Indebtedness in respect of netting services, overdraft protections and
otherwise in connection with deposit accounts, commercial credit cards, stored
value cards, purchasing cards and treasury management services, including any
obligations pursuant to Cash Management Agreement, and other netting services,
overdraft protections, automated clearing-house arrangements, employee credit
card programs, controlled disbursement, ACH transactions, return items,
interstate depository network service, Society for Worldwide Interbank Financial
Telecommunication transfers, cash pooling and operational foreign exchange
management, and, in each case, similar arrangements and otherwise in connection
with cash management, including cash management arrangements among the Company
and its Subsidiaries;

(i)Guaranty Obligations of Borrowers or any Restricted Subsidiary in respect of
any Indebtedness or other obligations of the Borrowers and the Restricted
Subsidiaries not prohibited hereunder;

(j)subject to the conditions set forth in Section 8.06(k), 8.06(n), 8.06(w), or
8.06(cc), as applicable, Guaranty Obligations of the Indebtedness of
Unrestricted Subsidiaries or Joint Ventures (which Guaranty Obligations shall
for the avoidance of doubt reduce amounts available pursuant to Section 8.06(k),
8.06(n), 8.06(w), or 8.06(cc), as applicable, on a dollar-for-dollar basis)
(measured at the time such Investment is made), if the applicable dollar
limitations set forth in Section 8.06(k), 8.06(n), 8.06(w), or 8.06(cc), as the
case may be, would not be exceeded after giving effect to such incurrence when
aggregated (without duplication) with all Guaranty Obligations incurred pursuant
to this clause (j) in reliance on the applicable clause of Section 8.06 as if
such Guaranty Obligation were an Investment thereunder;

(k)to the extent constituting Indebtedness, completion guarantees entered into
by any Borrower or a Restricted Subsidiary in favor of an Unrestricted
Subsidiary, Unconsolidated Affiliate or Designated Restricted Entities (or a
Restricted Subsidiary that was an Unrestricted Subsidiary, Unconsolidated
Affiliate or Designated Restricted Entities at the time such completion
guarantee was entered into);

122

--------------------------------------------------------------------------------

 

(l)unsecured Guaranty Obligations of the Company with respect to the Bellagio
CMBS Debt in an aggregate outstanding principal amount not to exceed
$3,010,000,000 (and any interest accrued and unpaid thereon) and any Permitted
Refinancings thereof, in each case on such terms as have been disclosed to the
Administrative Agent prior to the Closing Date together with such amendments and
modifications thereof, and any waivers or releases with respect thereto, that
would not, taken as a whole, be disadvantageous to the interests of the Lenders
in any material respect;

(m)(A) during the Covenant Relief Period, other Indebtedness (including
Convertible Debt) of the Company and/or one or more Restricted Subsidiaries and
(B) thereafter, other Indebtedness (including Convertible Debt) of the Company
and/or one or more Restricted Subsidiaries so long as on the date of incurrence
thereof, the Company and its Restricted Subsidiaries are in compliance on a Pro
Forma Basis with (i) a Rent-Adjusted Total Net Leverage Ratio that is 0.25:1.00
less than the then applicable Rent-Adjusted Total Net Leverage Ratio set forth
in Section 8.12(a) and (ii) Section 8.12(b), and any Permitted Refinancing in
respect thereof (the “Ratio Debt Basket”);

(n)Indebtedness of any Subsidiary supported by a Letter of Credit in an
aggregate principal amount not to exceed the stated amount of such Letter of
Credit (but which stated amount may include the amount of any anticipated
premiums, expenses (including upfront fees and original issue discount) and any
accretion in the principal amount thereof);

(o)contractual indemnity obligations entered into in the ordinary course of
business in connection with the normal course of operation of its casinos and
other property;

(p)without duplication of any other Indebtedness, all premiums (if any),
interest (including post-petition interest and payment in kind interest),
accretion or amortization of original issue discount, fees, expenses and charges
with respect to Indebtedness permitted hereunder;

(q)Interim Drop-Down Indebtedness; provided that (i) to the extent such
Indebtedness remains outstanding after the date that is fifteen (15) days after
the original incurrence thereof, such Indebtedness shall no longer be permitted
to be incurred pursuant to this clause (q) and must otherwise be permitted under
another provision of this Section 8.04 and (ii) to the extent such Indebtedness
is extended, refinanced, renewed or replaced such extension, refinancing,
renewal or replacement, as applicable, shall not be permitted pursuant to this
clause (q);

(r)unsecured Guaranty Obligations of the Company under the MGP BREIT JV Debt
Guaranty in an aggregate outstanding principal amount not to exceed
$3,000,000,000 (and any interest accrued and unpaid thereon) on such terms as
have been disclosed to the Administrative Agent prior to the Closing Date
together with such amendments and modifications thereof, and any waivers or
releases with respect thereto, that would not, taken as a whole, be
disadvantageous to the interests of the Lenders in any material respect;
provided that to the extent such Indebtedness is extended, refinanced, renewed
or replaced, such extension, refinancing, renewal or replacement, as applicable,
shall not be permitted pursuant to this clause (r); and

(s)purchase money Indebtedness and Finance Leases in respect of slot machine and
other gaming device financing arrangements entered into in the ordinary course
of business or consistent with past practice or industry norm.; and

(t)unsecured Government Assistance Indebtedness

For purposes of determining compliance with this Section 8.04, in the event that
an item of Indebtedness (or any portion thereof) meets the criteria of more than
one of the categories of Indebtedness described in clauses (a) through (s)
above, the Borrowers may, in their sole discretion, at the time of

123

--------------------------------------------------------------------------------

 

incurrence, divide, classify or reclassify, or at any later time divide,
classify or reclassify, such item of Indebtedness (or any portion thereof) and
will only be required to include the amount and type of such Indebtedness in one
or more of the above clauses; provided that all Indebtedness outstanding under
the Loan Documents will be deemed to have been incurred in reliance only on the
exception in clause (c).

8.05Payments of Certain Indebtedness.  Neither the Borrowers nor any Restricted
Subsidiary will, nor will they permit any Restricted Subsidiary to, voluntarily
prepay, redeem, purchase, defease or otherwise satisfy any Prepayment Restricted
Indebtedness, during the period from the First Amendment Effective Date until
the later of (x) the Covenant Relief Period Termination Date and (y) the first
date on which the Rent-Adjusted Total Net Leverage Ratio is equal to or less
than 6.00 to 1.00 calculated on a Pro Forma Basis as of the end of the most
recently ended Test Period. Thereafter, neither the Borrowers nor any Restricted
Subsidiary will, nor will they permit any Restricted Subsidiary to, voluntarily
prepay, redeem, purchase, defease or otherwise satisfy any Prepayment Restricted
Indebtedness except:

(a)regularly scheduled or required repayments or redemptions of such
Indebtedness;

(b)to the extent exchanged for Equity Interests in the Company or using the
proceeds of the issuance of Equity Interests in the Company;

(c)additional Prepayment Restricted Indebtedness in an aggregate principal
amount not to exceed the greater of (i) $200,000,000 and (ii) 10.0% of Borrower
Group EBITDA for the most recently ended Test Period (calculated on a Pro Forma
Basis) at the time of such prepayment, redemption, purchase, defeasement or
other satisfaction;

(d)additional Prepayment Restricted Indebtedness so long as (i) no Default or
Event of Default shall have occurred and be continuing or would result therefrom
at the time of, at the Company’s discretion, delivery of irrevocable notice with
respect thereto or incurrence thereof and (ii) the Rent-Adjusted Total Net
Leverage Ratio shall not exceed 5.00 to 1.00 calculated on a Pro Forma Basis as
of the end of the most recently ended Test Period;

(e)Prepayment Restricted Indebtedness in an aggregate principal amount not to
exceed the portion, if any, of the Available Amount on the date of such
prepayment, redemption, purchase, defeasance or satisfaction that the Company
elects to apply to this Section 8.05(e), such election to be specified in a
written notice (which may be the Compliance Certificate) of a Responsible
Officer calculating in reasonable detail the amount of Available Amount
immediately prior to such election and the amount thereof elected to be so
applied; provided that no Default or Event of Default shall have occurred and be
continuing or would result therefrom at the time of, at the Company’s
discretion, delivery of irrevocable notice with respect thereto or incurrence
thereof;

(f)pursuant to refinancings of such Indebtedness permitted under Section 8.04,
including pursuant to Permitted Refinancings;

(g)so long as no Event of Default has occurred and is continuing or would result
therefrom at the time of, at the Company’s discretion, delivery of irrevocable
notice with respect thereto or incurrence thereof, prepayments, redemptions,
purchases, defeasances or satisfactions of any Prepayment Restricted
Indebtedness within 364 days prior to the final maturity date of such Prepayment
Restricted Indebtedness;

(h)the prepayment of the Loans in accordance with the terms of this Agreement;

124

--------------------------------------------------------------------------------

 

(i)any redemption within 60 days after the date of a redemption notice with
respect thereto, if at the date of such notice, the redemption notice would have
complied with the provisions hereof;

(j)Prepayment Restricted Indebtedness pursuant to or in connection with the
Transactions; and

(k)the prepayment of Indebtedness required pursuant to the proviso to Section
8.01(f).

For purposes of determining compliance with this Section 8.05, in the event that
the prepayment, redemption, purchase, defeasement or other satisfaction of any
Prepayment Restricted Indebtedness (or any portion thereof) meets the criteria
of more than one of the categories of prepayment, redemption, purchase,
defeasement or other satisfaction of any Prepayment Restricted Indebtedness
described in clauses (a) through (k) above, the Company may, in its sole
discretion, divide, classify or reclassify such prepayment, redemption,
purchase, defeasement or other satisfaction of Prepayment Restricted
Indebtedness (or any portion thereof) under any clause under which such
prepayment, redemption, purchase, defeasement or other satisfaction of
Prepayment Restricted Indebtedness would then be permitted to be made, and at
any future time may divide, classify or reclassify such prepayment, redemption,
purchase, defeasement or other satisfaction of Prepayment Restricted
Indebtedness (or any portion thereof) under any clause under which it would be
permitted to be made at such later time.

8.06Investments, Loans and Advances.  Neither the Borrowers nor any Restricted
Subsidiary will make any Investment, except for the following:

(a)Investments consisting of Cash Equivalents at the time made;

(b)advances to officers, directors and employees of Borrowers or the Restricted
Subsidiaries in the ordinary course of business for travel, entertainment,
relocation and analogous ordinary business purposes;

(c)Investments outstanding on the Closing Date;

(d)Investments by the Company and its Restricted Subsidiaries in the Borrowers,
Restricted Subsidiaries and Designated Restricted Entities and Investments in
Indebtedness of the Borrowers, the Restricted Subsidiaries and the Designated
Restricted Entities permitted by Section 8.04(f); provided that the aggregate
outstanding amount of Investments by the Company and its Restricted Subsidiaries
in Designated Restricted Entities pursuant to this clause (d) after the Closing
Date, together with the aggregate outstanding principal amount of Indebtedness
of any Borrower or any Restricted Subsidiary owed to a Designated Restricted
Entity incurred pursuant to Section 8.04(f), shall not exceed at any time the
greater of (x) $300,000,000 and (y) 15.0% of Borrower Group EBITDA for the most
recently ended Test Period (calculated on a Pro Forma Basis) at the time of
Investment;

(e)(i) Investments consisting of extensions of credit in the nature of accounts
receivable, notes receivable or other advances (including letters of credit and
cash collateral) arising from the grant of trade credit or similar arrangements
with suppliers, distributors, tenants, licensors or licensees in the ordinary
course of business, (ii) Investments received in satisfaction or partial
satisfaction thereof from financially troubled account debtors to the extent
reasonably necessary in order to prevent or limit loss and (iii) Investments in
securities of trade creditors or customers received pursuant to any plan of
reorganization or similar arrangement upon the bankruptcy or insolvency of such
trade creditors or customers or in settlement of delinquent or overdue accounts
in the ordinary course of business;

125

--------------------------------------------------------------------------------

 

(f)Guaranty Obligations permitted by Section 8.04 (other than pursuant to clause
(j) thereof) and guarantees of obligations not constituting Indebtedness,
including obligations under the Bellagio Tax Protection Agreement and the MGP
BREIT JV Tax Protection Agreement;

(g)Investments in Swap Contracts permitted under Section 8.04(b);

(h)(i) Guaranty Obligations pursuant to the MGP Master Lease and any Similar
Leases, (ii) Guaranty Obligations pursuant to the Bellagio Lease and the MGP
BREIT JV Master Lease and (iii) operating leases and subleases of any real or
personal property in the ordinary course of business (which, for the avoidance
of doubt, includes the MGP Master Lease, the Bellagio Lease, the MGP BREIT JV
Master Lease and any Similar Leases and the MGP Operating Subleases, the
Bellagio Operating Subleases, the MGP BREIT JV Operating Subleases and similar
subleases under any Similar Lease);

(i)Permitted Acquisitions (and Investments in Subsidiaries to facilitate
Permitted Acquisitions); provided that the Company shall have the ability to
incur at least $1.00 of additional Indebtedness under the Ratio Debt Basket
calculated on a Pro Forma Basis as of the end of the most recently ended Test
Period;

(j)Investments made substantially contemporaneously with the issuance by the
Company of any Convertible Debt in derivative securities or similar products
purchased by the Company in connection therewith linked to Equity Interests
underlying such Convertible Debt;

(k)Investments in an aggregate outstanding amount since the Closing Date not at
any time to exceed the portion, if any, of the Available Amount on the date of
such Investment that the Company elects to apply to this Section 8.06(k), such
election to be specified in a written notice (which may be the Compliance
Certificate) of a Responsible Officer calculating in reasonable detail the
amount of Available Amount immediately prior to such election and the amount
thereof elected to be so applied; provided that no Default or Event of Default
shall have occurred and be continuing or would result therefrom;

(l)Investments in an aggregate amount not to exceed at any one time outstanding
the greater of (i) $750,000,000 and (ii) 40.0% of Borrower Group EBITDA for the
most recently ended Test Period (calculated on a Pro Forma Basis) at the time of
such Investment;

(m)any acquisition or Investment to the extent made using Equity Interests of
the Company (other than Disqualified Equity Interests);

(n)Investments consisting of the transfer of any Real Property to an
Unrestricted Subsidiary or Joint Venture for the purpose of facilitating its
development or re-development; provided that (i) no Event of Default exists or
would result therefrom and (ii) the aggregate fair market value of all Real
Property subject to this Section 8.06(n) does not exceed, in the aggregate, the
greater of (x) $100,000,000 and (y) 5.0% of Borrower Group EBITDA for the most
recently ended Test Period (calculated on a Pro Forma Basis) at the time of such
Investment;

(o)to the extent constituting Investments, transactions expressly permitted
under Sections 8.01 (other than Section 8.01(k)), 8.03, 8.04 (other than Section
8.04(j)) and 8.07 (other than Section 8.07(d));

(p)Investments arising as a result of Permitted Sale Leasebacks;

(q)Investments in the Insurance Subsidiaries; provided that Investments in the
Insurance Subsidiaries pursuant to this Section 8.06(q) following the Closing
Date shall not exceed, in the

126

--------------------------------------------------------------------------------

 

aggregate, the greater of (i) $200,000,000 and (ii) 10.0% of Borrower Group
EBITDA for the most recently ended Test Period (calculated on a Pro Forma Basis)
at the time of such Investment;

(r)Permitted Affiliate Payments;

(s)Investments consisting of (i) Guaranty Obligations to landlords and
contractors (and letters of credit in lieu of Guaranty Obligations) in the
ordinary course of business, (ii) loans and other extensions of credit to
tenants in the ordinary course of business so long as the proceeds of which are
primarily used for tenant improvements, and (iii) loans and other extensions of
credit to contractors in the ordinary course of business in order to facilitate
the purchase of machinery, tools and other equipment by such contractor;

(t)[reserved];

(u)Investments arising as a result of the Transactions, the MGP Master Lease,
the Bellagio Lease, the MGP BREIT JV Master Lease and any Similar Leases
(including any Liens, bonds or other security required pursuant to Section 41.14
of the MGP Master Lease, Section 6.4 of the Bellagio Lease, Section 6.4 of the
MGP BREIT JV Master Lease and any equivalent provision in any Similar Lease and
the Company’s guaranty of the MGP Master Lease and any Similar Lease);

(v)Investments of a Person that becomes a Restricted Subsidiary after the
Closing Date that existed at the time such Person became a Restricted Subsidiary
and were not created in anticipation or contemplation thereof;

(w)additional Investments; provided that at the time of making such Investments,
(i) no Default or Event of Default shall have occurred and be continuing or
would result therefrom and (ii) the Rent-Adjusted Total Net Leverage Ratio shall
not exceed 5.00 to 1.00 calculated on a Pro Forma Basis as of the end of the
most recently ended Test Period;

(x)obligations of the Company with respect to indemnifications of title
insurance companies issuing title insurance policies in relation to construction
liens;

(y)Investments in Joint Ventures (in addition to those otherwise permitted by
this Section 8.06) following the Closing Date in an amount not to exceed the
greater of (i) $100,000,000 and (ii) 5.0% of Borrower Group EBITDA for the most
recently ended Test Period (calculated on a Pro Forma Basis) at the time of such
Investment;

(z)the MGM Grand Contribution;

(aa)Investments made by Company or any Restricted Subsidiary as a result of
consideration received in connection with an Asset Sale (or any sale or other
disposition of assets that does not constitute an Asset Sale) made in compliance
with Section 8.01 (other than Section 8.01(k));

(bb)Investments in the nature of pledges or deposits with respect to leases or
utilities provided to third parties in the ordinary course of business;

(cc)payments with respect to any Qualified Contingent Obligations, so long as,
at the time such Qualified Contingent Obligation was incurred or, if earlier,
the agreement to incur such Qualified Contingent Obligations was entered into,
such Investment was permitted under this Agreement;

127

--------------------------------------------------------------------------------

 

(dd)guarantees by the Borrowers or any Restricted Subsidiary of operating leases
(other than Finance Leases) or of other obligations that do not constitute
Indebtedness, in each case entered into by the Borrowers or any Restricted
Subsidiary in the ordinary course of business;

(ee)[reserved];

(ff)Permitted Bond Hedge Transactions which constitute Investments;

(gg)Investments consisting of the licensing or contribution of intellectual
property pursuant to joint marketing or other arrangements with other Persons;

(hh)Investments consisting of or to finance purchases and acquisitions of
inventory, supplies, materials, services or equipment or purchases of contract
rights or purchases, sales, licenses or sublicenses (including in respect of
gaming licenses) or leases of intellectual property;

(ii)Investments in Persons which are the owners or operators of restaurants,
retail, night club or other businesses located at any Gaming Facility in the
ordinary course of business; and

(jj)Permitted Non-Recourse Guarantees.;

provided that during the period from the First Amendment Effective Date until
the later of (x) the Covenant Relief Period Termination Date and (y) the first
date on which the Rent-Adjusted Total Net Leverage Ratio is equal to or less
than 6.00 to 1.00 calculated on a Pro Forma Basis as of the end of the most
recently ended Test Period, neither the Borrowers nor any Restricted Subsidiary
will make any Investment, except for (A) Investments permitted pursuant to
clause (a), (b), (c), (e), (f), (g), (h), (m), (o), (r), (s), (u), (v), (x),
(z), (aa), (bb), (cc), (dd), (ff), (gg), (hh), (ii) and (jj) above and (B)
Investments otherwise permitted by this Section 8.06 in an aggregate amount not
to exceed at any one time outstanding $250,000,000.

For purposes of this Section 8.06, (i) at the time of any Designation of any
Subsidiary as an Unrestricted Subsidiary, the Company shall be deemed to have
made an Investment in an amount equal to its direct or indirect pro rata
ownership interest in the fair market value of the net assets of such Subsidiary
at the time of such Designation; provided, however, that to the extent a Joint
Venture becomes a Subsidiary and is substantially concurrently designated as an
Unrestricted Subsidiary, the amount deemed invested will not include amounts
previously invested in compliance with this Section 8.06 and (ii) at the time of
Revocation of any such Designation, the amount of Investments otherwise then
available to be made under clauses (k) or (n) of this Section 8.06 shall be
deemed increased by (x) the amount of deemed Investment made under such clauses
(k) and (n) pursuant to the immediately preceding clause (i) plus (y) the amount
of Investments in such Subsidiary made since its Designation as an Unrestricted
Subsidiary pursuant to such clauses (k) and (n).

For purposes of determining compliance with this Section 8.06, in the event that
an Investment (or any portion thereof) meets the criteria of more than one of
the categories of Investment described in clauses (a) through (iijj) above, the
Borrowers may, in their sole discretion, at the time of making such Investment,
divide, classify or reclassify, or at any later time divide, classify or
reclassify, such Investment (or any portion thereof) and will only be required
to include the amount and type of such Investment in one or more of the above
clauses.

128

--------------------------------------------------------------------------------

 

8.07Restricted Payments.  Neither the Borrowers nor any Restricted Subsidiary
shall at any time, directly or indirectly, declare or make any Restricted
Payment, or incur any obligation (contingent or otherwise) to do so, except:

(a)each Restricted Subsidiary may make Restricted Payments to the Company, any
of the Company’s Subsidiaries that are Guarantors and any other Person that owns
a direct Equity Interest in such Subsidiary, ratably according to their
respective holdings of the type of Equity Interest in respect of which such
Restricted Payment is being made (and, in the case of a Restricted Payment by a
non-wholly owned Restricted Subsidiary, to the Borrowers and their Restricted
Subsidiaries and to each other owner of Equity Interests of such Restricted
Subsidiary based on their relative ownership interests and to the extent
required under the Organizational Documents of any non-wholly owned Restricted
Subsidiary, based on the formulation required in such Organizational Documents);

(b)the Company and each Restricted Subsidiary may declare and make dividend
payments or other distributions payable solely in the common stock or other
common Equity Interests of such Person;

(c)the Company may pay any dividend within 60 days after the date of the
declaration thereof if at the date of such declaration or notice, the payment of
such dividend would have complied with the provisions of this Section 8.07;

(d)a Restricted Subsidiary may issue Equity Interests to the extent constituting
an Asset Sale permitted by Section 8.01 or Investment permitted by Section 8.06
(other than Section 8.06(o));

(e)a Restricted Subsidiary may issue Equity Interests in additional, newly
formed Restricted Subsidiaries;

(f)the Company and its Restricted Subsidiaries may make Restricted Payments in
an aggregate amount not to exceed the greater of (i) $100,000,000 and (ii) 5.0%
of Borrower Group EBITDA for the most recently ended Test Period (calculated on
a Pro Forma Basis) at the time of declaration or notice of such Restricted
Payment;

(g)the Company and its Restricted Subsidiaries may make Restricted Payments from
and after the Closing Date in an aggregate amount not to exceed the Available
Amount at the time of declaration or notice of such Restricted Payment that the
Company elects to apply to this Section 8.07(g), such election to be specified
in a written notice (which may be the Compliance Certificate) of a Responsible
Officer calculating in reasonable detail the amount of Available Amount
immediately prior to such election and the amount thereof elected to be so
applied; provided that no Default or Event of Default shall have occurred and be
continuing or would result therefrom;

(h)the Company and its Restricted Subsidiaries may make additional Restricted
Payments; provided that at the time of declaration or notice of such Restricted
Payments, (i) no Default or Event of Default shall have occurred and be
continuing or would result therefrom and (ii) the Rent-Adjusted Total Net
Leverage Ratio shall not exceed 5.00 to 1.00 calculated on a Pro Forma Basis as
of the end of the most recently ended Test Period;

(i)the Borrowers may make Restricted Payments on the Closing Date pursuant to or
in connection with the Transactions;

(j)the Company and its Restricted Subsidiaries may make Restricted Payments in
connection with the payment of amounts necessary to repurchase Indebtedness or
Equity Interests of the

129

--------------------------------------------------------------------------------

 

Borrowers or any Subsidiary to the extent required by any Gaming Authority
having jurisdiction over the Borrowers or any Subsidiary in order to avoid the
License Revocation, suspension, or denial of a Gaming License by that Gaming
Authority; provided that after giving effect to any such Restricted Payments, at
the time of declaration or notice thereof, the Company and its Restricted
Subsidiaries are in compliance with Section 8.12 determined on a Pro Forma Basis
as of the end of the most recently ended Test Period (provided that if there is
an Early Covenant Relief Termination, each of Sections 8.12(a) and (b) shall be
tested in accordance with the proviso to such Section); provided, further, that,
in the case of any such repurchase of Equity Interests of the Borrowers or any
Subsidiary, if such efforts do not jeopardize any Gaming License, the Borrowers
or any such Subsidiary will have previously attempted to find a suitable
purchaser for such Equity Interests and no suitable purchaser acceptable to the
applicable Gaming Authority was willing to purchase such Equity Interests on
terms acceptable to the holder thereof within a time period acceptable to such
Gaming Authority;

(k)the making of cash payments in connection with any conversion of Convertible
Debt in an aggregate amount since the Closing Date not to exceed the sum of (i)
the principal amount of such Convertible Debt plus (ii) any payments received by
the Company or any of its Restricted Subsidiaries pursuant to the exercise,
settlement or termination of any related Permitted Bond Hedge Transaction;

(l)any payments in connection with (i) a Permitted Bond Hedge Transaction and
(ii) the settlement of any related Permitted Warrant Transaction (A) by delivery
of shares of Company’s common stock upon settlement thereof or (B) by (1)
set-off against the related Permitted Bond Hedge Transaction or (2) payment of
an early termination amount thereof in common stock upon any early termination
thereof;

(m)the Company and its Restricted Subsidiaries may make Restricted Payments in
connection with any prepayment, purchase or redemption of minority interests in
MGM National Harbor, LLC, MGM Springfield Blue Tarp, Detroit and any other
Designated Restricted Entity in an aggregate amount not to exceed $50,000,000 at
the time of declaration or notice thereof;

(n)non-cash repurchases of Equity Interests deemed to occur upon exercise of
stock options or warrants or the settlement or vesting of other equity awards if
such Equity Interests represent a portion of the exercise price of such options
or warrants; and

(o)the Company and its Restricted Subsidiaries may make Restricted Payments in
connection with any tender offer, redemption or other purchase of Equity
Interests of the Company in an aggregate amount not to exceed $1,000,000,000.;

provided that during the period from the First Amendment Effective Date until
the later of (i) the Covenant Relief Period Termination Date and (ii) the first
date on which the Rent-Adjusted Total Net Leverage Ratio is equal to or less
than 6.00 to 1.00 calculated on a Pro Forma Basis as of the end of the most
recently ended Test Period, neither the Borrowers nor any Restricted Subsidiary
shall at any time, directly or indirectly, declare or make any Restricted
Payment, or incur any obligation (contingent or otherwise) to do so, otherwise
permitted to be made pursuant to the foregoing clauses (a) through (o) except
(x) pursuant to clause (a), (b), (c), (e), (i), (j), (k), (l) and (n) above or
(y) in an aggregate amount in excess of the Specified Restricted Payment Amount.

 

For purposes of determining compliance with this Section 8.07, in the event that
the making of (including the declaration thereof) any Restricted Payment (or any
portion thereof), other than a Restricted Payment made pursuant to Section
8.07(g), meets the criteria of more than one of the categories of Restricted
Payments described in clauses (a) through (n) above, the Company may, in its
sole discretion, divide, classify or reclassify such Restricted Payment (or any
portion thereof) at the time

130

--------------------------------------------------------------------------------

 

such Restricted Payment (or any portion thereof) is made (or declared) under any
clause under which it would then be permitted to be made (or declared) at such
time, and at any future time may divide, classify or reclassify such Restricted
Payment (or any portion thereof) under any clause under which it would be
permitted to be made (or declared) at such later time, and in each case will
only be required to include the amount and type of such Restricted Payment in
one or more of the above clauses.

8.08Limitation on Certain Restrictions Affecting Subsidiaries.  Neither the
Borrowers nor any Restricted Subsidiary shall enter into or permit to exist any
Contractual Obligation that limits the ability (a) of any Restricted Subsidiary
to make Restricted Payments to the Company, or (b) of the Borrowers or any
Restricted Subsidiary to create, incur, assume or suffer to exist Liens on
property of such Person to secure the Obligations; provided that the foregoing
clauses (a) and (b) shall not apply to Contractual Obligations which exist under
or by reason of: (i) applicable law, rule, regulation or order (including
requirements imposed by any Gaming Authority), (ii) this Agreement, the other
Loan Documents, any Pari Passu Hedge Agreement or any Pari Passu Cash Management
Agreement, (iii) any documents governing any Permitted Refinancings and any
agreement effecting a refinancing, replacement or substitution, extension,
renewal or restructuring of Indebtedness issued, assumed or incurred pursuant to
an agreement or instrument permitted under this Agreement, (iv) customary
provisions restricting subletting, transfer, license or assignment of any lease
governing any leasehold interest of the Borrowers or any of their Restricted
Subsidiaries or otherwise relating to the assets subject thereto, (v) customary
provisions restricting transfer, license or assignment of any licensing
agreement or other contract (or otherwise relating to the assets subject
thereto) entered into by the Borrowers or any of their Restricted Subsidiaries
in the ordinary course of business, (vi) restrictions on the transfer of any
asset or Subsidiary or the payment of dividends or other distributions or the
making of loans or advances by that Subsidiary pending the close of the sale of
such asset or Subsidiary, (vii) restrictions on the transfer of any asset
subject to a Lien permitted by Section 8.03; (viii) any agreement or instrument
incurred or assumed in connection with a Permitted Acquisition or other
permitted Investment, which encumbrance or restriction is not applicable to any
Person or the properties or assets of any Person, other than the Person or the
properties or assets of the Person acquired pursuant to the respective Permitted
Acquisition or permitted Investment and so long as the respective encumbrances
or restrictions were not created (or made more restrictive) in connection with
or in anticipation of the respective Permitted Acquisition or permitted
Investment; (ix) restrictions applicable to any Unrestricted Subsidiary or any
Joint Venture (or the Equity Interests thereof); (x) customary negative pledges
and restrictions on Liens in favor of any holder of Indebtedness for borrowed
money permitted under Section 8.04; (xi) encumbrances or restrictions on cash or
other deposits or net worth imposed by customers under agreements entered into
in the ordinary course of business; (xii) Contractual Obligations which (x)
exist on the Closing Date and (y) to the extent Contractual Obligations
permitted by clause (x) are set forth in an agreement evidencing Indebtedness,
or any agreement evidencing any permitted modification, replacement, renewal,
extension or refinancing of such Indebtedness so long as such modification,
replacement, renewal, extension or refinancing is not (taken as a whole)
materially less favorable to the Lenders;

 

 

 

 

 

131

--------------------------------------------------------------------------------

 

(xiii) restrictions binding on a Restricted Subsidiary at the time such
Restricted Subsidiary first becomes a Restricted Subsidiary of the Company, so
long as such Contractual Obligations were not entered into solely in
contemplation of such Person becoming a Restricted Subsidiary of the Company;
(xiv)  restrictions on (x) cash or other deposits constituting Permitted
Encumbrances and other Liens permitted by Section 8.03 or (y) cash earnest money
deposits in favor of sellers in connection with acquisitions not prohibited
hereunder; (xv) encumbrances or restrictions contained in the MGP Master Lease,
the Bellagio Lease, the MGP BREIT JV Master Lease and any Similar Leases and
customary encumbrances or restrictions contained in other leases relating to the
property subject to such lease; (xvi) customary provisions in partnership
agreements, limited liability company organizational governance documents, joint
venture agreements and other similar agreements that restrict the transfer of
ownership interests in such partnership, limited liability company, joint
venture or similar Person or provisions in agreements or instruments which
prohibit the payment of dividends or the making of other distributions with
respect to any class of capital stock of a Person other than on a pro rata
basis, (xvii) other restrictions or encumbrances that are, in the good faith
judgment of the Borrowers, not materially more restrictive with respect to such
encumbrances and other restrictions, taken as a whole, than the corresponding
restrictions or encumbrances hereunder, (xviii) transactions and agreements
disclosed or referred to in the MGP BREIT JV Transaction Agreements (including
for the avoidance of doubt, the MGP BREIT JV Master Lease) (in each case
including any amendment, modification or extension, to the extent such
amendment, modification or extension thereto, taken as a whole, is not adverse
to the Lenders in any material respect); and (xix) any transactions pursuant to
Section 8.01(t), Section 8.03(m), Section 8.04(l) and, Section 8.04(q) and
Section 8.04(t).




132

--------------------------------------------------------------------------------

 

8.09Transactions with Affiliates.  Neither the Borrowers nor any Restricted
Subsidiary shall hereafter enter into any transaction of any kind with any of
their Affiliates (other than the Borrowers or any Restricted Subsidiary) with a
value in excess of the greater of (i) $50,000,000 in the aggregate and (ii)
2.50% of Borrower Group EBITDA for the most recently ended Test Period
(calculated on a Pro Forma Basis) at the time of such transaction for any
transaction or series of related transactions, other than on terms and
conditions (taken as a whole) that are not materially less favorable to the
Company or such Restricted Subsidiary as would be obtainable by the Company or
such Restricted Subsidiary at the time in a comparable arm’s length transaction
with a Person other than an Affiliate, except that the following in any event
shall be permitted:

(i)license or lease agreements with any Unrestricted Subsidiary or Joint Venture
on terms which, taken as a whole together with all related transactions with
such Unrestricted Subsidiary or Joint Venture, are commercially reasonable;

(ii)other agreements and transactions in the ordinary course of business (and
reasonable extensions of such course of business) with, or for the benefit of,
CityCenter Holdings, any sub-tenant, any Unrestricted Subsidiary or any Joint
Venture on terms which are materially consistent with the past practices of the
Company;

(iii)any agreement by an Unrestricted Subsidiary or Joint Venture to pay
management, development or other similar fees to the Loan Parties directly or
indirectly relating to the provision of management services, overhead, sharing
of customer lists and customer loyalty programs;

(iv)transactions related to the issuance, sale or transfer of the Equity
Interests of the Borrowers to any Parent Entity of the Borrowers, including in
connection with capital contributions by such Parent Entity to such Borrower or
any Restricted Subsidiary;

(v)transactions undertaken for the purpose of improving the consolidated tax
efficiency of any Parent Entity of the Borrowers and/or the Restricted
Subsidiaries; provided that such transactions, taken as a whole, are not
materially adverse to the Borrowers and the Restricted Subsidiaries (as
determined by the Borrowers in good faith);

(vi)payments of compensation, perquisites and fringe benefits arising out of any
employment or consulting relationship in the ordinary course of business;

(vii)transactions between or among the Borrowers and/or any Restricted
Subsidiary of the Borrowers;

(viii)employment and severance arrangements between the Borrowers or any of
their Subsidiaries and their respective officers and employees in the ordinary
course of business and transactions pursuant to stock option plans and employee
benefit plans and arrangements;

(ix)the payment of customary fees and reasonable out of pocket costs to, and
indemnities provided on behalf of, directors, managers, officers, employees and
consultants of the Borrowers and their Subsidiaries in the ordinary course of
business to the extent attributable to the ownership, management or operation of
the Borrowers and their Subsidiaries;

133

--------------------------------------------------------------------------------

 

(x)the Transactions and the payment of fees and expenses in connection
therewith;

(xi)Investments permitted by Section 8.06, Restricted Payments permitted by
Section 8.07, Indebtedness permitted by Section 8.04(f), (g), (i), (j), (k),
(l), (q) and, (r) and (t), Asset Sales permitted by Section 8.01(f), (g), (h),
(i), (j), (k), (o), (q), (r), (t) and (x) and Liens permitted by Section
8.03(a), (j) and (n);

(xii)(i) the exercise by the Company of rights under derivative securities
linked to Equity Interests underlying Convertible Debt or similar products
purchased by the Company in connection with the issuance of such Convertible
Debt and (ii) any termination fees or similar payments in connection with the
termination of warrants or other Equity Interests issued in connection with such
Convertible Debt;

(xiii)transactions and agreements disclosed or referred to in MGP Form S-11
registration statement as filed with the SEC on or prior to the Closing Date (in
each case, including any amendment, modification or extension thereto to the
extent such amendment, modification or extension, taken as a whole, is not (i)
adverse to the Lenders in any material respect or (ii) more disadvantageous to
the Lenders than the relevant transaction in existence on the Closing Date in
any material respect);

(xiv)agreements with Joint Ventures and Unrestricted Subsidiaries to facilitate
arrangements permitted by clauses (d), (e), (j) and (ee) of the definition of
“Permitted Encumbrances”;

(xv)future leases and subleases between the Company or its Restricted
Subsidiaries and MGP or its Subsidiaries to the extent any such future lease or
sublease is not adverse to the Lenders in any material respect;

(xvi)completion guarantees in favor of Unrestricted Subsidiaries, Unconsolidated
Affiliates, Designated Restricted Entities and Joint Ventures consistent with
past practice;

(xvii)Permitted Affiliate Payments;

(xviii)transactions and agreements disclosed or referred to in the Bellagio
Transaction Agreements, including the Bellagio Lease (in each case, including
any amendment, modification or extension thereto to the extent such amendment,
modification or extension, taken as a whole, is not adverse to the Lenders in
any material respect or more disadvantageous to the Lenders than the relevant
transaction in existence on the Closing Date in any material respect);

(xx)any agreements or transactions with the MGM/GVC Joint Venture as
contemplated by the MGM/GVC Joint Venture Agreements and any reasonable
extensions of such agreements or transactions; or

(xxi)transactions and agreements disclosed or referred to in the MGP BREIT JV
Transaction Agreements, including the MGP BREIT JV Master Lease (in each case,
including any amendment, modification or extension thereto to the extent such
amendment, modification or extension, taken as a whole, is not adverse to the
Lenders in any material respect or more disadvantageous to the Lenders than the
relevant transaction in existence on the Closing Date in any material respect).

134

--------------------------------------------------------------------------------

 

8.10Limitation on Changes to Fiscal Year.  The Company shall not change its
Fiscal Year end (December 31 of each year) unless required to do so by law or by
then prevailing auditing standards or at the request of any Governmental
Authority.

8.11Restrictions Applicable to the Designated Restricted Entities. The Company
will not permit any Designated Restricted Entity to:

(i) wind up, liquidate or dissolve its affairs or enter into any transaction of
merger or consolidation, or make any Asset Sale or Specified Disposition, except
for (t) Asset Sales of OP Units; provided that (i) at the time of such Asset
Sale no Event of Default then exists or would arise therefrom, (ii) such Asset
Sale shall be, in the good faith determination of the Company, for fair market
value, (iii) Borrowers or the Restricted Subsidiaries shall receive not less
than 75% of such consideration in the form of cash, Cash Equivalents or MGP
Class A Shares, and (iv) to the extent applicable, the Net Available Proceeds
therefrom shall be applied as specified in Section 2.04(b)(i), (u) subject to
approval by the applicable Gaming Authority or permitted by applicable Gaming
Laws, Asset Sales of any Property to, or any liquidation, dissolution or
transaction of merger or consolidation with, the Borrowers or the Restricted
Subsidiaries, (v) Asset Sales of the type described in Sections 8.01(a), (b),
(c), (q), (r), (s), (t), (u), (v) and (y) and Section 8.14, and, subject to
approval by the applicable Gaming Authority or permitted by applicable Gaming
Laws, (w) Asset Sales in an aggregate principal amount not to exceed the greater
of (I) $25,000,000 and (II) 1.50% of Borrower Group EBITDA for the most recently
ended Test Period (calculated on a Pro Forma Basis) at the time of such
transaction, (x) any Asset Sales to or among any Subsidiaries of any Designated
Restricted Entity, (y) any Asset Sales or other dispositions required or
contemplated to be made by any Designated Restricted Entity or any Subsidiary of
any Designated Restricted Entity as required or contemplated by the terms of the
Host Community Agreement or the Community Benefit Agreement and (z) any Asset
Sales made by MGM Springfield Blue Tarp or any other Designated Restricted
Entity of any owned office buildings and any other assets unrelated to Gaming
Facilities that are no longer used or useful to MGM Springfield, any other
Designated Restricted Entity and any Subsidiary thereof;

(ii) create, incur, grant or assume, directly or indirectly, any Lien on any
Property now owned or hereafter acquired by it or on any income or revenues or
rights in respect of any thereof, except for, (w) Liens of the type permitted by
Sections 8.03(a), (c), (e), (j), (l), (m) and (n), (x) purchase money Liens
securing Indebtedness and Finance Leases permitted under Section 8.11(iii)(y);
provided that any such Liens attach only to the property being financed pursuant
to such purchase money Indebtedness or Finance Leases (or refinancings thereof
and) directly related assets, including proceeds and replacements thereof, (y)
Liens of the type permitted by Section 8.03(d) and (z) other Liens securing
Indebtedness outstanding in an aggregate principal amount not to exceed the
greater of (I) $450,000,000 and (II) 24.0% of Borrower Group EBITDA for the most
recently ended Test Period (calculated on a Pro Forma Basis) at the time of the
incurrence of such Lien;




135

--------------------------------------------------------------------------------

 

(iii)incur any Indebtedness, except for (x) Indebtedness of the type described
in Sections 8.04(a), (b), (f), (h), (i), (n), (o), (p), (q), (r) or, (s) or (t),
(y) Finance Leases and Indebtedness secured by purchase money Liens in an
aggregate outstanding principal amount not to exceed the greater of (I)
$75,000,000 and (II) 4.0% of Borrower Group EBITDA for the most recently ended
Test Period (calculated on a Pro Forma Basis) at any time and (z) subject to
approval by the applicable Gaming Authority or permitted by applicable Gaming
Laws, other Indebtedness in an aggregate outstanding principal amount not to
exceed the greater of (I) $450,000,000 and (II) 24.0% of Borrower Group EBITDA
for the most recently ended Test Period (calculated on a Pro Forma Basis) at any
time;

(iv) make any Investment, except for (w) subject to approval by the applicable
Gaming Authority or permitted by applicable Gaming Laws, Investments in the
Borrowers and Restricted Subsidiaries, (x) Investments of the type described in
Sections 8.06((a), (b), (e), (h)(ii), (s), (x), (bb) and (ee), (y) Investments
in any Subsidiaries of any Designated Restricted Entity and Investments in
connection with any Asset Sales permitted pursuant to clause (i) above and (z)
any other Investments or alternative arrangements by any Designated Restricted
Entity or any Subsidiary of any Designated Restricted Entity required to be made
or as contemplated by the terms of the Host Community Agreement or the Community
Benefit Agreement; or

(v) enter into any transaction of any kind with any of their Affiliates (other
than, subject to approval by the applicable Gaming Authority or permitted by
applicable Gaming Laws, the Borrowers or any Restricted Subsidiary) with a value
in excess of the greater of (I) $50,000,000 and (II) 2.50% of Borrower Group
EBITDA for the most recently ended Test Period (calculated on a Pro Forma Basis)
at the time of such Investment, in the aggregate, for any transaction or series
of related transactions, other than on terms and conditions (taken as a whole)
that are not materially less favorable to such Designated Restricted Entity as
would be obtainable by such Designated Restricted Entity at the time in a
comparable arm’s length transaction with a Person other than an Affiliate,
except for (x) transactions of the type described in Sections 8.09(x), (xiii),
(xiv), (xv), (xvi) and (xx), Section 8.04(t) and Section 8.14 and (y) any such
transactions existing on the Closing Date;

provided that if the sum of (1) the aggregate value of the interest in property
subject to Asset Sales made by any Designated Restricted Entity and its
Subsidiaries plus (2) the aggregate principal amount at any one time outstanding
of Indebtedness incurred by such Designated Restricted Entity and its
Subsidiaries, in each case pursuant to this Section 8.11 (other than Asset Sales
of the type described in Section 8.01(t)), exceeds the greater of (I)
$75,000,000 and (II) 4.0% of Borrower Group EBITDA for the most recently ended
Test Period (calculated on a Pro Forma Basis) at the time of incurrence, then
such Designated Restricted Entity and its Subsidiaries shall be deemed not to be
Designated Restricted Entities solely for the purposes of the definition of
“Borrower Group”; provided, further, that solely for purposes of this Section
8.11, the reference to “$100,000,000” in the definition of “Asset Sale” shall be
deemed to be “$10,000,000” and the reference to “5.0% of Borrower Group EBITDA”
in the definition of “Asset Sale” shall be deemed to be “0.50% of Borrower Group
EBITDA”.




136

--------------------------------------------------------------------------------

 

8.12Financial Covenants.  

(a)Rent-Adjusted Total Net Leverage Ratio.  The Company will not permit the
Rent-Adjusted Total Net Leverage Ratio as of the last day of such Fiscal Quarter
(commencing with the Fiscal Quarter ending June 30, 20202021) ending during the
relevant period set forth below to be greater than the corresponding ratio set
forth below:

Period

Rent-Adjusted Total Net Leverage Ratio

From the Closing DateJune 30, 2021 to, but excluding, June 30September 29, 2021

5.58.00:1.00

From JuneSeptember 30, 2021 to, but excluding, December 31March 30, 2022

5.27.75:1.00

From March 31, 2022 to, but excluding, June 29, 2022

7.50:1.00

From June 30, 2022 to, but excluding, September 29, 2022

7.25:1.00

From September 30, 2022 to, but excluding, December 30, 2022

6.75:1.00

From December 31, 2022 to, but excluding, June 29, 2023

6.00:1.00

From June 30, 2023 to, but excluding, December 30, 2023

5.50:1.00

From and after December 31, 20222023

5.00:1.00

 

; provided that if there is an Early Covenant Relief Termination, this Section
8.12(a) shall be tested commencing with the first Fiscal Quarter ending
subsequent to the termination of the Covenant Relief Period as if the reference
to “June 30, 2021” in the first row of the table above referred to the first
Fiscal Quarter ending after such termination.

 

137

--------------------------------------------------------------------------------

 

(b)Interest Coverage Ratio.  The Company will not permit the Interest Coverage
Ratio as of the last day of such Fiscal Quarter (commencing with the Fiscal
Quarter ending June 30, 2020)2021) ending during the relevant period set forth
below to be less than 2.50the corresponding ratio set forth below:1.00.

Period

Interest Coverage Ratio

From June 30, 2021 to, but excluding, March 30, 2022

2.00:1.00

From and after March 31, 2022

2.50:1.00

provided that if there is an Early Covenant Relief Termination, this Section
8.12(b) shall be tested commencing with the first Fiscal Quarter ending
subsequent to the termination of the Covenant Relief Period as if the reference
to “June 30, 2021” in the first row of the table above referred to the first
Fiscal Quarter ending after such termination.

 

8.13Anti-Corruption Laws; Sanctions

.  No Borrower shall use, directly or indirectly, any part of the proceeds of
the Loans:  (i) to make any payments to any governmental official or employee,
political party, official of a political party, candidate for political office,
or anyone else acting in an official capacity, in order to obtain, retain or
direct business or obtain any improper advantage, in violation of applicable
Anti-Corruption Laws; (ii) to fund or facilitate dealings with a Sanctioned
Person in violation of applicable Sanctions; or (iii) in any other manner that
would constitute or give rise to a violation any Sanctions by any party hereto,
including any Lender.

8.14Certain Restrictions Applicable to Unrestricted Subsidiaries and Designated
Restricted Entities.  No Borrower shall, on behalf of itself and its
Subsidiaries (other than MGP and its Subsidiaries), dispose of or otherwise
transfer any OP Units, any MGM China Shares or any outstanding Equity Interests
of any Subsidiary of the Company (other than MGP and its Subsidiaries) that
directly or indirectly owns any OP Units or MGM China Shares, in each case to an
Affiliate of the Company (other than dispositions or other transfers (x) to a
Loan Party or (y) among Unrestricted Subsidiaries and Designated Restricted
Entities), unless such disposition or other transfer (i) is for fair market
value (in the good faith determination of the Company) (taking into
consideration any customary negotiated discounts); and (ii) at least 75% of the
consideration received consists of cash or Cash Equivalents; provided that the
following receipt of MGP Class A Shares shall be deemed to be cash or Cash
Equivalents for purposes of such requirement: (a) so long as a Collateral
Trigger Event has not occurred, the repayment or other retirement of funded
Indebtedness and (b) the receipt of MGP Class A Shares.

8.15Minimum Liquidity

.  At all times during the Covenant Relief Period, the Company shall not permit
Liquidity at any time to be less than $600,000,000.

ARTICLE IX
EVENTS OF DEFAULT AND REMEDIES

9.01Events of Default.  Any of the following shall constitute an “Event of
Default”:

(a)any Borrower fails to pay any amount of principal on any Loan or any L/C
Obligation or deposit any funds as Cash Collateral in respect of L/C Obligations
on the date when due; or

138

--------------------------------------------------------------------------------

 

(b)any Borrower fails to pay any interest on any Loan or L/C Obligation made
hereunder, or any fees, or any portion thereof, within five Business Days after
the date when due; or fails to pay any other fee or amount payable to the
Lenders under any Loan Document, or any portion thereof, within five Business
Days following written demand by the applicable Creditor Party entitled to such
payment; or

(c)any Borrower fails to comply with the covenants contained in Section 7.01(f)
or Article VIII (other than the covenant contained in Section 8.02); or

(d)the Company or any other Loan Party fails to perform or observe any other
covenant or agreement (not specified in clause (a), (b) or (c) above) contained
in any Loan Document on its part to be performed or observed within thirty days
after notice thereof by the Administrative Agent to the Borrowers; or

(e)any representation or warranty of a Loan Party made in any Loan Document
shall prove to have been incorrect in any material respect when deemed made; or

(f)the Borrowers or the Restricted Subsidiaries (i) fail to pay the principal,
or any principal installment, of any present or future Indebtedness equal to the
greater of (x) $250,000,000 and (y) 12.50% of Borrower Group EBITDA for the most
recently ended Test Period (calculated on a Pro Forma Basis) or more, or any
guaranty of present or future Indebtedness equal to the greater of (x)
$250,000,000 and (y) 12.50% of Borrower Group EBITDA for the most recently ended
Test Period (calculated on a Pro Forma Basis) or more, on its part to be paid,
when due (or within any stated grace period), whether at the stated maturity,
upon acceleration, by failure to make any required prepayment or otherwise or
(ii) fail to perform or observe any other term, covenant or agreement on its
part to be performed or observed, or suffer any event of default to occur, in
connection with any present or future Indebtedness equal to the greater of (x)
$250,000,000 and (y) 12.50% of Borrower Group EBITDA for the most recently ended
Test Period (calculated on a Pro Forma Basis) or more, or of any guaranty of
present or future Indebtedness equal to the greater of (x) $250,000,000 and (y)
12.50% of Borrower Group EBITDA for the most recently ended Test Period
(calculated on a Pro Forma Basis) or more, if as a result of such failure or
sufferance any holder or holders thereof (or an agent or trustee on its or their
behalf) has the right to declare such Indebtedness due before the date on which
it otherwise would become due or the right to require such Indebtedness to be
redeemed, purchased, prepaid, defeased or otherwise become due (automatically or
otherwise) or to require the Borrowers or the Restricted Subsidiaries to make an
offer to prepay, defease, redeem or purchase, all or any portion of such
Indebtedness; or

(g)any Loan Document, at any time after its execution and delivery and for any
reason (other than (i) as expressly permitted hereunder, (ii) the agreement or
action (or omission to act) of the Administrative Agent or any of the Lenders,
or (iii) satisfaction of the Termination Conditions), ceases to be in full force
and effect and, in the reasonable judgment of the Required Lenders, such
circumstance is materially adverse to the interests of the Lenders; or is
declared by a court of competent jurisdiction to be null and void, invalid or
unenforceable in any respect which, in any such event in the reasonable opinion
of the Required Lenders, is materially adverse to the interests of the Lenders;
or the Borrowers or the Restricted Subsidiaries denies in writing that it has
any or further liability or obligation under any material provision of any Loan
Document, or purports to revoke, terminate or rescind any material provision of
any Loan Document; or

(h)a final judgment against the Company or any of its Material Subsidiaries is
entered for the payment of money in excess of an amount equal to the greater of
(i) $250,000,000 and (ii) 12.50% of Borrower Group EBITDA for the most recently
ended Test Period (to the extent not paid, not covered by independent
third-party insurance as to which the insurer has been notified of such judgment
or order and does not dispute coverage or not adequately covered by
self-insurance (if applicable)) and, absent procurement of a stay of execution,
such judgment remains unsatisfied as of sixty calendar days after the date of
entry of judgment and is not released, discharged, vacated or fully bonded
within sixty calendar days after its issue or levy; or

139

--------------------------------------------------------------------------------

 

(i)any Loan Party or any Material Subsidiary thereof institutes or consents to
the institution of any proceeding under any Debtor Relief Law, or makes an
assignment for the benefit of creditors; or applies for or consents to the
appointment of any receiver, trustee, custodian, conservator, liquidator,
rehabilitator or similar officer for it or for all or any material part of its
property; or any receiver, trustee, custodian, conservator, liquidator,
rehabilitator or similar officer is appointed without the application or consent
of such Person and the appointment continues undischarged or unstayed for 90
calendar days; or any proceeding under any Debtor Relief Law relating to any
such Person or, following the occurrence of a Collateral Trigger Event, relating
to a substantial part of its property constituting Collateral, is instituted
without the consent of such Person and continues undismissed or unstayed for 90
calendar days, or an order for relief is entered in any such proceeding; or

(j)an ERISA Event shall have occurred that, when taken together with all other
such ERISA Events, would reasonably be expected to result in a Material Adverse
Effect; or

(k)the occurrence of a License Revocation that continues for fifteen consecutive
calendar days with respect to gaming operations at any Gaming Facility
accounting for ten percent or more of the Total Assets or consolidated gross
revenues of the Borrowers and Restricted Subsidiaries; or

(l)following the granting of Liens on the Collateral upon the occurrence of a
Collateral Trigger Event, the Pledge Agreement after delivery thereof shall for
any reason (other than (i) as expressly permitted hereunder, (ii) the agreement
or action (or omission to act) of the Administrative Agent or any of the Pari
Passu Parties, (iii) the occurrence of the Termination Conditions, (iv) any such
loss of perfection or priority results from the failure of the Administrative
Agent or any Pari Passu Party to take any action within its control or (v) such
loss of perfected security interest may be remedied by the filing of appropriate
documentation without the loss of priority) ceases to create a valid and
perfected First Priority Lien on the Collateral purported to be covered thereby
with respect to any material portion of the Collateral and such cessation shall
continue for a period of 10 consecutive calendar days; or

(m)a Change of Control occurs.

9.02Remedies upon Event of Default.  If any Event of Default occurs and is
continuing, the Administrative Agent shall at the request of the Required
Lenders take any or all of the following actions:

(a)declare the commitment of each Lender to make Loans and any obligation of
each L/C Issuer to make L/C Credit Extensions to be terminated, whereupon such
commitments and obligation shall be terminated;

(b)declare the unpaid principal amount of all outstanding Loans, all interest
accrued and unpaid thereon, and all other amounts owing or payable hereunder or
under any other Loan Document to be immediately due and payable, without
presentment, demand, protest or other notice of any kind, all of which are
hereby expressly waived by each Borrower;

(c)require that the Company Cash Collateralize the L/C Obligations (in an amount
equal to an amount equal to 103% of such Outstanding Amount or otherwise in an
amount and/or in a manner reasonably acceptable to the applicable L/C Issuer);
and

(d)exercise on behalf of itself, the Lenders and the L/C Issuers all rights and
remedies available to it, the Lenders and the L/C Issuers under the Loan
Documents or applicable Law;

140

--------------------------------------------------------------------------------

 

provided that upon the occurrence of an actual or deemed entry of an order for
relief with respect to any Borrower under the Bankruptcy Code of the United
States, the obligation of each Lender to make Loans and any obligation of each
L/C Issuer to make L/C Credit Extensions shall automatically terminate, the
unpaid principal amount of all outstanding Loans and all interest and other
amounts as aforesaid shall automatically become due and payable, and the
obligation of the Company to Cash Collateralize the L/C Obligations as aforesaid
shall automatically become effective, in each case without further act of the
Administrative Agent or any Lender.

9.03Application of Funds.  After the exercise of remedies provided for in
Section 9.02 (or after the Loans have automatically become immediately due and
payable and the L/C Obligations have automatically been required to be Cash
Collateralized as set forth in the proviso to Section 9.02), any amounts
received on account of the Obligations shall be applied by the Administrative
Agent in the following order:

First, to payment of that portion of the Obligations constituting fees,
indemnities, expenses and other amounts (including fees, charges and
disbursements of counsel to the Administrative Agent and amounts payable under
Article III) payable to the Administrative Agent in its capacity as such;

Second, to payment of that portion of the Obligations constituting fees,
indemnities and other amounts (other than principal, interest, Letter of Credit
Fees and Obligations under Pari Passu Hedge Agreements and Pari Passu Cash
Management Agreements) payable to the Lenders and the L/C Issuers (including
fees, charges and disbursements of counsel to the respective Lenders and the L/C
Issuers (including fees and time charges for attorneys who may be employees of
any Lender or any L/C Issuer)) arising under the Loan Documents and amounts
payable under Article III, ratably among them in proportion to the respective
amounts described in this clause Second payable to them;

Third, to payment of that portion of the Obligations constituting accrued and
unpaid Letter of Credit Fees and interest on the Loans, L/C Borrowings and other
Obligations arising under the Loan Documents, ratably among the Lenders and the
L/C Issuers in proportion to the respective amounts described in this
clause Third payable to them;

Fourth, to payment of that portion of the Obligations constituting unpaid
principal of the Loans, L/C Borrowings and Obligations then owing under Pari
Passu Hedge Agreements and Pari Passu Cash Management Agreements, ratably among
the Lenders, the L/C Issuers, the Hedge Banks and the Cash Management Banks in
proportion to the respective amounts described in this clause Fourth held by
them;

Fifth, to the Administrative Agent for the account of the L/C Issuers, to Cash
Collateralize that portion of L/C Obligations comprised of the aggregate undrawn
amount of Letters of Credit; and

Last, the balance, if any, after all of the Obligations have been paid in full,
to the Company or as otherwise required by Law.

Subject to Section 2.03(c), amounts used to Cash Collateralize the aggregate
undrawn amount of Letters of Credit pursuant to clause Fifth above shall be
applied to satisfy drawings under such Letters of Credit as they occur.

Notwithstanding the foregoing, Obligations arising under Pari Passu Cash
Management Agreements and Pari Passu Hedge Agreements shall be excluded from the
application described above if the Administrative Agent has not received written
notice thereof, together with such supporting documentation as the
Administrative Agent may request, from the applicable Cash Management Bank or
Hedge Bank, as the case may be.  Each Cash Management Bank or Hedge Bank not a
party to this Agreement that has given the notice contemplated by the preceding
sentence shall, by such notice, be deemed to have acknowledged and accepted the
appointment of the Administrative Agent pursuant to the terms of Article X
hereof for itself and its Affiliates as if a “Lender” party hereto.

141

--------------------------------------------------------------------------------

 

ARTICLE X
ADMINISTRATIVE AGENT

10.01Appointment and Authority.

(a)Each of the Lenders and the L/C Issuers hereby irrevocably appoints Bank of
America to act on its behalf as the Administrative Agent hereunder and under the
other Loan Documents and authorizes the Administrative Agent to take such
actions on its behalf and to exercise such powers as are delegated to the
Administrative Agent by the terms hereof or thereof, together with such actions
and powers as are reasonably incidental thereto.  The provisions of this Article
are solely for the benefit of the Administrative Agent, the Lenders and the L/C
Issuers, and no Borrower shall have any rights as a third party beneficiary of
any of such provisions.  It is understood and agreed that the use of the term
“agent” herein or in any other Loan Documents (or any other similar term) with
reference to the Administrative Agent is not intended to connote any fiduciary
or other implied (or express) obligations arising under agency doctrine of any
applicable Law. Instead such term is used as a matter of market custom, and is
intended to create or reflect only an administrative relationship between
contracting parties.

(b)The Administrative Agent shall also act as the “collateral agent” under the
Loan Documents, and each of the Lenders (including in its capacities as a
potential Hedge Bank and a potential Cash Management Bank) and the L/C Issuers
hereby irrevocably appoints and authorizes the Administrative Agent to act as
the agent of such Lender and such L/C Issuer for purposes of acquiring, holding
and enforcing any and all Liens on Collateral granted by any of the Loan Parties
to secure any of the Obligations, together with such powers and discretion as
are reasonably incidental thereto.  In this connection, the Administrative
Agent, as “collateral agent” and any co-agents, sub-agents and attorneys-in-fact
appointed by the Administrative Agent pursuant to Section 10.05 for purposes of
holding or enforcing any Lien on the Collateral (or any portion thereof) granted
under the Pledge Agreement, or for exercising any rights and remedies thereunder
at the direction of the Administrative Agent, shall be entitled to the benefits
of all provisions of this Article X and Article XI (including Section 11.04(c),
as though such co-agents, sub-agents and attorneys-in-fact were the “collateral
agent” under the Loan Documents) as if set forth in full herein with respect
thereto.

(c)(b)Each of the Lenders (including in its capacities as a potential Hedge Bank
and a potential Cash Management Bank) and the L/C Issuers hereby irrevocably
appoints, designates and authorizes the Administrative Agent as “security
trustee” to be the trustee on its behalf with regard to (i) the security,
powers, rights, titles, benefits and interests (both present and future)
constituted by and conferred on the Pari Passu Parties or any of them or for the
benefit thereof under or pursuant to this Agreement or the other Loan Documents
(including, without limitation, the benefit of all covenants, undertakings,
representations, warranties and obligations given, made or undertaken to any
Pari Passu Party in the Loan Documents), (ii) all moneys, property and other
assets paid or transferred to or vested in any Pari Passu Party or any agent of
any Pari Passu Party or received or recovered by any Pari Passu Party or any
agent of any Pari Passu Party pursuant to, or in connection with, the Loan
Documents whether from any Loan Party or any other person and (iii) all money,
investments, property and other assets at any time representing or deriving from
any of the foregoing, including all interest, income and other sums at any time
received or receivable by any Pari Passu Party or any agent of any Pari Passu
Party in respect of the same (or any part thereof).  The Administrative Agent in
its capacity as “security trustee” hereby accepts such appointment but shall
have no obligations under this Agreement or the other Loan Documents except
those expressly set forth herein and therein.

 

142

--------------------------------------------------------------------------------

 

10.02Rights as a Lender.  The Person serving as the Administrative Agent
hereunder shall have the same rights and powers in its capacity as a Lender as
any other Lender and may exercise the same as though it were not the
Administrative Agent and the term “Lender” or “Lenders” shall, unless otherwise
expressly indicated or unless the context otherwise requires, include the Person
serving as the Administrative Agent hereunder in its individual capacity.  Such
Person and its Affiliates may accept deposits from, lend money to, own
securities of, act as the financial advisor or in any other advisory capacity
for and generally engage in any kind of business with any Borrower or any
Subsidiary or other Affiliate thereof as if such Person were not the
Administrative Agent hereunder and without any duty to account therefor to the
Lenders.

10.03Exculpatory Provisions.  The Administrative Agent shall not have any duties
or obligations except those expressly set forth herein and in the other Loan
Documents, and its duties hereunder shall be administrative in nature.  Without
limiting the generality of the foregoing, the Administrative Agent:

(a)shall not be subject to any fiduciary or other implied duties, regardless of
whether a Default or an Event of Default has occurred and is continuing;

(b)shall not have any duty to take any discretionary action or exercise any
discretionary powers, except discretionary rights and powers expressly
contemplated hereby or by the other Loan Documents that the Administrative Agent
is required to exercise as directed in writing by the Required Lenders (or such
other number or percentage of the Lenders as shall be expressly provided for
herein or in the other Loan Documents); provided that the Administrative Agent
shall not be required to take any action that, in its opinion or the opinion of
its counsel, may expose the Administrative Agent to liability or that is
contrary to any Loan Document or applicable law, including for the avoidance of
doubt any action that may be in violation of the automatic stay under any Debtor
Relief Law or that may effect a forfeiture, modification or termination of
property of a Defaulting Lender in violation of any Debtor Relief Law;

(c)shall not, except as expressly set forth herein and in the other Loan
Documents, have any duty to disclose, and shall not be liable for the failure to
disclose, any information relating to the Company or any of its Affiliates that
is communicated to or obtained by the Person serving as the Administrative Agent
or any of its Affiliates in any capacity;

(d)shall not be liable for any action taken or not taken by it (i) with the
consent or at the request of the Required Lenders (or such other number or
percentage of the Lenders as shall be necessary, or as the Administrative Agent
shall believe in good faith shall be necessary, under the circumstances as
provided in Sections 10.01 and 10.02) or (ii) in the absence of its own gross
negligence or willful misconduct as determined by a court of competent
jurisdiction by final and nonappealable judgment.  The Administrative Agent
shall be deemed not to have knowledge of any Default or Event of Default unless
and until notice describing such Default or Event of Default is given to the
Administrative Agent by any Borrower, a Lender or an L/C Issuer;

(e)shall not be responsible for or have any duty to ascertain or inquire into
(i) any statement, warranty or representation made in or in connection with this
Agreement or any other Loan Document, (ii) the contents of any certificate,
report or other document delivered hereunder or thereunder or in connection
herewith or therewith, (iii) the performance or observance of any of the
covenants, agreements or other terms or conditions set forth herein or therein
or the occurrence of any Default or Event of Default, (iv) the validity,
enforceability, effectiveness or genuineness of this Agreement, any other Loan
Document or any other agreement, instrument or document, or the creation,
perfection or priority of any Lien purported to be created by the Pledge
Agreement, (v) the value or the sufficiency of any Collateral or (vi)  the
satisfaction of any condition set forth in Article IV or elsewhere herein, other
than to confirm receipt of items expressly required to be delivered to the
Administrative Agent; and

143

--------------------------------------------------------------------------------

 

(f)shall not be responsible or have any liability for, or have any duty to
ascertain, inquire into, monitor or enforce, compliance with the provisions of
this Agreement relating to Disqualified Lenders.  Without limiting the
generality of the foregoing, the Administrative Agent shall not (x) be obligated
to ascertain, monitor or inquire as to whether any Lender or Participant or
prospective Lender or Participant is a Disqualified Lender or (y) have any
liability with respect to or arising out of any assignment or participation of
Loans, or disclosure of confidential information, to any Disqualified Lender.

 

10.04Reliance by Administrative Agent.  The Administrative Agent shall be
entitled to rely upon, and shall not incur any liability for relying upon, any
notice, request, certificate, consent, statement, instrument, document or other
writing (including any electronic message, Internet or intranet website posting
or other distribution) believed by it to be genuine and to have been signed,
sent or otherwise authenticated by the proper Person.  The Administrative Agent
also may rely upon any statement made to it orally or by telephone and believed
by it to have been made by the proper Person, and shall not incur any liability
for relying thereon.  In determining compliance with any condition hereunder to
the making of a Loan, or the issuance, extension, renewal or increase of a
Letter of Credit, that by its terms must be fulfilled to the satisfaction of a
Lender or an L/C Issuer, the Administrative Agent may presume that such
condition is satisfactory to such Lender or such L/C Issuer unless the
Administrative Agent shall have received notice to the contrary from such Lender
or such L/C Issuer prior to the making of such Loan or the issuance of such
Letter of Credit.  The Administrative Agent may consult with legal counsel (who
may be counsel for the Borrowers), independent accountants and other experts
selected by it, and shall not be liable for any action taken or not taken by it
in accordance with the advice of any such counsel, accountants or experts.

10.05Delegation of Duties.  The Administrative Agent may perform any and all of
its duties and exercise its rights and powers hereunder or under any other Loan
Document by or through any one or more sub-agents appointed by the
Administrative Agent.  The Administrative Agent and any such sub-agent may
perform any and all of its duties and exercise its rights and powers by or
through their respective Related Parties.  The exculpatory provisions of this
Article shall apply to any such sub-agent and to the Related Parties of the
Administrative Agent and any such sub-agent, and shall apply to their respective
activities in connection with the syndication of the credit facilities provided
for herein as well as activities as Administrative Agent.  The Administrative
Agent shall not be responsible for the negligence or misconduct of any
sub-agents except to the extent that a court of competent jurisdiction
determines in a final and nonappealable judgment that the Administrative Agent
acted with gross negligence or willful misconduct in the selection of such
sub-agents.

10.06Resignation of Administrative Agent or L/C Issuer.

(a)The Administrative Agent may at any time give notice of its resignation to
the Lenders, the L/C Issuers and the Borrowers.  Upon receipt of any such notice
of resignation, the Required Lenders shall have the right to appoint a
successor; provided that, if no Event of Default shall have occurred and be
continuing, then the successor agent shall be subject to the consent of the
Borrowers (which consent of the Borrowers shall not be unreasonably withheld or
delayed); provided, further, that in no event shall a Competitor of Company or
any of its Subsidiaries or any Disqualified Lender be the successor
Administrative Agent.  If no such successor shall have been so appointed by the
Required Lenders and shall have accepted such appointment within 30 days after
the retiring Administrative Agent gives notice of its resignation (or such
earlier day as shall be agreed by the Required Lenders) (the “Resignation
Effective Date”), then the retiring Administrative Agent may (but shall not be
obligated to) on behalf of the Lenders and the L/C Issuers, appoint a successor
Administrative Agent meeting the qualifications set forth above.  Whether or not
a successor has been appointed, such resignation shall become effective in
accordance with such notice on the Resignation Effective Date.

144

--------------------------------------------------------------------------------

 

(b)If the Person serving as Administrative Agent is a Defaulting Lender pursuant
to clause (c) of the definition thereof, the Required Lenders may, to the extent
permitted by applicable Law, by notice in writing to the Borrowers and such
Person remove such Person as Administrative Agent and, in consultation with the
Borrowers, appoint a successor; provided that, if no Event of Default shall have
occurred and be continuing, then the successor agent shall be subject to the
consent of the Borrowers (which consent of the Borrowers shall not be
unreasonably withheld or delayed).  If no such successor shall have been so
appointed by the Required Lenders and shall have accepted such appointment
within 30 days (or such earlier day as shall be agreed by the Required Lenders)
(the “Removal Effective Date”), then such removal shall nonetheless become
effective in accordance with such notice on the Removal Effective Date.

(c)With effect from the Resignation Effective Date or the Removal Effective
Date, as applicable, (1) the retiring or removed Administrative Agent shall be
discharged from its duties and obligations hereunder and under the other Loan
Documents (except that in the case of any collateral security held by, or in the
name of, the Administrative Agent on behalf of the Lenders or any L/C Issuer
under any of the Loan Documents, the retiring or removed Administrative Agent
shall continue to hold such collateral security until such time as a successor
Administrative Agent is appointed) and (2) except for any indemnity payments or
other amounts then owed to the retiring or removed Administrative Agent, all
payments, communications and determinations provided to be made by, to or
through the Administrative Agent shall instead be made by or to each Lender and
each L/C Issuer directly, until such time as the Required Lenders appoint a
successor Administrative Agent as provided for above in this Section
10.06.  Upon the acceptance of a successor’s appointment as Administrative Agent
hereunder, such successor shall succeed to and become vested with all of the
rights, powers, privileges and duties of the retiring (or retired) or removed
Administrative Agent (other than as provided in Section 3.01(i) and other than
any rights to indemnity payments or other amounts owed to the retiring or
removed Administrative Agent as of the Resignation Effective Date or the Removal
Effective Date, as applicable), and the retiring or removed Administrative Agent
shall be discharged from all of its duties and obligations hereunder or under
the other Loan Documents (if not already discharged therefrom as provided above
in this Section 10.06).  The fees payable by the Borrowers to a successor
Administrative Agent shall be the same as those payable to its predecessor
unless otherwise agreed between the Borrowers and such successor.  After the
retiring or removed Administrative Agent’s resignation or removal hereunder and
under the other Loan Documents, the provisions of this Article and Section 11.04
shall continue in effect for the benefit of such retiring or removed
Administrative Agent, its sub-agents and their respective Related Parties in
respect of any actions taken or omitted to be taken by any of them while the
retiring or removed Administrative Agent was acting as Administrative Agent.

(d)Any resignation by Bank of America as Administrative Agent pursuant to this
Section 10.06 shall also constitute its resignation as an L/C Issuer.  If Bank
of America or any other L/C Issuer resigns as an L/C Issuer, it shall retain all
the rights, powers, privileges and duties of an L/C Issuer hereunder with
respect to all Letters of Credit outstanding as of the effective date of its
resignation as an L/C Issuer and all L/C Obligations with respect thereto,
including the right to require the Lenders to make Base Rate Loans or fund risk
participations in Unreimbursed Amounts pursuant to Section 2.03(c).  Upon the
appointment by the Borrowers of a successor L/C Issuer hereunder (which
successor shall in all cases be a Lender other than a Defaulting Lender) and
acceptance by such successor of such appointment, (i) such successor shall
succeed to and become vested with all of the rights, powers, privileges and
duties of such retiring L/C Issuer, (ii) such retiring L/C Issuer shall be
discharged from all of their respective duties and obligations hereunder or
under the other Loan Documents, and (iii) the successor L/C Issuer shall issue
letters of credit in substitution for the Letters of Credit, if any, outstanding
at the time of such succession or make other arrangements satisfactory to such
retiring L/C Issuer to effectively assume the obligations of such retiring L/C
Issuer with respect to such Letters of Credit.

145

--------------------------------------------------------------------------------

 

10.07Non-Reliance on Administrative Agent, Other Lenders and Arrangers.  Each
Lender and each L/C Issuer acknowledges that it has, independently and without
reliance upon the Administrative Agent, any other Lender, any Arranger or any of
their Related Parties and based on such documents and information as it has
deemed appropriate, made its own credit analysis and decision to enter into this
Agreement.  Each Lender and each L/C Issuer also acknowledges that it will,
independently and without reliance upon the Administrative Agent, any other
Lender, any Arranger or any of their Related Parties and based on such documents
and information as it shall from time to time deem appropriate, continue to make
its own decisions in taking or not taking action under or based upon this
Agreement, any other Loan Document or any related agreement or any document
furnished hereunder or thereunder.

10.08No Other Duties, Etc..  Anything herein to the contrary notwithstanding,
none of the Arrangers are parties to this Agreement or any of the other Loan
Documents or have any powers, duties or responsibilities under this Agreement or
any of the other Loan Documents in their capacity as such, except in its
capacity, as applicable, as the Administrative Agent, a Lender or an L/C Issuer
hereunder.

10.09Administrative Agent May File Proofs of Claim.  In case of the pendency of
any proceeding under any Debtor Relief Law or any other judicial proceeding
relative to any Loan Party, the Administrative Agent (irrespective of whether
the principal of any Loan or L/C Obligation shall then be due and payable as
herein expressed or by declaration or otherwise and irrespective of whether the
Administrative Agent shall have made any demand on any Borrower) shall be
entitled and empowered, by intervention in such proceeding or otherwise:

(a)to file and prove a claim for the whole amount of the principal and interest
owing and unpaid in respect of the Loans, L/C Obligations and all other
Obligations that are owing and unpaid and to file such other documents as may be
necessary or advisable in order to have the claims of the Lenders, the L/C
Issuers and the Administrative Agent (including any claim for the reasonable
compensation, expenses, disbursements and advances of the Lenders, the L/C
Issuers and the Administrative Agent and their respective agents and counsel and
all other amounts due the Lenders, the L/C Issuers and the Administrative Agent
under Sections 2.03, 2.08 and 11.04) allowed in such judicial proceeding; and

(b)to collect and receive any monies or other property payable or deliverable on
any such claims and to distribute the same;

and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Lender and each L/C Issuer to make such payments to the Administrative
Agent and, if the Administrative Agent shall consent to the making of such
payments directly to the Lenders and the L/C Issuers, to pay to the
Administrative Agent any amount due for the reasonable compensation, expenses,
disbursements and advances of the Administrative Agent and its agents and
counsel, and any other amounts due the Administrative Agent under Sections 2.08
and 11.04.

Nothing contained herein shall be deemed to authorize the Administrative Agent
to authorize or consent to or accept or adopt on behalf of any Lender or any L/C
Issuer any plan of reorganization, arrangement, adjustment or composition
affecting the Obligations or the rights of any Lender or any L/C Issuer to
authorize the Administrative Agent to vote in respect of the claim of any Lender
or any L/C Issuer or in any such proceeding.

146

--------------------------------------------------------------------------------

 

Upon the occurrence of a Collateral Trigger Event, theThe Pari Passu Parties
hereby irrevocably authorize the Administrative Agent, at the direction of the
Required Lenders, to credit bid all or any portion of the Obligations (including
accepting some or all of the Collateral in satisfaction of some or all of the
Obligations pursuant to a deed in lieu of foreclosure or otherwise) and in such
manner purchase (either directly or through one or more acquisition vehicles)
all or any portion of the Collateral (a) at any sale thereof conducted under the
provisions of the Bankruptcy Code of the United States, including under Sections
363, 1123 or 1129 of the Bankruptcy Code of the United States, or any similar
Laws in any other jurisdictions to which a Loan Party is subject, (b) at any
other sale or foreclosure or acceptance of collateral in lieu of debt conducted
by (or with the consent or at the direction of) the Administrative Agent
(whether by judicial action or otherwise) in accordance with any applicable Law.
In connection with any such credit bid and purchase, the Obligations owed to the
Pari Passu Parties shall be entitled to be, and shall be, credit bid on a
ratable basis (with Obligations with respect to contingent or unliquidated
claims receiving contingent interests in the acquired assets on a ratable basis
that would vest upon the liquidation of such claims in an amount proportional to
the liquidated portion of the contingent claim amount used in allocating the
contingent interests) in the asset or assets so purchased (or in the Equity
Interests or debt instruments of the acquisition vehicle or vehicles that are
used to consummate such purchase). In connection with any bid (i) the
Administrative Agent shall be authorized to form one or more acquisition
vehicles to make a bid, (ii) to adopt documents providing for the governance of
the acquisition vehicle or vehicles (provided that any actions by the
Administrative Agent with respect to such acquisition vehicle or vehicles,
including any disposition of the assets or Equity Interests thereof shall be
governed, directly or indirectly, by the vote of the Required Lenders,
irrespective of the termination of this Agreement and without giving effect to
the limitations on actions by the Required Lenders contained in clauses (a)
through (i) of Section 11.01 of this Agreement), (iii) the Administrative Agent
shall be authorized to assign the relevant Obligations to any such acquisition
vehicle pro rata by the Lenders, as a result of which each of the Lenders shall
be deemed to have received a pro rata portion of any Equity Interests and/or
debt instruments issued by such an acquisition vehicle on account of the
assignment of the Obligations to be credit bid, all without the need for any
Pari Passu Party or acquisition vehicle to take any further action, and (iv) to
the extent that Obligations that are assigned to an acquisition vehicle are not
used to acquire Collateral for any reason (as a result of another bid being
higher or better, because the amount of Obligations assigned to the acquisition
vehicle exceeds the amount of debt credit bid by the acquisition vehicle or
otherwise), such Obligations shall automatically be reassigned to the Lenders
pro rata and the Equity Interests and/or debt instruments issued by any
acquisition vehicle on account of the Obligations that had been assigned to the
acquisition vehicle shall automatically be cancelled, without the need for any
Pari Passu Party or any acquisition vehicle to take any further action.

10.10Guaranty Matters.  Each of the Lenders (including in its capacities as a
potential Cash Management Bank and a potential Hedge Bank) and the L/C Issuers
irrevocably authorize the Administrative Agent:

(a)to release any Lien on any property granted to or held by the Administrative
Agent under any Loan Document (i) upon satisfaction of the Termination
Conditions, (ii) that is sold, disposed of or transferred or to be sold,
disposed of or transferred as part of or in connection with any sale,
disposition or transfer permitted hereunder or under any other Loan Document to
a Person that is not a Loan Party, (iii) that constitutes Excluded Assets, (iv)
if the property subject to such Lien is owned by a Guarantor, upon the release
of such Guarantor from its Guaranty otherwise in accordance with the Loan
Documents, (v) that constitutes Excluded Assets or (vi) if approved, authorized
or ratified in writing in accordance with Section 11.01;

(b)to release any Guarantor from its obligations under the Guaranty if such
Person ceases to be a Subsidiary or Restricted Subsidiary as a result of a
transaction permitted hereunder;

147

--------------------------------------------------------------------------------

 

(c)to release any Guarantor from its obligations under the Guaranty if such
Person ceases to be a Subsidiary that is a Material Subsidiary;

(d)to release any Guarantor, other than following a Collateral Trigger Event any
Person that is a Pledgor (for so long as such Person is a Pledgor), from its
obligations under the Guaranty if such Person is a guarantor of any Material
Indebtedness of the Borrowers or the Restricted Subsidiaries, at such time as
its guaranty of such Material Indebtedness and any other Material Indebtedness
is released;

(e)enter into subordination, intercreditor and/or similar agreements with
respect to Indebtedness that is (i) required or permitted to be subordinated
hereunder and/or (ii) secured by Liens, and which Indebtedness contemplates an
intercreditor, subordination or collateral trust agreement;

(f)to release any Guarantor that is an Immaterial Subsidiary from its
obligations under the Guaranty if such Person is a guarantor of any capital
markets Indebtedness of the Borrowers or the Restricted Subsidiaries, at such
time as its guaranty of such capital markets Indebtedness and any other capital
markets Indebtedness is released;

(g)to release any Guarantor that is the owner or lessor of any Real Property in
connection with any substantially contemporaneous transaction or series of
related transactions (which transactions may, for the avoidance of doubt, be
sequenced or structured in a similar manner to the transactions with respect to
MGP to occur on or around the Closing Date) resulting in the transfer of such
Real Property (or the Equity Interests of such Guarantor), directly or
indirectly, as part of or in connection with any sale, disposition or transfer
to MGP (or one of its Subsidiaries) permitted hereunder or under any other Loan
Document; provided that the only assets owned by such Guarantor are the
applicable Real Property and such other assets permitted to be sold, disposed of
or transferred hereunder or under any other Loan Document in connection with
such transactions; provided, further, that to the extent such sale, disposition
or transfer has not been consummated on or prior to the date that is two
Business Days after the date of such release (or such later date as reasonably
agreed by the Administrative Agent), the Borrowers shall cause the applicable
Restricted Subsidiary to restore its Guaranty to the extent required hereunder
or under any other Loan Document; and

(h)to subordinate any Lien on any property granted to or held by the
Administrative Agent under any Loan Document to the holder of any Lien on such
property that is permitted by Section 8.04(d) and clauses (f) and (u) of the
definition of “Permitted Encumbrances.”

The Administrative Agent hereby agrees to use its commercially reasonable
efforts to take any of the foregoing actions requested by the Company to
facilitate any transaction permitted hereunder within ten Business Days
following request by the Company (or such shorter period of time as
Administrative Agent may agree to in its reasonable discretion), in a form
reasonably requested by the Company.

In each case as specified in this Section 10.10, the Administrative Agent will,
at the Borrowers’ expense, execute and deliver to the applicable Loan Party such
documents as such Loan Party may reasonably request to evidence the release of
such item of Collateral from the assignment and security interest granted under
the Collateral Documents or to subordinate its interest in such item, or to
release such Guarantor from its obligations under the Guaranty, in each case in
accordance with the terms of the Loan Documents and this Section 10.10.

Notwithstanding anything herein to the contrary, the Company and its Restricted
Subsidiaries may execute such maps, plats, records of survey, amendments to deed
of trust and any other documentation as is necessary to give effect to any lot
line adjustment or recording of a subdivision map to create a separate legal
parcel, and the Administrative Agent will cooperate with and consent to the
execution of such maps, plats, records of survey, amendments to deed of trust
and other documentation by the Company and its Restricted Subsidiaries as is
necessary to reflect the revised legal description for such land.  

148

--------------------------------------------------------------------------------

 

10.11Cash Management Agreements and Swap Contracts.  Except as otherwise
expressly set forth herein or in any Guaranty or the Pledge Agreement, no Cash
Management Bank or Hedge Bank that obtains the benefits of Section 9.03, any
Guaranty or the Pledge Agreement by virtue of the provisions hereof or of any
Guaranty or the Pledge Agreement shall have any right to notice of any action or
to consent to, direct or object to any action hereunder or under any other Loan
Document  or otherwise in respect of the Collateral (including the release or
impairment of any Collateral) other than in its capacity as a Lender and, in
such case, only to the extent expressly provided in the Loan
Documents.  Notwithstanding any other provision of this Article X to the
contrary, the Administrative Agent shall not be required to verify the payment
of, or that other satisfactory arrangements have been made with respect to,
Obligations arising under Cash Management Agreements and Swap Contracts unless
the Administrative Agent has received written notice of such Obligations,
together with such supporting documentation as the Administrative Agent may
request, from the applicable Cash Management Bank or Hedge Bank, as the case may
be.

10.12Certain Notices.  To the extent required by Section 17.3 of the MGP Master
Lease, Section 17.3 of the MGP BREIT JV Master Lease and Section 17.3 of the
Bellagio Lease (and any equivalent provision in any Similar Lease), the
Administrative Agent shall provide a copy to the applicable landlord of any
notices issued by the Lenders or the Administrative Agent to the Borrowers of an
Event of Default hereunder.

10.13Withholding Tax.  To the extent required by any applicable Laws (as
determined in good faith by the Administrative Agent), the Administrative Agent
may withhold from any payment to any Lender under any Loan Document an amount
equivalent to any applicable withholding Tax. Without limiting or expanding the
provisions of Section 3.01, each Lender shall indemnify and hold harmless the
Administrative Agent against, and shall make payable in respect thereof within
10 days after demand therefor, any and all Taxes and any and all related losses,
claims, liabilities and expenses (including fees, charges and disbursements of
any counsel for the Administrative Agent) incurred by or asserted against the
Administrative Agent by the IRS or any other Governmental Authority as a result
of the failure of the Administrative Agent to properly withhold Tax from amounts
paid to or for the account of such Lender for any reason (including because the
appropriate documentation was not delivered or not properly executed, or because
such Lender failed to notify the Administrative Agent of a change in
circumstance that rendered the exemption from, or reduction of, withholding Tax
ineffective), in each case, whether or not such Taxes were correctly or legally
imposed or asserted.  A certificate as to the amount of such payment or
liability delivered to any Lender by the Administrative Agent shall be
conclusive absent manifest error.  Each Lender hereby authorizes the
Administrative Agent to set off and apply any and all amounts at any time owing
to such Lender under this Agreement or any other Loan Document against any
amount due the Administrative Agent under this Section 10.13.  The agreements in
this Section 10.13 shall survive the resignation and/or replacement of the
Administrative Agent, any assignment of rights by, or the replacement of, a
Lender and the satisfaction of the Termination Conditions.  For the avoidance of
doubt, the term “Lender” shall, for purposes of this Section 10.13, include any
L/C Issuer.




149

--------------------------------------------------------------------------------

 

10.14Certain ERISA Matters.

(a) Each Lender (x) represents and warrants, as of the date such Person became a
Lender party hereto, to, and (y) covenants, from the date such Person became a
Lender party hereto to the date such Person ceases being a Lender party hereto,
for the benefit of, the Administrative Agent, the Arrangers and their respective
Affiliates and not, for the avoidance of doubt, to or for the benefit of the
Borrowers or any other Loan Party, that at least one of the following is and
will be true:

(i) such Lender is not using “plan assets” (within the meaning of Section 3(42)
of ERISA or otherwise) of one or more Benefit Plans with respect to such
Lender’s entrance into, participation in, administration of and performance of
the Loans, the Letters of Credit, the Commitments or this Agreement,

(ii) the transaction exemption set forth in one or more PTEs, such as PTE 84-14
(a class exemption for certain transactions determined by independent qualified
professional asset managers), PTE 95-60 (a class exemption for certain
transactions involving insurance company general accounts), PTE 90-1 (a class
exemption for certain transactions involving insurance company pooled separate
accounts), PTE 91-38 (a class exemption for certain transactions involving bank
collective investment funds) or PTE 96-23 (a class exemption for certain
transactions determined by in-house asset managers), is applicable with respect
to such Lender’s entrance into, participation in, administration of and
performance of the Loans, the Letters of Credit, the Commitments and this
Agreement,

(iii) (A) such Lender is an investment fund managed by a “Qualified Professional
Asset Manager” (within the meaning of Part VI of PTE 84-14), (B) such Qualified
Professional Asset Manager made the investment decision on behalf of such Lender
to enter into, participate in, administer and perform the Loans, the Letters of
Credit, the Commitments and this Agreement, (C) the entrance into, participation
in, administration of and performance of the Loans, the Letters of Credit, the
Commitments and this Agreement satisfies the requirements of sub-sections (b)
through (g) of Part I of PTE 84-14 and (D) to the best knowledge of such Lender,
the requirements of subsection (a) of Part I of PTE 84-14 are satisfied with
respect to such Lender’s entrance into, participation in, administration of and
performance of the Loans, the Letters of Credit, the Commitments and this
Agreement, or

(iv) such other representation, warranty and covenant as may be agreed in
writing between the Administrative Agent, in its sole discretion, and such
Lender.

(b) In addition, unless either (1) sub-clause (i) in the immediately preceding
clause (a) is true with respect to a Lender or (2) a Lender has provided another
representation, warranty and covenant in accordance with sub-clause (iv) in the
immediately preceding clause (a), such Lender further (x) represents and
warrants, as of the date such Person became a Lender party hereto, to, and (y)
covenants, from the date such Person became a Lender party hereto to the date
such Person ceases being a Lender party hereto, for the benefit of, the
Administrative Agent, the Arrangers and their respective Affiliates and not, for
the avoidance of doubt, to or for the benefit of any Borrower or any other Loan
Party, that none of the Administrative Agent, the Arrangers or any of their
respective Affiliates is not a fiduciary with respect to the assets of such
Lender involved in such Lender’s entrance into, participation in, administration
of and performance of the Loans, the Letters of Credit, the Commitments and this
Agreement (including in connection with the reservation or exercise of any
rights by the Administrative Agent under this Agreement, any Loan Document or
any documents related hereto or thereto).




150

--------------------------------------------------------------------------------

 

10.15Keepwell..  Each Loan Party that is a Qualified ECP Guarantor at the time
the Guaranty or the grant of a security interest under the Loan Documents, in
each case, by any Specified Loan Party, becomes effective with respect to any
Swap Obligation, hereby jointly and severally, absolutely, unconditionally and
irrevocably undertakes to provide such funds or other support to each Specified
Loan Party with respect to such Swap Obligation as may be needed by such
Specified Loan Party from time to time to honor all of its obligations under its
Guaranty and the other Loan Documents in respect of such Swap Obligation (but,
in each case, only up to the maximum amount of such liability that can be hereby
incurred without rendering such Qualified ECP Guarantor’s obligations and
undertakings under this Article X voidable under applicable Law relating to
fraudulent conveyance or fraudulent transfer, and not for any greater
amount).  The obligations and undertakings of each Qualified ECP Guarantor under
this Section 10.15 shall remain in full force and effect until the Obligations
have been indefeasibly paid and performed in full.  Each Qualified ECP Guarantor
intends this Section 10.15 to constitute, and this Section 10.15 shall be deemed
to constitute, a guarantee of the obligations of, and a “keepwell, support, or
other agreement” for the benefit of, each Specified Loan Party for all purposes
of the Commodity Exchange Act.

ARTICLE XII
MISCELLANEOUS

11.01Amendments, Etc..  No amendment or waiver of any provision of this
Agreement or any other Loan Document, and no consent to any departure by any
Loan Party therefrom, shall be effective unless in writing signed by the
Required Lenders (other than with respect to any amendment or waiver
contemplated in clause (a) below) and the applicable Loan Party, as the case may
be, and acknowledged by the Administrative Agent, and each such waiver or
consent shall be effective only in the specific instance and for the specific
purpose for which given; provided that no such amendment, waiver or consent
shall:

(a)change any provision of this Section 11.01 without the written consent of
each Lender directly and adversely affected thereby;

(b)extend or increase the Commitment of any Lender (or reinstate any Commitment
terminated pursuant to Section 9.02) without the written consent of such Lender;

(c)postpone any date fixed by this Agreement or any other Loan Document for any
payment (excluding mandatory prepayments) of principal, interest, fees or other
amounts due to a Lender under any Loan Document without the written consent of
the Lender entitled to such payment;

(d)reduce the principal of, or the rate of interest specified herein on, any
Loan or L/C Borrowing, or any fees or other amounts payable hereunder or under
any other Loan Document, or change the manner of computation of any financial
ratio (including any change in any applicable defined term) used in determining
the Applicable Rate that would result in a reduction of any interest rate on any
Loan or any fee payable hereunder without the written consent of each Lender
entitled to such amount; provided that only the consent of the Required Lenders
shall be necessary to amend the definition of “Default Rate” or to waive any
obligation of any Borrower to pay interest or Letter of Credit Fees at the
Default Rate;

(e)change (x) Section 9.03 in a manner that would alter the pro rata sharing of
payments required thereby without the written consent of each Lender or (y) the
order of application of any reduction in the Commitments or any prepayment of
Loans among the Facilities from the application thereof set forth in the
applicable provisions of Section 2.04(b) or 2.05(b), respectively, in any manner
that materially and adversely affects the Lenders under a Facility without the
written consent of (i) if such

151

--------------------------------------------------------------------------------

 

Facility is the Revolving Facility, the Required Revolving Lenders, (ii) if such
Facility is an Incremental Term Facility, the Required Incremental Term Lenders,
(iii) if such Facility is an Other Revolving Facility, the Required Other
Revolving Lenders and (iv) if such Facility is an Extended Revolving Facility,
the Required Extended Revolving Lenders;

(f)change (i)  the definition of “Required Lenders” or any other provision
hereof specifying the number or percentage of Lenders required to amend, waive
or otherwise modify any rights hereunder or make any determination or grant any
consent hereunder (other than the definitions specified in clause (ii) of this
Section 11.01(f)), without the written consent of each Lender or (ii) the
definition of “Required Revolving Lenders,” “Required Incremental Term Lenders,”
“Required Other Revolving Lenders” or “Required Extended Revolving Lenders”
without the written consent of each Lender under the applicable Facility;

(g)release all or substantially all of the value of the Collateral, without the
written consent of each Lender; provided prior to the granting of security
interests in any Collateral upon the occurrence of a Collateral Trigger Event,
any amendment, waiver or other modification related to Section 6.09 or the
Collateral Trigger Event shall only require the consent of the Required Lenders;

(h)release all or substantially all of the value of the Guaranty, without the
written consent of each Lender, except to the extent the release of any
Subsidiary from the Guaranty is permitted pursuant to Section 10.10 (in which
case such release may be made by the Administrative Agent acting alone, and
shall be made promptly upon the request of the Company); or

(i)impose any greater restriction on the ability of any Lender under a Facility
to assign any of its rights or obligations hereunder without the written consent
of (i)  if such Facility is the Revolving Facility, the Required Revolving
Lenders, (ii) if such Facility is an Incremental Term Facility, the Required
Incremental Term Lenders, (iii)  if such Facility is an Other Revolving
Facility, the Required Other Revolving Lenders and (iv) if such Facility is an
Extended Revolving Facility, the Required Extended Revolving Lenders;

and provided, further, that (i) no amendment, waiver or consent shall, unless in
writing and signed by any L/C Issuer in addition to the Lenders required above,
affect the rights or duties of such L/C Issuer under this Agreement or any
Issuer Document relating to any Letter of Credit issued or to be issued by it;
(ii) no amendment, waiver or consent shall, unless in writing and signed by the
Administrative Agent in addition to the Lenders required above, affect the
rights or duties of the Administrative Agent under this Agreement or any other
Loan Document; (iii) the Fee Letter may be amended, or rights or privileges
thereunder waived, in a writing executed only by the parties thereto, (iv) the
Administrative Agent may, with the consent of the Borrowers only, amend, modify
or supplement this Agreement or any other Loan Document to cure any ambiguity,
omission, defect or inconsistency (as reasonably determined by the
Administrative Agent), so long as such amendment, modification or supplement
does not adversely affect the rights of any Lender (or any L/C Issuer, if
applicable) or the Lenders shall have received at least five Business Days’
prior written notice thereof and Administrative Agent shall not have received,
within five Business Days of the date of such notice to the Lenders, a written
notice from the Required Lenders stating that the Required Lenders object to
such amendment, (v) the Administrative Agent and the Borrowers shall be
permitted to amend any provision of any Loan Document to better implement the
intentions of this Agreement and the other Loan Documents and to add Collateral
and (vi) the consent of the Required Revolving Lenders (but without the consent
of other Lenders, including the Required Lenders) shall be required to amend,
modify or waive any condition precedent set forth in Section 4.02 with respect
to making Revolving Loans.  Notwithstanding anything to the contrary herein, no
Defaulting Lender shall have any right to approve or disapprove any amendment,
waiver or consent hereunder (and any amendment, waiver or consent which by its
terms requires the consent of all Lenders or each affected Lender may be
effected with the consent of the applicable Lenders other than Defaulting
Lenders), except

152

--------------------------------------------------------------------------------

 

that (x) the Commitment of such Lender may not be increased or extended and the
principal amount of any Loan of such Lender may not be decreased without the
consent of such Lender and (y) any waiver, amendment or modification requiring
the consent of all Lenders or each affected Lender that by its terms affects any
Defaulting Lender disproportionately adversely relative to other affected
Lenders shall require the consent of such Defaulting Lender.

If any Lender does not consent to a proposed amendment, waiver, consent or
release with respect to any Loan Document that requires the consent of each
Lender and that has been approved by the Required Lenders, the Borrowers may
replace such Non-Consenting Lender in accordance with Section 11.13; provided
that such amendment, waiver, consent or release can be effected as a result of
the assignment contemplated by such Section (together with all other such
assignments required by the Borrowers to be made pursuant to this paragraph).

The Administrative Agent and the Borrowers may (without the consent of Lenders)
amend any Loan Document to the extent (but only to the extent) necessary to
reflect the existence and terms of Incremental Loans, Other Revolving Loans and
Extended Revolving Loans.  Notwithstanding anything to the contrary contained
herein, such amendment shall become effective without any further consent of any
other party to such Loan Document.  In addition, upon the effectiveness of any
Refinancing Amendment, the Administrative Agent, the Borrowers and the Lenders
providing the relevant Credit Agreement Refinancing Indebtedness may amend this
Agreement to the extent (but only to the extent) necessary to reflect the
existence and terms of the Credit Agreement Refinancing Indebtedness incurred
pursuant thereto (including any amendments necessary to treat the Loans and
Commitments subject thereto as Other Revolving Loans and/or Other Revolving
Commitments).  The Administrative Agent and the Borrowers may effect such
amendments to this Agreement and the other Loan Documents as may be necessary or
appropriate, in the reasonable opinion of the Administrative Agent and the
Borrowers, to effect the terms of any Refinancing Amendment.  The Administrative
Agent may enter into amendments to this Agreement and the other Loan Documents
with the Borrowers as may be necessary in order to establish new tranches or
sub-tranches in respect of the Loans and/or Commitments extended pursuant to
Section 2.15 or incurred pursuant to Section 2.13 or Section 2.14 and such
technical amendments as may be necessary or appropriate in the reasonable
opinion of the Administrative Agent and the Borrowers in connection with the
establishment of such new tranches or sub-tranches, in each case on terms
consistent with Section 2.13, Section 2.14 or Section 2.15.

Notwithstanding any provision herein to the contrary, this Agreement may be
amended with the written consent of the Company and the Administrative Agent as
provided in Section 3.03.






153

--------------------------------------------------------------------------------

 

11.02

Notices; Effectiveness; Electronic Communications.

(a)Notices Generally.  Except in the case of notices and other communications
expressly permitted to be given by telephone (and except as provided in
clause (b) below), all notices and other communications provided for herein
shall be in writing and shall be delivered by hand or overnight courier service,
mailed by certified or registered mail or sent by facsimile as follows, and all
notices and other communications expressly permitted hereunder to be given by
telephone shall be made to the applicable telephone number, as follows:

(i)if to any Borrower, the Administrative Agent or any L/C Issuer, to the
address, facsimile number, electronic mail address or telephone number specified
for such Person on Schedule 11.02; and

(ii)if to any other Lender, to the address, facsimile number, electronic mail
address or telephone number specified in its Administrative Questionnaire
(including, as appropriate, notices delivered solely to the Person designated by
a Lender on its Administrative Questionnaire then in effect for the delivery of
notices that may contain material non-public information relating to the
Borrowers).

Notices and other communications sent by hand or overnight courier service, or
mailed by certified or registered mail, shall be deemed to have been given when
received; notices and other communications sent by facsimile shall be deemed to
have been given when sent (except that, if not given during normal business
hours for the recipient, shall be deemed to have been given at the opening of
business on the next Business Day for the recipient).  Notices and other
communications delivered through electronic communications to the extent
provided in clause (b) below shall be effective as provided in such clause (b).

(b)Electronic Communications.  Notices and other communications to the Lenders
and the L/C Issuers hereunder may be delivered or furnished by electronic
communication (including e-mail and Internet or intranet websites) pursuant to
procedures approved by the Administrative Agent, provided that the foregoing
shall not apply to notices to any Lender or any L/C Issuer pursuant to
Article II if such Lender or such L/C Issuer, as applicable, has notified the
Administrative Agent that it is incapable of receiving notices under such
Article by electronic communication.  The Administrative Agent or any Borrower
may, in its discretion, agree to accept notices and other communications to it
hereunder by electronic communications pursuant to procedures approved by it,
provided that approval of such procedures may be limited to particular notices
or communications.

Unless the Administrative Agent otherwise prescribes, (i) notices and other
communications sent to an e-mail address shall be deemed received upon the
sender’s receipt of an acknowledgement from the intended recipient (such as by
the “return receipt requested” function, as available, return e-mail or other
written acknowledgement), and (ii) notices or communications posted to an
Internet or intranet website shall be deemed received upon the deemed receipt by
the intended recipient at its e-mail address as described in the foregoing
clause (i) of notification that such notice or communication is available and
identifying the website address therefor; provided that, for both clauses (i)
and (ii), if such notice, email or other communication is not sent during the
normal business hours of the recipient, such notice, email or communication
shall be deemed to have been sent at the opening of business on the next
Business Day for the recipient.

(c)The Platform.  THE PLATFORM IS PROVIDED “AS IS” AND “AS AVAILABLE.”  THE
AGENT PARTIES DO NOT WARRANT THE ACCURACY OR

154

--------------------------------------------------------------------------------

 

COMPLETENESS OF THE BORROWER MATERIALS OR THE ADEQUACY OF THE PLATFORM, AND
EXPRESSLY DISCLAIM LIABILITY FOR ERRORS IN OR OMISSIONS FROM THE BORROWER
MATERIALS.  NO WARRANTY OF ANY KIND, EXPRESS, IMPLIED OR STATUTORY, INCLUDING
ANY WARRANTY OF MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE,
NON-INFRINGEMENT OF THIRD PARTY RIGHTS OR FREEDOM FROM VIRUSES OR OTHER CODE
DEFECTS, IS MADE BY ANY AGENT PARTY IN CONNECTION WITH THE BORROWER MATERIALS OR
THE PLATFORM.  

(d)Change of Address, Etc.  Each of each Borrower, the Administrative Agent and
any L/C Issuer may change its address, facsimile or telephone number for notices
and other communications hereunder by notice to the other parties hereto.  Each
other Lender may change its address, facsimile or telephone number for notices
and other communications hereunder by notice to each Borrower, the
Administrative Agent and any L/C Issuer.  In addition, each Lender agrees to
notify the Administrative Agent from time to time to ensure that the
Administrative Agent has on record (i) an effective address, contact name,
telephone number, facsimile number and electronic mail address to which notices
and other communications may be sent and (ii) accurate wire instructions for
such Lender.  Furthermore, each Public Lender agrees to cause at least one
individual at or on behalf of such Public Lender to at all times have selected
the “Private Side Information” or similar designation on the content declaration
screen of the Platform in order to enable such Public Lender or its delegate, in
accordance with such Public Lender’s compliance procedures and applicable Law,
including United States Federal and state securities Laws, to make reference to
Borrower Materials that are not made available through the “Public Side
Information” portion of the Platform and that may contain material non-public
information with respect to the Company or its securities for purposes of United
States Federal or state securities laws.

(e)Reliance by Administrative Agent, L/C Issuer and Lenders.  The Administrative
Agent, the L/C Issuers and the Lenders shall be entitled to rely and act upon
any notices (including telephonic or electronic Committed Loan Notices and
Letter of Credit Applications) purportedly given by or on behalf of any Borrower
even if (i) such notices were not made in a manner specified herein, were
incomplete or were not preceded or followed by any other form of notice
specified herein, or (ii) the terms thereof, as understood by the recipient,
varied from any confirmation thereof.  Each Borrower shall indemnify the
Administrative Agent, each L/C Issuer, each Lender and the Related Parties of
each of them from all losses, costs, expenses and liabilities resulting from the
reliance by such Person on each notice purportedly given by or on behalf of any
Borrower.  All telephonic notices to and other telephonic communications with
the Administrative Agent may be recorded by the Administrative Agent, and each
of the parties hereto hereby consents to such recording.

11.03No Waiver; Cumulative Remedies; Enforcement.  No failure by any Lender, any
L/C Issuer or the Administrative Agent to exercise, and no delay by any such
Person in exercising, any right, remedy, power or privilege hereunder or under
any other Loan Document shall operate as a waiver thereof; nor shall any single
or partial exercise of any right, remedy, power or privilege hereunder preclude
any other or further exercise thereof or the exercise of any other right,
remedy, power or privilege.  The rights, remedies, powers and privileges herein
provided, and provided under each other Loan Document, are cumulative and not
exclusive of any rights, remedies, powers and privileges provided by law.

155

--------------------------------------------------------------------------------

 

Notwithstanding anything to the contrary contained herein or in any other Loan
Document, the authority to enforce rights and remedies hereunder and under the
other Loan Documents against the Loan Parties or any of them shall be vested
exclusively in, and all actions and proceedings at law in connection with such
enforcement shall be instituted and maintained exclusively by, the
Administrative Agent in accordance with Section 9.02 for the benefit of all the
Pari Passu Parties; provided that the foregoing shall not prohibit (a) the
Administrative Agent from exercising on its own behalf the rights and remedies
that inure to its benefit (solely in its capacity as Administrative Agent)
hereunder and under the other Loan Documents, (b) any L/C Issuer from exercising
the rights and remedies that inure to its benefit (solely in its capacity as any
L/C Issuer) hereunder and under the other Loan Documents, (c) any Lender from
exercising setoff rights in accordance with Section 11.08 (subject to the terms
of Section 2.12), or (d) any Lender from filing proofs of claim or appearing and
filing pleadings on its own behalf during the pendency of a proceeding relative
to any Loan Party under any Debtor Relief Law; and provided, further, that if at
any time there is no Person acting as Administrative Agent hereunder and under
the other Loan Documents, then (i) the Required Lenders shall have the rights
otherwise ascribed to the Administrative Agent pursuant to Section 9.02 and
(ii) in addition to the matters set forth in clauses (b), (c) and (d) of the
preceding proviso and subject to Section 2.12, any Lender may, with the consent
of the Required Lenders, enforce any rights and remedies available to it and as
authorized by the Required Lenders.

11.04Expenses; Indemnity; Damage Waiver.

(a)Costs and Expenses.  Borrowers agree (a) to pay or reimburse all reasonable
and documented in reasonable detail out-of-pocket expenses incurred on or after
the Closing Date by the Administrative Agent and its Affiliates in connection
with the preparation, execution, delivery and administration of this Agreement
and the other Loan Documents and any amendment, waiver, consent or other
modification of the provisions hereof and thereof (whether or not the
transactions contemplated thereby are consummated), limited, in the case of
legal fees and expenses, to the Attorney Costs of one primary counsel and, if
reasonably necessary, one local counsel in each relevant jurisdiction material
to the interests of the Lenders taken as a whole (which may be a single local
counsel acting in multiple material jurisdictions), and (b) to pay or reimburse
the Administrative Agent, any Lender or any L/C Issuer for all reasonable and
documented in reasonable detail out-of-pocket costs and expenses incurred in
connection with the enforcement of any rights or remedies under this Agreement
or the other Loan Documents (including all such costs and expenses incurred
during any legal proceeding, including any proceeding under any Debtor Relief
Law, and including all Attorney Costs of one counsel to the Administrative
Agent, any Lender and any L/C Issuer taken as a whole (and, if reasonably
necessary, one local counsel in any relevant material jurisdiction (which may be
a single local counsel acting in multiple material jurisdictions) and, solely in
the event of a conflict of interest between the Administrative Agent, any Lender
or any L/C Issuer, where the Person or Persons affected by such conflict of
interest inform the Borrowers in writing of such conflict of interest, one
additional counsel in each relevant material jurisdiction to each group of
affected Persons similarly situated taken as a whole)).  The agreements in this
Section 11.04 shall survive the satisfaction of the Termination Conditions.  All
amounts due under this Section 11.04 shall be paid promptly following receipt by
the Borrowers of an invoice relating thereto setting forth such expenses in
reasonable detail.  If any Loan Party fails to pay when due any costs, expenses
or other amounts payable by it hereunder or under any Loan Document, such amount
may be paid on behalf of such Loan Party by the Administrative Agent in its
reasonable discretion.

(b)Indemnification by Borrowers.  Borrowers shall indemnify the Administrative
Agent (and any sub-agent thereof), each Lender, each L/C Issuer, each Arranger,
and each Related Party of any of the foregoing Persons (each such Person being
called an “Indemnitee”) against, and hold each Indemnitee harmless from, any and
all losses, claims, damages, liabilities and related expenses (including the
fees, charges and disbursements of any counsel for any Indemnitee), and shall
indemnify and hold

156

--------------------------------------------------------------------------------

 

harmless each Indemnitee from all fees and time charges and disbursements for
attorneys who may be employees of any Indemnitee, incurred by any Indemnitee or
asserted against any Indemnitee by any third party or by any other Loan Party
arising out of, in connection with, or as a result of (but limited, in the case
of legal fees and expenses, to the Attorney Costs of one counsel to all
Indemnitees taken as a whole and, if reasonably necessary, a special counsel for
all Indemnitees taken as a whole in each subject matter area that is material to
the interests of such Indemnitees, a single local counsel for all Indemnitees
taken as a whole in each relevant jurisdiction that is material to the interest
of such Indemnitees (which may be a single local counsel acting in multiple
material jurisdictions), and solely in the case of a conflict of interest
between Indemnitees (where the Indemnitee affected by such conflict of interest
informs the Borrowers in writing of such conflict of interest), one additional
counsel in each relevant jurisdiction to each group of affected Indemnitees
similarly situated taken as a whole) (i) the execution or delivery of this
Agreement, any other Loan Document or any agreement or instrument contemplated
hereby or thereby, the performance by the parties hereto of their respective
obligations hereunder or thereunder or the consummation of the transactions
contemplated hereby or thereby or, in the case of the Administrative Agent (and
any sub-agent thereof) and its Related Parties only, the administration of this
Agreement and the other Loan Documents, (ii) any Loan or Letter of Credit or the
use or proposed use of the proceeds therefrom (including any refusal by any L/C
Issuer to honor a demand for payment under a Letter of Credit if the documents
presented in connection with such demand do not strictly comply with the terms
of such Letter of Credit), (iii) any actual Release of Hazardous Materials on or
from any property owned, leased or operated by the Company or any of its
Subsidiaries, or any Environmental Liability related in any way to the Company
or any of its Subsidiaries, or (iv) any actual or prospective claim, litigation,
investigation or proceeding relating to any of the foregoing, whether based on
contract, tort or any other theory, whether brought by a third party or by any
Borrower or any other Loan Party or any Borrower’s or such Loan Party’s
directors, shareholders or creditors, and regardless of whether any Indemnitee
is a party thereto; provided that such indemnity shall not, as to any
Indemnitee, be available to the extent that a court of competent jurisdiction
determines in a final-non-appealable judgment that any such liabilities,
obligations, losses, damages, penalties, claims, demands, actions, judgments,
suits, costs, expenses or disbursements resulted from (x) the gross negligence,
willful misconduct or bad faith of such Indemnitee or of any Related Indemnified
Person of such Indemnitee, (y) a material breach of any obligations of such
Indemnitee under any Loan Document by such Indemnitee or (z) any dispute solely
among Indemnitees or of any Related Indemnified Person of such Indemnitee other
than any claims against an Indemnitee in its capacity or in fulfilling its role
as Administrative Agent (and any sub-agent thereof), Lender, L/C Issuer or
Arranger under any Facility and other than any claims arising out of any act or
omission of the Borrowers or any of their Affiliates.  In the case of an
investigation, litigation or other proceeding to which the indemnity in this
Section 11.04(b) applies, such indemnity shall be effective whether or not such
investigation, litigation or proceeding is brought by any Loan Party, its
directors, stockholders or creditors or an Indemnitee or any other Person,
whether or not any Indemnitee is otherwise a party thereto and whether or not
any of the transactions contemplated hereunder or under any of the other Loan
Documents is consummated.  All amounts due under this Section 11.04(b) (after
the determination of a court of competent jurisdiction) if required pursuant to
the terms of this Section 11.04(b) shall be paid within twenty Business Days
after written demand therefor.  The agreements in this Section 11.04(b) shall
survive the resignation of the Administrative Agent, the L/C Issuer, the
replacement of any Lender and the satisfaction of the Termination
Conditions.  This Section 11.04(b) shall not apply to Taxes except it shall
apply to any Taxes that represent losses, claims, damages, etc. arising from a
non-Tax claim (including a value added Tax or similar Tax charged with respect
to the supply of legal or other services).

(c)Reimbursement by Lenders.  To the extent that the Borrowers for any reason
fail to indefeasibly pay any amount required under clause (a) or (b) of this
Section 11.04 to be paid by them to the Administrative Agent (or any sub-agent
thereof), any L/C Issuer or any Related Party of any of the foregoing, each
Lender severally agrees to pay to the Administrative Agent (or any such
sub-agent), such

157

--------------------------------------------------------------------------------

 

L/C Issuer or such Related Party, as the case may be, such Lender’s Applicable
Percentage (determined as of the time that the applicable unreimbursed expense
or indemnity payment is sought) of such unpaid amount, provided that the
unreimbursed expense or indemnified loss, claim, damage, liability or related
expense, as the case may be, was incurred by or asserted against the
Administrative Agent (or any such sub-agent) or any L/C Issuer in its capacity
as such, or against any Related Party of any of the foregoing acting for the
Administrative Agent (or any such sub-agent) or such L/C Issuer in connection
with such capacity.  The obligations of the Lenders under this clause (c) are
subject to the provisions of Section 2.11(d).

(d)Waiver of Consequential Damages, Etc.  To the fullest extent permitted by
applicable law, no Indemnitee or any Loan Party shall have any liability, and
none of such parties hereto shall assert, and each hereby waives, any claim
against any other party hereto, on any theory of liability, for special,
indirect, consequential or punitive damages (as opposed to direct or actual
damages) arising out of, in connection with, or as a result of, this Agreement,
any other Loan Document or any agreement or instrument contemplated hereby, the
transactions contemplated hereby or thereby, any Loan or Letter of Credit or the
use of the proceeds thereof; provided that the foregoing shall not in any way
limit the indemnification and expense reimbursement obligations of the Loan
Parties under this Agreement.  No Indemnitee referred to in clause (b) above
shall be liable to any Borrower, any Lender, any L/C Issuer or any other Person
for any losses, claims, damages, liabilities or expenses of any kind (whether in
tort, contract or otherwise) arising from the use by unintended recipients of
any information or other materials distributed to such unintended recipients by
such Indemnitee through telecommunications, electronic or other information
transmission systems in connection with this Agreement or the other Loan
Documents or the transactions contemplated hereby or thereby other than for
direct or actual losses, claims, damages, liabilities or expenses resulting from
the gross negligence or willful misconduct of such Indemnitee or Related
Indemnified Person as determined by a final and nonappealable judgment of a
court of competent jurisdiction.

(e)Payments.  All amounts due under this Section 11.04 shall be payable not
later than twenty Business Days after demand therefor.

(f)Survival.  The agreements in this Section 11.04 and the indemnity provisions
of Section 11.02(e) shall survive the resignation of the Administrative Agent
and any L/C Issuer, the replacement of any Lender, the satisfaction of the
Termination Conditions.

11.05Payments Set Aside.  To the extent that any payment by or on behalf of any
Borrower is made to the Administrative Agent, any L/C Issuer or any Lender, or
the Administrative Agent, any L/C Issuer or any Lender exercises its right of
setoff, and such payment or the proceeds of such setoff or any part thereof is
subsequently invalidated, declared to be fraudulent or preferential, set aside
or required (including pursuant to any settlement entered into by the
Administrative Agent, such L/C Issuer or such Lender in its discretion) to be
repaid to a trustee, receiver or any other party, in connection with any
proceeding under any Debtor Relief Law or otherwise, then (a) to the extent of
such recovery, the obligation or part thereof originally intended to be
satisfied shall be revived and continued in full force and effect as if such
payment had not been made or such setoff had not occurred, and (b) each Lender
and each L/C Issuer severally agrees to pay to the Administrative Agent upon
demand its applicable share (without duplication) of any amount so recovered
from or repaid by the Administrative Agent, plus interest thereon from the date
of such demand to the date such payment is made at a rate per annum equal to the
Federal Funds Rate from time to time in effect.  The obligations of the Lenders
and each L/C Issuer under clause (b) of the preceding sentence shall survive the
satisfaction of the Termination Conditions.




158

--------------------------------------------------------------------------------

 

11.06Successors and Assigns.

(a)Successors and Assigns Generally.  The provisions of this Agreement and the
other Loan Documents shall be binding upon and inure to the benefit of the
parties hereto and thereto and their respective successors and assigns permitted
hereby, except that no Borrower may assign or otherwise transfer any of its
rights or obligations hereunder without the prior written consent of the
Administrative Agent and each Lender and no Lender may assign or otherwise
transfer any of its rights or obligations hereunder except (i) to an assignee in
accordance with the provisions of Section 11.06(b) or (ii) by way of
participation in accordance with the provisions of Section 11.06(d) or (iii) by
way of pledge or assignment of a security interest subject to the restrictions
of Section 11.06(f) (and, except for any assignment subject to the terms of
Section 11.06(i), any other attempted assignment or transfer by any party hereto
shall be null and void).  Nothing in this Agreement and the other Loan
Documents, expressed or implied, shall be construed to confer upon any Person
(other than the parties hereto, their respective successors and assigns
permitted hereby, Participants to the extent provided in clause (d) of this
Section 11.06 and, to the extent expressly contemplated hereby, the Related
Parties of each of the Administrative Agent, each L/C Issuer, each Lender and
each Arranger) any legal or equitable right, remedy or claim under or by reason
of this Agreement or the other Loan Documents.

(b)Assignments by Lenders.  Any Lender may at any time assign to one or more
Eligible Assignees all or a portion of its rights and obligations under this
Agreement (including all or a portion of its Commitments and the Loans
(including for purposes of this Section 11.06(b), participations in L/C
Obligations) at the time owing to it); provided that any such assignment shall
be subject to the following conditions:

(i)Minimum Amounts.

(A)in the case of an assignment of the entire remaining amount of the assigning
Lender’s Commitment under any Facility and the Loans at the time owing to it
under such Facility or in the case of an assignment to a Lender, an Affiliate of
a Lender or an Approved Fund, no minimum amount need be assigned; and

(B)in any case not described in clause (b)(i)(A) of this Section 11.06, the
aggregate amount of the Commitment (which for this purpose includes Loans
outstanding thereunder) or, if the Commitment is not then in effect, the
principal outstanding balance of the Loans of the assigning Lender subject to
each such assignment, determined as of the date the Assignment and Assumption
with respect to such assignment is delivered to the Administrative Agent or, if
“Trade Date” is specified in the Assignment and Assumption, as of the Trade
Date, shall not be less than $5,000,000, in the case of any assignment in
respect of the Revolving Facility, unless each of the Administrative Agent and,
with respect to the Revolving Facility only and so long as no Event of Default
has occurred and is continuing, each Borrower otherwise consents (each such
consent not to be unreasonably withheld or delayed); provided that concurrent
assignments to members of an Assignee Group and concurrent assignments from
members of an Assignee Group to a single Eligible Assignee (or to an Eligible
Assignee and members of its Assignee Group) will be treated as a single
assignment for purposes of determining whether such minimum amount has been met.

(ii)Proportionate Amounts.  Each partial assignment shall be made as an
assignment of a proportionate part of all the assigning Lender’s rights and
obligations under this Agreement with respect to the Loans or the Commitment
assigned, except that this clause (ii) shall not prohibit any Lender from
assigning all or a portion of its rights and obligations under separate
Facilities on a non-pro rata basis.

(iii)Required Consents.  No consent shall be required for any assignment except
to the extent required by clause (b)(i)(B) of this Section 11.06 and, in
addition:

159

--------------------------------------------------------------------------------

 

(A)the consent of the Borrowers (such consent not to be unreasonably withheld or
delayed) shall be required unless (1) an Event of Default has occurred and is
continuing at the time of such assignment or (2) such assignment is to a Lender
under the same Facility or an Affiliate of a Lender under the same Facility;

(B)the consent of the Administrative Agent (such consent not to be unreasonably
withheld or delayed) shall be required for assignments in respect of (1) any
Revolving Commitment if such assignment is to a Person that is not a Lender with
a Commitment in respect of the applicable Facility, an Affiliate of such Lender
or an Approved Fund with respect to such Lender; and

(C)the consent of any L/C Issuer (such consent not to be unreasonably withheld
or delayed) shall be required for any assignment that increases the obligation
of the assignee to participate in exposure under one or more of its Letters of
Credit (whether or not then outstanding).

(iv)Assignment and Assumption.  The parties to each assignment shall execute and
deliver to the Administrative Agent an Assignment and Assumption, together with
a processing and recordation fee in the amount of $3,500; provided that the
Administrative Agent may, in its sole discretion, elect to waive such processing
and recordation fee in the case of any assignment.  The assignee, if it is not a
Lender, shall deliver to the Administrative Agent an Administrative
Questionnaire.

(v)Assignments to Borrowers.  No such assignment shall be made to any Borrower
or any affiliate or Subsidiary of any Borrower.

(vi)No Assignment to Certain Persons.  No such assignment shall be made to (A) a
natural Person (or a holding company, investment vehicle or trust for, or owned
and operated by or for the primary benefit of a natural Person) or (B) any
Defaulting Lender or any of its Subsidiaries, or any Person who, upon becoming a
Lender hereunder, would constitute any of the foregoing Persons described in
this clause (B).

(vii)Assignments from Defaulting Lenders.  In connection with any assignment of
rights and obligations of any Defaulting Lender hereunder, no such assignment
shall be effective unless and until, in addition to the other conditions thereto
set forth herein, the parties to the assignment shall make such additional
payments to the Administrative Agent in an aggregate amount sufficient, upon
distribution thereof as appropriate (which may be outright payment, purchases by
the assignee of participations or subparticipations, or other compensating
actions, including funding, with the consent of the Borrowers and Administrative
Agent, the applicable pro rata portion of Loans previously requested but not
funded by the Defaulting Lender, to each of which the applicable assignee and
assignor hereby irrevocably consent), to (x) pay and satisfy in full all payment
liabilities then owed by such Defaulting Lender to the Administrative Agent, L/C
Issuer and each other Lender hereunder (and interest accrued thereon), and
(y) acquire (and fund as appropriate) its full pro rata portion of all Loans and
participations in Letters of Credit.  Notwithstanding the foregoing, in the
event that any assignment of rights and obligations of any Defaulting Lender
hereunder shall become effective under applicable law without compliance with
the provisions of this paragraph, then the assignee of such interest shall be
deemed to be a Defaulting Lender for all purposes of this Agreement until such
compliance occurs.

Subject to acceptance and recording thereof by the Administrative Agent pursuant
to clause (c) of this Section 11.06, from and after the effective date specified
in each Assignment and Assumption, the assignee thereunder shall be a party to
this Agreement and, to the extent of the interest assigned by such Assignment
and Assumption, have the rights and obligations of a Lender under this
Agreement, and the assigning Lender thereunder shall, to the extent of the
interest assigned by such Assignment and Assumption, be released from its
obligations under this Agreement (and, in the case of an Assignment

160

--------------------------------------------------------------------------------

 

and Assumption covering all of the assigning Lender’s rights and obligations
under this Agreement, such Lender shall cease to be a party hereto) but shall
continue to be entitled to the benefits of Sections 3.01, 3.04, 3.05 and 10.04
with respect to facts and circumstances occurring prior to the effective date of
such assignment; provided, that except to the extent otherwise expressly agreed
by the affected parties, no assignment by a Defaulting Lender will constitute a
waiver or release of any claim of any party hereunder arising from that Lender’s
having been a Defaulting Lender.  Upon request, each Borrower (at its expense)
shall execute and deliver a Note to the assignee Lender.  Any assignment or
transfer by a Lender of rights or obligations under this Agreement that does not
comply with this clause (b) shall be treated for purposes of this Agreement as a
sale by such Lender of a participation in such rights and obligations in
accordance with Section 11.06(d) and, for the avoidance of doubt, such sale
shall not be effective until it is recorded in the applicable Participant
Register pursuant to Section 11.06(e).

(c)Register.  The Administrative Agent, acting solely for this purpose as a
non-fiduciary agent of the Borrowers, shall maintain at the Administrative
Agent’s Office a copy of each Assignment and Assumption delivered to it (or the
equivalent thereof in electronic form) and a register for the recordation of the
names and addresses of the Lenders, and the Commitments of, and principal
amounts of (and related interest on) the Loans and L/C Obligations owing to,
each Lender pursuant to the terms hereof from time to time (the
“Register”).  The entries in the Register shall be conclusive, and the
Borrowers, the Administrative Agent and the Lenders shall treat each Person
whose name is recorded in the Register pursuant to the terms hereof as a Lender
hereunder for all purposes of this Agreement, notwithstanding notice to the
contrary.  The Register shall be available for inspection by any Borrower and
any Lender (with respect to any entry relating to such Lender’s Loans) at any
reasonable time and from time to time upon reasonable prior notice.

161

--------------------------------------------------------------------------------

 

(d)Participations.  Subject to the requirements of clause (e) of this
Section 11.06, any Lender may at any time, without the consent of, or notice to,
any Borrower or the Administrative Agent, sell participations to any Person
(other than a natural Person, or a holding company, investment vehicle or trust
for, or owned and operated for the primary benefit of, a natural Person, a
Defaulting Lender, a Disqualified Lender or any Borrower or any Affiliate or
Subsidiary of any Borrower; provided that, notwithstanding anything to the
contrary contained herein, participations may be sold to Disqualified Lenders
unless the DQ List has been posted to the Platform) (each, a “Participant”) in
all or a portion of such Lender’s rights and/or obligations under this Agreement
(including all or a portion of its Commitment and/or the Loans (including such
Lender’s participations in L/C Obligations) owing to it); provided that (i) such
Lender’s obligations under this Agreement shall remain unchanged, (ii) such
Lender shall remain solely responsible to the other parties hereto for the
performance of such obligations and (iii) the Borrowers, the Administrative
Agent, the Lenders and the L/C Issuers shall continue to deal solely and
directly with such Lender in connection with such Lender’s rights and
obligations under this Agreement.  Any agreement or instrument pursuant to which
a Lender sells such a participation shall provide that such Lender shall retain
the sole right to enforce this Agreement and to approve any amendment,
modification or waiver of any provision of this Agreement; provided that such
agreement or instrument may provide that such Lender will not, without the
consent of the Participant, agree to any amendment, waiver or other modification
described in clauses (a), (b), (c), (g) and (h) of Section 11.01 that affects
such Participant.  All parties hereto acknowledge and agree that the
Administrative Agent shall have no obligation or duty to monitor or track
whether any Disqualified Lender shall have become a Participant
hereunder.  Subject to clause (f) of this Section 11.06, each Borrower agrees
that each Participant shall be entitled to the benefits of Sections 3.01, 3.04
and 3.05 to the same extent as if it were a Lender and had acquired its interest
by assignment pursuant to Section 11.06(b), subject to the requirements and
limitations of such Sections, including Section 3.01(e) (it being understood
that the documentation required under Section 3.01(e) shall be delivered solely
to the participating Lender, and if any additional amounts are required to be
paid pursuant to Section 3.01(a) or (c), to the Borrowers and the Administrative
Agent).  To the extent permitted by law, each Participant also shall be entitled
to the benefits of Section 11.08 as though it were a Lender, provided such
Participant shall be subject to Section 2.12 as though it were a Lender.  For
the avoidance of doubt, each Lender shall be responsible for the indemnity under
Section 11.04(c) without regard to the existence of any participation.

(e)Participant Register.  Each Lender that sells a participation shall, acting
solely for this purpose as a non-fiduciary agent of the Borrowers, maintain a
register on which it enters the name and address of each participant and the
principal amounts of (and related interest on) each Participant’s interest in
Loans made hereunder (the “Participant Register”); provided that no Lender shall
have any obligation to disclose all or any portion of the Participant Register
(including the identity of any Participant or any information relating to a
Participant’s interest in any Commitments, Loans, Letters of Credit or its other
Obligations under any Loan Document) to any Person except to the extent such
disclosure is necessary to establish that any such Commitment, Loan, Letter of
Credit or other Obligation is in registered form under Section 5f.103-1(c) of
the United States Treasury Regulations and Section 1.163-5 of the proposed
United States Treasury Regulations.  The entries in the Participant Register
shall be conclusive and binding for all purposes, and the Borrowers, the
Administrative Agent, and the Lenders shall treat each Person whose name is
recorded in the Participant Register as a Participant for all purposes of this
Agreement, notwithstanding notice to the contrary.  No sale or other transfer of
any participation or other beneficial ownership interest in any Loan shall be
effective until such sale or transfer is recorded in the applicable Participant
Register and, prior to such recordation, all amounts owing to the selling Lender
with respect to any Loan shall remain owing to the selling Lender.  For the
avoidance of doubt, the Administrative Agent (in its capacity as Administrative
Agent) shall have no responsibility for maintaining a Participant Register.

162

--------------------------------------------------------------------------------

 

(f)Limitations upon Participant Rights.  A Participant shall not be entitled to
receive any greater payment under Section 3.01, 3.04 or 3.05 than the applicable
Lender would have been entitled to receive with respect to the participation
sold to such Participant, unless the sale of the participation to such
Participant is made with the Borrowers’ prior written consent.  A Participant
that would be a Foreign Lender if it were a Lender shall not be entitled to the
benefits of Section 3.01 unless the Borrowers are notified of the participation
sold to such Participant and such Participant agrees, for the benefit of the
Borrowers, to comply with Section 3.01(e) as though it were a Lender.

(g)Certain Pledges.  Any Lender may at any time pledge or assign a security
interest in all or any portion of its rights under this Agreement (including
under its Note, if any) to secure obligations of such Lender, including any
pledge or assignment to secure obligations to a Federal Reserve Bank or any
other central bank having jurisdiction over such Lender; provided that no such
pledge or assignment shall release such Lender from any of its obligations
hereunder or substitute any such pledgee or assignee for such Lender as a party
hereto.

(h)Special Purpose Funding Vehicles.  Notwithstanding anything to the contrary
contained herein, any Lender (a “Granting Lender”) may, subject to the
requirements of clause (i) of this Section 11.06, grant to a special purpose
funding vehicle identified as such in writing from time to time by the Granting
Lender to the Administrative Agent and the Borrowers (an “SPC”) the option to
provide all or any part of any Loan that such Granting Lender would otherwise be
obligated to make pursuant to this Agreement; provided that (i) nothing herein
shall constitute a commitment by any SPC to fund any Loan, (ii) such SPC and the
applicable Loan or any applicable part thereof shall be appropriately reflected
in a Participant Register and (iii) if an SPC elects not to exercise such option
or otherwise fails to make all or any part of such Loan, the Granting Lender
shall be obligated to make such Loan pursuant to the terms hereof or, if it
fails to do so, to make such payment to the Administrative Agent as is required
under Section 2.11(b)(ii).  Except as provided below in this Section 11.06(h),
each party hereto hereby agrees that (A) neither the grant to any SPC nor the
exercise by any SPC of such option shall increase the costs or expenses or
otherwise increase or change the obligations of the Borrowers under this
Agreement (including its obligations under Section 3.01 and Section 3.04),
(B) no SPC shall be liable for any indemnity or similar payment obligation under
this Agreement for which a Lender would be liable, and (C) the Granting Lender
shall for all purposes, including the approval of any amendment, waiver or other
modification of any provision of any Loan Document, remain the lender of record
hereunder.  The making of a Loan by an SPC hereunder shall utilize the
Commitment of the Granting Lender to the same extent, and as if, such Loan were
made by such Granting Lender.  In furtherance of the foregoing, each party
hereto hereby agrees (which agreement shall survive the termination of this
Agreement) that, prior to the date that is one year and one day after the
payment in full of all outstanding commercial paper or other senior debt of any
SPC, it will not institute against, or join any other Person in instituting
against, such SPC any bankruptcy, reorganization, arrangement, insolvency, or
liquidation proceeding under the laws of the United States or any State
thereof.  Notwithstanding anything to the contrary contained herein, any SPC may
(I) with notice to, but without prior consent of the Borrowers and the
Administrative Agent and with the payment of a processing fee in the amount of
$3,500 (which processing fee may be waived by the Administrative Agent in its
sole discretion), assign all or any portion of its right to receive payment with
respect to any Loan to the Granting Lender and (II) disclose on a confidential
basis any non-public information relating to its funding of Loans to any rating
agency, commercial paper dealer or provider of any surety or Guaranty or credit
or liquidity enhancement to such SPC.  Each SPC shall be entitled to the
benefits of Sections 3.01, 3.04, 11.04(a) and 11.04(b) and this Section 11.06 to
the same extent as if it were a Lender.

163

--------------------------------------------------------------------------------

 

(i)No Assignment to a Disqualified Lender.  (i) No assignment or, to the extent
the DQ List has been posted on the Platform for all Lenders, participation shall
be made to any Person that, as of the date (the “Trade Date”) on which the
applicable Lender entered into a binding agreement to sell and assign or
participate all or a portion of its rights and obligations under this Agreement
to such Person, was (x) a Competitor, (y) any banks, financial institutions,
other institutional lenders and other Persons as specified by written notice to
the Administrative Agent and the Lenders (including by posting such notice to
the Platform) prior to the Closing Date (or as updated by the Borrowers in
writing after the Closing Date with respect to banks, financial institutions,
other institutional lenders and other Persons who are Affiliates of Competitors
(other than any bona fide debt fund)) or (z) any Affiliate of the foregoing
(other than any bona fide debt fund) to the extent clearly identifiable on the
basis of such Affiliate’s name (collectively, the “Disqualified Lenders”) unless
the Borrowers have consented to such assignment as otherwise contemplated by
this Section 11.06, in which case such Person will not be considered a
Disqualified Lender for the purpose of such assignment.  For the avoidance of
doubt, with respect to any assignee or participant that becomes a Disqualified
Lender after the applicable Trade Date, (x) such assignee shall not
retroactively be disqualified from becoming a Lender or participant and (y) the
execution by the Borrowers of an Assignment and Assumption with respect to such
assignee will not by itself result in such assignee no longer being considered a
Disqualified Lender.  Any assignment in violation of this clause (i)(i) shall
not be null and void, but the other provisions of this clause (i) shall apply.

(ii)If any assignment is made to any Disqualified Lender without the Borrowers’
prior consent in violation of clause (i)(i) above, or if any Person becomes a
Disqualified Lender after the applicable Trade Date, the Borrowers may, at their
sole expense and effort, upon notice to the applicable Disqualified Lender and
the Administrative Agent, (A) terminate any Revolving Commitment of such
Disqualified Lender and repay all obligations of the Borrowers owing to such
Disqualified Lender in connection with such Revolving Commitment, and/or (B)
require such Disqualified Lender to assign and delegate, without recourse (in
accordance with and subject to the restrictions contained in this Section
11.06), all of its interest, rights and obligations under this Agreement and the
related Loan Documents to an Eligible Assignee that shall assume such
obligations at the lesser of (x) the principal amount thereof and (y) the amount
that such Disqualified Lender paid to acquire such interests, rights and
obligations, in each case plus accrued interest, accrued fees and all other
amounts (other than principal amounts) payable to it hereunder and the other
Loan Documents; provided that (i) the Borrowers shall have paid to the
Administrative Agent the assignment fee (if any) specified in Section 11.06(b)
and (ii) such assignment does not conflict with applicable Laws.

(iii)Notwithstanding anything to the contrary contained in this Agreement,
Disqualified Lenders (A) will not (x) have the right to receive information,
reports or other materials provided to Lenders by the Borrowers, the
Administrative Agent or any other Lender, (y) attend or participate in meetings
attended by the Lenders and the Administrative Agent, or (z) access any
electronic site established for the Lenders or confidential communications from
counsel to or financial advisors of the Administrative Agent or the Lenders (B)
for purposes of any consent to any amendment, waiver or modification of, or any
action under, and for the purpose of any direction to the Administrative Agent
or any Lender to undertake any action (or refrain from taking any action) under
this Agreement or any other Loan Document, each Disqualified Lender will be
deemed to have consented in the same proportion as the Lenders that are not
Disqualified Lenders consented to such matter, and (C) for purposes of voting on
any plan of reorganization or plan of liquidation pursuant to any Debtor Relief
Laws (“Plan of Reorganization”), each Disqualified Lender party hereto hereby
agrees (1) not to vote on such Plan of Reorganization, (2) if such Disqualified
Lender does vote on such Plan of Reorganization notwithstanding the restriction
in the foregoing clause (1), such vote will be deemed not to be in good faith
and shall be “designated” pursuant to Section 1126(e) of the Bankruptcy Code of
the United States (or any similar

164

--------------------------------------------------------------------------------

 

provision in any other Debtor Relief Laws), and such vote shall not be counted
in determining whether the applicable class has accepted or rejected such Plan
of Reorganization in accordance with Section 1126(c) of the Bankruptcy Code of
the United States (or any similar provision in any other Debtor Relief Laws) and
(3) not to contest any request by any party for a determination by the
bankruptcy court (or other applicable court of competent jurisdiction)
effectuating the foregoing clause (2).

(iv)The Administrative Agent shall have the right, and the Borrowers hereby
expressly authorize the Administrative Agent, to (A) post the list of
Disqualified Lenders provided by the Borrowers and any updates thereto from time
to time (collectively, the “DQ List”) on the Platform, including that portion of
the Platform that is designated for “public side” Lenders and/or (B) provide the
DQ List to each Lender requesting the same.

(j)Resignation as L/C Issuer after Assignment.  Notwithstanding anything to the
contrary contained herein, if at any time any L/C Issuer assigns all of its
Revolving Commitment and Revolving Loans pursuant to Section 11.06(b), such L/C
Issuer may, upon 30 days’ notice to the Borrowers and the Lenders, resign as L/C
Issuer.  In the event of any such resignation of an L/C Issuer, the Borrowers
shall be entitled to appoint from among the Lenders a successor L/C Issuer
hereunder; provided that no failure by the Borrowers to appoint any such
successor shall affect the resignation of such L/C Issuer; provided, further,
that no Lender shall be required to serve as an L/C Issuer unless such Lender
consents in its sole discretion.  If an L/C Issuer resigns, it shall retain all
the rights, powers, privileges and duties of an L/C Issuer hereunder with
respect to all Letters of Credit issued by it outstanding as of the effective
date of its resignation as an L/C Issuer and all L/C Obligations with respect
thereto (including the right to require the Lenders to make Base Rate Loans or
fund risk participations in Unreimbursed Amounts pursuant to
Section 2.03(c)).  Upon the appointment of a successor L/C Issuer, (i) such
successor shall succeed to and become vested with all of the rights, powers,
privileges and duties of the retiring L/C Issuer, and (ii) the successor L/C
Issuer shall issue letters of credit in substitution for the Letters of Credit,
if any, outstanding at the time of such succession or make other arrangements
satisfactory to the retiring L/C Issuer to effectively assume the obligations of
such retiring L/C Issuer with respect to such Letters of Credit.

11.07Treatment of Certain Information; Confidentiality.  Each of the
Administrative Agent, the Lenders and the L/C Issuers agrees to maintain the
confidentiality of the Information (as defined below), except that Information
may be disclosed (a) to its Affiliates and to its and its Affiliates’ respective
partners, directors, officers, employees, agents, trustees, advisors and
representatives (it being understood that the Persons to whom such disclosure is
made will be informed of the confidential nature of such Information and
instructed to keep such Information confidential), (b) to the extent requested
by any regulatory authority purporting to have jurisdiction over it or its
Related Parties (including any self-regulatory authority, such as the National
Association of Insurance Commissioners), (c) to the extent required by
applicable laws or regulations or by any subpoena or similar legal process,
(d) to any other party hereto, (e) in connection with the exercise of any
remedies hereunder or under any other Loan Document or any action or proceeding
relating to this Agreement or any other Loan Document or the enforcement of
rights hereunder or thereunder, (f) subject to an agreement containing
provisions substantially the same as those of this Section 11.07, to (i) any
assignee of or Participant in, or any prospective assignee of or Participant in,
any of its rights or obligations under this Agreement or any Eligible Assignee
invited to be a Lender pursuant to Section 2.13 or Section 2.14 or (ii) any
actual or prospective counterparty (or its advisors) to any swap, derivative or
similar transaction under which payments are to be made by reference to any
Borrower, their Restricted Subsidiary and their respective obligations, this
Agreement or payments hereunder, (g) on a confidential basis to (i) any rating
agency in connection with rating any Borrower or their Restricted Subsidiaries
or the credit facilities provided hereunder or (ii) the CUSIP Service Bureau or
any similar agency in connection with the issuance and

165

--------------------------------------------------------------------------------

 

monitoring of CUSIP numbers or other market identifiers with respect to the
credit facilities provided hereunder, (h) with the consent of the Borrowers,
(i) to the extent such Information (x) becomes publicly available other than as
a result of a breach of this Section 11.07 or (y) becomes available to the
Administrative Agent, any Lender, any L/C Issuer or any of their respective
Affiliates on a nonconfidential basis from a source other than any Borrower or
(j) to any credit insurance provider relating to the Borrowers and their
obligations.  Nothing herein shall permit the disclosure of confidential
Information regarding the Loan Parties or their Affiliates to any Competitor of
Company or any of its Subsidiaries or any Disqualified Lender except to the
extent required, directly or indirectly, by Law or compulsory legal process or
any regulatory authority.  In addition, the Administrative Agent and the Lenders
may disclose the existence of this Agreement and information about this
Agreement to market data collectors, similar service providers to the lending
industry and service providers to the Administrative Agent and the Lenders in
connection with the administration of this Agreement, the other Loan Documents,
and the Commitments.

For purposes of this Section 11.07 and Section 7.01, “Information” means all
information received from any Loan Party or any Subsidiary thereof relating to
any Loan Party or any Subsidiary thereof or their respective businesses, other
than any such information that is available to the Administrative Agent, any
Lender or any L/C Issuer on a nonconfidential basis prior to disclosure by any
Loan Party or any Subsidiary thereof, provided that, in the case of information
received from a Loan Party or any such Subsidiary after the Closing Date, such
information is clearly identified at the time of delivery as confidential.  Any
Person required to maintain the confidentiality of Information as provided in
this Section 11.07 shall be considered to have complied with its obligation to
do so if such Person has exercised the same degree of care to maintain the
confidentiality of such Information as such Person would accord to its own
confidential information.

Each of the Administrative Agent, the Lenders and the L/C Issuers acknowledges
that (a) the Information may include material non-public information concerning
the Company or a Subsidiary, as the case may be, (b) it has developed compliance
procedures regarding the use of material non-public information and (c) it will
handle such material non-public information in accordance with applicable Law,
including United States Federal and state securities Laws.

11.08Right of Setoff.  If an Event of Default shall have occurred and be
continuing, each Lender, each L/C Issuer and each of their respective Affiliates
is hereby authorized at any time and from time to time, after obtaining the
prior written consent of the Administrative Agent, to the fullest extent
permitted by applicable law, to set off and apply any and all deposits (general
or special, time or demand, provisional or final, in whatever currency) at any
time held and other obligations (in whatever currency) at any time owing by such
Lender, such L/C Issuer or any such Affiliate to or for the credit or the
account of any Borrower against any and all of the obligations of such Borrower
now or hereafter existing under this Agreement or any other Loan Document to
such Lender or such L/C Issuer, irrespective of whether or not such Lender or
such L/C Issuer shall have made any demand under this Agreement or any other
Loan Document and although such obligations of such Borrower may be contingent
or unmatured or are owed to a branch or office of such Lender or such L/C Issuer
different from the branch or office holding such deposit or obligated on such
indebtedness; provided that in the event that any Defaulting Lender shall
exercise any such right of setoff, (x) all amounts so set off shall be paid over
immediately to the Administrative Agent for further application in accordance
with the provisions of Section 2.18 and, pending such payment, shall be
segregated by such Defaulting Lender from its other funds and deemed held in
trust for the benefit of the Administrative Agent, the L/C Issuers and the
Lenders, and (y) the Defaulting Lender shall provide promptly to the
Administrative Agent a statement describing in reasonable detail the Obligations
owing to such Defaulting Lender as to which it exercised such right of
setoff.  The rights of each Lender, each L/C Issuer and their respective
Affiliates under this Section 11.08

166

--------------------------------------------------------------------------------

 

are in addition to other rights and remedies (including other rights of setoff)
that such Lender, such L/C Issuer or their respective Affiliates may have.  Each
Lender and each L/C Issuer agrees to notify the Borrowers and the Administrative
Agent promptly after any such setoff and application; provided that the failure
to give such notice shall not affect the validity of such setoff and
application.

11.09Interest Rate Limitation.  Notwithstanding anything to the contrary
contained in any Loan Document, the interest paid or agreed to be paid under the
Loan Documents shall not exceed the maximum rate of non-usurious interest
permitted by applicable Law (the “Maximum Rate”).  If the Administrative Agent
or any Lender shall receive interest in an amount that exceeds the Maximum Rate,
the excess interest shall be applied to the principal of the Loans or, if it
exceeds such unpaid principal, refunded to the Borrowers.  In determining
whether the interest contracted for, charged, or received by the Administrative
Agent or a Lender exceeds the Maximum Rate, such Person may, to the extent
permitted by applicable Law, (a) characterize any payment that is not principal
as an expense, fee, or premium rather than interest, (b) exclude voluntary
prepayments and the effects thereof, and (c) amortize, prorate, allocate, and
spread in equal or unequal parts the total amount of interest throughout the
contemplated term of the Obligations hereunder.

11.10Counterparts; Integration; Effectiveness.  This Agreement may be executed
in counterparts (and by different parties hereto in different counterparts),
each of which shall constitute an original, but all of which when taken together
shall constitute a single contract.  This Agreement and the other Loan
Documents, and any separate letter agreements with respect to fees payable to
the Administrative Agent or any L/C Issuer, constitute the entire contract among
the parties relating to the subject matter hereof and supersede any and all
previous agreements and understandings, oral or written, relating to the subject
matter hereof.  Except as provided in Section 4.01, this Agreement shall become
effective when it shall have been executed by the Administrative Agent and when
the Administrative Agent shall have received counterparts hereof that, when
taken together, bear the signatures of each of the other parties
hereto.  Delivery of an executed counterpart of a signature page of this
Agreement by facsimile or other electronic imaging means shall be effective as
delivery of a manually executed counterpart of this Agreement.

11.11Survival of Representations and Warranties.  All representations and
warranties made hereunder and in any other Loan Document or other document
delivered pursuant hereto or thereto or in connection herewith or therewith
shall survive the execution and delivery hereof and thereof.  Such
representations and warranties have been or will be relied upon by the
Administrative Agent and each Lender, regardless of any investigation made by
the Administrative Agent or any Lender or on their behalf and notwithstanding
that the Administrative Agent or any Lender may have had notice or knowledge of
any Default at the time of any Credit Extension, and shall continue in full
force and effect until the satisfaction of the Termination Conditions.




167

--------------------------------------------------------------------------------

 

11.12Severability.  If any provision of this Agreement or the other Loan
Documents is held to be illegal, invalid or unenforceable, (a) the legality,
validity and enforceability of the remaining provisions of this Agreement and
the other Loan Documents shall not be affected or impaired thereby and (b) the
parties shall endeavor in good faith negotiations to replace the illegal,
invalid or unenforceable provisions with valid provisions the economic effect of
which comes as close as possible to that of the illegal, invalid or
unenforceable provisions.  The invalidity of a provision in a particular
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.  Without limiting the foregoing provisions of this Section
11.12, if and to the extent that the enforceability of any provisions in this
Agreement relating to Defaulting Lenders shall be limited by Debtor Relief Laws,
as determined in good faith by the Administrative Agent and the applicable L/C
Issuer, as applicable, then such provisions shall be deemed to be in effect only
to the extent not so limited.

11.13Replacement of Lenders.  If (a) any Lender requests compensation under
Section 3.04, or if the Borrowers are required to pay any additional amount to
any Lender or any Governmental Authority for the account of any Lender pursuant
to Section 3.01, (b) any Lender is a Defaulting Lender, (c) in connection with
any proposed amendment, modification, termination, waiver or consent with
respect to any of the provisions hereof as contemplated by Section 11.01, the
consent of Required Lenders (or in the case of a consent, waiver or amendment
that requires the agreement of affected Lenders with respect to a certain Class
or Classes of the Loans, the Required Extended Revolving Lenders, the Required
Incremental Term Lenders, the Required Other Revolving Lenders or the Required
Revolving Lenders, as applicable) shall have been obtained but the consent of
one or more of such other Lenders whose consent is required shall not have been
obtained, any such Lender (a “Non-Consenting Lender”), (d) any other
circumstance exists hereunder that gives the Borrowers the right to replace a
Lender as a party hereto or (e) as a result of a redemption or replacement
required by Gaming Law, then the Borrowers may, at their sole expense and
effort, upon notice to such Lender and the Administrative Agent, replace such
Lender by (x) terminating the applicable Commitments of such Lender and repaying
all Obligations of the Borrowers owing to such Lender relating to the Loans and
participations held by such Lender as of such termination date under one or more
credit facilities hereunder as the Borrowers may elect or (y) requiring such
Lender to assign and delegate, without recourse (in accordance with and subject
to the restrictions contained in, and consents required by, Section 11.06), all
of its interests, rights (other than its existing right to payments pursuant to
Sections 3.01 and 3.04) and obligations under this Agreement and the related
Loan Documents to an assignee that shall assume such obligations (which assignee
may be another Lender, if a Lender accepts such assignment), provided that:

(i)such Lender shall have received payment of an amount equal to the outstanding
principal of its Loans and L/C Advances, accrued interest thereon, accrued fees
and all other amounts payable to it hereunder and under the other Loan Documents
(including any amounts under Section 3.05) from the assignee (to the extent of
such outstanding principal and accrued interest and fees) or the Borrowers;

(ii)under Section 3.04 or payments required to be made pursuant to Section 3.01,
such assignment will result in a reduction in such compensation or payments
thereafter;

(iii)such assignment or termination does not conflict with applicable Laws; and

(iv)in the case of an assignment resulting from a Lender becoming a
Non-Consenting Lender, the applicable assignee shall have consented to the
applicable amendment, waiver or consent.

A Lender shall not be required to make any such assignment or delegation if,
prior thereto, as a result of a waiver by such Lender or otherwise, the
circumstances entitling the Borrowers to require such assignment and delegation
cease to apply.  Notwithstanding the foregoing, each Lender agrees that if a
Borrower exercises its option pursuant to this Section 11.13 to cause an
assignment by such Lender, such

168

--------------------------------------------------------------------------------

 

Lender shall, promptly after receipt of written notice of such election, execute
and deliver all documentation necessary to effectuate such assignment in
accordance with Section 11.06.  In the event that a Lender does not comply with
the requirements of the immediately preceding sentence within one Business Day
after receipt of such notice (a “Non-Compliant Lender”), each Lender hereby
authorizes and directs the Administrative Agent to execute and deliver such
documentation as may be required to give effect to an assignment in accordance
with Section 11.06 on behalf of such Non-Compliant Lender and any such
documentation so executed by the Administrative Agent shall be effective for
purposes of documenting an assignment pursuant to Section 11.06.  Any removal of
Bank of America or its successor as a Defaulting Lender pursuant to this Section
11.13 shall also constitute the removal of Bank of America or its successor as
the Administrative Agent pursuant to Section 10.06.

11.14Governing Law; Jurisdiction; Etc.

(a)GOVERNING LAW.  THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS (OTHER THAN ANY
LOAN DOCUMENT WHICH EXPRESSLY STATES THAT IT SHALL BE GOVERNED BY THE LAWS OF
ANOTHER JURISDICTION) AND ANY CLAIMS, CONTROVERSY, DISPUTE OR CAUSE OF ACTION
(WHETHER IN CONTRACT OR TORT OR OTHERWISE) BASED UPON, ARISING OUT OF OR
RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT (EXCEPT, AS TO ANY OTHER
LOAN DOCUMENT, AS EXPRESSLY SET FORTH THEREIN) AND THE TRANSACTIONS CONTEMPLATED
HEREBY AND THEREBY SHALL EACH BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH,
THE LAW OF THE STATE OF NEW YORK.

(b)SUBMISSION TO JURISDICTION.  EACH OF THE LOAN PARTIES HEREBY IRREVOCABLY AND
UNCONDITIONALLY AGREES THAT IT WILL NOT COMMENCE ANY ACTION, LITIGATION OR
PROCEEDING OF ANY KIND OR DESCRIPTION, WHETHER IN LAW OR EQUITY, WHETHER IN
CONTRACT OR IN TORT OR OTHERWISE, AGAINST THE ADMINISTRATIVE AGENT, ANY LENDER,
ANY L/C ISSUER, OR ANY RELATED PARTY OF THE FOREGOING IN ANY WAY RELATING TO
THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS RELATING HERETO OR
THERETO, IN ANY FORUM OTHER THAN THE COURTS OF THE STATE OF NEW YORK SITTING IN
NEW YORK COUNTY AND OF THE UNITED STATES DISTRICT COURT OF THE SOUTHERN DISTRICT
OF NEW YORK SITTING IN NEW YORK COUNTY, AND ANY APPELLATE COURT FROM ANY
THEREOF, AND EACH OF THE PARTIES HERETO IRREVOCABLY AND UNCONDITIONALLY SUBMITS
TO THE JURISDICTION OF SUCH COURTS AND AGREES THAT ALL CLAIMS IN RESPECT OF ANY
SUCH ACTION OR PROCEEDING MAY BE HEARD AND DETERMINED IN SUCH NEW YORK STATE
COURT OR, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, IN SUCH FEDERAL
COURT.  EACH OF THE PARTIES HERETO AGREES THAT A FINAL JUDGMENT IN ANY SUCH
ACTION, LITIGATION OR PROCEEDING SHALL BE CONCLUSIVE AND MAY BE ENFORCED IN
OTHER JURISDICTIONS BY SUIT ON THE JUDGMENT OR IN ANY OTHER MANNER PROVIDED BY
LAW.  NOTHING IN THIS AGREEMENT OR IN ANY OTHER LOAN DOCUMENT SHALL AFFECT ANY
RIGHT THAT THE ADMINISTRATIVE AGENT, ANY LENDER OR ANY L/C ISSUER MAY OTHERWISE
HAVE TO BRING ANY ACTION OR PROCEEDING RELATING TO THIS AGREEMENT OR ANY OTHER
LOAN DOCUMENT AGAINST SUCH BORROWER OR ITS PROPERTIES IN THE COURTS OF ANY
JURISDICTION.

(c)WAIVER OF VENUE.  EACH OF THE PARTIES HERETO IRREVOCABLY AND UNCONDITIONALLY
WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY OBJECTION THAT IT
MAY NOW OR HEREAFTER HAVE TO THE LAYING OF VENUE OF ANY ACTION OR PROCEEDING
ARISING OUT OF OR RELATING TO THIS

169

--------------------------------------------------------------------------------

 

AGREEMENT OR ANY OTHER LOAN DOCUMENT IN ANY COURT REFERRED TO IN PARAGRAPH (B)
OF THIS SECTION 11.14.  EACH OF THE PARTIES HERETO HEREBY IRREVOCABLY WAIVES, TO
THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, THE DEFENSE OF AN INCONVENIENT
FORUM TO THE MAINTENANCE OF SUCH ACTION OR PROCEEDING IN ANY SUCH COURT.

(d)SERVICE OF PROCESS.  EACH PARTY HERETO IRREVOCABLY CONSENTS TO SERVICE OF
PROCESS IN THE MANNER PROVIDED FOR NOTICES IN SECTION 11.02.  NOTHING IN THIS
AGREEMENT WILL AFFECT THE RIGHT OF ANY PARTY HERETO TO SERVE PROCESS IN ANY
OTHER MANNER PERMITTED BY APPLICABLE LAW.

11.15Waiver of Jury Trial.  EACH PARTY HERETO HEREBY IRREVOCABLY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY
JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING
TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS CONTEMPLATED
HEREBY OR THEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER THEORY).  EACH
PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY
OTHER PERSON HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PERSON
WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND
(B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER
INTO THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS BY, AMONG OTHER THINGS, THE
MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION 11.15.

11.16No Advisory or Fiduciary Responsibility.  In connection with all aspects of
each transaction contemplated hereby (including in connection with any
amendment, waiver or other modification hereof or of any other Loan Document),
each Borrower acknowledges and agrees, that: (i) (A) the arranging and other
services regarding this Agreement provided by the Administrative Agent are
arm’s-length commercial transactions between such Borrower and its Affiliates,
on the one hand, and the Administrative Agent, on the other hand, (B) the
arranging and other services regarding this Agreement provided by the Arrangers
are arm’s-length commercial transactions between the Company, on the one hand,
and the Arrangers, on the other hand, (C) such Borrower has consulted its own
legal, accounting, regulatory and tax advisors to the extent it has deemed
appropriate, and (D) such Borrower is capable of evaluating, and understands and
accepts, the terms, risks and conditions of the transactions contemplated hereby
and by the other Loan Documents; (ii) (A) each of the Administrative Agent, each
Arranger and each Lender is and has been acting solely as a principal and,
except as expressly agreed in writing by the relevant parties, has not been, is
not, and will not be acting as an advisor, agent or fiduciary for the Company
Parties, their Affiliates or any other Person and (B) neither the Administrative
Agent nor any Arranger nor any Lender has any obligation to the Company Parties
or their Affiliates with respect to the transactions contemplated hereby except
those obligations expressly set forth herein and in the other Loan Documents;
and (iii) the Administrative Agent, the Arrangers, the Lenders and their
respective Affiliates may be engaged in a broad range of transactions that
involve interests that differ from those of the Company Parties and their
Affiliates, and neither the Administrative Agent nor any Arranger nor any Lender
has any obligation under the Loan Documents to disclose any of such interests to
the Company Parties or their Affiliates.  To the fullest extent permitted by
Law, each Borrower hereby waives and releases any claims that it may have
against the Administrative Agent and each Arranger with respect to any breach or
alleged breach of agency or fiduciary duty in connection with any aspect of any
transaction contemplated hereby.




170

--------------------------------------------------------------------------------

 

11.17Electronic Execution of Assignments and Certain Other Documents.  The words
“execution,” “execute,” “signed,” “signature,” and words of like import in or
related to any document to be signed in connection with this Agreement and the
transactions contemplated hereby (including, without limitation, Assignment and
Assumptions, amendments or other Committed Loan Notices, waivers and consents)
shall be deemed to include electronic signatures, the electronic matching of
assignment terms and contract formations on electronic platforms approved by the
Administrative Agent, or the keeping of records in electronic form, each of
which shall be of the same legal effect, validity or enforceability as a
manually executed signature or the use of a paper-based recordkeeping system, as
the case may be, to the extent and as provided for in any applicable law,
including the Federal Electronic Signatures in Global and National Commerce Act,
the New York State Electronic Signatures and Records Act, or any other similar
state laws based on the Uniform Electronic Transactions Act; provided that
notwithstanding anything contained herein to the contrary the Administrative
Agent is under no obligation to agree to accept electronic signatures in any
form or in any format unless expressly agreed to by the Administrative Agent
pursuant to procedures approved by it.

11.18USA PATRIOT Act.  Each Lender that is subject to the USA PATRIOT Act and/or
the Beneficial Ownership Regulation and the Administrative Agent (for itself and
not on behalf of any Lender) hereby notifies each Borrower that pursuant to the
requirements of the USA Patriot Act and/or the Beneficial Ownership Regulation,
as applicable, it is required to obtain, verify and record information that
identifies each Loan Party, which information includes the name and address of
each Loan Party and other information that will allow such Lender or the
Administrative Agent, as applicable, to identify each Loan Party in accordance
with the USA PATRIOT Act and/or the Beneficial Ownership Regulation, as
applicable.  Each Borrower shall, promptly following a request by the
Administrative Agent or any Lender, provide all documentation and other
information that the Administrative Agent or such Lender requests in order to
comply with its ongoing obligations under applicable “know your customer” and
anti-money laundering rules and regulations, including the USA PATRIOT Act
and/or the Beneficial Ownership Regulation, as applicable.




171

--------------------------------------------------------------------------------

 

11.19Joint and Several Obligations.  The Company and each other Person that
becomes a Borrower in accordance with Section 2.17 shall be obligated for all of
the Obligations on a joint and several basis, notwithstanding which of them may
have directly received the proceeds or benefit of any particular Credit
Extension; provided that, anything to the contrary herein notwithstanding
(including Exhibit B), the liability of each Person hereafter formed and
designated as an additional borrower in accordance with Section 2.17 may be
limited in a similar manner if so provided in the Assumption Agreement executed
by that Borrower.  Each Borrower acknowledges and agrees that, for purposes of
the Loan Documents, the Company, each other Borrower and the Guarantors
constitute a single integrated financial enterprise and that each receives a
benefit from the availability of credit under this Agreement.  Each Borrower
hereby waives all defenses arising under the Laws of suretyship, to the extent
such Laws are applicable, in connection with their joint and several obligations
under this Agreement.  Without limiting the foregoing, each Borrower agrees to
the Joint Borrower Provisions set forth in Exhibit B, incorporated by this
reference.

11.20Gaming Law.

(a)This Agreement and the other Loan Documents are subject to the Gaming Laws
and the laws involving the sale, distribution and possession of alcoholic
beverages (the “Liquor Laws”).  Without limiting the foregoing, each of the
Administrative Agent, the Lenders and participants acknowledges that (i) it is
subject to being called forward by the Gaming Authorities or Governmental
Authorities enforcing the Liquor Laws (each a “Liquor Authority”), in the
discretion of each of them, for licensing or a finding of suitability or to file
or provide other information, and (ii) all rights, remedies and powers under
this Agreement and the other Loan Documents, including with respect to the entry
into and ownership and operation of the Gaming Facilities, and the possession or
control of gaming equipment, alcoholic beverages or a gaming or liquor license,
may be exercised only to the extent that the exercise thereof does not violate
any applicable provisions of the Gaming Laws and Liquor Laws and only to the
extent that required approvals (including prior approvals) are obtained from the
requisite Governmental Authorities.

(b)Each Creditor Party agrees to cooperate with the Gaming Authority or Liquor
Authority (or, in each case, to be subject to Section 11.13) in connection with
the provisions of such documents or other information as may be requested by
such Gaming Authority or Liquor Authority relating to any Company Party or to
the Loan Documents.

(c)Notwithstanding anything to the contrary herein and in the other Loan
Documents, (i) any restriction on the transfer of any Equity Interests of any
Loan Party that is licensed by or registered with the Mississippi Gaming
Commission is not effective until such restriction has been approved by the
Mississippi Gaming Commission and (ii) the pledge of any Equity Interests of any
Loan Party that is licensed by or registered with the Nevada Gaming Commission
is not effective until such pledge has been approved by the Nevada Gaming
Commission.

11.21Master Leases.  Notwithstanding anything herein to the contrary, no Default
or Event of Default shall arise with respect to any Leased Property to the
extent that the Company and the Restricted Subsidiaries are in compliance with
the MGP Master Lease, the Bellagio Lease or the MGP BREIT JV Master Lease, as
applicable, with respect to such Leased Property.




172

--------------------------------------------------------------------------------

 

11.22ENTIRE AGREEMENT.  THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS REPRESENT
THE FINAL AGREEMENT AMONG THE PARTIES AND MAY NOT BE CONTRADICTED BY EVIDENCE OF
PRIOR, CONTEMPORANEOUS, OR SUBSEQUENT ORAL AGREEMENTS OF THE PARTIES.  THERE ARE
NO UNWRITTEN ORAL AGREEMENTS AMONG THE PARTIES.

11.23Acknowledgement and Consent to Bail-In of Affected Financial
Institutions.  

Notwithstanding anything to the contrary in any Loan Document or in any other
agreement, arrangement or understanding among any such parties, each party
hereto acknowledges that any liability of any Affected Financial Institution
arising under any Loan Document, to the extent such liability is unsecured, may
be subject to the write-down and conversion powers of the applicable Resolution
Authority and agrees and consents to, and acknowledges and agrees to be bound
by:

(a)the application of any Write-Down and Conversion Powers by the applicable
Resolution Authority to any such liabilities arising hereunder which may be
payable to it by any party hereto that is an Affected Financial Institution; and

(b)the effects of any Bail-in Action on any such liability, including, if
applicable:

(i)a reduction in full or in part or cancellation of any such liability;

(ii)a conversion of all, or a portion of, such liability into shares or other
instruments of ownership in such Affected  Financial Institution, its parent
undertaking, or a bridge institution that may be issued to it or otherwise
conferred on it, and that such shares or other instruments of ownership will be
accepted by it in lieu of any rights with respect to any such liability under
this Agreement or any other Loan Document; or

(iii)the variation of the terms of such liability in connection with the
exercise of the write-down and conversion powers of the applicable Resolution
Authority.

11.24Acknowledgement Regarding Any Supported QFCs.  To the extent that the Loan
Documents provide support, through a guarantee or otherwise, for any Swap
Contract or any other agreement or instrument that is a QFC (such support, “QFC
Credit Support” and each such QFC a “Supported QFC”), the parties acknowledge
and agree as follows with respect to the resolution power of the Federal Deposit
Insurance Corporation under the Federal Deposit Insurance Act and Title II of
the Dodd-Frank Wall Street Reform and Consumer Protection Act (together with the
regulations promulgated thereunder, the “U.S. Special Resolution Regimes”) in
respect of such Supported QFC and QFC Credit Support (with the provisions below
applicable notwithstanding that the Loan Documents and any Supported QFC may in
fact be stated to be governed by the laws of the State of New York and/or of the
United States or any other state of the United States):

173

--------------------------------------------------------------------------------

 

(a)In the event a Covered Entity that is party to a Supported QFC (each, a
“Covered Party”) becomes subject to a proceeding under a U.S. Special Resolution
Regime, the transfer of such Supported QFC and the benefit of such QFC Credit
Support (and any interest and obligation in or under such Supported QFC and such
QFC Credit Support, and any rights in property securing such Supported QFC or
such QFC Credit Support) from such Covered Party will be effective to the same
extent as the transfer would be effective under the U.S. Special Resolution
Regime if the Supported QFC and such QFC Credit Support (and any such interest,
obligation and rights in property) were governed by the laws of the United
States or a state of the United States.  In the event a Covered Party or a BHC
Act Affiliate of a Covered Party becomes subject to a proceeding under a U.S.
Special Resolution Regime, Default Rights under the Loan Documents that might
otherwise apply to such Supported QFC or any QFC Credit Support that may be
exercised against such Covered Party are permitted to be exercised to no greater
extent than such Default Rights could be exercised under the U.S. Special
Resolution Regime if the Supported QFC and the Loan Documents were governed by
the laws of the United States or a state of the United States.  Without
limitation of the foregoing, it is understood and agreed that rights and
remedies of the parties with respect to a Defaulting Lender shall in no event
affect the rights of any Covered Party with respect to a Supported QFC or any
QFC Credit Support.

(b)As used in this Section 11.24, the following terms have the following
meanings:

“BHC Act Affiliate” of a party means an “affiliate” (as such term is defined
under, and interpreted in accordance with, 12 U.S.C. 1841(k)) of such party.

“Covered Entity” means any of the following:

(i)a “covered entity” as that term is defined in, and interpreted in accordance
with, 12 C.F.R. § 252.82(b);

(ii)a “covered bank” as that term is defined in, and interpreted in accordance
with, 12 C.F.R. § 47.3(b); or

(iii)a “covered FSI” as that term is defined in, and interpreted in accordance
with, 12 C.F.R. § 382.2(b).

“Default Right” has the meaning assigned to that term in, and shall be
interpreted in accordance with, 12 C.F.R. §§ 252.81, 47.2 or 382.1, as
applicable.

“QFC” has the meaning assigned to the term “qualified financial contract” in,
and shall be interpreted in accordance with, 12 U.S.C. 5390(c)(8)(D).

 

174